AMENDMENT NO. 2 TO AMENDED AND RESTATED REVOLVING CREDIT AND SECURITY AGREEMENT
THIS AMENDMENT NO. 2 (this “Amendment”), dated as of November 20, 2015, to the
Credit Agreement (as defined below) is entered into by and among the Lenders
signatory hereto, PNC BANK, NATIONAL ASSOCIATION, in its capacity as agent for
the Lenders (in such capacity, the “Agent”), EMERGE ENERGY SERVICES LP, a
Delaware limited partnership (the “Parent Guarantor”), and each of the
undersigned Borrowers. Terms used herein without definition shall have the
meanings ascribed to them in the Credit Agreement defined below.
RECITALS
A.    The Lenders, Agent, Parent Guarantor and Borrowers have previously entered
into that certain Amended and Restated Revolving Credit and Security Agreement,
dated as of June 27, 2014, as amended by Amendment No. 1, dated as of April 6,
2015 (as further amended, modified and supplemented from time to time, the
“Credit Agreement”), pursuant to which the Lenders have made certain loans and
financial accommodations available to Borrowers.
B.    The Required Lenders, Agent, Parent Guarantor and Borrowers, pursuant to
Section 16.2(b) of the Credit Agreement, now wish to amend the Credit Agreement
on the terms and conditions set forth herein.
AGREEMENT
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:
1.    Amendment to Credit Agreement. Effective as of the Effective Date, the
Credit Agreement is hereby amended to be as set forth in the conformed copy of
the Credit Agreement as amended by this Amendment attached as Exhibit A hereto.
2.    Effectiveness of this Amendment. The following conditions shall have been
satisfied, as determined by Agent, before this Amendment is effective (the date
of such effectiveness, the “Effective Date”):
(a)    Agent shall have received this Amendment, fully executed by each Credit
Party, Agent and Lenders constituting Required Lenders.
(b)    With respect to each Mortgage, Agent shall have received:
(i)     written confirmation, in form and substance reasonably satisfactory to
the Agent, from local counsel in the jurisdiction in which the Real Property is
located substantially to the effect that:
(A)    the recording of the existing Mortgage is the only filing or recording
necessary to give constructive notice to third parties of the lien created by
such Mortgage as security for the Obligations, including the Obligations
evidenced by the Credit Agreement and the Other Documents, for the benefit of
the Secured Parties; and

    1

--------------------------------------------------------------------------------


(B)    no other documents, instruments, filings, recordings, re-recordings,
re-filings or other actions, including, without limitation, the payment of any
mortgage recording taxes or similar taxes, are necessary or appropriate under
applicable law in order to maintain the continued enforceability, validity or
priority of the lien created by such Mortgage as security for the Obligations,
including the Obligations evidenced by the Credit Agreement and the Other
Documents, for the benefit of the Secured Parties; and
(ii)    a title search to the applicable Real Property encumbered by a Mortgage
demonstrating that such real property is free and clear of all Liens (except
Permitted Encumbrances).
(c)    Agent shall have received a completed “Life-of-Loan” Federal Emergency
Management Agency Standard Flood Hazard Determination with respect to each
improved Real Property that is subject to a Mortgage (together with a notice
about special flood hazard area status and flood disaster assistance duly
executed by each Borrower and each Credit Party relating thereto, as may be
required) and, with respect to any Real Property that is subject to a Mortgage
on which any “building” (as defined in the Flood Laws, defined in the Credit
Agreement) is located in a special flood hazard area, evidence of flood
insurance as and to the extent required under the Credit Agreement.
(d)    Agent shall have received, in form and substance reasonably satisfactory
to Agent, certificates evidencing the Credit Parties’ casualty insurance
policies, together with loss payable endorsements on Agent’s standard form of
lender loss payee endorsement naming Agent as lender loss payee, and
certificates evidencing the Credit Parties’ liability insurance policies,
together with endorsements naming Agent as an additional insured.
(e)    Agent shall have received the results of UCC Lien searches with respect
to the Credit Parties in each jurisdiction reasonably requested by the Agent as
of a date reasonably satisfactory to the Agent.
(f)    Agent shall have received a closing certificate signed by an Authorized
Officer of each Credit Party dated as of the Effective Date stating that each of
the representations and warranties set forth in Section 3 of this Amendment are
true and correct on such date.
(g)    Agent shall have received a certificate of an Authorized Officer of each
Credit Party dated as of the Effective Date certifying (i) to the effect that
(A) attached thereto is a true and complete copy of the Organizational Documents
of such Credit Party certified as of a recent date by the Secretary of State of
the state of its organization, or in the alternative, certifying that such
Organizational Documents have not been amended since the Closing Date, (B)
attached thereto is a true and complete copy of resolutions duly adopted by the
board of directors, board of managers or member, as the case may be, of each
Credit Party authorizing the execution, delivery and performance of this
Amendment, and that such resolutions have not been modified, rescinded or
amended, and there are no plans to modify rescind or amend, and that such
resolutions are in full force and effect or in the alternative, certifying that
the resolutions delivered to the Agent on the Closing Date by such Credit Party
have not been modified, rescinded or amended, and there are no plans to modify
rescind or amend, and that such previously delivered resolutions are in full
force and effect and (C) attached thereto is a true and complete copy of the
good standing

    2

--------------------------------------------------------------------------------


certificates for each Credit Party dated not more than thirty (30) days prior to
the Effective Date, issued by the Secretary of State or other appropriate
official of each Credit Party’s jurisdiction of organization and (ii) as to the
incumbency and specimen signature of each Authorized Officer executing this
Amendment and any Other Document on behalf of any Credit Party and signed by
another officer as to the incumbency and specimen signature of the Authorized
Officer executing the certificate pursuant to this clause.
(h)    The Parent Guarantor shall have paid to the Agent for the account of each
Applicable Lender (as defined below), a consent fee equal to 0.50% of such
Applicable Lender’s Commitment as of the date hereof. “Applicable Lender” shall
mean each Lender that has executed and delivered to the Agent its signature page
to this Amendment prior to 5:00 p.m., New York City time, on Wednesday, November
18, 2015 or such later date and time specified by the Parent Guarantor and
notified in writing to the Lenders by the Agent.
(i)    All fees and expenses of the Agent and its affiliates required to be paid
or reimbursed at or prior to the Effective Date pursuant to the Engagement
Letter and Fee Letter, each dated as of October 29, 2015 by and among the Parent
Guarantor, the Agent and PNC Capital Markets LLC shall have been paid in full,
and all fees and expenses of Cahill Gordon & Reindel LLP in connection with the
Credit Agreement shall have been paid in full.
(j)    All other documents and legal matters in connection with the transactions
contemplated by this Amendment shall have been delivered or executed or
recorded, as required by Agent.
3.    Representations and Warranties. Each Credit Party represents and warrants
as follows:
(a)    Authority. Such Credit Party has the requisite corporate power and
authority to execute and deliver this Amendment, and to perform its obligations
hereunder and under the Other Documents (as amended or modified hereby) to which
it is a party. The execution, delivery and performance by such Credit Party of
this Amendment have been duly approved by all necessary corporate action and no
other corporate proceedings are necessary to consummate such transactions.
(b)    Enforceability. This Amendment has been duly executed and delivered by
each Credit Party. This Amendment and each Other Document (as amended or
modified hereby) is the legal, valid and binding obligation of each Credit
Party, enforceable against each Credit Party in accordance with its terms, and
is in full force and effect.
(c)    Due Execution. The execution, delivery and performance of this Amendment
are within the power of each Credit Party, have been duly authorized by all
necessary corporate action, have received all necessary governmental approval,
if any, and do not contravene any law or any contractual restrictions binding on
any Credit Party.
(d)    No Default. No Event of Default or Default has occurred and is
continuing.
(e)    Other Representations and Warranties. Each of the representations and
warranties made by any Credit Party in or pursuant to the Credit Agreement and
the Other Documents are true and correct in all material respects (or, if such
representation and warranty is, by its terms, limited by materiality (including
a Material Adverse Effect), then such representation and warranty are true in
all respects) on and as of the date hereof as if made on and

    3

--------------------------------------------------------------------------------


as of the date hereof (except to the extent any such representation or warranty
specifically relates to a certain prior date).
4.    Choice of Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York applied to contracts to be
performed wholly within the State of New York.
5.    Counterparts; Electronic Signatures. This Amendment may be executed in any
number of and by different parties hereto on separate counterparts, all of
which, when so executed, shall be deemed an original, but all such counterparts
shall constitute one and the same agreement. Any signature delivered by a party
by facsimile or other similar method of electronic transmission shall be deemed
to be an original signature hereto.
6.    Reference to and Effect on the Other Documents.
(a)    Upon and after the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement,” “hereunder,” “hereof” or words of like
import referring to the Credit Agreement, and each reference in the Other
Documents to “the Credit Agreement,” “thereof” or words of like import referring
to the Credit Agreement, shall mean and be a reference to the Credit Agreement
as modified and amended hereby.
(b)    Except as specifically amended above, the Credit Agreement and all Other
Documents, are and shall continue to be in full force and effect and are hereby
in all respects ratified and confirmed and shall constitute the legal, valid,
binding and enforceable obligations of Borrowers to Agent and the Lenders.
(c)    The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Agent and/or the Lenders under any of the Other Documents, nor
constitute a waiver of any provision of any of the Other Documents.
(d)    To the extent that any terms and conditions in any of the Other Documents
shall contradict or be in conflict with any terms or conditions of the Credit
Agreement, after giving effect to this Amendment, such terms and conditions are
hereby deemed modified or amended accordingly to reflect the terms and
conditions of the Credit Agreement as modified or amended hereby.
7.    Estoppel. To induce Agent and the Lenders to enter into this Amendment and
to continue to make advances to Borrowers under the Credit Agreement, each
Credit Party hereby acknowledges and agrees that, as of the date hereof, there
exists no right of offset, defense, counterclaim or objection in favor of the
Borrowers as against Agent or any Lender with respect to the Obligations.
8.    Integration. This Amendment, together with the Credit Agreement and the
Other Documents, incorporates all negotiations of the parties hereto with
respect to the subject matter hereof and is the final expression and agreement
of the parties hereto with respect to the subject matter hereof.
9.    Severability. If any part of this Amendment is contrary to, prohibited by,
or deemed invalid under Applicable Laws or regulations, such provision shall be
inapplicable and deemed omitted to the extent so contrary, prohibited or
invalid, but the remainder hereof shall not be invalidated thereby and shall be
given effect so far as possible.

    4

--------------------------------------------------------------------------------


10.    Submission of Amendment. The submission of this Amendment to the parties
or their agents or attorneys for review or signature does not constitute a
commitment by Agent or the Lenders to modify the Credit Agreement, and this
Amendment shall have no binding force or effect until all of the conditions to
the effectiveness of this Amendment have been satisfied as set forth herein.
11.    Guarantors’ Acknowledgment. With respect to the amendments to the Credit
Agreement effected by this Amendment, each Guarantor hereby acknowledges and
agrees to this Amendment and confirms and agrees that its Guaranty and each
Security Document to which it is a party (as modified and supplemented in
connection with this Amendment) is and shall continue to be, in full force and
effect and is hereby ratified and confirmed in all respects except that, upon
the effectiveness of, and on and after the date of this Amendment, each
reference in such Guaranty and Security Document to the Credit Agreement,
“thereunder,” “thereof” or words of like import referring to the Credit
Agreement, shall mean and be a reference to the Credit Agreement as amended or
modified by this Amendment. Although Agent and the Lenders have informed the
Guarantors of the matters set forth above, and each Guarantor has acknowledged
the same, each Guarantor understands and agrees that neither Agent nor any
Lender has any duty under the Credit Agreement, the Guaranty or any other
agreement with any Guarantor to so notify any Guarantor or to seek such an
acknowledgement, and nothing contained herein is intended to or shall create
such a duty as to any transaction hereafter. Each Credit Party hereby ratifies
and reaffirms the validity, enforceability and perfection of the Liens and
security interests granted to the Agent for the benefit of the Secured Parties
to secure any of the Obligations (as defined in the Credit Agreement and
including after giving effect to this Amendment) by each Credit Party pursuant
to the Other Documents to which any Credit Party is a party and agrees that the
Liens and security interests granted pursuant to the Other Documents shall
continue to secure Obligations under the Credit Agreement as amended by this
Amendment.
12.    General Release; Indemnity.
(a)    In consideration of, among other things, Agent’s and the Lenders’
execution and delivery of this Amendment, each Borrower and each other Credit
Party, on behalf of itself and its agents, representatives, officers, directors,
advisors, employees, subsidiaries, affiliates, successors and assigns
(collectively, “Releasors”), hereby forever agrees and covenants not to sue or
prosecute against any Releasee (as hereinafter defined) and hereby forever
waives, releases and discharges, to the fullest extent permitted by law, each
Releasee from any and all claims (including, without limitation, crossclaims,
counterclaims, rights of set-off and recoupment), actions, causes of action,
suits, debts, accounts, interests, liens, promises, warranties, damages and
consequential damages, demands, agreements, bonds, bills, specialties,
covenants, controversies, variances, trespasses, judgments, executions, costs,
expenses or claims whatsoever, that such Releasor now has or hereafter may have,
of whatsoever nature and kind, whether known or unknown, whether now existing or
hereafter arising, whether arising at law or in equity (collectively, the
“Claims”), against any or all of the Secured Parties in any capacity and their
respective affiliates, subsidiaries, shareholders and “controlling persons”
(within the meaning of the federal securities laws), and their respective
successors and assigns and each and all of the officers, directors, employees,
agents, attorneys, advisors and other representatives of each of the foregoing
(collectively, the “Releasees”), based in whole or in part on facts, whether or
not now known, existing on or before the Effective Date, that relate to, arise
out of or otherwise are in connection with: (i) any or all of the Credit
Agreement or any Other Documents or transactions contemplated thereby or any
actions or omissions in connection therewith, (ii) any aspect of the dealings or
relationships between or among the Borrowers and the other Credit Parties, on
the one hand, and any or all of the Secured Parties, on the other hand, relating
to any or all of the documents, transactions, actions or omissions referenced in
clause (i) hereof, or (iii) any aspect of the dealings or relationships between
or among any or all of Insight Equity Management

    5

--------------------------------------------------------------------------------


Company LLC and its affiliates, on the one hand, and the Lenders, on the other
hand, but only to the extent such dealings or relationships relate to any or all
of the documents, transactions, actions or omissions referenced in clause (i)
hereof. The receipt by any Borrower or any other Credit Party of any Loans or
other financial accommodations made by any Secured Party after the date hereof
shall constitute a ratification, adoption, and confirmation by such party of the
foregoing general release of all Claims against the Releasees that are based in
whole or in part on facts, whether or not now known or unknown, existing on or
prior to the date of receipt of any such Loans or other financial
accommodations. In entering into this Agreement, each Borrower and each other
Credit Party consulted with, and has been represented by, legal counsel and
expressly disclaims any reliance on any representations, acts or omissions by
any of the Releasees and hereby agrees and acknowledges that the validity and
effectiveness of the releases set forth above do not depend in any way on any
such representations, acts and/or omissions or the accuracy, completeness or
validity thereof. The provisions of this Section 12 shall survive the
termination of this Amendment, the Credit Agreement, the Other Documents and
payment in full of the Obligations.
(b)    Each Borrower and each other Credit Party hereby agrees that the
Releasees shall each be an Indemnified Party and entitled to the benefits of
Section 16.5 of the Credit Agreement, including, without limitation, with
respect to any Claims arising from or in connection with the negotiation,
preparation, execution, delivery, performance, administration and enforcement of
this Amendment or any other document executed and/or delivered in connection
therewith.
(c)    Each Borrower and each other Credit Party, on behalf of itself and its
successors, assigns, and other legal representatives, hereby absolutely,
unconditionally and irrevocably, covenants and agrees with and in favor of each
Releasee that it will not sue (at law, in equity, in any regulatory proceeding
or otherwise) any Releasee, and will not assert in any proceeding any
counterclaim or crossclaim against any Releasee, in each case on the basis of
any Claim released, remised and discharged by any Borrower or any other Credit
Party pursuant to Section 8(a) hereof. If any Borrower, any other Credit Party
or any of its successors, assigns or other legal representatives violates the
foregoing covenant, each Borrower and each other Credit Party, each for itself
and its successors, assigns and legal representatives, agrees to pay, in
addition to such other damages as any Releasee may sustain as a result of such
violation, all attorneys' fees and costs incurred by any Releasee as a result of
such violation.
13.    Loss of FATCA Grandfathering. For purposes of FATCA, from and after the
Effective Date, the Borrowers and the Agent shall treat (and the Lenders hereby
authorize the Agent to treat) the Commitments and the Advances (including any
outstanding Advances) as not qualifying as “grandfathered obligations” within
the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).
[signature pages follow]


IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.

    6

--------------------------------------------------------------------------------


PARENT GUARANTOR:
EMERGE ENERGY SERVICES LP
By: EMERGE ENERGY SERVICES GP LLC, its General Partner
By: /s/ Warren B. Bonham    
   Name: Warren B. Bonham 
   Title: Vice President
BORROWERS:
EMERGE ENERGY SERVICES OPERATING LLC
By: /s/ Warren B. Bonham    
   Name: Warren B. Bonham 
   Title: Vice President
 
ALLIED ENERGY COMPANY LLC
DIRECT FUELS LLC
SUPERIOR SILICA SANDS LLC
By: EMERGE ENERGY SERVICES OPERATING LLC, its sole member
By: /s/ Warren B. Bonham    
   Name: Warren B. Bonham 
   Title: Vice President
 
ALLIED RENEWABLE ENERGY, LLC
By: ALLIED ENERGY COMPANY LLC, its sole member
By: EMERGE ENERGY SERVICES OPERATING LLC, its sole member
By: /s/ Warren B. Bonham    
   Name: Warren B. Bonham 
   Title: Vice President

 
EMERGE ENERGY DISTRIBUTORS INC.
By: /s/ Warren B. Bonham    
   Name: Warren B. Bonham 
   Title: Vice President

Signature Page to Second Amendment to Emerge Revolving Credit and Security
Agreement




--------------------------------------------------------------------------------


AGENT AND LENDER:
PNC BANK, NATIONAL ASSOCIATION
By: /s/ Ron Eckhoff    
   Name: Ron Eckhoff 
   Title: Vice President




Signature Page to Second Amendment to Emerge Revolving Credit and Security
Agreement



--------------------------------------------------------------------------------


A LENDER:
AMEGY BANK, NATIONAL ASSOCIATION
By: /s/ Jesse Greadington, III    
   Name: Jesse Greadington, III 
   Title: Vice President




Signature Page to Second Amendment to Emerge Revolving Credit and Security
Agreement



--------------------------------------------------------------------------------


A LENDER:
BANK OF AMERICA, N.A.
By: /s/ Julie Castano    
   Name: Julie Castano 
   Title: SVP




Signature Page to Second Amendment to Emerge Revolving Credit and Security
Agreement



--------------------------------------------------------------------------------


A LENDER:
BRANCH BANKING AND TRUST COMPANY
By: /s/ Lance McKoy    
   Name: Lance McKoy 
   Title: Senior Vice President




Signature Page to Second Amendment to Emerge Revolving Credit and Security
Agreement



--------------------------------------------------------------------------------


A LENDER:
MORGAN STANLEY BANK, N.A.
By: /s/ Dmitriy Barskiy    
   Name: Dmitriy Barskiy 
   Title: Authorized Signatory




Signature Page to Second Amendment to Emerge Revolving Credit and Security
Agreement



--------------------------------------------------------------------------------


A LENDER:
Santander Bank, N.A.
By: /s/ Aidan Lanigan    
   Name: Aidan Lanigan 
   Title: Senior Vice President
By: /s/ Puiki Lok    
   Name: Puiki Lok 
   Title: Vice President




Signature Page to Second Amendment to Emerge Revolving Credit and Security
Agreement



--------------------------------------------------------------------------------


A LENDER:
STIFEL BANK & TRUST
By: /s/ John H. Phillips    
   Name: John H. Phillips 
   Title: Executive Vice President




Signature Page to Second Amendment to Emerge Revolving Credit and Security
Agreement



--------------------------------------------------------------------------------

Exhibit A to Amendment No. 2


CUSIP #29101JAB1


--------------------------------------------------------------------------------



$350,000,000
AMENDED AND RESTATED REVOLVING CREDIT AND SECURITY AGREEMENT
EMERGE ENERGY SERVICES LP,
as Parent Guarantor,
EMERGE ENERGY SERVICES OPERATING LLC,
ALLIED ENERGY COMPANY LLC,
ALLIED RENEWABLE ENERGY, LLC,
DIRECT FUELS LLC,
EMERGE ENERGY DISTRIBUTORS INC.,
SUPERIOR SILICA SANDS LLC,
AND CERTAIN OF THEIR SUBSIDIARIES,
as Borrowers,
PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent and Collateral Agent,
and
THE FINANCIAL INSTITUTIONS
FROM TIME TO TIME PARTY HERETO,
as Lenders
_______________
BANK OF AMERICA, N.A., and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Co-Syndication Agents,
BRANCH BANKING AND TRUST COMPANY, and
SANTANDER BANK, N.A.,
as Co-Documentation Agents, and
PNC CAPITAL MARKETS LLC,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, and
WELLS FARGO SECURITIES, LLC,
as Joint Lead Arrangers and Joint Bookrunners,
June 27, 2014
as Amended Through November 20, 2015



--------------------------------------------------------------------------------






--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
Page


I.DEFINITIONS
 
1


1.1.Accounting Terms
 
1


1.2.General Terms
 
2


1.3.Uniform Commercial Code Terms
 
93


1.3.Uniform Commercial Code Terms
 
40


1.4.Certain Matters of Construction
 
41


1.5.Accounting for Derivatives
 
41


II.ADVANCES; PAYMENTS
 
41


2.1.Revolving Advances
 
41


2.2.Procedures for Requesting Revolving Advances; Procedures for Selection of
Applicable Interest Rates for All Advances
 
42


2.3.Disbursement of Advance Proceeds
 
44


2.4.[Reserved]
 
44


2.5.Repayment of Advances
 
44


2.6.Repayment of Excess Revolving Facility Usage
 
45


2.7.Statement of Account
 
45


2.8.Letters of Credit
 
45


2.9.Additional Payment
 
51


2.10.Making and Settlement of Advances
 
51


2.11.Reduction of Maximum Revolving Advance Amount
 
53


2.12.Use of Proceeds
 
54


2.13.Defaulting Lender
 
56


2.14.Swing Loans
 
57


2.15.[Reserved]
 
57


2.16.Protective Advances
 
57


III.INTEREST AND FEES
 
57


3.1.Interest
 
57


3.2.Letter of Credit Fees
 
58


3.3.Commitment Fee
 
58


3.4.Fee Letter
 
59


3.5.Computation of Interest and Fees
 
59


3.6.Maximum Charges
 
59


3.7.Increased Costs
 
60


3.8.Basis For Determining Interest Rate Inadequate or Unfair
 
60


3.9.Capital Adequacy
 
61


3.10.Taxes
 
62


3.11.Replacement of Lenders
 
64




-i-    

--------------------------------------------------------------------------------




IV.COLLATERAL: GENERAL TERMS
 
65


4.1.Security Interest in the Collateral
 
65


4.2.Perfection of Security Interest
 
65


4.3.Protection of Collateral
 
65


4.4.Preservation of Collateral
 
66


4.5.Ownership of Collateral
 
66


4.6.Defense of Agent’s and Lenders’ Interests
 
66


4.7.Books and Records
 
67


4.8.Compliance with Laws
 
67


4.9.Access to Premises
 
67


4.10.Insurance
 
68


4.11.Failure to Pay Insurance
 
68


4.12.Payment of Taxes
 
69


4.13.Payment of Leasehold Obligations
 
69


4.14.Receivables
 
69


4.15.Inventory
 
72


4.16.Maintenance of Equipment
 
72


4.17.Exculpation of Liability
 
72


4.18.Environmental Matters
 
72


4.19.Financing Statements
 
74


4.20.Voting Rights in Respect of Subsidiary Stock
 
74


4.21.Dividend and Distribution Rights in Respect of Subsidiary Shares
 
74


V.REPRESENTATIONS AND WARRANTIES
 
74


5.1.Authority
 
74


5.2.Formation and Qualification
 
75


5.3.Survival of Representations and Warranties
 
75


5.4.Tax Returns
 
75


5.5.Financial Statements
 
75


5.6.Entity Names
 
76


5.7.O.S.H.A.; Environmental Compliance; Flood Laws
 
76


5.8.Solvency
 
77


5.9.Litigation
 
77


5.10.Compliance with Laws; ERISA
 
77


5.11.Patents, Trademarks, Copyrights and Licenses
 
78


5.12.Licenses and Permits
 
78


5.13.No Burdensome Restrictions
 
78


5.14.No Labor Disputes
 
79


5.15.Margin Regulations
 
79


5.16.Investment Company Act
 
79




-ii-    

--------------------------------------------------------------------------------




5.17.Disclosure
 
79


5.18.Perfection of Security Interest in Collateral
 
79


5.19.Swaps
 
79


5.20.Application of Certain Laws and Regulations
 
80


5.21.No Brokers or Agents
 
80


5.22.Commercial Tort Claims
 
80


5.23.Letter of Credit Rights
 
80


5.24.Deposit Accounts
 
80


VI.AFFIRMATIVE COVENANTS
 
80


6.1.Payment of Fees
 
80


6.2.Conduct of Business and Maintenance of Existence and Assets
 
80


6.3.Violations
 
80


6.4.Government Receivables
 
81


6.5.Financial Covenants
 
81


6.6.Perfection: Further Assurances
 
82


6.7.Payment of Obligations
 
83


6.8.Standards of Financial Statements
 
83


6.9.Unrestricted Subsidiaries
 
83


6.10.Keepwell
 
83


6.11.Post-Closing Deliveries
 
84


6.12.Anti-Terrorism Law; International Trade Law Compliance
 
84


6.13.Information Regarding Collateral
 
84


VII.NEGATIVE COVENANTS
 
84


7.1.Merger, Consolidation, Acquisition and Sale of Assets
 
85


7.2.Creation of Liens
 
85


7.3.Guarantees
 
86


7.4.Investments
 
86


7.5.Dividends and Distributions
 
87


7.6.Indebtedness
 
88


7.7.Nature of Business
 
89


7.8.Transactions with Affiliates
 
89


7.9.Subsidiaries
 
89


7.10.Fiscal Year and Accounting Changes
 
90


7.11.Pledge of Credit
 
90


7.12.Amendment of Certain Documents
 
90


7.13.Compliance with ERISA
 
90


7.14.Prepayment of Indebtedness
 
90


7.15.Management Fees
 
91


7.16.Bank Accounts
 
91


7.16.Bank Accounts
 
91




-iii-    

--------------------------------------------------------------------------------




VIII.    CONDITIONS PRECEDENT
 
91


8.1.Conditions to Initial Advances
 
91


8.2.Conditions to Each Advance
 
93


IX.INFORMATION AS TO CREDIT PARTIES
 
94


9.1.Disclosure of Material Matters
 
94


9.2.Borrowing Base Certificate; Schedules
 
94


9.3.Compliance Certificate
 
95


9.4.Litigation
 
95


9.5.Material Occurrences
 
95


9.6.Government Receivables
 
95


9.7.Annual Financial Statements
 
96


9.8.Quarterly and Monthly Financial Statements
 
96


9.9.Additional Information
 
96


9.10.Projected Operating Budget
 
96


9.11.MD&A
 
97


9.12.Notice of Suits, Adverse Events
 
97


9.13.ERISA Notices and Requests
 
97


9.14.Notice of Leases
 
98


9.15.Additional Documents
 
98


X.EVENTS OF DEFAULT
 
98


10.1.Nonpayment
 
98


10.2.Breach of Representation
 
98


10.3.Financial Information
 
98


10.4.Judicial Actions
 
98


10.5.Noncompliance
 
98


10.6.Judgments
 
99


10.7.Bankruptcy
 
99


10.8.Inability to Pay
 
99


10.9.Cash Management Liabilities and Hedge Liabilities
 
99


10.10.Lien Priority
 
99


10.11.Cross Default
 
99


10.12.Breach of Guaranty, Security Agreement or Pledge Agreement
 
99


10.13.Change of Control
 
100


10.14.Invalidity
 
100


10.15.Licenses
 
100


10.16.Pension Plans
 
100


10.17.Reportable Compliance Event
 
100


XI.LENDERS’ RIGHTS AND REMEDIES AFTER DEFAULT
 
100


11.1.Rights and Remedies
 
100


11.2.Agent’s Discretion
 
102




-iv-    

--------------------------------------------------------------------------------




11.3.Setoff
 
102


11.4.Rights and Remedies not Exclusive
 
102


11.5.Allocation of Payments After Event of Default
 
102


XII.WAIVERS AND JUDICIAL PROCEEDINGS
 
103


12.1.Waiver of Notice
 
103


12.2.Delay
 
103


12.3.Jury Waiver
 
103


XIII.EFFECTIVE DATE AND TERMINATION
 
104


13.1.Term
 
104


13.2.Termination
 
104


XIV.REGARDING AGENT
 
104


14.1.Appointment
 
104


14.2.Nature of Duties
 
105


14.3.Lack of Reliance on Agent and Resignation
 
105


14.4.Certain Rights of Agent
 
106


14.5.Reliance
 
106


14.6.Notice of Default
 
107


14.7.Indemnification
 
107


14.8.Agent in its Individual Capacity
 
107


14.9.Delivery of Documents
 
107


14.10.Borrowers’ Undertaking to Agent
 
107


14.11.No Reliance on Agent’s Customer Identification Program
 
107


14.12.Other Documents
 
108


14.13.Withholding Tax
 
108


14.14.Collateral and Guaranty Matters
 
108


XV.BORROWING AGENCY
 
109


15.1.Borrowing Agency Provisions
 
109


15.2.Waiver of Subrogation
 
109


XVI.MISCELLANEOUS
 
109


16.1.Governing Law
 
109


16.2.Entire Understanding
 
110


16.3.Successors and Assigns; Participations; New Lenders
 
111


16.4.Application of Payments
 
113


16.5.Indemnity
 
114


16.6.Notice
 
115


16.7.Survival
 
117


16.8.Severability
 
117


16.9.Expenses
 
117


16.10.Injunctive Relief
 
118


16.11.Consequential Damages
 
118




-v-    

--------------------------------------------------------------------------------




16.12.Captions
 
118


16.13.Counterparts; Facsimile Signatures
 
118


16.14.Construction
 
118


16.15.Confidentiality; Sharing Information
 
119


16.16.Publicity
 
119


16.17.Certifications From Banks and Participants; USA PATRIOT Act
 
119


16.18.Anti-Terrorism Laws
 
119


16.19.Concerning Joint and Several Liability of Borrowers
 
120


16.20.Non-Applicability of Chapter 346
 
121


16.21.BORROWERS’ WAIVER OF RIGHTS UNDER TEXAS DECEPTIVE TRADE PRACTICES ACT
 
122


16.22.Amendment and Restatement
 
122




-vi-    

--------------------------------------------------------------------------------






LIST OF EXHIBITS AND SCHEDULES
Exhibits
Exhibit 1.1
Perfection Certificate

Exhibit 1.2(a)
Compliance Certificate

Exhibit 1.2(b)
Guaranty

Exhibit 1.2(c)
Pledge Agreement

Exhibit 2.1(a)
Revolving Credit Note

Exhibit 2.14(a)
Swing Loan Note

Exhibit 2.15
Lender Joinder and Assumption Agreement

Exhibits 3.10-1-4
Non-Bank Tax Certificates

Exhibit 8.1(f)
Financial Condition Certificate

Exhibit 16.3
Commitment Transfer Supplement

Schedules
Schedule 1.2(a)
Commitments

Schedule 1.2(b)
Existing Letters of Credit

Schedule 1.2(c)
Permitted Encumbrances

Schedule 5.10(b)
Plans

Schedule 5.12
Licenses and Permits

Schedule 5.14
Labor Disputes

Schedule 6.11
Post-Closing Deliveries

Schedule 7.4
Existing Investments

Schedule 7.6
Existing Indebtedness






-vii-    

--------------------------------------------------------------------------------




AMENDED AND RESTATED REVOLVING CREDIT
AND
SECURITY AGREEMENT
This Amended and Restated Revolving Credit and Security Agreement, dated as of
June 27, 2014, as amended as of November 20, 2015 among EMERGE ENERGY SERVICES
LP, a Delaware limited partnership (“Parent Guarantor”), EMERGE ENERGY SERVICES
OPERATING LLC, a Delaware limited liability company (“Emerge”), ALLIED ENERGY
COMPANY LLC, an Alabama limited liability company (“AEC”), ALLIED RENEWABLE
ENERGY, LLC, a Delaware limited liability company (“ARE”), DIRECT FUELS LLC, a
Delaware limited liability company formerly known as Insight Equity Acquisition
Partners, LP (“Direct Fuels”), EMERGE ENERGY DISTRIBUTORS INC., a Delaware
corporation (“EED”), SUPERIOR SILICA SANDS LLC, a Texas limited liability
company (“SSS” and together with Emerge, EED, AEC, ARE, Direct Fuels, and each
Person joined hereto as a borrower from time to time, collectively, the
“Borrowers,” and each individually a “Borrower”), the financial institutions
which are now or which hereafter become a party hereto (collectively, the
“Lenders” and each individually a “Lender”), and PNC BANK, NATIONAL ASSOCIATION
(“PNC”), as administrative agent for the Lenders and collateral agent for the
Secured Parties (in such capacities, the “Agent”).
WHEREAS, the Borrowers, Parent Guarantor, the lenders party thereto, PNC as
agent for the lenders, entered into that certain Revolving Credit and Security
Agreement, dated as of May 14, 2013 (as amended, supplemented and otherwise
modified from time to time prior to the Closing Date, the “Existing Credit
Agreement”) providing for a $200,000,000 revolving credit facility to the
Borrowers;
WHEREAS, the Credit Parties have requested the Lenders amend and restate the
Existing Credit Agreement as set forth herein;
WHEREAS, the Lenders agree to amend and restate the Existing Credit Agreement
subject to the terms and conditions in this Agreement;
WHEREAS, the liens, security interests and guaranties securing and supporting
the Existing Credit Agreement shall continue to secure and support the
Obligations as amended and restated pursuant to this Agreement; and
NOW, THEREFORE, the parties hereto, in consideration of their mutual covenants
and agreements hereinafter set forth and intending to be legally bound hereby,
covenant and agree as follows:
I.
DEFINITIONS.

1.1.    Accounting Terms. As used in this Agreement, the Other Documents or any
certificate, report or other document made or delivered pursuant to this
Agreement, all accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculation) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, except as otherwise
specifically prescribed herein. If at any time (i) any change in GAAP or (ii)
any change in the application of GAAP concurred by the Credit Parties’
independent public accountants, would affect the computation of any financial
ratio or requirement set forth in this Agreement or any Other Document, and
either the Borrowing Agent or the Required Lenders shall so request, Agent,
Lenders and the Credit Parties shall negotiate in good faith to amend such ratio
or requirement to preserve the original intent thereof in light of such change
in GAAP (subject to the

    1

--------------------------------------------------------------------------------




approval of the Required Lenders); provided that, until so amended, such ratio
or requirement shall continue to be computed in accordance with GAAP prior to
such change therein.
1.2.    General Terms. For purposes of this Agreement the following terms shall
have the following meanings:
“Accordion Increase” shall mean an increase to the Maximum Revolving Advance
Amount effectuated pursuant to the terms of Section 2.15 hereof.
“Accountants” shall have the meaning set forth in Section 9.7 hereof.
“Acquisition” shall mean a transaction or series of transactions resulting,
directly or indirectly, in (a) acquisition of a business, division, or
substantially all assets of a Person; (b) record or beneficial ownership of 50%
or more of the Equity Interests of a Person; or (c) merger, consolidation or
combination of a Credit Party or any Subsidiary thereof with another Person that
is not a Credit Party.
“Activation Notice” shall have the meaning set forth in Section 4.14(g) hereof.
“Advance Rates” shall mean the Receivables Advance Rate and the Inventory
Advance Rates.
“Advances” shall mean all advances made under this Agreement, including
Revolving Advances, Swing Loans and Letters of Credit.
“AEC” shall have the meaning set forth in the preamble hereto.
“Affiliate” of any Person shall mean (a) any Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with
such Person, or (b) any Person who is a director, managing member, general
partner or officer (i) of such Person, (ii) of any Subsidiary of such Person or
(iii) of any Person described in clause (a) above. For purposes of this
definition, control of a Person shall mean the power, direct or indirect, (x) to
vote fifteen percent (15%) or more of the Equity Interests having ordinary
voting power for the election of directors of such Person or other Persons
performing similar functions for any such Person, or (y) to direct or cause the
direction of the management and policies of such Person whether by ownership of
Equity Interests, contract or otherwise.
“Agent” shall have the meaning set forth in the preamble to this Agreement and
shall include its successors and assigns.
“Agreement” shall mean this Amended and Restated Revolving Credit and Security
Agreement.
“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
highest of (i) the Base Rate in effect on such day, (ii) the Federal Funds Open
Rate in effect on such day plus one half of one-percent (1/2 of 1%), and (iii)
the sum of the Daily LIBOR Rate in effect on such day plus one percent (1.0%),
so long as a Daily LIBOR Rate is offered, ascertainable and not unlawful.
“Amendment No. 2 Effective Date” shall mean November 20, 2015.
“Anti-Terrorism Laws” shall mean any Laws relating to terrorism, trade sanctions
programs and embargoes, import/export licensing, money laundering, bribery or
corruption.

-2-

--------------------------------------------------------------------------------




“Applicable Law” shall mean all Laws applicable to the Person, conduct,
transaction, covenant, Other Document or contract in question, including as to
any Collateral located in Canada, the PPSA.
“Applicable Margin” shall mean (I) as of the Amendment No. 2 Effective Date and
thereafter, an amount equal to (i) 3.25 percentage points for Revolving Advances
consisting of Domestic Rate Loans and (ii) 4.25 percentage points for Revolving
Advances consisting of LIBOR Rate Loans and (II) prior to the Amendment No. 2
Effective Date, (a) as of the Closing Date and through and including the date on
which Agent receives the financial statements and Compliance Certificate for the
fiscal quarter ending June 30, 2014 as required under Section 9.8 hereof, an
amount equal to (i) 1.25 percentage points for Revolving Advances consisting of
Domestic Rate Loans and (ii) 2.25 percentage points for Revolving Advances
consisting of LIBOR Rate Loans, and (b) thereafter, effective as of the first
Business Day following the date on which Agent receives the quarterly (or
annual, as applicable) financial statements of Parent Guarantor and its
Subsidiaries and related Compliance Certificate, commencing with the financial
statements delivered for the fiscal quarter ending June 30, 2014, as required
under Section 9.8 (or 9.7, as applicable) (each such first day of the applicable
calendar quarter an “Adjustment Date”), the Applicable Margin for each type of
Revolving Advance shall be adjusted, if necessary, to the applicable amount of
percentage points set forth in the pricing table below corresponding to the
Total Leverage Ratio for the trailing four quarter period ending on the last day
of the most recently completed fiscal quarter prior to the applicable Adjustment
Date (each such period, a “Calculation Period”):
Level
Total Leverage Ratio
Applicable Margin for LIBOR Rate Loans
Applicable Margin for Domestic Rate Loans
I
Less than 1.50:1.00
2.25
1.25
II
Greater than or equal to 1.50:1.00 but less than 2.00:1.00
2.50
1.50
III
Greater than or equal to 2.00:1.00 but less than 2.50:1.00
2.75
1.75
IV
Greater than or equal to 2.50:1.00
3.00
2.00



If the Credit Parties shall fail to deliver the financial statements and
Compliance Certificates required under Section 9.8 (or 9.7, as applicable) by
the dates required pursuant to such sections, each Applicable Margin shall be
conclusively presumed to equal the highest Applicable Margin specified in the
pricing table set forth above until the date of delivery of such financial
statements and Compliance Certificate, at which time the Applicable Margin will
be adjusted based upon the Total Leverage Ratio reflected in such statements.
Notwithstanding anything to the contrary contained herein, and without affecting
the Agent’s or Required Lenders’ right to implement the Default Rate, at the
option of Agent or the direction of the Required Lenders, no downward adjustment
in any Applicable Margin shall be made on any Adjustment Date on which any Event
of Default shall have occurred and be continuing.
If, as a result of any restatement of, or other adjustment to, the financial
statements of Parent Guarantor and its Subsidiaries, the Agent determines that
(a) the Total Leverage Ratio as previously calculated for any Calculation Period
was inaccurate, and (b) a proper calculation of the Total Leverage Ratio for
such Calculation Period would have resulted in a different Applicable Margin for
such Calculation Period, then (i) if the proper calculation of the Total
Leverage Ratio would have resulted in a higher Applicable Margin for such
Calculation Period, automatically and immediately without the

-3-

--------------------------------------------------------------------------------




necessity of any demand or notice by the Agent or any other affirmative act of
any party, the interest and Letter of Credit Fees accrued on the applicable
Advances for such Calculation Period under the provisions of this Agreement and
the Other Documents shall be deemed to be retroactively increased by, and
Borrowers shall be obligated to immediately pay to the Agent for the ratable
benefit of the Lenders, an amount equal to the excess of the amount of interest
and Letter of Credit Fees that should have been paid for such Calculation Period
over the amount of interest and Letter of Credit Fees actually paid for such
Calculation Period; and (ii) if the proper calculation of the Total Leverage
Ratio would have resulted in a lower Applicable Margin for such Calculation
Period, then the interest and Letter of Credit Fees accrued on the applicable
outstanding Advances for such period under the provisions of this Agreement and
the Other Documents shall be deemed to remain unchanged, and Agent and Lenders
shall have no obligation to repay interest or Letter of Credit Fees to the
Borrowers; provided that, if as a result of any restatement or other event a
proper calculation of the Total Leverage Ratio would have resulted in a higher
Applicable Margin for one or more Calculation Periods and a lower Applicable
Margin for one or more other Calculation Periods (due to the shifting of income
or expenses from one Calculation Period to another Calculation Period or any
other reason), then the amount payable by the Borrowers pursuant to clause (i)
above shall be based upon the excess, if any, of the amount of interest and
Letter of Credit Fees that should have been paid for all applicable Calculation
Periods over the amounts of interest and Letter of Credit Fees actually paid for
such Calculation Periods.
“Applicable Number” shall mean one (1) for any period of four fiscal quarters;
provided that, in the case of Field Examinations and appraisals of Inventory, if
the Total Leverage Ratio is greater than or equal to 3.50:1.00 as of the end of
the first and third fiscal quarters in any three fiscal quarter period, the
Applicable Number shall be increased by one (1) during the period of four fiscal
quarters commencing after such third fiscal quarter, but in any event the
Applicable Number shall not be more than two (2) for any period of four fiscal
quarters.
“ARE” shall have the meaning set forth in the preamble hereto.
“Authority” shall have the meaning set forth in Section 4.18(b) hereof.
“Authorized Officer” of any Person shall mean the Chairman, Chief Financial
Officer, Chief Executive Officer, Vice President, or other authorized officer of
such Person designated by Borrowing Agent.
“Average Life” shall mean, as of the date of determination, with respect to any
Indebtedness, the number of years obtained by dividing (a) the sum of the
products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment by (b) the then outstanding principal
amount of such Indebtedness.
“Base Rate” shall mean the base commercial lending rate of PNC as publicly
announced to be in effect from time to time, such rate to be adjusted
automatically, without notice, on the effective date of any change in such rate.
This rate of interest is determined from time to time by PNC as a means of
pricing some loans to its customers and is neither tied to any external rate of
interest or index nor does it necessarily reflect the lowest rate of interest
actually charged by PNC to any particular class or category of customers of PNC.

-4-

--------------------------------------------------------------------------------




“Barron Wisconsin Property” shall mean a tract of land in the NW ¼ of the NW ¼
of Section 30, Township 33 North, Range 13 West of the in the Town of Arland,
Barron County, Wisconsin, together with any and all buildings, structures,
fixtures and improvements located thereon.
“Benefited Lender” shall have the meaning set forth in Section 2.10(e) hereof.
“Blendstock” shall mean substances or other additives mixed with gasoline or
diesel fuel to make such products saleable including, without limitation,
toluene, ethanol, Texas low emission diesel additive and butane.
“Blocked Account Bank” shall have the meaning set forth in Section 4.14(g)
hereof.
“Borrower” or “Borrowers” shall have the meaning set forth in the preamble to
this Agreement and shall extend to all permitted successors and assigns of such
Persons.
“Borrowers’ Account” shall have the meaning set forth in Section 2.7 hereof.
“Borrowing Agent” shall mean Emerge.
“Borrowing Base Certificate” shall mean a certificate in form reasonably
satisfactory to the Agent duly executed by an Authorized Officer of the
Borrowing Agent reasonably acceptable to Agent and delivered to Agent,
appropriately completed, by which such officer shall certify to Agent the
Formula Amount and calculation thereof as of the end of the month ending
immediately prior to the date on which the certificate is delivered.
“Building Period” shall mean (i) in the case of the fiscal quarter ending
December 31, 2015, such fiscal quarter, (ii) in the case of the fiscal quarter
ending March 31, 2016, the two fiscal quarter period ending on March 31, 2016,
(iii) in the case of the fiscal quarter ending June 30, 2016, the three fiscal
quarter period ending on June 30, 2016, and (iv) in the case of each fiscal
quarter thereafter, the four fiscal quarter period ending on the last day of
such fiscal quarter.
“Business Day” shall mean any day other than Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required by law to be closed
for business in East Brunswick, New Jersey and, if the applicable Business Day
relates to any LIBOR Rate Loans, such day must also be a day on which dealings
are carried on in the London interbank market.
“Canadian Dollars” shall mean lawful currency of Canada.
“Capital Expenditures” shall mean, for any period, with respect to any Person,
the aggregate of all expenditures by such Person for (i) the acquisition or
leasing (pursuant to a Capital Lease) of fixed or capital assets or additions to
equipment (including replacements, capitalized repairs and improvements during
such period) which are required to be capitalized under GAAP on a consolidated
balance sheet of such Person, other than expenditures made utilizing the
proceeds of insurance, as permitted under this Agreement, in order to replace
the assets giving rise to such proceeds and (ii) the Specified Purchase.
“Capital Lease” shall mean a lease that is required to be capitalized for
financial reporting purposes in accordance with GAAP but in any case shall
exclude any operating leases that are recharacterized as a Capital Leases due to
a change in GAAP after the Closing Date.

-5-

--------------------------------------------------------------------------------




“Capital Stock” shall mean (i) in the case of a corporation, capital stock,
(ii) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
capital stock, (iii) in the case of a partnership, partnership interests
(whether general or limited), (iv) in the case of a limited liability company,
membership interests and (v) any other equity interest or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distributions of assets of, the issuing Person.
“Capitalized Lease Obligation” shall mean any Indebtedness of Parent Guarantor
and its applicable Subsidiaries, on a consolidated basis, represented by
obligations under Capital Leases.
“Cash Collateralize” shall mean to pledge and deposit with or deliver to Agent,
for the benefit of each applicable Issuer, as collateral for the Letter of
Credit Obligations, cash or deposit account balances pursuant to documentation
reasonably satisfactory to Agent, each applicable Issuer and the Borrowing Agent
(which documents are hereby consented to by the Lenders). Such cash collateral
shall be maintained in blocked deposit accounts at the Agent. Agent will invest
such Cash Collateral (less applicable reserves) in such short-term money-market
items as to which Agent and Borrowing Agent mutually agree and the net return on
such investments shall be credited to such account and constitute additional
Cash Collateral. At the option of the applicable Issuer, in lieu of cash
collateral, the applicable Letter of Credit Obligations may be supported by one
or more back-to-back letters of credit in form and from institutions reasonably
satisfactory to such Issuer, and such arrangement shall be within the meaning of
Cash Collateralize. The term “Cash Collateral” shall have a correlative meaning.
“Cash Management Liabilities” shall have the meaning provided in the definition
of “Cash Management Products and Services.”
“Cash Management Products and Services” shall mean agreements or other
arrangements to provide any of the following products or services to any of any
of the Credit Parties: (a) credit cards; (b) credit card processing services;
(c) debit cards and stored value cards; (d) purchase cards; (e) ACH
transactions; (f) cash management and treasury management services and products,
including controlled disbursement accounts or services, lockboxes, automated
clearinghouse transactions, overdrafts, interstate depository network services;
or (g) foreign currency exchange and foreign currency swaps and hedges. The
indebtedness, obligations and liabilities of any Credit Party to the provider of
any Cash Management Products and Services that was Agent or a Lender or an
Affiliate of Agent or a Lender at the date of entering into such Cash Management
Products and Services (including all obligations and liabilities owing to such
provider in respect of any returned items deposited with such provider) (the
“Cash Management Liabilities”) shall be “Obligations” hereunder, guaranteed
obligations under the Guaranty and secured obligations under the Security
Agreements, as applicable, and otherwise treated as Obligations for purposes of
each of the Other Documents (other than any Lender-Provided Hedge). The Liens
securing the Cash Management Products and Services shall be pari passu (without
regard to control of remedies) with the Liens securing all other Obligations
under this Agreement and the Other Documents, subject to the express provisions
of Section 11.5.
“CEA” shall mean the Commodity Exchange Act (7 U.S.C.§ 1 et seq.).
“CERCLA” shall mean the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, 42 U.S.C. §§ 9601 et seq.
“CFTC” shall mean the Commodity Futures Trading Commission.

-6-

--------------------------------------------------------------------------------




“Change in Law” shall mean the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any Applicable Law; (b) any
change in any Applicable Law or in the administration, implementation,
interpretation or application thereof by any Governmental Body; or (c) the
making or issuance of any request, rule, guideline or directive (whether or not
having the force of Law) by any Governmental Body; provided that notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, regulations, guidelines,
interpretations or directives thereunder or issued in connection therewith
(whether or not having the force of Applicable Law) and (y) all requests, rules,
regulations, guidelines, interpretations or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities (whether or not having the force of Law), in each case pursuant to
Basel III, shall in each case be deemed to be a Change in Law regardless of the
date enacted, adopted, issued, promulgated or implemented.
“Change of Control” shall mean: (a) any Person or “group” (within the meaning of
Rules 13d-3 and 13d-5 under the Exchange Act) (other than any Permitted Holder)
shall have acquired (i) beneficial ownership of 50% or more on a fully diluted
basis of the voting or economic Equity Interests of General Partner in the
aggregate, or (ii) the power (whether or not exercised) to elect a majority of
the members of the board of directors (or similar governing body) of the General
Partner; (b) the General Partner shall cease to be the sole general partner of
the Parent Guarantor; (c) except as permitted by Section 7.1, the Parent
Guarantor shall cease to beneficially own and control, directly or indirectly,
100%, on a fully diluted basis, of the economic and voting interest in the
Equity Interests of each Borrower; or (d) a “change of control” (or similarly
defined event) shall occur with respect to any Indebtedness of more than
$25,000,000 in principal amount.
“CIP Regulations” shall have the meaning set forth in Section 14.11 hereof.
“Closing Date” shall mean June 27, 2014.
“Closing Date Refinancing” shall mean the repayment in full and the termination
of commitments to make extensions of credit under the Existing Credit Agreement.
“Code” shall mean the Internal Revenue Code of 1986.
“Collateral” shall mean and include all right, title and interest of each Credit
Party in all of the following property and assets of such Credit Party, in each
case whether now existing or hereafter arising or created and whether now owned
or hereafter acquired and wherever located:
(a)    all Receivables;
(b)    all Equipment;
(c)    all General Intangibles;
(d)    all Inventory;
(e)    all Investment Property;
(f)    all Subsidiary Stock;
(g)    all Intellectual Property;

-7-

--------------------------------------------------------------------------------




(h)    all Real Property that is, or is required to be under the terms of this
Agreement, subject to a Mortgage;
(i)    all Leasehold Interests that are, or are required to be under the terms
of this Agreement, subject to a Mortgage;
(j)    all of each Credit Party’s right, title and interest in and to, whether
now owned or hereafter acquired and wherever located, (i) its respective goods
and other property including, but not limited to, all merchandise returned or
rejected by Customers, relating to or securing any of the Receivables; (ii) all
of each Credit Party’s rights as a consignor, a consignee, an unpaid vendor,
mechanic, artisan, or other lienor, including stoppage in transit, setoff,
detinue, replevin, reclamation and repurchase; (iii) all additional amounts due
to any Credit Party from any Customer relating to the Receivables; (iv) other
property, including warranty claims, relating to any goods securing the
Obligations; (v) all of each Credit Party’s contract rights, rights of payment
which have been earned under a contract right, instruments (including promissory
notes), documents, chattel paper (including electronic chattel paper), warehouse
receipts, deposit accounts, letters of credit, money, fixtures and as-extracted
collateral; (vi) each commercial tort claim described on Schedule 12 to the
Perfection Certificate (including those described on any updates to such
Schedule delivered with any Compliance Certificate) or in which a security
interest is otherwise hereafter granted to Agent by a Credit Party, whether
pursuant to the provision of Section 4.1 or otherwise; (vii) if and when
obtained by any Credit Party, all real and personal property of third parties in
which such Credit Party has been granted a lien or security interest as security
for the payment or enforcement of Receivables; (viii) all letter of credit
rights (whether or not the respective letter of credit is evidenced by a
writing); (ix) all supporting obligations; and (x) any other goods, personal
property or real property now owned or hereafter acquired in which any Credit
Party has expressly granted a security interest or may in the future grant a
security interest to Agent hereunder, or in any amendment or supplement hereto
or thereto, or under any other agreement between Agent and any Credit Party;
(k)    all of each Credit Party’s ledger sheets, ledger cards, files,
correspondence, records, books of account, business papers, computers, computer
software (owned by any Credit Party or in which it has an interest), computer
programs, tapes, disks and documents relating to (a), (b), (c), (d), (e), (f),
(g), (h), (i) or (j) above; and
(l)    all proceeds and products of (a), (b), (c), (d), (e), (f), (g), (h), (i),
(j) and (k) above in whatever form, including, but not limited to: cash, cash
equivalents, deposit accounts (whether or not comprised solely of proceeds),
certificates of deposit, insurance proceeds (including hazard, flood and credit
insurance), negotiable instruments and other instruments for the payment of
money, chattel paper, security agreements, documents, eminent domain proceeds,
condemnation proceeds and tort claim proceeds;
but excluding for all purposes any Excluded Collateral.
“Collection Accounts” shall have the meaning set forth in Section 4.14(g)
hereof.
“Commitment” shall mean, as to any Lender, the obligation of such Lender (if
applicable), to make Revolving Advances and participate in Swing Loans and
Letters of Credit, in an aggregate principal and/or face amount not to exceed
the Commitment Amount (if any) of such Lender.

-8-

--------------------------------------------------------------------------------




“Commitment Amount” shall mean, (i) as to any Lender other than a New Lender,
the Commitment Amount (if any) set forth across such Lender’s name on Schedule
1.2(a) hereto (or, in the case of any Lender that became party to this Agreement
after the Closing Date pursuant to Section 16.3(c) or (d) hereof, the Commitment
Amount (if any) of such Lender as set forth in the applicable Commitment
Transfer Supplement), and (ii) as to any Lender that is a New Lender, the
Commitment Amount provided for in the joinder signed by such New Lender under
Section 2.15(a)(x), in each case as the same may be adjusted upon any increase
by such Lender pursuant to Section 2.15 hereof, or any assignment by or to such
Lender pursuant to Section 16.3(c) or (d) hereof.
“Commitment Percentage” shall mean, as to any Lender, the Commitment Amount of
such Lender divided by the Maximum Revolving Advance Amount, expressed as a
percentage to four (4) decimal places. The initial Commitment Percentage of each
Lender as of the Closing Date is set forth across such Lender’s name on Schedule
1.2(a) hereto.
“Commitment Transfer Supplement” shall mean a document in the form of Exhibit
16.3 hereto, properly completed and otherwise in form and substance satisfactory
to Agent by which the Purchasing Lender purchases and assumes a portion of the
obligation of Lenders (other than Swing Loans) to make Advances under this
Agreement.
“Compliance Certificate” shall mean a compliance certificate substantially in
the form attached hereto as Exhibit 1.2(a) to be signed by an Authorized Officer
of Parent Guarantor, which (a) shall state that, based on an examination
sufficient to permit such officer to make an informed statement, no Default or
Event of Default exists, or if such is not the case, shall specify such Default
or Event of Default, its nature, when it occurred, whether it is continuing and
the steps being taken by the applicable Credit Parties with respect to such
default and, such certificate shall have appended thereto calculations which set
forth the Credit Parties’ compliance with the requirements or restrictions
imposed by Section 6.5 and (b) shall include any updates to Schedule 5.10(b)
hereto and a supplement to the Perfection Certificate in the form attached as
Annex 6.13(b) to the Compliance Certificate (the “Perfection Certificate
Supplement”).
“Consents” shall mean all filings and all licenses, permits, consents,
approvals, authorizations, qualifications and orders of Governmental Bodies and
other third parties, domestic or foreign, necessary to carry on any Credit
Party’s business or necessary (including to avoid a conflict or breach under any
agreement, instrument, other document, license, permit or other authorization)
for the execution, delivery or performance of this Agreement, the Other
Documents, including any Consents required under all applicable federal, state
or other Applicable Law.
“Consigned Inventory” shall mean Inventory of any Borrower that is in the
possession of another Person on a consignment, sale or return, or other basis
that does not constitute a final sale and acceptance of such Inventory.
“Consolidated” or “consolidated” with reference to any term defined herein,
shall mean that term as applied to the accounts of Parent Guarantor and all of
its consolidated Subsidiaries or its consolidated Restricted Subsidiaries, as
indicated in such reference, in each case, consolidated in accordance with GAAP.
“Consolidated EBITDA” shall mean, for any specified period, for Parent Guarantor
and its Restricted Subsidiaries on a consolidated basis, the sum of
(a) Consolidated Net Income for such period plus (b) without duplication and to
the extent deducted in determining Consolidated Net Income, the sum of
(i) depreciation, depletion and amortization for such period, (ii) all
Consolidated Interest Expense (net

-9-

--------------------------------------------------------------------------------




of interest income) for such period, (iii) all state, local and excise Tax
expense, including franchise Taxes, for such period, (iv) non-cash charges
(including non-cash compensation charges resulting from stock, equity option and
related grants or any other long-term incentive arrangement, non-cash impairment
charges, non-cash losses as a result of changes in the fair value of
derivatives) for such period, (v) non-capitalized fees and expenses paid during
such period which were incurred in connection with (x) the initial public
offering of the Parent Guarantor and (y) the closing of the Transactions in an
aggregate amount not to exceed $4,000,000 and paid within 180 days of the
Closing Date, (vi) extraordinary or non-recurring charges for such period, (vii)
all non-capitalized transaction expenses paid in such period related to or
resulting from each Permitted Acquisition and each Investment permitted under
Section 7.4, not to exceed 3% of the aggregate cash consideration paid for such
Permitted Acquisition or Investment, and in each case, paid on or within ninety
(90) days of the applicable closing date of such Permitted Acquisition or
Investment, (viii) all non-capitalized transaction expenses paid in such period
related to or resulting from each issuance of Indebtedness permitted under
Section 7.6, not to exceed 3% of the gross amount of such Indebtedness, and in
each case, paid on or within ninety (90) days of the applicable closing date of
such issuance and (ix) all non-capitalized transaction expenses paid in such
period related to or resulting from each equity issuance, not to exceed 7% of
the gross amount of the proceeds of such equity issuance, and in each case, paid
on or within ninety (90) days of the applicable closing date of such equity
issuance minus (c) to the extent included in determining Consolidated Net Income
for such period, (i) Tax benefits for such period, (ii) extraordinary or
non-recurring gains for such period, and (iii) non-cash items of income for such
period. Consolidated EBITDA shall be calculated on a Pro Forma Basis except as
set forth in the definition of “Pro Forma Basis.”
“Consolidated Interest Expense” shall mean for any period interest expense of
Parent Guarantor and its Restricted Subsidiaries, to the extent paid or payable
for such period in cash, as determined in accordance with GAAP.
“Consolidated Net Income” shall mean for any period, the consolidated net income
(or loss) of Parent Guarantor and its Restricted Subsidiaries, determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded (a) the income (or deficit) of any such Subsidiary accrued prior to the
date it becomes a Restricted Subsidiary of Parent Guarantor or is merged into or
consolidated with Parent Guarantor or any of its Restricted Subsidiaries except
to the extent included for any calculation of Consolidated EBITDA on a Pro Forma
Basis, (b) the net income (or deficit) of any Person (other than a Restricted
Subsidiary of Parent Guarantor) in which Parent Guarantor or any of its
Restricted Subsidiaries has an ownership interest, except to the extent that any
such income is actually received by Parent Guarantor or such Restricted
Subsidiary in the form of dividends or similar distributions and (c) the
undistributed earnings of any such Restricted Subsidiary of Parent Guarantor
(other than a Credit Party) to the extent that the declaration or payment of
dividends or similar distributions by such Restricted Subsidiary is at the time
prohibited by the terms of any agreement to which such Person is a party or by
which it or any of its property is bound, any of such Person’s organizational
documents or other legal proceedings binding upon such Person or any of its
property or to which such Person or any of its property is subject.
“Controlled Group” shall mean, at any time, each Credit Party and all members of
a controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control and all other entities which, together with
any Credit Party, are treated as a single employer under Section 414(b) or (c)
of the Code or, solely for purposes of Sections 412 and 430 of the Code and
Title IV of ERISA, is treated as a single employer under Sections 414(m) and (o)
of the Code.

-10-

--------------------------------------------------------------------------------




“Covered Entity” shall mean (a) each Credit Party, each Credit Party’s
Subsidiaries and each pledgor of Collateral, and (b) to the knowledge of the
Credit Parties, each Person which, directly or indirectly, is in control of, a
Person described in clause (a) above. For purposes of this definition, control
of a Person shall mean the direct or indirect, ownership, or power to vote, (x)
to vote 25% or more of the Equity Interests having ordinary voting power for the
election of directors of such Person or other Persons performing similar
functions for any such Person, or (y) powers to direct or cause the direction of
the management and policies of such Person whether by ownership of Equity
Interests, contract or otherwise; provided that no owner of the Equity Interests
of the Parent Guarantor shall be deemed to have control of the Parent Guarantor
unless such owner is considered to have control of the Parent Guarantor pursuant
to clause (y).
“Credit Parties” shall mean the Borrowers and the Guarantors, and “Credit Party”
shall mean any of them.
“Customer” shall mean and include the account debtor with respect to any
Receivable and/or the prospective purchaser of goods, services or both with
respect to any contract or contract right, and/or any party who enters into or
proposes to enter into any contract or other arrangement with any Borrower,
pursuant to which such Borrower is to deliver any personal property or perform
any services.
“Daily LIBOR Rate” shall mean, for any day, the rate per annum determined by
Agent by dividing (x) the Published Rate by (y) a number equal to 1.00 minus the
Reserve Percentage on such day.
“Default” shall mean an event, circumstance or condition which, with the giving
of notice or passage of time or both, would constitute an Event of Default.
“Default Rate” shall have the meaning set forth in Section 3.1 hereof.
“Defaulting Lender” shall mean any Lender that: (a) has failed, within two
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Commitment Percentage of Advances, (ii) if applicable, fund any portion
of its Participation Commitment in Letters of Credit or Swing Loans or (iii) pay
over to the Agent, the Issuer, the Swing Loan Lender or any Lender any other
amount required to be paid by it hereunder, unless, in the case of clause (i)
above, such Lender notifies the Agent and the Borrowing Agent in writing that
such failure is the result of such Lender’s good faith determination that a
condition precedent to funding (specifically identified and including a
particular Default or Event of Default, if any) has not been satisfied; (b) has
notified the Borrowing Agent or the Agent in writing, or has made a public
statement to the effect, that it does not intend or expect to comply with any of
its funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender’s good faith
determination that a condition precedent (specifically identified and including
a particular Default or Event of Default, if any) to funding Advances under this
Agreement cannot be satisfied) or generally under other agreements in which it
commits to extend credit; (c) has failed, within two Business Days after request
by the Agent or the Borrowing Agent, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations (and is financially able to meet such obligations)
to fund prospective Advances and, if applicable, participations in then
outstanding Letters of Credit and Swing Loans under this Agreement; provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon the Agent’s and Borrowing Agent’s receipt of such certification in form
and substance satisfactory to the Agent; (d) has become the subject of an
Insolvency Event; or (e) has failed at any time to comply with the provisions of
Section 2.10(e) with respect to purchasing participations from the other

-11-

--------------------------------------------------------------------------------




Lenders, whereby such Lender’s share of any payment received, whether by setoff
or otherwise, is in excess of its pro rata share of such payments due and
payable to all of the Lenders.
“Deposit Account Control Agreements” shall mean the deposit account control
agreements or blocked account agreements in a form that is reasonably
satisfactory to the Agent to be executed by each institution maintaining a
deposit account or securities account for any of the Credit Parties, in favor of
Agent, for the benefit of Secured Parties, as security for the Obligations to
the extent required by Section 4.14(g) or any other provision of this Agreement
or any Other Document.
“Disqualified Stock” shall mean any Equity Interests of a Person that by its
terms (or by the terms of any security into which it is convertible or for which
it is exchangeable, in either case at the option of the holder thereof) or
otherwise (a) matures or is mandatorily redeemable pursuant to a sinking fund
obligation or otherwise, (b) is or may become redeemable or repurchaseable at
the option of the holder thereof, in whole or in part or (c) is convertible or
exchangeable at the option of the holder thereof for Indebtedness or
Disqualified Stock, on or prior to the earlier of, in the case of clause (a),
(b) or (c), (i) 91 days after the Maturity Date hereunder as in effect at the
time of issuance and (ii) upon payment in full of the Obligations (provided that
only the portion of Equity Interests which is mandatorily redeemable or matures
or is redeemable at the option of the holder thereof prior to such date will be
deemed to be Disqualified Stock), in each case other than in exchange for Equity
Interests of the Borrowers (other than Disqualified Stock).
Notwithstanding the preceding sentence:
(1)
any Equity Interests issued to any plan for the benefit of employees of the
Credit Parties or any of their Subsidiaries or by any such plan to such
employees, such Equity Interests shall not constitute Disqualified Stock solely
because it may be required to be repurchased by the Credit Parties or their
Subsidiaries in order to satisfy applicable statutory or regulatory obligations;
and

(2)
any Equity Interests held by any future, current or former employee, director,
manager or consultant (or their respective trusts, estates, investment funds,
investment vehicles or immediate family members) of the Credit Parties or any of
their Subsidiaries, in each case upon the termination of employment or death of
such person pursuant to any stock option plan or any other management or
employee benefit plan or agreement shall not constitute Disqualified Stock
solely because it may be required to be repurchased by the Credit Parties or
their Subsidiaries.

“Direct Fuels” shall have the meaning set forth in the preamble hereto.
“Documents” shall have the meaning set forth in Section 8.1(i) hereof.
“Dollar” and the sign “$” shall mean lawful money of the United States of
America.
“Domestic Rate Loan” shall mean Swing Loans and any Advance that bears interest
based upon the Alternate Base Rate.
“Domestic Subsidiaries” shall mean, with respect to any Person, any Subsidiary
of such Person which is incorporated or organized under the laws of any state of
the United States or the District of Columbia other than any such Subsidiary
that is owned directly or indirectly by an entity that is not incorporated or
organized under the laws of any state of the United States or the District of
Columbia.

-12-

--------------------------------------------------------------------------------




“Dominion Event” shall mean, as of any date of determination, (a) an Event of
Default has occurred and is continuing or (b) Excess Availability on any
Business Day is less than the greater of (i) $35,000,000 and (ii) 10.0% of the
Line Cap.
“Dominion Period” shall mean each period commencing upon the occurrence of a
Dominion Event and ending on the first date thereafter on which either (a) if
such Dominion Event was the occurrence of an Event of Default, such Event of
Default (i) is no longer continuing or (ii) has been waived in writing in
accordance with the terms of this Agreement or (b) in all other cases,
Borrowers’ average Excess Availability for thirty (30) consecutive days
following the occurrence (or re-occurrence) of any event described in clause (b)
of the definition of “Dominion Event,” is greater than the greater of (i)
$35,000,000 and (ii) 10.0% of the Line Cap.
“Drawing Date” shall have the meaning set forth in Section 2.8(b)(i) hereof.
“EED” shall have the meaning set forth in the preamble hereto.
“Eligibility Date” shall mean, with respect to each Credit Party and each Swap,
the date on which this Agreement or any Other Document becomes effective with
respect to such Swap (for the avoidance of doubt, the Eligibility Date shall be
the date of the execution of such Swap if this Agreement or any Other Document
is then in effect with respect to such Credit Party, and otherwise it shall be
the date of execution and delivery of this Agreement and/or such Other
Document(s) to which such Credit Party is a party).
“Eligible Contract Participant” shall mean an “eligible contract participant” as
defined in the CEA and regulations thereunder.
“Eligible In-Transit Fuel Inventory” shall mean all Eligible Inventory of a
Borrower consisting of petroleum fuel products (including, without limitation,
Blendstock) (a) which is in-transit to a facility of a Borrower, (b) for which a
Borrower has retained title or title has passed to a Borrower, (c) which is
insured to the full value thereof in accordance with the provisions of this
Agreement and the Other Documents and (d) if such Inventory has been acquired
pursuant to a Permitted Acquisition, Agent has completed its due diligence with
respect thereto, the results of which are satisfactory to it in its Permitted
Discretion.
“Eligible In-Transit Inventory” shall mean Eligible In-Transit Fuel Inventory
and Eligible In-Transit Sand Inventory.
“Eligible In-Transit Sand Inventory” shall mean all Eligible Inventory of a
Borrower consisting of sand (a) which is in-transit to a facility of a Borrower,
(b) for which a Borrower has retained title or title has passed to a Borrower,
(c) which is insured to the full value thereof and (d) if such Inventory has
been acquired pursuant to a Permitted Acquisition, Agent has completed its due
diligence with respect thereto, the results of which are satisfactory to it in
its Permitted Discretion.
“Eligible Inventory” shall mean and include sand and fuel Inventory with respect
to each Borrower, valued at the lower of cost (on a weighted average basis for
Inventory consisting of fuel and otherwise on a first-in first-out basis) or
current market value, which is not obsolete, slow moving or unmerchantable and
which Agent, in its Permitted Discretion, shall not deem ineligible Inventory,
based on such considerations as Agent may from time to time deem appropriate
including, without limitation, whether the Agent has completed due diligence
satisfactory to it in its Permitted Discretion with respect to any new Inventory
acquired pursuant to a Permitted Acquisition. In addition, Inventory shall not
be

-13-

--------------------------------------------------------------------------------




Eligible Inventory if it (i) is not subject to a perfected, first priority
security interest in favor of Agent and any other Lien (other than a Permitted
Encumbrance) exists on such Inventory, (ii) does not conform in all material
respects to all standards imposed by any Governmental Body which has regulatory
authority over such goods or the use, transport or sale thereof; (iii) except
for Eligible In-Transit Inventory, is in transit; (iv) is located outside the
continental United States or Alberta, Canada (or any other province in Canada
with respect to which Agent has perfected its Lien on any Inventory located
there under the PPSA) or at a location that is not otherwise in compliance with
this Agreement; (v) constitutes Consigned Inventory; or (vi) is subject to an
agreement that limits, conditions or restricts any Borrower’s or Agent’s right
to sell or otherwise dispose of such Inventory.
“Eligible Receivables” shall mean and include with respect to each Borrower,
each Receivable of such Borrower arising in the ordinary course of business and
which Agent, in its Permitted Discretion, shall deem to be an Eligible
Receivable, based on such considerations as Agent may from time to time deem
appropriate in its Permitted Discretion, including without limitation,
completion of due diligence satisfactory to it in its Permitted Discretion with
respect to any new Receivables acquired pursuant to a Permitted Acquisition. A
Receivable shall not be deemed eligible unless such Receivable is subject to
Agent’s first priority perfected security interest and no other Lien (other than
Permitted Encumbrances) exists on such Receivable, and is evidenced by an
invoice or other documentary evidence satisfactory to Agent in its Permitted
Discretion. In addition, no Receivable shall be an Eligible Receivable if:
(a)    it arises out of a sale made by any Borrower to an Affiliate of any
Borrower or to a Person controlled by an Affiliate of any Borrower (other than
any operating portfolio company of any holder of Equity Interests in the General
Partner or the Parent Guarantor);
(b)    it is due or unpaid more than ninety (90) days after the original invoice
date or sixty (60) days after the original due date;
(c)    fifty percent (50%) or more of the Receivables from such Customer are not
deemed Eligible Receivables under clause (b) hereunder;
(d)    any covenant, representation or warranty contained in this Agreement with
respect to such Receivable has been breached in any material respect;
(e)    an Insolvency Event shall have occurred with respect to such Customer;
(f)    the sale is not payable in Dollars or Canadian Dollars or is to a
Customer outside the United States of America or a province of Canada (other
than Quebec or any other province or territory thereof that has not adopted the
PPSA), unless the sale is on letter of credit, guaranty or acceptance terms, in
each case acceptable to Agent in its Permitted Discretion;
(g)    the sale to the Customer is on a bill-and-hold, guaranteed sale,
sale-and-return, sale on approval, consignment or any other repurchase or return
basis or is evidenced by chattel paper;
(h)    the Customer is the United States of America, Canada, any state, province
or territory thereof or any department, agency or instrumentality of any of
them, unless the applicable Borrower assigns its right to payment, if the
Receivable is subject to such an assignment, of such Receivable to Agent
pursuant to the Assignment of Claims Act of 1940 (31 U.S.C. § 3727 et seq. and
41 U.S.C. § 15 et seq.) or has otherwise complied with other similar applicable
statutes or ordinances, but only to the extent the aggregate amount of all such

-14-

--------------------------------------------------------------------------------




Receivables not subject to such an assignment exceeds 10% of the Formula Amount
as of any date of determination;
(i)    the goods giving rise to such Receivable have not been delivered to and
accepted by the Customer or the services giving rise to such Receivable have not
been performed by the applicable Borrower and accepted by the Customer or the
Receivable otherwise does not represent a final sale;
(j)    the aggregate amount of outstanding Receivables of the Customer exceeds
twenty-five (25%) of all Eligible Receivables, to the extent such Receivable
exceeds such limit;
(k)    the Receivable is subject to any offset, deduction, defense, dispute or
counterclaim or is contingent in any respect (including by virtue of the
Customer also being a creditor or supplier of Borrower) with respect to the
Receivable, but only to the extent of the maximum potential amount of such
offset, deduction, defense, dispute, counterclaim or contingency against the
applicable Receivable;
(l)    the applicable Borrower has made any agreement with any Customer for any
deduction therefrom, except for discounts, deductions, allowances or sales
rebates made in the ordinary course of business for prompt payment, all of which
discounts or allowances or sales rebates are reflected in the calculation of the
face value of each respective invoice related thereto, but, with respect to a
Receivable subject to discounts, deductions, allowances or sales rebates, only
to the extent of the maximum potential amount of such discount or allowance
against the applicable Receivables are reflected in Borrowers’ calculation of
the Formula Amount;
(m)    any return, rejection or repossession of the merchandise has occurred or
the rendition of services has been disputed;
(n)    such Receivable is not payable to the applicable Borrower; or
(o)    such Receivable is not otherwise satisfactory to Agent as determined in
good faith by Agent in the exercise of its Permitted Discretion.
“Emerge” shall have the meaning set forth in the preamble hereto.
“Environmental Complaint” shall have the meaning set forth in Section 4.18(b)
hereof.
“Environmental Indemnity Agreements” shall mean any and all environmental
indemnity agreements provided by any Credit Party to Agent, for the benefit of
the Secured Parties, with respect to Real Property subject to a Mortgage.
“Environmental Laws” shall mean all applicable federal, state and local
environmental, land use, chemical use, mining, safety and sanitation laws,
statutes, ordinances and codes relating to the protection of the environment
and/or governing the use, storage, treatment, generation, transportation,
processing, handling, production or disposal of Hazardous Substances and the
rules, regulations, legally binding policies, guidelines, interpretations,
decisions, orders and directives of federal, state and local governmental
agencies and authorities with respect thereto (including, for the avoidance of
doubt, the Mine Safety and Health Act, 30 U.S.C. §§ 801 et seq. and the Surface
Mining Control and Reclamation Act 30 U.S.C. §§ 1201 et seq).

-15-

--------------------------------------------------------------------------------




“Equipment” shall mean and include, as to each Credit Party, all “equipment,” as
such term is defined in the Uniform Commercial Code, of such Credit Party, and,
in any event, shall include all of such Credit Party’s goods (other than
Inventory) whether now owned or hereafter acquired and wherever located,
including all equipment, machinery, apparatus, fittings, furniture, furnishings,
fixtures, parts, accessories and all replacements and substitutions therefor or
accessions thereto.
“Equity Interests” shall mean, with respect to any Person, any and all Capital
Stock and all rights to purchase, options, warrants, participation or other
equivalents of or interest in (regardless of how designated) equity of such
Capital Stock, but excluding debt securities exchangeable for or convertible
into Capital Stock. For purposes of the definition of “Change of Control,”
Equity Interests include all of the following rights relating to such Equity
Interests, whether arising under the Organizational Documents of the Person
issuing such Equity Interests (the “issuer”) or under the Applicable Laws of
such issuer’s jurisdiction of organization relating to the formation, existence
and governance of corporations, limited liability companies or partnerships or
business trusts or other legal entities, as the case may be: (i) all economic
rights (including all rights to receive dividends and distributions) relating to
such Equity Interests; (ii) all voting rights and rights to consent to any
particular action(s) by the applicable issuer; (iii) all management rights with
respect to such issuer; (iv) in the case of any Equity Interests consisting of a
general partner interest in a partnership, all powers and rights as a general
partner with respect to the management, operations and control of the business
and affairs of the applicable issuer; (v) in the case of any Equity Interests
consisting of the membership/limited liability company interests of a managing
member in a limited liability company, all powers and rights as a managing
member with respect to the management, operations and control of the business
and affairs of the applicable issuer; (vi) all rights to designate or appoint or
vote for or remove any officers, directors, manager(s), general partner(s) or
managing member(s) of such issuer and/or any members of any board of
members/managers/partners/directors that may at any time have any rights to
manage and direct the business and affairs of the applicable issuer under its
Organizational Documents as in effect from time to time or under Applicable Law;
(vii) all rights to amend the Organizational Documents of such issuer, (viii) in
the case of any Equity Interests in a partnership or limited liability company,
the status of the holder of such Equity Interests as a “partner,” general or
limited, or “member” (as applicable) under the applicable Organizational
Documents and/or Applicable Law; and (ix) all certificates evidencing such
Equity Interests, but in any case, excluding debt securities convertible into or
exchangeable for Equity Interests.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974.
“Event of Default” shall have the meaning set forth in Article X hereof.
“Excess Availability” shall mean, as of any date of determination, (a) the Line
Cap minus (b) the Revolving Facility Usage.
“Exchange Act” shall mean the Securities Exchange Act of 1934.
“Excluded Collateral” shall mean (i) all motor vehicles and other rolling stock
and goods covered by a certificate of title, (ii) Excluded Deposit Accounts
described in clauses (b) and (c) of the definition thereof, (iii) Equipment
owned by any Credit Party that is subject to a Lien permitted pursuant to clause
(g) of the definition of “Permitted Encumbrances” (but only to the extent that
and only for so long as such Permitted Purchase Money Indebtedness restricts the
granting of a Lien therein to Agent), (iv) any lease, license, contract,
property right or agreement (or any Credit Party’s rights or interests
thereunder) if and to the extent that the grant of the security interest shall
constitute or result in (A) the abandonment, invalidation or unenforceability of
any right, title or interest of any Credit Party therein, or any legally

-16-

--------------------------------------------------------------------------------




effective option to purchase or similar right of a third party (other than
another Credit Party) thereunder, under any lease, license, contract, or
agreement giving rise thereto, or (B) a breach or termination pursuant to the
terms of, or a default under, or a violation of any legally enforceable
provision requiring consent (which has not been obtained) of another party
(other than a Credit Party) to any such lease, license, contract, property right
or agreement, (v) any intent-to-use trademark applications for which no
statement of use has been filed and (vi) any stock of any Person that does not
constitute Subsidiary Stock, to the extent and for so long as the granting of
security interests in such stock would be prohibited by an agreement governing
such stock, in the case of clauses (iii), (iv) and (vi), after giving effect to
applicable anti-non-assignment provisions of the Uniform Commercial Code or any
other Applicable Law; provided that the exclusion in such clauses shall not
apply to proceeds and receivables of the applicable assets, the assignment of
which is expressly deemed effective under the Uniform Commercial Code or other
Applicable Law notwithstanding such prohibition.
“Excluded Deposit Accounts” shall mean (a) those deposit accounts identified as
“Excluded Deposit Accounts” on Schedule 5(a) to the Perfection Certificate and
any other deposit accounts established after the Closing Date, so long as (i) at
any time the balance in any such “Excluded Deposit Account” or other deposit
account established after the Closing Date does not exceed $50,000 and the
aggregate balance in all such “Excluded Deposit Accounts” or other deposit
accounts established after the Closing Date does not exceed $100,000 and (ii)
such deposit account does not receive remittances from Customers or other
proceeds of Receivables and is not an operating account; (b) other deposit
accounts established solely as, and containing no funds other than in respect
of, payroll, employee benefits, health care reimbursement and other zero balance
accounts; and (c) deposit accounts maintained in bank accounts outside of the
United States for Foreign Subsidiaries.
“Excluded Hedge Liabilities” shall mean, with respect to each Credit Party, each
of its Swap Obligations if, and to the extent that, all or any portion of this
Agreement or any Other Document that relates to such Swap Obligation (or the
guaranty of such Swap Obligation, or the grant by such Credit Party of a
security interest in the Collateral to secure such Swap Obligation) is or
becomes illegal under the CEA, or any rule, regulation or order of the CFTC, by
virtue of such Credit Party’s failure to qualify as an Eligible Contract
Participant on the Eligibility Date for such Swap. Notwithstanding anything to
the contrary contained in the foregoing or in any other provision of this
Agreement or any Other Document, the foregoing is subject to the following
provisos: (a) if a Swap Obligation arises under a master agreement governing
more than one Swap, this definition shall only include the portion of such Swap
Obligation that is attributable to Swaps for which such guaranty or security
interest is or becomes illegal as a result of the failure by such Credit Party
for any reason to qualify as an Eligible Contract Participant on the Eligibility
Date for such Swap; (b) if a guarantee of a Swap Obligation would cause such
obligation to be an Excluded Hedge Liability but the grant of a security
interest would not cause such obligation to be an Excluded Hedge Liability, such
Swap Obligation shall constitute an Excluded Hedge Liability for purposes of the
guaranty but not for purposes of the grant of the security interest; and (c) if
there is more than one Credit Party executing this Agreement or the Other
Documents and a Swap Obligation would be an Excluded Hedge Liability with
respect to one or more of such Persons, but not all of them, the definition of
“Excluded Hedge Liabilities” with respect to each such Person shall only be
deemed applicable to (i) the particular Swap Obligations that constitute
Excluded Hedge Liabilities with respect to such Person and (ii) the particular
Person with respect to which such Swap Obligations constitute Excluded Hedge
Liabilities.
“Excluded Taxes” shall mean, with respect to any Recipient, any of the following
Taxes imposed on or with respect to any payment to be made to such Recipient by
or on account of any Obligations: (a) Taxes imposed on or measured by its net
income (however denominated), franchise Taxes and branch

-17-

--------------------------------------------------------------------------------




profits Taxes, in each case, (i) imposed by the jurisdiction (or any political
subdivision thereof) under the laws of which such Recipient is organized or in
which its principal office is located or, in the case of any Lender, Swing Loan
Lender or Issuer, in which its applicable lending office is located or (ii) that
are Other Connection Taxes, (b) in the case of any Lender, Swing Loan Lender or
Issuer, any U.S. federal withholding Tax that is imposed on amounts payable to
such Recipient at the time such Recipient becomes a party hereto or acquires a
participation (or designates a new lending office), except to the extent that
such Recipient (or its assignor or seller of a participation, if any) was
entitled, at the time of designation of a new lending office (or assignment or
sale of a participation), to receive additional amounts with respect to such
withholding Tax pursuant to Section 3.10(a), (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.10(e), or (d) any U.S. federal
Taxes imposed under FATCA.
“Existing Credit Agreement” shall have the meaning set forth in the recitals to
this Agreement.
“Existing Letters of Credit” shall mean those letters of credit identified on
Schedule 1.2(b).
“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the Closing
Date (or any amended or successor version that is substantively comparable and
not materially more onerous to comply with) and any current or future
regulations thereunder or official interpretations thereof, any agreements
entered into pursuant to Section 1471(b)(1) of the Code, as of the Closing Date
(or any amended or successor version as described above) and any applicable
intergovernmental agreements entered into with respect thereto (together with
any law implementing such agreements).
“Federal Funds Effective Rate” for any day shall mean the rate per annum (based
on a year of 360 days and actual days elapsed and rounded upward to the nearest
1/100 of 1%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions arranged by federal funds brokers on the previous
trading day, as computed and announced by such Federal Reserve Bank (or any
successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate” as of the Closing Date; provided that, if such Federal Reserve
Bank (or its successor) does not announce such rate on any day, the “Federal
Funds Effective Rate” for such day shall be the Federal Funds Effective Rate for
the last day on which such rate was announced. Notwithstanding anything to the
contrary, if the Federal Funds Effective Rate determined pursuant to the
foregoing would be less than 0.00% on any day, the Federal Funds Effective Rate
shall be deemed to be 0.00% on such day.
“Federal Funds Open Rate” for any day shall mean the rate per annum (based on a
year of 360 days and actual days elapsed) which is the daily federal funds open
rate as quoted by ICAP North America, Inc. (or any successor) as set forth on
the Bloomberg Screen BTMM for that day opposite the caption “OPEN” (or on such
other substitute Bloomberg Screen that displays such rate), or as set forth on
such other recognized electronic source used for the purpose of displaying such
rate as selected by PNC (an “Alternate Source”) (or if such rate for such day
does not appear on the Bloomberg Screen BTMM (or any substitute screen) or on
any Alternate Source, or if there shall at any time, for any reason, no longer
exist a Bloomberg Screen BTMM (or any substitute screen) or any Alternate
Source, a comparable replacement rate determined by PNC at such time (which
determination shall be conclusive absent manifest error); provided, however,
that if such day is not a Business Day, the Federal Funds Open Rate for such day
shall be the “open” rate on the immediately preceding Business Day.
Notwithstanding anything to the contrary, if the Federal Funds Open Rate
determined pursuant to the foregoing would be less than 0.00% on any day, the
Federal Funds Open Rate shall be deemed to be 0.00% on such day. If and when the
Federal Funds Open Rate changes, the rate of interest with respect to any
advance to which

-18-

--------------------------------------------------------------------------------




the Federal Funds Open Rate applies will change automatically without notice to
the Borrowers, effective on the date of any such change.
“Fee Letter” shall mean the fee letter dated as of March 31, 2014 among the
Parent Guarantor, PNC Capital Markets LLC and PNC.
“Field Examinations” shall mean, whether as to any one Borrower or all Borrowers
and whether in one visit or a series of related visits, the audit, inspection
and review by Agent or its agents of any Borrower’s (a) books, records, audits,
correspondence and all other papers relating to the Collateral, (b) the
operations of such Borrower and/or (c) the Collateral.
“Financial Condition Certificate” shall have the meaning set forth in
Section 8.1(f) hereof.
“Financial Projections” shall have the meaning set forth in Section 5.5(b)
hereof.
“Flood Laws” shall mean, collectively, (i) the National Flood Insurance Act of
1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statute thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto, (iv) the Flood
Insurance Reform Act of 2004 as now or hereafter in effect or any successor
statute thereto and (v) Biggert-Waters Flood Insurance Reform Act of 2012 as now
or hereafter in effect or any successor statute thereto.
“Foreign Lender” shall mean any Lender, Swing Loan Lender or Issuer that is not
a “United States person” as defined in Section 7701(a)(30) of the Code.
“Foreign Subsidiary” of any Person shall mean any Subsidiary of such Person that
is not a Domestic Subsidiary of such Person.
“Formula Amount” shall have the meaning set forth in Section 2.1 hereof.
“GAAP” shall mean generally accepted accounting principles in the United States
of America in effect from time to time.
“General Intangibles” shall mean and include as to each Credit Party all of such
Credit Party’s “general intangibles,” as such term is defined in the Uniform
Commercial Code, whether now owned or hereafter acquired, including all payment
intangibles, all choses in action, causes of action, corporate or other business
records, inventions, designs, patents, patent applications, equipment
formulations, manufacturing procedures, quality control procedures, trade names,
trademarks, trademark applications, service marks, trade secrets, goodwill,
copyrights, design rights, software, computer information, source codes, codes,
records and updates, registrations, licenses, franchises, customer lists, Tax
refunds, Tax refund claims, computer programs, all claims under guaranties,
security interests or other security held by or granted to such Credit Party to
secure payment of any of the Receivables by a Customer (other than to the extent
covered by Receivables) all rights of indemnification and all other intangible
property of every kind and nature (other than Receivables).
“General Partner” shall mean Emerge Energy Services GP LLC, a Delaware limited
liability company.
“Governmental Body” shall mean any nation or government, any state or other
political subdivision thereof or any entity, authority, agency, division or
department exercising the executive,

-19-

--------------------------------------------------------------------------------




legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to a government (including any supra-national bodies such as
the European Union or the European Central Bank) and any group or body charged
with setting financial accounting or regulatory capital rules or standards
(including, without limitation, the Financial Accounting Standards Board, the
Bank for International Settlements or the Basel Committee on Banking Supervision
or any successor or similar authority to any of the foregoing).
“Growth Capital Expenditures” shall mean any Capital Expenditures other than
Maintenance Capital Expenditures.
“Guarantor” shall mean Parent Guarantor and any other Person who may hereafter
guarantee payment or performance of the whole or any part of the Obligations and
“Guarantors” shall mean collectively all such Persons.
“Guaranty” shall mean (a) that certain Amended and Restated Guaranty and
Suretyship Agreement, dated as of the Closing Date, by Parent Guarantor (and any
other Guarantor joined as a party thereto) in favor of Agent for its benefit and
for the ratable benefit of Lenders, substantially in the form of Exhibit 1.2(b)
attached hereto and (b) any other guaranty of the Obligations executed by a
Guarantor in favor of Agent for its benefit and for the ratable benefit of
Lenders, in form and substance satisfactory to Agent in its Permitted
Discretion.
“Hazardous Discharge” shall have the meaning set forth in Section 4.18(b)
hereof.
“Hazardous Substance” shall mean, without limitation, any flammable explosives,
radon, radioactive materials, asbestos, urea formaldehyde foam insulation,
polychlorinated biphenyls, petroleum and petroleum products, methane, hazardous
materials, Hazardous Wastes, hazardous or Toxic Substances or related materials
as defined in CERCLA, the Hazardous Materials Transportation Act (49 U.S.C.
Sections 5101, et seq.), RCRA or any other applicable Environmental Law and in
the regulations adopted pursuant thereto.
“Hazardous Wastes” shall mean all waste materials subject to regulation under
CERCLA, RCRA or applicable state law, and any other applicable Federal and state
laws now in force or hereafter enacted relating to hazardous waste disposal.
“Hedge” shall mean an interest rate, currency or commodity exchange, collar,
cap, swap, floor, adjustable strike cap, adjustable strike corridor or similar
agreements entered into by any Credit Party in order to provide protection to,
or minimize the impact upon, such Credit Party and/or its respective
Subsidiaries of changes in interest rates, currency exchange rates or commodity
prices.
“Hedge Liabilities” shall have the meaning provided in the definition of
“Lender-Provided Hedge”.
“Inactive Subsidiary” shall mean any Subsidiary that does not (a) conduct any
business operations (including the operations of a holding company), (b) have
any assets or (c) own any Capital Stock of any Credit Party or any other
Subsidiary (except another Inactive Subsidiary) of any Credit Party.
“Inadvertent Overadvances” shall mean the making of any Revolving Advance or the
issuance, renewal or amendment of a Letter of Credit by an Issuer which did not
result in an Overadvance when made based upon the most recent Borrowing Base
Certificate received by the Agent prior to the making

-20-

--------------------------------------------------------------------------------




of such Revolving Advance or the issuance, renewal or amendment of a Letter of
Credit but which has, on the relevant date of determination, become an
Overadvance as the result of any of the following which are beyond the
reasonable control of the Agent or the Lenders: (i) a decline in the value of
the Formula Amount or the Collateral, (ii) inaccuracy of any Borrowing Base
Certificate, (iii) components of the Formula Amount being deemed ineligible
after the making of such Revolving Advance or the issuance, renewal or amendment
of such Letter of Credit, (iv) the return of uncollected checks or other items
of payment applied to the reduction of the Obligations or other similar
involuntary or unintentional actions, (v) the imposition or modification of any
reserve or a reduction in Advance Rates after the making of such Revolving
Advance or the issuance, renewal or amendment of such Letter of Credit or (iv)
any other circumstance beyond the reasonable control of the Agent or the Lenders
that results in the reduction of the realizable value of the Formula Amount.
“Indebtedness” shall mean, with respect to any Person, as of the date of
determination thereof (without duplication), (i) all obligations of such Person
for borrowed money, (ii) all obligations evidenced by any note, debenture, bond
or other instrument, (iii) all obligations of such Person to pay the deferred
purchase price of property or services (other than current unsecured trade
accounts payable which arise in the ordinary course of business and that are not
overdue more than six (6) months unless the same are being Properly Contested),
(iv) all Capitalized Lease Obligations, (v) the then outstanding amount of
withdrawal or termination liability incurred under ERISA, (vi) all indebtedness
created or arising under any conditional sale or other title retention agreement
with respect to property acquired by such Person (even though the rights and
remedies of the seller or lender under such agreement in the event of default
are limited to repossession or sale of such property), (vii) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right to be secured by) a Lien on any asset of such Person whether or not the
Indebtedness is assumed by such Person, provided that for the purpose of
determining the amount of Indebtedness of the type described in this clause
(vii), if recourse with respect to such Indebtedness is limited to the assets of
such Person, then the amount of Indebtedness shall be limited to the fair market
value of such assets, (viii) all obligations of such Person in respect of
letters of credit, bankers acceptances, surety bonds or similar instruments
issued or accepted by banks or other financial institutions for the account of
such Person, (ix) any other obligation for borrowed money or other financial
accommodation which in accordance with GAAP would be shown as a long-term
liability on the consolidated balance sheet of such Person, (x) all obligations
of such Person under hedging agreements or arrangements therefor and (xi) all
guarantees by such Person of Indebtedness of others. For purposes of this
definition, the “principal amount” of the obligations of any Person in respect
of any hedging agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that such Person would be required to
pay if such hedging agreement were terminated at such time. For the avoidance of
doubt, operating leases shall not be considered Indebtedness.
“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or an account of any Obligation of a
Credit Party under this Agreement or any Other Document and (b) to the extent
not otherwise described in clause (a), Other Taxes.
“Insolvency Event” shall mean, with respect to any Person, including without
limitation any Lender, such Person or such Person’s direct or indirect parent
company (a) becomes the subject of a bankruptcy or insolvency proceeding
(including any proceeding under Title 11 of the United States Code), or
regulatory restrictions, (b) has had a receiver, conservator, trustee,
administrator, custodian, assignee for the benefit of creditors or similar
Person charged with the reorganization or liquidation of its business appointed
for it or has called a meeting of its creditors, (c) admits in writing its
inability, or be generally unable, to pay its debts as they become due or cease
operations of its present business, (d) with respect to a Lender, such Lender is
unable to perform hereunder due to the application of Applicable Law, or (e) in

-21-

--------------------------------------------------------------------------------




the good faith determination of the Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment of a type described in clause (a) or (b), provided
that an Insolvency Event shall not result solely by virtue of any ownership
interest, or the acquisition of any ownership interest, in such Person or such
Person’s direct or indirect parent company by a Governmental Body or
instrumentality thereof if, and only if, such ownership interest does not result
in or provide such Person with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Person (or such Governmental Body or instrumentality)
to reject, repudiate, disavow or disaffirm any contracts or agreements made by
such Person.
“Intellectual Property” shall mean property constituting under any Applicable
Law a patent, patent application, copyright, copyright application, trademark,
trademark application, service mark, corporate and trade names, mask work, trade
secret or license, in each case whether registered or unregistered, or other
right to use any of the foregoing and all goodwill connected with any Credit
Party’s business, together with any and all (i) rights and privileges arising
under Applicable Law with respect to any Credit Party’s use of any of the
foregoing, (ii) inventions and improvements described and claimed therein, (iii)
reissues, divisions, continuations, renewals, extensions and
continuations-in-part thereof and amendments thereto, (iv) income, fees,
royalties, damages, claims and payments now or hereafter due and/or payable
thereunder and with respect thereto including damages and payments for past,
present or future infringements thereof, (v) rights corresponding thereto
throughout the world and (vi) rights to sue for past, present or future
infringements thereof.
“Interest Coverage Ratio” shall mean, as of any date, the ratio of (a)
Consolidated EBITDA for the period of four fiscal quarters ending on such date
to (b) Consolidated Interest Expense for such period. Interest Coverage Ratio
shall be determined on a Pro Forma Basis except as set forth in the definition
of “Pro Forma Basis.”
“Interest Period” shall mean the period provided for any LIBOR Rate Loan
pursuant to Section 2.2(b) hereof.
“Inventory” shall mean and include as to each Credit Party all “inventory,” as
such term is defined in the Uniform Commercial Code, of such Credit Party, and,
in any event, shall include all of such Credit Party’s now owned or hereafter
acquired goods, merchandise and other personal property, wherever located, to be
furnished under any consignment arrangement, contract of service or held for
sale or lease, all raw materials, work in process, finished goods and materials
and supplies of any kind, nature or description which are or might be used or
consumed in such Credit Party’s business or used in selling or furnishing such
goods, merchandise and other personal property, and all documents of title or
other documents representing them.
“Inventory Advance Rates” shall mean the Sand Inventory Advance Rate, the Fuel
Inventory Advance Rate, the NOLV Advance Rate and the Sand Reserve Advance Rate.
“Investment” shall mean, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, guaranty or assumption of debt of, or purchase or other
acquisition of any other debt or interest in, another Person or (c) otherwise,
other than (i) the acquisition of inventory in the ordinary course of business,
including through bulk purchases, (ii) the Specified Purchase and (iii)
acquisition or investment in equipment in the ordinary course of business that
are Capital Expenditures made in compliance with Section 6.5(e). For purposes of
covenant compliance,

-22-

--------------------------------------------------------------------------------




the amount of any Investment shall be (i) the amount actually invested (measured
at the time made), without adjustment for subsequent increases or decreases in
the value of such Investment minus (ii) the amount of the amount of dividends or
distributions received in connection with such Investment and any return of
capital and any payment of principal received in respect of such Investment that
in each case is received in cash, cash equivalents or short-term marketable debt
securities by the Person holding such Investment. For the purpose of clarity, a
Hedge shall not be considered an Investment.
“Investment Property” shall mean and include as to each Credit Party, all
“investment property,” as such term is defined in the Uniform Commercial Code,
of such Credit Party, and, in any event, shall include all of such Credit
Party’s now owned or hereafter acquired securities (whether certificated or
uncertificated), securities entitlements, securities accounts, commodities
contracts, commodities accounts and financial assets.
“IRS” shall mean the United States Internal Revenue Service.
“Issuer” shall mean (i) PNC Bank, N.A. in its capacity as an issuer of a Letter
of Credit and (ii) any other Lender selected by the Borrowing Agent and
reasonably acceptable to the Agent that agrees to issue, and issues a Letter of
Credit, in its capacity as such. If there is one more than one Issuer,
references to the Issuer shall be to the applicable Issuer(s).
“Law(s)” shall mean any law(s) (including common law and equitable principles),
federal, state and foreign constitutions, statute, treaty, regulation, rule,
ordinance, opinion, issued guidance, release, ruling, order, executive order,
injunction, writ, decree, judgment, authorization or approval, lien or award of
or any settlement arrangement with any Governmental Body or arbitrator,
directives and orders of any Governmental Body, in each case, whether, foreign
or domestic, state, federal or local.
“LC Disbursement” shall mean a payment made by the Issuer pursuant to a Letter
of Credit.
“Leasehold Interests” shall mean all of each Borrower’s right, title and
interest in and to, and as lessee of, any real property on which any Borrower
conducts mining operations, including, without limitation, the premises
identified as Leasehold Interests on Schedule 11(b) to the Perfection
Certificate.
“Lender” and “Lenders” shall have the meaning ascribed to such term in the
preamble to this Agreement and shall include each Person which becomes a
transferee, successor or assign of any Lender or New Lender. For the purpose of
provision of this Agreement or any Other Document which provides for the
granting of a security interest or other Lien to the Agent for the benefit of
the Lenders as security for the Obligations, “Lenders” shall include any
Affiliate of a Lender to which such Obligation (specifically including any Hedge
Liabilities and any Cash Management Liabilities) is owed.
“Lender-Provided Hedge” shall mean a Hedge which at the date of entering into
such Hedge was provided by Agent, any Lender or Affiliate of Agent or any Lender
and with respect to which Agent confirms meets the following requirements: such
Hedge (i) is documented in a standard International Swap Dealer Association
Agreement or other customary agreement reasonably satisfactory to Agent, (ii)
provides for the method of calculating the reimbursable amount of the provider’s
credit exposure in a reasonable and customary manner, and (iii) is entered into
for hedging (rather than speculative) purposes. The indebtedness, obligations
and liabilities to the provider of any Lender-Provided Hedge that was Agent or a
Lender or an Affiliate of Agent or a Lender at the date of entering into such
Lender-Provided Hedge (the “Hedge Liabilities”) of the Credit Party or
Subsidiary thereof that is party to such Lender-Provided Hedge shall, for
purposes of this Agreement and all Other Documents be “Obligations” of such
Person and of each other Credit Party except to the extent constituting Excluded
Hedge Liabilities of such

-23-

--------------------------------------------------------------------------------




Person (subject to the final sentence of the definition of “Excluded Hedge
Liabilities”). The Liens securing the Hedge Liabilities shall be pari passu
(without regard to control of remedies) with the Liens securing all other
Obligations under this Agreement and the Other Documents, subject to the express
provisions of Section 11.5 hereof.
“Letter of Credit Borrowing” shall have the meaning set forth in Section
2.8(b)(iii) hereof.
“Letter of Credit Fees” shall have the meaning set forth in Section 3.2(a)
hereof.
“Letter of Credit Obligations” shall mean, as of any date of determination, the
Maximum Face Amount of all outstanding Letters of Credit plus the aggregate
outstanding Reimbursement Obligations and Letter of Credit Borrowings on such
date. The Letter of Credit Obligations of any Lender at any time shall be its
Commitment Percentage of the total Letter of Credit Obligations at such time.
“Letter of Credit Sublimit” shall mean $30,000,000.
“Letter of Credit Maturity Date” shall mean the date which is 5 Business Days
prior to the Maturity Date.
“Letter of Credit” shall have the meaning set forth in Section 2.8(a) hereof.
“LIBOR Rate” shall mean for any LIBOR Rate Loan for the then current Interest
Period relating thereto, the interest rate per annum determined by Agent by
dividing (the resulting quotient rounded upwards, if necessary, to the nearest
1/100th of 1% per annum) (i) the rate which appears on the Bloomberg Page BBAM1
(or on such other substitute Bloomberg page that displays rates at which US
dollar deposits are offered by leading banks in the London interbank deposit
market), or the rate which is quoted by another source selected by Agent as an
authorized information vendor for the purpose of displaying rates at which U.S.
dollar deposits are offered by leading banks in the London interbank deposit
market (an “Alternate Source”), at approximately 11:00 a.m., London time, two
(2) Business Days prior to the commencement of such Interest Period as the
London interbank offered rate for U.S. Dollars for an amount comparable to such
LIBOR Rate Loan and having a borrowing date and a maturity comparable to such
Interest Period (or if there shall at any time, for any reason, no longer exist
a Bloomberg Page BBAM1 (or any substitute page) or any Alternate Source, a
comparable replacement rate determined by Agent at such time (which
determination shall be conclusive absent manifest error)), by (ii) a number
equal to 1.00 minus the Reserve Percentage. The LIBOR Rate may also be expressed
by the following formula:
LIBOR Rate =
Average of London interbank offered rates quoted by Bloomberg or appropriate
Successor as shown on Bloomberg Page BBAM1 or appropriate substitute Bloomberg
page or Alternate Source
1.00 – Reserve Percentage



The LIBOR Rate shall be adjusted with respect to any LIBOR Rate Loan that is
outstanding on the effective date of any change in the Reserve Percentage as of
such effective date. Agent shall give prompt notice to the Borrowing Agent of
the LIBOR Rate as determined or adjusted in accordance herewith, which
determination shall be conclusive absent manifest error. Notwithstanding
anything to the contrary, if the LIBOR Rate determined pursuant to the foregoing
would be less than 0.00% for any period, the LIBOR Rate shall be deemed to be
0.00% for such period.

-24-

--------------------------------------------------------------------------------




“LIBOR Rate Loan” shall mean an Advance at any time that bears interest based on
the LIBOR Rate.
“Lien” shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, security interest, lien (whether statutory or otherwise), tax, claim
or encumbrance, or preference, priority or other security agreement or
preferential arrangement held or asserted in respect of any asset of any kind or
nature whatsoever including any conditional sale or other title retention
agreement, and the filing of, or agreement to give, any financing statement
under the Uniform Commercial Code or comparable law of any jurisdiction.
“Line Cap” shall mean at any time, an amount equal to lesser of (i) the Maximum
Revolving Advance Amount at such time and (ii) the Formula Amount at such time.
“Maintenance Capital Expenditures” shall mean any Capital Expenditures that are
necessary or appropriate to maintain the ongoing operations of the Borrowers as
conducted as of the Amendment No. 2 Effective Date consistent with past
practices.
“Material Acquisition/Disposition” shall mean any Investment, Permitted
Acquisition or Disposition that involves (a) an Investment, or an Acquisition or
Disposition of assets, the fair market value of which assets, exceeds
$25,000,000 or (b) a change in Consolidated EBITDA that exceeds $25,000,000 per
four fiscal quarter period.
“Material Adverse Effect” shall mean a material adverse effect on (a) the
financial condition, operations, assets, business or liabilities of the Credit
Parties taken as a whole, (b) any Credit Party’s ability to perform its
non-monetary Obligations in accordance with the terms of this Agreement or the
Other Documents (as applicable) or the ability of the Credit Parties taken as a
whole to pay or perform the Obligations in accordance with the terms of this
Agreement or the Other Documents (as applicable), (c) the value of a material
portion of the Collateral, or Agent’s Liens on a material portion of the
Collateral or the priority of any such Lien or (d) Agent’s and each Lender’s
rights and remedies under this Agreement and the Other Documents.
“Material Contract” shall mean any agreement, document, instrument, contract or
other arrangement to which a Credit Party or any of its Restricted Subsidiaries
is a party (other than this Agreement and the Other Documents) for which the
nonperformance, cancellation or failure to renew could reasonably be expected to
have a Material Adverse Effect.
“Maturity Date” shall mean the fifth anniversary of the Closing Date.
“Maximum Face Amount” shall mean, with respect to any outstanding Letter of
Credit, the face amount of such Letter of Credit including all automatic
increases provided for in such Letter of Credit, whether or not any such
automatic increase has become effective.
“Maximum Revolving Advance Amount” shall mean $350,000,000, as such amount may,
as of any date of determination, be (a) increased pursuant to an Accordion
Increase or (b) decreased pursuant to Section 2.11 hereof.
“Maximum Swing Loan Advance Amount” shall mean the amount that is 10% of the
then effective Maximum Revolving Advance Amount.

-25-

--------------------------------------------------------------------------------




“Maximum Undrawn Amount” shall mean with respect to any outstanding Letter of
Credit, the amount of such Letter of Credit that is or may become available to
be drawn, including all automatic increases provided for in such Letter of
Credit, whether or not any such automatic increase has become effective.
“Midwest Frac Agreement” shall mean that certain Wet Sand Supply Agreement,
dated July 17, 2012, by and between SSS and Midwest Frac Sands LLC.
“Modified Commitment Transfer Supplement” shall have the meaning set forth in
Section 16.3(d) hereof.
“Mortgages” shall mean any and all mortgages or deeds of trust on any of the
Real Property securing the Obligations.
“Multiemployer Plan” shall mean a “multiemployer plan” as defined in Section
3(37) or 4001(a)(3) of ERISA to which contributions are required or, within the
preceding five plan years, were required, by any Credit Party or any member of
the Controlled Group.
“Multiple Employer Plan” shall mean a Plan which has two or more contributing
sponsors (including any Credit Party or any member of the Controlled Group) at
least two of whom are not under common control, as such a plan is described in
Section 4063 or 4064 of ERISA.
“Non-Bank Tax Certificate” shall have the meaning set forth in Section 3.10(e)
hereof
“Non-Defaulting Lender” shall mean, at any time, any Lender that is not a
Defaulting Lender at such time.
“Non-Qualifying Party” shall mean any Credit Party that fails for any reason to
qualify as an Eligible Contract Participant.
“Note” shall mean collectively, the Swing Loan Note and the Revolving Credit
Note.
“Obligations” shall mean and include (a) any and all loans (including without
limitation, all Advances), advances, debts, liabilities, obligations (including
without limitation all reimbursement obligations and cash collateralization
obligations with respect to Letters of Credit issued hereunder), covenants and
duties owing by any Credit Party to any Secured Party of any kind or nature,
present or future (including any interest or other amounts accruing thereon, any
fees accruing under or in connection therewith, any costs and expenses of any
Person payable by any Credit Party under the terms of this Agreement or any
Other Document and any indemnification obligations payable by any Credit Party
arising or payable after maturity, or after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding relating to any Credit Party, whether or not a claim for post-filing
or post-petition interest, fees or other amounts is allowable or allowed in such
proceeding), whether or not for the payment of money, whether arising by reason
of an extension of credit, opening or issuance of a letter of credit, loan,
establishment of any purchase card or similar facility or guarantee, under any
interest or currency swap, future, option or other similar agreement, or in any
other manner, whether arising out of overdrafts or deposit or other accounts or
electronic funds transfers (whether through automated clearing houses or
otherwise) or out of the Agent’s or any Lender’s non-receipt of or inability to
collect funds or otherwise not being made whole in connection with depository
transfer check or other similar arrangements, whether direct or indirect
(including those acquired by assignment or participation), absolute or
contingent, joint or several, due or to become due, now existing or hereafter

-26-

--------------------------------------------------------------------------------




arising, contractual or tortious, liquidated or unliquidated, regardless of how
such indebtedness or liabilities arise or by what agreement or instrument they
may be evidenced or whether evidenced by any agreement or instrument, in any
such case to the extent advanced to or owing by any Credit Party or any
Subsidiary of any Credit Party under, in each case, arising under or out of
and/or related to (i) this Agreement, the Other Documents and any amendments,
extensions, renewals or increases thereto, including, subject to Section 16.9,
all costs and expenses of Agent, Issuer, Swing Loan Lender and any Lender
incurred in the documentation, negotiation, modification, enforcement,
collection or otherwise in connection with any of the foregoing (including but
not limited to reasonable attorneys’ fees and expenses) and all obligations of
any Credit Party to Agent, Issuer, Swing Loan Lender or Lenders to perform acts
or refrain from taking any action and (b) all Hedge Liabilities and all Cash
Management Liabilities. Notwithstanding anything to the contrary contained in
the foregoing (but subject to the final sentence of the definition of “Excluded
Hedge Liabilities”), as to each Credit Party, the Obligations shall not include
any Excluded Hedge Liabilities of such Person.
“Organizational Documents” shall mean (i) with respect to any corporation, its
certificate or articles of incorporation or organization and its by-laws,
(ii) with respect to any limited partnership, its certificate of limited
partnership and its partnership agreement, (iii) with respect to any general
partnership, its partnership agreement and (iv) with respect to any limited
liability company, its articles of organization and its operating agreement. In
the event any term or condition of this Agreement or any Other Document requires
any Organizational Document to be certified by a secretary of state or similar
governmental official, the reference to any such “Organizational Document” shall
only be to a document of a type customarily certified by such governmental
official.
“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between it and the
jurisdiction imposing such Tax (other than connections arising solely from (and
that would not have existed but for) it having executed, delivered, become a
party to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced this Agreement or any Other Document, or sold or assigned an
interest in its Commitment or any Advances, this Agreement or any Other
Document).
“Other Documents” shall mean the Notes, the Perfection Certificates, the
Guaranty, the Security Documents, the Environmental Indemnity Agreements, any
Lender-Provided Hedge, any and all other agreements, instruments, certificates,
statements and documents, including any acknowledgment and waivers,
intercreditor agreements, guaranties, pledges, powers of attorney, consents,
interest or currency swap agreements or other similar agreements and all other
writings heretofore, now or hereafter executed or provided by any Credit Party
and/or delivered to Agent or any Lender in respect of the transactions
contemplated by this Agreement.
“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording or filing Taxes or any other excise or property Taxes,
charges or similar levies arising from any payment made hereunder or under any
Other Document or from the execution, delivery, registration or enforcement of,
from the receipt or perfection of a security interest under, or otherwise with
respect to, this Agreement or any Other Document, but excluding any and all such
Taxes imposed with respect to any assignment (other than an assignment made
pursuant to Section 3.11) by any Recipient of an interest in its Commitment or
any Advances, this Agreement or any Other Document.

-27-

--------------------------------------------------------------------------------




“Overadvance” shall mean the existence of any Revolving Advance or Letter of
Credit, or the making of any Revolving Advance or the issuance, renewal or
amendment of a Letter of Credit, which causes Excess Availability to be less
than zero.
“Parent Guarantor” shall have the meaning set forth in the preamble hereto.
“Participant” shall mean each Person who pursuant to Section 16.3(b) shall be
granted the right by any Lender to participate in any of the Advances and who
shall have entered into a participation agreement in form and substance
satisfactory to such Lender.
“Participant Register” shall have the meaning set forth in Section 16.3(b)
hereof.
“Participation Advance” shall have the meaning set forth in Section 2.8(b)(iii)
hereof.
“Participation Commitment” shall mean each Lender’s obligation to buy a
participation in the Letters of Credit issued hereunder and the Swing Loans.
“Partnership Agreement” shall mean that certain First Amended and Restated
Agreement of Limited Partnership of Parent Guarantor, dated May 14, 2013.
“Payment Condition” shall mean, with respect to any proposed payment taken
pursuant to Section 7.5(a) or Section 7.14, immediately after giving effect to
such payment, Excess Availability is (and was for the period of 10 Business Days
immediately preceding such action) no less than the greater of (i) $43,750,000
and (ii) 12.5% of the Maximum Revolving Advance Amount.
“Payment Office” shall mean initially Two Tower Center Boulevard, East
Brunswick, New Jersey 08816; thereafter, such other office of Agent, if any,
which it may designate by notice to Borrowing Agent and to each Lender to be the
Payment Office.
“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA or any successor.
“Pension Benefit Plan” shall mean at any time any employee pension benefit plan
(including a Multiple Employer Plan, but not a Multiemployer Plan) which is
covered by Title IV of ERISA or is subject to the minimum funding standards
under Section 412 of the Code and either (i) is maintained or to which
contributions are required by any member of the Controlled Group; or (ii) has at
any time within the preceding five years been maintained or to which
contributions have been required by any entity which was at such time a member
of the Controlled Group.
“Perfection Certificate Supplement” shall have the meaning set forth in the
definition of “Compliance Certificate.”
“Perfection Certificates” shall mean collectively, the Perfection Certificate(s)
and the responses thereto provided by each Credit Party and delivered to Agent,
substantially in the form of Exhibit 1.1 or such other form approved by Agent,
as amended or supplemented by each Perfection Certificate Supplement.
“Permitted Acquisition” shall mean any Acquisition by a Credit Party which (a)
is consented to by Agent and the Required Lenders, (b) is financed entirety with
cash contributions to the common equity capital of Parent Guarantor from a
Person that is not Parent Guarantor or any Subsidiary thereof or

-28-

--------------------------------------------------------------------------------




proceeds of the sale of Equity Interests (other than Disqualified Stock) of
Parent Guarantor or any Subsidiary thereof that is not a Credit Party, or (c)
where each of the following conditions is met:
(i)        the Acquisition is consensual;
(ii)        the assets, business or Person being acquired is (A) useful or
engaged in or reasonably related or supportive or complementary to the business
of the Credit Parties and their Subsidiaries and (B) is located in, or organized
or formed under the laws of, the United States or any state or district thereof;
(iii)        before and after giving effect to such Acquisition, no Default or
Event of Default has occurred and is continuing or would result therefrom, and
all representations and warranties of each Credit Party set forth in this
Agreement and the Other Documents shall be and remain true and correct in all
material respects;
(iv)        no Debt or Liens are incurred, assumed or result from the
Acquisition, except Debt permitted under Section 7.6 and Liens permitted under
Section 7.2;
(v)        the Person acquired is a Restricted Subsidiary and where applicable,
Section 7.9 shall have been fully satisfied with respect to such acquired assets
or Person and the applicable Credit Parties shall have executed and delivered,
or caused their Restricted Subsidiaries to execute and deliver, all guarantees,
Security Documents and other related documents required under, and in accordance
with, Section 7.9;
(vi)        the aggregate consideration (including, without limitation, (A) all
Indebtedness and other liabilities assumed by the Credit Parties or any
Restricted Subsidiary in connection with the Acquisition and (B) all other
consideration paid or payable in connection with the Acquisition including, but
not limited to, the amount payable in respect of any earn-out obligations
(subject to adjustment as provided for in FASB Statement No. 141R) but excluding
any portion thereof financed with cash equity contributions from Parent
Guarantor or holders of its Equity Interests) for the Acquisition (whether in a
single transaction or series of related transactions) shall not exceed
$50,000,000;
(vii)    the aggregate amount of Acquisitions of Persons that do not become
Credit Parties or assets not to be held by Credit Parties, together with the
aggregate amount of Investments made in Restricted Subsidiaries that are not
Credit Parties pursuant to Section 7.4(m), shall not exceed $25,000,000 in any
fiscal year;
(viii)    after giving effect to such Acquisition on a Pro Forma Basis, the
Credit Parties would be in compliance with Section 6.5 for the latest four
quarter period prior to the date of determination; and
(ix)        with respect to any such Acquisition where the aggregate
consideration (as described in clause (vi) above) is greater than $10,000,000,
the Borrowers deliver to Agent, at least five Business Days (or such lesser
period as Agent may consent to) prior to such Acquisition, copies of all
material agreements relating thereto and a certificate, in form and substance
satisfactory to the Agent, stating that such Acquisition is a “Permitted
Acquisition” and demonstrating compliance with the foregoing requirements.

-29-

--------------------------------------------------------------------------------




For the avoidance of doubt, no Permitted Acquisition shall be permitted after
the Amendment No. 2 Effective Date.
“Permitted Discretion” shall mean, a determination made by Agent in good faith
in the exercise of its reasonable business judgment based on how a lender with
similar rights providing a secured credit facility of the type set forth herein
would act, in the circumstances then applicable to the Credit Parties at the
time with the information then available to it.
“Permitted Encumbrances” shall mean (a) Liens in favor of Agent for the benefit
of Agent and the other Secured Parties; (b) Liens for Taxes, assessments or
other governmental charges not delinquent or being Properly Contested; (c)
deposits or pledges to secure obligations under worker’s compensation, social
security or similar laws, or under unemployment insurance; (d) deposits or
pledges to secure bids, tenders, contracts (other than contracts for the payment
of money), leases, statutory obligations, surety and appeal bonds and other
obligations of like nature arising in the ordinary course of business; (e) Liens
arising by virtue of the rendition, entry or issuance against any Credit Party
or any Subsidiary, or any property of any Credit Party or any Subsidiary, of any
judgment, writ, order, or decree which does not, and could not reasonably be
expected to, constitute an Event of Default; (f) mechanics’, workers’,
materialmen’s, carrier’s, repairmens’ or other like Liens arising in the
ordinary course of business with respect to obligations which are not yet due
and payable or which are being Properly Contested; (g) Liens securing
Capitalized Lease Obligations permitted by Section 7.6(b) or Permitted Purchase
Money Indebtedness, provided that (i) such Liens shall be created substantially
simultaneously with the acquisition of the asset financed with such Indebtedness
(or substantially simultaneously with the incurrence of the Capitalized Lease
Obligation or Permitted Purchase Money Indebtedness, if later), (ii) such Liens
do not at any time encumber any property other than the property financed by
such Indebtedness and (iii) the principal amount of Indebtedness secured by any
such Lien shall at no time exceed 100% of the original purchase price of such
property; (h) Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto incurred in the ordinary course
of business; (i) Liens disclosed on Schedule 1.2(c), provided that such Liens
shall secure only those obligations which they secure on the Closing Date (and
Permitted Refinancing in respect thereof) and shall not subsequently apply to
any other property or assets of any Credit Party (except as to any
after-acquired property expressly provided for in the agreements creating such
liens), (j) Liens on Real Property (i) which is subject to a Mortgage as of the
Closing Date and which are disclosed on any title commitments and surveys
provided to Agent with respect to such Mortgage or (ii) which consist of
easements, rights-of-way, covenants, zoning, building, and land-use laws, rules
and restrictions, or other restrictions on the use of real property which do not
(individually or in the aggregate) materially affect the value of the assets
encumbered thereby or materially impair the ability of any Credit Party to use
such assets in its business, and none of which is violated in any material
aspect by existing or proposed structures or land use, (k) statutory Liens in
favor of landlords, warehouseman, processors and bailees arising in the ordinary
course of business, (l) other Liens incidental to the conduct of any Credit
Party’s business or the ownership of its property and assets which were not
incurred in connection with the borrowing of money or the obtaining of advances
or credit, and which do not in the aggregate materially detract from Agent’s or
the other Secured Parties’ rights in and to the Collateral or the value of any
Credit Party’s or any Subsidiary’s property or assets or which do not materially
impair the use thereof in the operation of any Credit Party’s or any
Subsidiary’s business or otherwise impair the Liens granted thereon to Agent for
the benefit of the Secured Parties, (m) licenses or sublicenses of patents,
trademarks and other intellectual property rights granted by any Credit Party or
any of its Subsidiaries in the ordinary course of business and not interfering
in any respect with the ordinary course of business of such Credit Party or
Subsidiary, (n) Liens arising from precautionary UCC financing statements or
similar filings made in respect of operating leases, bailment arrangements and
consignment arrangements entered into

-30-

--------------------------------------------------------------------------------




by any Credit Party, (o) Liens (including the right of set-off) in favor of a
bank or other depository institution arising as a matter of law, (p) other Liens
not specifically listed above securing obligations not to exceed $10,000,000 in
the aggregate outstanding at any one time, so long as such Liens do not attach
to any portion of Eligible Inventory or Eligible Receivables or (q) Liens to
renew, extend, refinance or refund a Lien referred to in clauses (g) and (p)
above; provided that (i) such new Lien shall be limited to all or part of the
same property (including future improvements thereon and accessions thereto)
subject to the original Lien and (ii) the Indebtedness secured by such Lien at
such time is not increased to any amount greater than the amount necessary to
effect a Permitted Refinancing of such Indebtedness.
“Permitted Holders” shall mean any of Insight Equity I LP, Insight Equity
(Tax-Exempt) I LP, Insight Equity (Cayman) I LP, Insight Equity (Affiliated
Coinvestors) I LP and/or any other Person which, directly or indirectly, is in
control of, is controlled by, or is under common control with such Persons.
“Permitted Purchase Money Indebtedness” shall mean Purchase Money Indebtedness
of any Credit Party or any Subsidiary thereof which is incurred after the
Closing Date and which is secured by no Lien or only by a Lien permitted by
clause (g) of the definition of “Permitted Encumbrance” as defined herein;
provided that (a) the aggregate principal amount of such Purchase Money
Indebtedness outstanding at any time shall not exceed $25,000,000 and (b) such
Indebtedness when incurred shall not exceed the purchase price of the asset(s)
financed.
“Permitted Refinancing” shall mean Indebtedness incurred to Refinance other
Indebtedness; provided that (i) the principal amount (or accreted value, if
applicable) of the Permitted Refinancing shall not exceed the sum of the
principal amount (or accreted value, if applicable) of the Indebtedness being
Refinanced plus accrued and unpaid interest thereof, any stated premium thereon
due upon such Refinancing pursuant to the terms of the documentation governing
such Indebtedness and fees and expenses reasonably incurred in connection with
such Refinancing, (ii) the terms and conditions of any such Permitted
Refinancing, taken as a whole, shall not be materially more restrictive on the
Credit Parties than the Indebtedness being Refinanced, (iii) the Permitted
Refinancing shall not be guaranteed by any Person that is not a guarantor of, or
be secured by any assets that is not securing, the Indebtedness being
Refinanced, (iv) if the Indebtedness being Refinanced is subordinated in right
of payment to the Obligations, such Permitted Refinancing shall be subordinated
in right of payment to the Obligations on terms taken as a whole at least as
favorable to the Lenders as those contained in the documentation governing the
Indebtedness being Refinanced, and (v) except with respect to Indebtedness
incurred pursuant to Sections 7.6(b) and (c), such Permitted Refinancing shall
have (A) a Stated Maturity no earlier than the Stated Maturity of the
Indebtedness being Refinanced, and (B) an Average Life at the time such
Permitted Refinancing is incurred that is equal to or greater than the Average
Life of the Indebtedness being Refinanced.
“Person” shall mean any individual, sole proprietorship, partnership,
corporation, business trust, joint stock company, trust, unincorporated
organization, association, limited liability company, limited liability
partnership, institution, public benefit corporation, joint venture, entity or
Governmental Body (whether federal, state, county, city, municipal or otherwise,
including any instrumentality, division, agency, body or department thereof).
“Plan” shall mean any employee benefit plan within the meaning of Section 3(3)
of ERISA which is a Pension Benefit Plan, a Multiemployer Plan or a Welfare Plan
(as defined in Section 3(2) of ERISA) which provides self-insured benefits and
which is maintained by any Credit Party or any member of the Controlled Group or
to which any Credit Party or any member of the Controlled Group is required to
contribute.

-31-

--------------------------------------------------------------------------------




“Pledge Agreement” shall mean, collectively, (a) that certain Amended and
Restated Pledge Agreement, dated as of the Closing Date, among the Parent
Guarantor, the Borrowers, each other Guarantor from time to time party thereto
and Agent, substantially in the form of Exhibit 1.2(c) attached hereto and (b)
any other pledge agreements executed subsequent to the Closing Date by any other
Person to secure the Obligations.
“PNC” shall have the meaning set forth in the preamble to this Agreement and
shall extend to all of its successors and assigns.
“PPSA” shall mean the Personal Property Security Act (Alberta) or similar
personal property security legislation as in effect from time to time in any
province or territory of Canada applicable to any Collateral. References to
sections of the PPSA shall be construed to also refer to any successor sections.
“Priority Payables” shall mean, as of any date of determination: (a) the full
amount of the liabilities of any Borrower at such time which, except for
liabilities associated with Permitted Encumbrances (i) have a trust, deemed
trust or statutory lien imposed to provide for payment or a security interest,
pledge, hypothec, charge or other Lien ranking or capable of ranking senior to
or pari passu with the Liens granted to Agent on the Collateral under federal,
provincial, municipal or local law in Canada or (ii) have a right imposed to
provide for payment ranking or capable of ranking senior to or pari passu with
such Obligations under local or federal law, regulation or directive, including,
but not limited to, claims for unremitted and/or accelerated rents, taxes
(including sales tax, goods and services taxes, harmonized sales taxes and
withholding taxes), wages, withholding taxes, VAT and other amounts payable to
an insolvency administrator, employee withholdings or deductions and vacation
pay, severance and termination pay, workers’ compensation obligations,
government royalties, pension fund obligations or any amounts representing any
unfunded liability (whether or not due), solvency deficiency or wind up
deficiency with respect to any defined benefit plan for Canadian employees which
could become subject to a trust, deemed trust or statutory lien, in each case,
to the extent such trust, deemed trust, statutory lien, security interest,
hypothec, charge or other Lien has been or could reasonably be expected to be
imposed as determined by Agent in its sole discretion; and (b) the amount equal
to the percentage applicable to Inventory located in Canada that is part of the
Formula Amount which Agent, in its Permitted Discretion, considers as being, or
is reasonably likely to become, subject to retention of title by a supplier or a
right of a supplier to recover possession thereof, where such supplier’s right
has priority over Agent’s Liens securing such Obligations, including, without
limitation, Eligible Inventory subject to a right of a supplier to repossess
goods pursuant to Section 81.1 of the Bankruptcy and Insolvency Act (Canada) or
any applicable laws granting revendication or similar rights to unpaid suppliers
or any similar laws of Canada or any other applicable jurisdiction.
“Pro Forma Basis” shall mean:
(1)
any Material Acquisition/Disposition and any dividend or distribution on, or
repurchases or redemptions of, Capital Stock of the Borrowers made or to be made
by the Borrowers or any Restricted Subsidiary during the applicable reference
period or subsequent to such reference period and on or prior to the date of
determination will be given pro forma effect as if it had occurred on the first
day of the applicable reference period;

(2)
any Person that is a Restricted Subsidiary on the date of determination will be
deemed to have been a Restricted Subsidiary at all times during such reference
period;


-32-

--------------------------------------------------------------------------------




(3)
any Person that is not a Restricted Subsidiary on the date of determination will
be deemed not to have been a Restricted Subsidiary at any time during such
reference period;

(4)
Interest Coverage Ratio shall be calculated after giving pro forma effect to
incurrences and repayments of Indebtedness (other than ordinary course working
capital borrowings and repayments under revolving credit facilities unless
accompanied by a permanent reduction of the commitments with respect thereto)
during the applicable reference period or subsequent to such reference period
and on or prior to the date of determination to the extent in connection with
any transaction referred to in clause (1) above, as if they had occurred on the
first day of the applicable reference period; and

(5)
if any Indebtedness bears a floating rate of interest, the interest expense on
such Indebtedness will be calculated as if the rate in effect on the calculation
date had been the applicable rate for the entire period (taking into account the
effect on such interest rate of any Lender-Provided Hedge applicable to such
Indebtedness).

For purposes of this definition, whenever pro forma effect is given to a
transaction, the pro forma calculations shall be made in good faith by an
Authorized Officer of the Borrowing Agent and in a manner consistent with
Article 11 of Regulation S-X of the Securities Act, as set forth in a
certificate of an Authorized Officer of the Borrowing Agent (with supporting
calculations) and reasonably acceptable to the Agent, which for purposes of the
pro forma calculations made in connection with a Restricted Payment pursuant to
Section 7.5(a), may be included in the Compliance Certificate. Interest on a
Capital Lease shall be deemed to accrue at an interest rate reasonably
determined by an Authorized Officer of the Borrowing Agent to be the rate of
interest implicit in such Capital Lease in accordance with GAAP. For purposes of
making the computation referred to above, interest on any Indebtedness under a
revolving credit facility (to the extent required to be computed on a pro forma
basis) shall be computed based upon the average daily balance of such
Indebtedness during the applicable period. Interest on Indebtedness that may
optionally be determined at an interest rate based upon a factor of a prime or
similar rate, a eurocurrency interbank offered rate, or other rate, shall be
deemed to have been based upon the rate actually chosen, or, if none, then based
upon such optional rate chosen as the Borrowing Agent may designate.
Notwithstanding anything to the contrary contained herein, when calculating the
Interest Coverage Ratio, the Total Leverage Ratio and Consolidated EBITDA for
purposes of (i) the definition of “Applicable Margin” and (ii) determining
actual compliance and not pro forma compliance (or compliance on a Pro Forma
Basis) with any covenant pursuant to Section 6.5, the events described in this
definition that occurred after the last day of the most recently completed
reference period shall not be given pro forma effect.
“Properly Contested” shall mean, in the case of any Indebtedness, obligation or
Lien, as applicable, of any Person (including any Taxes) that is not paid as and
when due and payable by reason of such Person’s bona fide dispute concerning its
liability to pay same or concerning the amount thereof: (i) such Indebtedness or
Lien, as applicable, is being properly contested in good faith by appropriate
proceedings promptly instituted and diligently conducted; (ii) such Person has
established appropriate reserves as shall be required in conformity with GAAP;
(iii) the non-payment of such Indebtedness will not have a Material Adverse
Effect; (iv) no Lien is imposed upon any of such Person’s assets with respect to
such Indebtedness unless such Lien is at all times junior and subordinate in
priority to the Liens in favor of Agent (except only with respect to Liens that
have priority as a matter of applicable state law) and enforcement of such Lien
is stayed during the period prior to the final resolution or disposition of such
dispute; (v) if such Indebtedness or Lien, as applicable, results from, or is
determined by the entry,

-33-

--------------------------------------------------------------------------------




rendition or issuance against a Person or any of its assets of a judgment, writ,
order or decree, enforcement of such judgment, writ, order or decree is stayed
pending a timely appeal or other judicial review; and (vi) if such contest is
abandoned, settled or determined adversely (in whole or in part) to such Person,
such Person forthwith pays such Indebtedness and all penalties, interest and
other amounts due in connection therewith.
“Protective Advance” shall mean an Advance that is made, or is permitted to
remain outstanding, by the Agent, in its Permitted Discretion, to: (a) maintain,
protect or preserve the Collateral and/or the Secured Parties’ rights under this
Agreement and the Other Documents or which is otherwise for the benefit of the
Secured Parties; or (b) enhance the likelihood of, or maximize the amount of,
repayment of any Obligation; or (c) pay any other amount chargeable to the
Borrowers under this Agreement and the Other Documents; provided that (i) at the
time the Agent shall elect to make, or permit such Advance to remain
outstanding, such Protective Advance together with all other Protective Advances
and Inadvertent Overadvances then outstanding, shall not exceed 5.0% of the Line
Cap at such time, (ii) unless a liquidation is taking place, such Advance may
not remain outstanding for more than 30 consecutive days and (iii) no Advance
shall be made or be permitted to remain outstanding, if after giving effect
thereto, the sum of the total Advances (including all Protective Advances and
Inadvertent Overadvances) shall exceed (A) prior to the Ratio Trigger Date, the
lesser of (I) the Maximum Revolving Advance Amount (as in effect prior to any
termination of Commitments pursuant to Article X hereof) and (II) the Formula
Amount as calculated by the Agent at such time minus, in the case of either
clause (I) or (II), $25,000,000 and (B) on or after the Ratio Trigger Date, the
Maximum Revolving Advance Amount (as in effect prior to any termination of
Commitments pursuant to Article X hereof). Without the prior written consent of
all Lenders, this definition may not be amended (x) to increase the percentage
in clause (i) or extend the period in clause (ii) or (y) to permit sum of the
total Advances (including all Protective Advances and Inadvertent Overadvances)
to exceed the amount specified in clause (iii) above.
“Published Rate” shall mean the rate of interest published each Business Day in
the Wall Street Journal “Money Rates” listing under the caption “London
Interbank Offered Rates” for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the rate at
which U.S. dollar deposits are offered by leading banks in the London interbank
deposit market for a one month period as published in another publication
selected by Agent).
“Purchase Money Indebtedness” shall mean and include (i) Indebtedness (other
than the Obligations) of any Credit Party or Subsidiary thereof for the payment
of all or any part of the purchase price of any Equipment, real property or
other fixed assets, (ii) any Indebtedness (other than the Obligations) of any
Borrower incurred at the time of or within thirty (30) days prior to or thirty
(30) days after the acquisition of any Equipment, real property or other fixed
assets for the purpose of financing all or any part of the purchase price
thereof (whether by means of a loan agreement, capitalized lease or otherwise),
and (iii) any Permitted Refinancing thereof outstanding at the time.
“Purchasing CLO” shall have the meaning set forth in Section 16.3(d) hereof.
“Purchasing Lender” shall have the meaning set forth in Section 16.3(c) hereof.
“PTL Acquisition” shall mean the acquisition of assets by SSS pursuant to that
certain Asset Purchase Agreement, dated September 17, 2015, between PTL Prop
Solutions, L.L.C. and SSS.
“Qualified ECP Credit Party” shall mean each Credit Party that (a) has total
assets exceeding $10,000,000 on the Eligibility Date, or (b) such other Person
as is qualified to give a “letter of credit or keepwell, support, or other
agreement” for purposes of Section 1a(18)(A(v)(II) of the CEA.

-34-

--------------------------------------------------------------------------------




“Ratio Trigger Condition” shall be deemed satisfied the first time that the
Total Leverage Ratio is less than 3.50:1.00 as of the end of any two consecutive
fiscal quarters ending after the Amendment No. 2 Effective Date.
“Ratio Trigger Date” shall be the earlier of (i) the date on which the Ratio
Trigger Condition is satisfied and (ii) June 30, 2018.
“RCRA” shall mean the Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901
et seq., as same may be amended from time to time.
“Real Property” shall mean all real property owned or leased by any Credit
Party.
“Receivables” shall mean and include, as to each Credit Party, all of such
Credit Party’s accounts, contract rights, instruments (including those
evidencing indebtedness owed to such Credit Party by its Affiliates), documents,
chattel paper (including electronic chattel paper), general intangibles relating
to accounts, drafts and acceptances, credit card receivables and all other forms
of obligations owing to such Credit Party arising out of or in connection with
the sale or lease of Inventory or the rendition of services, all supporting
obligations, guarantees and other security therefor, whether secured or
unsecured, now existing or hereafter created, and whether or not specifically
sold or assigned to Agent hereunder.
“Receivables Advance Rate” shall have the meaning set forth in Section 2.1(b)(i)
hereof.
“Recipient” shall mean the Agent, any Lender, Swing Loan Lender, a Participant
or Issuer.
“Refinance” shall mean, in respect of any Indebtedness, to refinance, extend,
renew, refund, repay, prepay, redeem, replace, defease or retire, or to issue
other Indebtedness in exchange or replacement for, such Indebtedness.
“Refinanced” and “Refinancing” shall have correlative meanings.
“Register” shall have the meaning set forth in Section 16.3(e) hereof.
“Reimbursement Obligation” shall have the meaning set forth in Section 2.8(b)(i)
hereof.
“Release” shall have the meaning set forth in Section 5.7(c)(i) hereof.
“Replacement Notice” shall have the meaning set forth in Section 3.11 hereof.
“Reportable Compliance Event” shall mean that any Covered Entity becomes a
Sanctioned Person, or is charged by indictment, criminal complaint or similar
charging instrument, arraigned, or custodially detained in connection with any
Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or
self-discovers facts or circumstances implicating any aspect of its operations
with the actual violation of any Anti-Terrorism Law.
“Reportable Event” shall mean a reportable event described in Section 4043(c) of
ERISA or the regulations promulgated thereunder (other than an event for which
the 30-day notice period has been waived by regulation).
“Required Lenders” shall mean Lenders (not including the Swing Loan Lender (in
its capacity as such) or any Defaulting Lender) holding fifty-one percent (51%)
or more of either (a) the aggregate of the Commitment Amounts of all Lenders
(excluding any Defaulting Lender), or (b) after the termination of all
Commitments of the Lenders hereunder, the sum of (i) the outstanding Revolving
Advances and (ii)

-35-

--------------------------------------------------------------------------------




the aggregate of the Maximum Undrawn Amount of all outstanding Letters of Credit
and outstanding Swing Loans (in each case, excluding any such Obligations held
by a Defaulting Lender).
“Reserve Percentage” shall mean as of any day the maximum percentage in effect
on such day as prescribed by the Board of Governors of the Federal Reserve
System (or any successor) for determining the reserve requirements (including
supplemental, marginal and emergency reserve requirements) with respect to
eurocurrency funding (currently referred to as “Eurocurrency Liabilities”).
“Restricted Subsidiaries” shall mean all Subsidiaries of each Credit Party that
are not Unrestricted Subsidiaries.
“Revolving Advances” shall mean Swing Loans and Advances made other than Letters
of Credit.
“Revolving Credit Note” shall mean, collectively, the promissory notes referred
to in Section 2.1 hereof.
“Revolving Exposure” shall mean, with respect to any Lender at any time, the sum
of the outstanding principal amount of such Lender’s Revolving Advances and its
Letter of Credit Obligations and Swingline Exposure at such time.
“Revolving Facility Usage” shall mean at any time the sum of the outstanding
Revolving Advances and the Letter of Credit Obligations.
“Revolving Interest Rate” shall mean, (a) with respect to Domestic Rate Loans,
an interest rate per annum equal to the sum of the Applicable Margin for
Domestic Rate Loans plus the Alternate Base Rate and (b) with respect to LIBOR
Rate Loans, the sum of the Applicable Margin for LIBOR Rate Loans plus the LIBOR
Rate.
“Sanctioned Country” shall mean a country subject to a sanctions program
maintained under any Anti-Terrorism Law.
“Sanctioned Person” shall mean any individual person, group, regime, entity or
thing listed or otherwise recognized as a specially designated, prohibited,
sanctioned or debarred person, group, regime, entity or thing, or subject to any
limitations or prohibitions (including but not limited to the blocking of
property or rejection of transactions), under any Anti-Terrorism Law.
“Sand Reserve Advance Rate” shall mean 75%; provided that such percentage shall
be permanently reduced by 50 basis points as of the end of each fiscal quarter
ending after the Amendment No. 2 Effective Date, commencing with the fiscal
quarter ending March 31, 2016.
“Sand Reserve Appraisal” shall mean the appraisal of the Borrowers’ mining
locations provided to Agent by John T. Boyd Company as of December 31, 2013, as
updated by such appraiser (or any other third party appraiser reasonable
acceptable to Agent in form, scope and methodology reasonably acceptable to
Agent) pursuant to the terms of this Agreement.
“Sand Reserve Value” shall mean, as of any date of determination, the “DCF/NPV”
(as defined in the Sand Reserve Appraisal) of the Sand Reserves less the working
capital adjustment provided for in the Sand Reserve Appraisal so long as the
locations of such Sand Reserves are (a) subject to Mortgages providing for a
first-priority Lien in favor of Agent, subject only to Permitted Encumbrances
that have priority as a matter of Applicable Law, and for which Agent has
received all documentation required

-36-

--------------------------------------------------------------------------------




under Section 6.6(a) and (b) permitted pursuant to all applicable Consents to
conduct any current or future mining operations thereon.
“Sand Reserves” shall mean, as of any date of determination, the sand reserve
position of the Borrowers as set forth in the third party reports referenced in
the Sand Reserve Appraisal.
“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.
“Secured Parties” shall mean, collectively, Agent, Issuer, Swing Loan Lender and
Lenders, together with any Person to whom any Hedge Liabilities or Cash
Management Liabilities are owed and each other holder of any of the Obligations,
and the respective successors and assigns of each of them.
“Securities Act” shall mean the Securities Act of 1933.
“Security Agreement” shall mean the provisions of Article IV hereof (which
Article IV hereof, for the avoidance of doubt, amends and restates that certain
Security Agreement, dated as of May 14, 2013, by and among Emerge as Parent
Guarantor and PNC as Secured Party) and any other security agreement in form and
substance reasonably satisfactory to Agent executed and delivered by a Credit
Party in favor of Agent pursuant to this Agreement or any Other Document.
“Security Documents” shall mean the Security Agreement, the Pledge Agreement,
the Mortgages, any Deposit Account Control Agreements, intellectual property
agreements, and each other agreement, security document or pledge agreement
delivered in accordance with applicable local Law to grant a valid, perfected
security interest in any property as Collateral for the Obligations, and all UCC
or other financing statements or instruments of perfection required by this
Agreement or any other such security document or pledge agreement to be filed
with respect to the security interests in property and fixtures created pursuant
to any document or instrument utilized to pledge or grant or purport to pledge
or grant a security interest or lien on any property as Collateral for the
Obligations, and amendments, supplements or joinders to the foregoing.
“Services Agreement” shall mean that certain Administrative Services Agreement,
dated as of May 14, 2013, among Insight Equity Management Company LLC, Parent
Guarantor and the General Partner.
“Settlement” shall have the meaning set forth in Section 2.10(d) hereof.
“Settlement Date” shall have the meaning set forth in Section 2.10(d) hereof.
“Specified Event of Default” shall mean an Event of Default occurring under
Section 10.1 or Section 10.7 hereof.
“Specified Purchase” shall mean the purchase of intellectual property from an
entity previously identified to the Lenders relating to self-suspending
proppants in order to improve oil and gas well efficiency.
“SSS” shall have the meaning set forth in the preamble hereto.
“Stated Maturity” shall mean, with respect to any security, the date specified
in such security as the fixed date on which the final payment of principal of
such security is due and payable, including pursuant to any mandatory redemption
provision (but excluding any provision providing for the

-37-

--------------------------------------------------------------------------------




repurchase of such security at the option of the holder thereof upon the
happening of any contingency unless such contingency has occurred).
“Subsidiary” of any Person shall mean a corporation or other entity of whose
Equity Interests having ordinary voting power (other than Equity Interests
having such power only by reason of the happening of a contingency) to elect a
majority of the directors of such corporation, or other Persons performing
similar functions for such entity, are owned, directly or indirectly, by such
Person.
“Subsidiary Stock” shall mean:
(a)    all of the issued and outstanding Equity Interests of each issuer at any
time owned or otherwise acquired by any Credit Party, in each case together with
the certificates (or other agreements or instruments), if any, representing such
Equity Interests, and all options and other rights, contractual or otherwise,
with respect thereto, including, but not limited to, the following; provided
that, in the case of any issuer that is a Foreign Subsidiary of a Credit Party,
such Equity Interests shall be limited to sixty-five percent (65%) of each class
of the issued and outstanding Equity Interests entitled to vote (within the
meaning of Treas. Reg. Section 1.956-2(c)(2)) (“Voting Equity”) and one hundred
percent (100%) of each class of the issued and outstanding Equity Interests not
entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2))
(“Non-Voting Equity”) of each such Foreign Subsidiary of a Credit Party (but
only to the extent that the pledge of such Non-Voting Equity would not cause the
Obligations to be treated as “United States property” of such Foreign Subsidiary
within the meaning of Treas. Reg. Section 1.956-2) (collectively, the “Pledged
Capital Stock”):
(x)    subject to the percentage restrictions described above, all shares,
securities, membership interests or other equity interests representing a
dividend on any of the Pledged Capital Stock, or representing a distribution or
return of capital upon or in respect of the Pledged Capital Stock, or resulting
from a stock split, revision, reclassification or other exchange therefor, and
any subscriptions, warrants, rights or options issued to the holder of, or
otherwise in respect of, the Pledged Capital Stock; and
(y)    without affecting the obligations of the Credit Parties under any
provision prohibiting such action hereunder, in the event of any consolidation
or merger involving the issuer of any Pledged Capital Stock and in which such
issuer is not the surviving entity, all shares of each class of the Equity
Interests of the successor entity formed by or resulting from such consolidation
or merger;
(b)    subject to the percentage restrictions described above, any and all other
Equity Interests owned by any Credit Party in any Domestic Subsidiary or any
Foreign Subsidiary; and
(c)    all proceeds and products of the foregoing, however and whenever acquired
and in whatever form.
“Supermajority Lenders” shall mean Lenders (not including the Swing Loan Lender
(in its capacity as such) or any Defaulting Lender) holding 66⅔% or more of
either (a) the aggregate of the Commitment Amounts of all Lenders (excluding any
Defaulting Lender), or (b) after the termination of all Commitments of the
Lenders hereunder, the sum of (i) the outstanding Revolving Advances and (ii)
the aggregate of the Maximum Undrawn Amount of all outstanding Letters of Credit
and outstanding Swing Loans (in each case, excluding any such Obligations held
by a Defaulting Lender).

-38-

--------------------------------------------------------------------------------




“Swap” shall mean any “swap” as defined in Section 1a(47) of the CEA and
regulations thereunder, other than (a) a swap entered into, or subject to the
rules of, a board of trade designated as a contract market under Section 5 of
the CEA, or (b) a commodity option entered into pursuant to CFTC Regulation
32.3(a).
“Swap Obligation” shall mean any obligation to pay or perform under any
agreement, contract or transaction that constitutes a Swap which is also a
Lender-Provided Hedge.
“Swing Loan Lender” shall mean PNC, in its capacity as lender of the Swing
Loans.
“Swing Loan Note” shall have the meaning set forth in Section 2.14(a) hereof.
“Swing Loans” shall have the meaning set forth in Section 2.14(a) hereof.
“Swingline Exposure” shall mean, at any time, the aggregate principal amount of
all Swing Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be its Commitment Percentage of the total Swingline Exposure
at such time.
“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholdings), assessments, fees or
other charges imposed by any Governmental Body, including any interest,
additions to tax or penalties applicable thereto.
“Termination Date” shall mean the date on which (a) all of the Obligations
(excluding contingent indemnification obligations with respect to which no
claims have been made) have been paid in full in cash and all Letters of Credit
have been terminated or Cash Collateralized, (b) all Commitments have been
terminated and (c) all agreements under which Cash Management Products and
Services or Lender-Provided Hedges are provided have been terminated unless, at
the option of the Secured Party providing such Obligations, either Obligations
under such agreement have been cash collateralized pursuant to arrangements
satisfactory to such Secured Party or other arrangements satisfactory to such
Secured Party have been made; provided, however, if at any time, any payment, or
any part thereof, made in respect of any of the Obligations, is rescinded or
must otherwise be restored or returned by any Lender upon the insolvency,
bankruptcy or reorganization of any of the Borrowers, or otherwise, the
Termination Date shall be deemed to have not occurred.
“Termination Event” shall mean (i) a Reportable Event with respect to any
Pension Benefit Plan; (ii) the withdrawal of any Credit Party or any member of
the Controlled Group from a Pension Benefit Plan during a plan year in which
such Person was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (iii) the providing of notice of intent to terminate a
Pension Benefit Plan in a distress termination described in Section 4041(c) of
ERISA or any termination under Section 4042 of ERISA, or of the appointment of a
trustee to administer a Pension Benefit Plan, and with respect to which any
Credit Party has liability (including liability in its capacity as a member of
the Controlled Group of another entity); (iv) the termination of a Multiemployer
Plan pursuant to Section 4041A or 4042 of ERISA, which termination could
reasonably result in material liability to any Credit Party (including liability
in its capacity as a member of the Controlled Group of another entity); (v) the
partial or complete withdrawal within the meaning of Section 4203 or 4205 of
ERISA, of any Credit Party or any member of the Controlled Group from a
Multiemployer Plan, which withdrawal could reasonably result in liability of any
Credit Party (including liability in its capacity as a member of the Controlled
Group of another entity); (vi) notice that a Multiemployer Plan is subject to
Section 4245 of ERISA; or (vii) the imposition

-39-

--------------------------------------------------------------------------------




of any liability under Title IV of ERISA, other than for PBGC premiums due but
not delinquent, upon any Borrower or any member of the Controlled Group.
“Total Leverage Ratio” shall mean, as of any date, the ratio of (a) all
Indebtedness of the type described in clauses (i), (ii), (iv), (vii), (viii) (to
the extent constituting unreimbursed amounts in respect of drawings thereunder)
and (xi) (to the extent the underlying Indebtedness is of the foregoing
described types) of the definition “Indebtedness” of the Parent Guarantor and
its consolidated Restricted Subsidiaries as of such date to (b) Consolidated
EBITDA for the period of four fiscal quarters ending on such date.
“Toxic Substance” shall mean and include any material present on the Real
Property which has been shown to have significant adverse effect on human health
or which is subject to regulation under the Toxic Substances Control Act (TSCA),
15 U.S.C. §§ 2601 et seq., or any other applicable Federal or state laws now in
force or hereafter enacted that regulate toxic substances. “Toxic Substance”
includes but is not limited to asbestos, polychlorinated biphenyls (PCBs) and
lead-based paints.
“Transactions” shall mean the entering into this Agreement, the borrowing of
Advances hereunder on the Closing Date, the granting of Liens to secure the
Obligations, the Closing Date Refinancing, and the payment of fees and expenses
in connection therewith.
“Transferee” shall have the meaning set forth in Section 16.3(d) hereof.
“Uniform Commercial Code” shall have the meaning set forth in Section 1.3
hereof; provided, however, that, at any time, if by reason of mandatory
provisions of law, any or all of the perfection or priority of Agent’s and the
Secured Parties’ security interest in any item or portion of the Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, the term “Uniform Commercial Code” shall mean the
Uniform Commercial Code as in effect, at such time, in such other jurisdiction
for purposes of the provisions hereof, any Security Agreement and any Other
Document relating to such perfection or priority and for purposes of definitions
relating to such provisions.
“Unrestricted Subsidiaries” shall mean (a) any Subsidiary of any Credit Party
formed or acquired or created after the Closing Date and designated by such
Credit Party as an Unrestricted Subsidiary hereunder by written notice to the
Agent and (b) any Subsidiary of an Unrestricted Subsidiary; provided that, in
each instance of clause (a) or (b), (x) no Unrestricted Subsidiary may be formed
or acquired during the existence of a Default or Event of Default, (y) no
investment by any Credit Party or Restricted Subsidiary thereof in such
Unrestricted Subsidiary may be made except to the extent made with proceeds of
the issuance of Equity Interests (other than Disqualified Stock) of Parent
Guarantor, and (z) neither the total assets nor total revenue of all
Unrestricted Subsidiaries in the aggregate shall exceed 5% of the total assets
or total revenue of Parent Guarantor and its Subsidiaries.
“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.
1.3.    Uniform Commercial Code Terms. All terms used herein and defined in the
Uniform Commercial Code as adopted in the State of New York from time to time
(the “Uniform Commercial Code”) shall have the meaning given therein unless
otherwise defined herein. Without limiting the foregoing, the terms “accounts,”
“as-extracted collateral,” “chattel paper” (and “electronic chattel paper” and
“tangible chattel paper”), “commercial tort claims,” “deposit accounts,”
“documents,” “equipment,”

-40-

--------------------------------------------------------------------------------




“financial asset,” “fixtures,” “general intangibles,” “goods,” “instruments,”
“inventory,” “investment property,” “letter-of-credit rights,” “payment
intangibles,” “proceeds,” “promissory note” “securities,” “software” and
“supporting obligations” as and when used in the description of Collateral or
the capitalized terms used within the description of Collateral shall have the
meanings given to such terms in Articles 8 or 9 of the Uniform Commercial Code.
To the extent the definition of any category or type of collateral is expanded
by any amendment, modification or revision to the Uniform Commercial Code, such
expanded definition will apply automatically as of the date of such amendment,
modification or revision.
1.4.    Certain Matters of Construction.
(a)    The following rules of construction shall apply in this Agreement and the
Other Documents:
(i)    The terms “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular section,
paragraph or subdivision.
(ii)    All references herein to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, this Agreement.
(iii)    Any pronoun used shall be deemed to cover all genders.
(iv)    Wherever appropriate in the context, terms used herein in the singular
also include the plural and vice versa.
(v)    All references to Laws shall include any amendments of same and any
successor Laws.
(vi)    Unless otherwise provided, all references to any instruments or
agreements, including references to this Agreement or any of the Other
Documents, shall include any and all modifications or amendments thereto, and
any and all restatements, amendment and restatements, extensions or renewals
thereof, in each case, in accordance therewith and herewith.
(vii)    All references herein to the time of day shall mean the time in New
York, New York.
(viii)    Unless otherwise provided, all calculations shall be performed with
Inventory valued at the lower of cost (on a weighted average basis for Inventory
consisting of fuel and otherwise on a first-in first-out basis) or current
market value.
(ix)    All amounts which constitute any portion of the Formula Amount and are
originated in Canadian Dollars shall be converted, in accordance with Agent’s
normal banking procedures, to Dollars for purposes of any calculation hereunder.
(x)    Whenever the words “including” or “include” shall be used, such words
shall be understood to mean “including, without limitation” or “include, without
limitation”.
(xi)    A Default or Event of Default shall be deemed to exist at all times
during the period commencing on the date that such Default or Event of Default
occurs to the date on which such Default or Event of Default is waived in
writing pursuant to this Agreement or, in the case of

-41-

--------------------------------------------------------------------------------




a Default, is cured within any period of cure expressly provided for in this
Agreement; and an Event of Default shall “continue” or be “continuing” until
such Event of Default has been waived in writing by the Required Lenders or
cured to the satisfaction of the Required Lenders.
(xii)    Any Lien referred to in this Agreement or any of the Other Documents as
having been created in favor of Agent, any agreement entered into by Agent
pursuant to this Agreement or any of the Other Documents, any payment made by or
to or funds received by Agent pursuant to or as contemplated by this Agreement
or any of the Other Documents, or any act taken or omitted to be taken by Agent,
shall, unless otherwise expressly provided, be created, entered into, made or
received, or taken or omitted, for the benefit or account of Agent and Secured
Parties.
(xiii)    Wherever the phrase “to the best of Credit Parties’ knowledge” or
words of similar import relating to the knowledge or the awareness of any
Borrower are used in this Agreement or Other Documents, such phrase shall mean
and refer to (x) the actual knowledge of an Authorized Officer of any Credit
Party or (y) the knowledge that an Authorized Officer would have obtained if he
had engaged in good faith and diligent performance of his duties.
(b)    All covenants hereunder shall be given independent effect so that if a
particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to, or otherwise within the
limitations of, another covenant shall not avoid the occurrence of a Default if
such action is taken or condition exists.
(c)    All representations and warranties hereunder shall be given independent
effect so that if a particular representation or warranty proves to be incorrect
or is breached, the fact that another representation or warranty concerning the
same or similar subject matter is correct or is not breached will not affect the
incorrectness of a breach of a representation or warranty hereunder.
Notwithstanding the foregoing, with respect to any covenant or any
representation and warranty relating to ERISA and environmental matters, such
covenant and representation and warranty shall control over any non-specific
compliance with law covenant or representation to the extent that there is a
direct conflict. All references to filing, registering or recording financing
statements or other required documents under the Uniform Commercial Code shall
be deemed to include filings and registrations under the PPSA
1.5.    Accounting for Derivatives. In making any computation pursuant to
Section 6.5 by reference to any item appearing on the balance sheet or other
financial statement of Parent Guarantor and its Subsidiaries, all adjustments to
such computation resulting from the application of Statement of Financial
Accounting Standards No. 133 shall be disregarded, except to the extent a gain
or loss is actually realized with respect to any such item.
II.
ADVANCES; PAYMENTS.

2.1.    Revolving Advances. Subject to the terms and conditions set forth in
this Agreement including this Section 2.1, each Lender, severally and not
jointly, will make Revolving Advances to Borrowers; provided that, after giving
effect to any Revolving Advance, (i) such Lender’s Revolving Exposure shall not
exceed such Lender’s Commitment Amount and (ii) the Revolving Facility Usage
(other than as a result of any Protective Advance) does not exceed the lesser of
(a) the Maximum Revolving Advance Amount or (b) an amount equal to the sum of:
(i)    85%, subject to the provisions of this Section 2.1 (“Receivables Advance
Rate”), of Eligible Receivables; plus

-42-

--------------------------------------------------------------------------------




(ii)    the lesser of (A) the sum of (1) 65%, subject to the provisions of this
Section 2.1 (the “Sand Inventory Advance Rate”), of the value of Eligible
Inventory consisting of sand and (2) 75%, subject to the provisions of this
Section 2.1 (the “Fuel Inventory Advance Rate”), of the value of Eligible
Inventory consisting of fuel products or (B) 85%, subject to the provisions of
this Section 2.1 (the “NOLV Advance Rate”), of the net orderly liquidation value
(as evidenced by the most recent appraisal accepted by Agent in its Permitted
Discretion) of Eligible Inventory consisting of sand or fuel products; plus
(iii)    up to the Sand Reserve Advance Rate, subject to the provisions of this
Section 2.1, multiplied by the Sand Reserve Value; minus
(iv)    such reserves as Agent may reasonably deem proper and necessary from
time to time in the exercise of its Permitted Discretion, including without
limitation (A) a dilution reserve in connection with any write-downs or
write-offs, discounts, returns, promotions, credits, credit memos and other
dilutive items with respect to Receivables, (B) as to Cash Management
Liabilities and Hedge Liabilities with respect to which the provider thereof has
requested that a reserve be implemented against the Formula Amount and (C) if
Borrower maintains any operations or has any employees in Canada, amounts for
applicable Priority Payables; provided, however, that reserves shall not be
required for processing, transportation or other bailee fees or costs related to
Eligible In-Transit Inventory or for absence of lien waiver agreements from
pipeline owners or landlords.
The amount derived from the sum of (x) Sections 2.1(b)(i) – (iii) minus (y)
Section 2.1(b)(iv) at any time and from time to time shall be referred to as the
“Formula Amount.” The Formula Amount applicable at any time shall be calculated
as set forth in the Borrowing Base Certificate delivered pursuant to Section 9.2
and approved by Agent in its Permitted Discretion. The Revolving Advances (other
than Swing Loans) shall be evidenced, if requested by such Lender, by one or
more promissory notes (collectively, the “Revolving Credit Note”) substantially
in the form attached hereto as Exhibit 2.1(a).
2.2.    Procedures for Requesting Revolving Advances; Procedures for Selection
of Applicable Interest Rates for All Advances.
(a)    Borrowing Agent on behalf of any Borrower may notify Agent prior to 10:00
a.m. (New York time) on a Business Day of a Borrower’s request to incur, on that
day, a Revolving Advance hereunder. Should any amount required to be paid as
interest hereunder, or as fees or other charges under this Agreement or any
Other Document become due, same shall be deemed a request for a Revolving
Advance maintained as a Domestic Rate Loan as of the date such payment is due,
in the amount required to pay in full such interest, fee, charge or Obligation
under this Agreement or any other agreement with Agent or Lenders, and such
request shall be irrevocable.
(b)    Notwithstanding the provisions of subsection (a) above, in the event any
Borrower desires to obtain a LIBOR Rate Loan, Borrowing Agent shall give Agent
written notice by no later than 10:00 a.m. (New York time) on the day which is
three (3) Business Days prior to the date such LIBOR Rate Loan is to be
borrowed, specifying (i) the date of the proposed borrowing (which shall be a
Business Day), (ii) the type of borrowing and the amount on the date of such
Advance to be borrowed, which amount shall be in an aggregate principal amount
that is not less than $500,000 and in integral multiples of $100,000 in excess
thereof thereafter, and (iii) the duration of the first Interest Period
therefor. Interest Periods for LIBOR Rate Loans shall be for one, two or three
months; provided, if an Interest Period would end on a day that is not a
Business Day, it shall end on the next succeeding Business Day unless

-43-

--------------------------------------------------------------------------------




such day falls in the next succeeding calendar month in which case the Interest
Period shall end on the next preceding Business Day. At the election of Agent or
the Required Lenders, no LIBOR Rate Loan shall be made available to any Borrower
during the continuance of a Default or an Event of Default. After giving effect
to each requested LIBOR Rate Loan, including those which are converted from a
Domestic Rate Loan under Section 2.2(e), there shall not be outstanding more
than eight (8) LIBOR Rate Loans, in the aggregate.
(c)    Each Interest Period of a LIBOR Rate Loan shall commence on the date such
LIBOR Rate Loan is made and shall end on such date as Borrowing Agent may elect
as set forth in subsection (b)(iii) above or subsection (e) below provided that
the exact length of each Interest Period shall be determined in accordance with
the practice of the interbank market for offshore Dollar deposits and no
Interest Period shall end after the Maturity Date.
(d)    Borrowing Agent shall elect the initial Interest Period applicable to a
LIBOR Rate Loan by its notice of borrowing given to Agent pursuant to Section
2.2(b) or by its notice of conversion given to Agent pursuant to Section 2.2(e),
as the case may be. Borrowing Agent shall elect the duration of each succeeding
Interest Period by giving irrevocable written notice to Agent of such duration
not later than 10:00 a.m. (New York time) on the day which is three (3) Business
Days prior to the last day of the then current Interest Period applicable to
such LIBOR Rate Loan. If Agent does not receive timely notice of the Interest
Period elected by Borrowing Agent, Borrowing Agent shall be deemed to have
elected to convert to a Domestic Rate Loan subject to Section 2.2(e) below.
(e)    Provided that no Event of Default shall have occurred and be continuing
with respect to which Agent or the Required Lenders have elected to suspend
Borrower’s ability to incur LIBOR Rate Loans, Borrowing Agent may, on the last
Business Day of the then current Interest Period applicable to any outstanding
LIBOR Rate Loan, or on any Business Day with respect to Domestic Rate Loans,
convert any such loan into a loan of another type in the same aggregate
principal amount; provided that any conversion of a LIBOR Rate Loan shall be
made only on the last Business Day of the then current Interest Period
applicable to such LIBOR Rate Loan. If Borrowing Agent desires to convert a
loan, Borrowing Agent shall give Agent written notice by no later than 10:00
a.m. (New York time) (i) on the day which is three (3) Business Days’ prior to
the date on which such conversion is to occur with respect to a conversion from
a Domestic Rate Loan to a LIBOR Rate Loan, or (ii) on the day which is one (1)
Business Day prior to the date on which such conversion is to occur with respect
to a conversion from a LIBOR Rate Loan to a Domestic Rate Loan, specifying, in
each case, the date of such conversion, the loans to be converted and if the
conversion is from a Domestic Rate Loan to any other type of loan, the duration
of the first Interest Period therefor.
(f)    At its option and upon written notice given prior to 10:00 a.m. (New York
time) at least three (3) Business Days’ prior to the date of such prepayment,
any Borrower may prepay the LIBOR Rate Loans in whole at any time or in part
from time to time with accrued interest on the principal being prepaid to the
date of such repayment. Borrowing Agent shall specify the date of prepayment of
Advances which are LIBOR Rate Loans and the amount of such prepayment. In the
event that any prepayment of a LIBOR Rate Loan is required or permitted on a
date other than the last Business Day of the then current Interest Period with
respect thereto, such Borrower shall indemnify Agent and Lenders therefor in
accordance with Section 2.2(g) hereof.
(g)    Each Borrower shall indemnify Agent and Lenders and hold Agent and
Lenders harmless from and against any and all actual losses or expenses
(including, without limitation, any loss or expense arising from the
reemployment of funds obtained by Agent or any Lender or from fees payable to

-44-

--------------------------------------------------------------------------------




terminate the deposits from which such funds were obtained) that Agent and
Lenders may sustain or incur as a consequence of any prepayment (whether
voluntary, as a result of acceleration or otherwise), conversion of or to,
continuation of, or any default by any Borrower in the payment of the principal
of or interest on any LIBOR Rate Loan or failure by any Borrower to complete a
borrowing of, a prepayment of or conversion of or to, or continuation of a LIBOR
Rate Loan on a day which is not the last day of an Interest Period with respect
thereto, including, but not limited to, any interest payable by Agent or Lenders
to lenders of funds obtained by it in order to make or maintain its LIBOR Rate
Loans hereunder, or after notice thereof has been given. A certificate in
reasonable detail as to any additional amounts payable pursuant to the foregoing
sentence submitted by Agent or any Lender to Borrowing Agent shall be conclusive
absent manifest error. Failure or delay on the part of Agent or any Lender to
demand compensation pursuant to this section shall not constitute a waiver of
Agent’s or such Lender’s right to demand such compensation; provided that,
Borrowers shall not be required to compensate Agent or a Lender pursuant to this
section for any amounts incurred more than one hundred eighty (180) days prior
to the date that Agent or such Lender, as the case may be, notifies a Borrower
of such losses or expenses and of Agent’s or such Lender’s intention to claim
compensation therefor.
(h)    Notwithstanding any other provision hereof, if any Applicable Law,
treaty, regulation or directive, or any change therein or in the interpretation
or application thereof, including without limitation any Change in Law, shall
make it unlawful for Lenders or any Lender (for purposes of this subsection (h),
the term “Lender” shall include any Lender and the office or branch where any
Lender or any corporation or bank controlling such Lender makes or maintains any
LIBOR Rate Loans) to make or maintain its LIBOR Rate Loans, the obligation of
Lenders to make LIBOR Rate Loans hereunder shall forthwith be cancelled and
Borrowers shall, if any affected LIBOR Rate Loans are then outstanding, promptly
upon request from Agent, either pay all such affected LIBOR Rate Loans or
convert such affected LIBOR Rate Loans into loans of another type (either on the
last day of the Interest Period therefor, if Lenders may lawfully continue to
maintain such LIBOR Rate Loans to such day, or immediately, if Lenders may not
lawfully continue to maintain such LIBOR Rate Loans). If any such payment or
conversion of any LIBOR Rate Loan is made on a day that is not the last day of
the Interest Period applicable to such LIBOR Rate Loan, Borrowers shall pay
Agent, upon Agent’s request, such amount or amounts as may be necessary to
compensate Lenders for any actual loss or expense sustained or incurred by
Lenders in respect of such LIBOR Rate Loan as a result of such payment or
conversion, including (but not limited to) any interest or other amounts payable
by Lenders to lenders of funds obtained by Lenders in order to make or maintain
such LIBOR Rate Loan. A certificate in reasonable detail as to any additional
amounts payable pursuant to the foregoing sentence submitted by Lenders to
Borrowing Agent shall be conclusive absent manifest error. Failure or delay on
the part of Agent or any Lender to demand compensation pursuant to this section
shall not constitute a waiver of Agent’s or such Lender’s right to demand such
compensation; provided that, Borrowers shall not be required to compensate Agent
or a Lender pursuant to this section for any amounts incurred more than one
hundred eighty (180) prior to the date that Agent or such Lender, as the case
may be, notifies a Borrower of such losses or expenses and of Agent’s or such
Lender’s intention to claim compensation therefor. A certificate as to any
amounts that a Lender is entitled to receive under this Section 2.2 submitted by
such Lender, through Agent, to Borrowing Agent shall be conclusive in the
absence of clearly demonstrable error and all such amounts shall be paid by
Borrowers promptly upon demand by such Lender. This covenant shall survive the
termination of this Agreement and the payment of the Notes and all other amounts
payable hereunder.
2.3.    Disbursement of Advance Proceeds. All Advances shall be disbursed from
whichever office or other place Agent may designate from time to time and,
together with any and all other Obligations of Borrowers to Agent or Lenders,
shall be charged to Borrowers’ Account on Agent’s books. Prior to the Maturity
Date, Borrowers may use the Revolving Advances by borrowing, prepaying and

-45-

--------------------------------------------------------------------------------




reborrowing, all in accordance with the terms and conditions hereof. The
proceeds of each Revolving Advance requested by Borrowing Agent on behalf of any
Borrower or deemed to have been requested by any Borrower under Section 2.2(a)
hereof shall, with respect to requested Revolving Advances to the extent Lenders
make such Revolving Advances, be made available to the applicable Borrower on
the day so requested by way of credit to such Borrower’s operating account at
PNC, or such other bank as Borrowing Agent may designate following notification
to Agent, in immediately available federal funds or other immediately available
funds or, with respect to Revolving Advances deemed to have been requested by
any Borrower, be disbursed to Agent to be applied to the outstanding Obligations
giving rise to such deemed request.
2.4.    [Reserved].
2.5.    Repayment of Advances.
(a)    The Revolving Advances shall be due and payable in full on the Maturity
Date subject to earlier prepayment as herein provided.
(b)    Each Borrower recognizes that the amounts evidenced by checks, notes,
drafts or any other items of payment relating to and/or proceeds of Collateral
may not be collectible by Agent on the date received by Agent. Agent shall
conditionally credit Borrowers’ Account for each item of payment on the next
Business Day after the Business Day on which such item of payment is received by
Agent (and the Business Day on which each such item of payment is so credited
shall be referred to, with respect to such item, as the “Application Date”).
Agent is not, however, required to credit Borrowers’ Account for the amount of
any item of payment which is unsatisfactory to Agent and Agent may charge
Borrowers’ Account for the amount of any item of payment which is returned, for
any reason whatsoever, to Agent unpaid. Subject to the foregoing, Borrowers
agree that for purposes of computing the interest charges under this Agreement,
each item of payment received by Agent shall be deemed applied by Agent on
account of the Obligations on its respective Application Date. Borrowers further
agree that there is a monthly float charge payable to Agent for Agent’s sole
benefit, in an amount equal to (x) the face amount of all items of payment
received during the prior month (including items of payment received by Agent as
a wire transfer or electronic depository check) multiplied by (y) the Revolving
Interest Rate with respect to Domestic Rate Loans for one (1) Business Day. All
proceeds received by Agent during a Dominion Period shall be applied to the
Obligations in accordance with Section 4.14(g).
(c)    All payments of principal, interest and other amounts payable hereunder,
or under any of the Other Documents shall be made to Agent at the Payment Office
not later than 1:00 P.M. (New York time) on the due date therefor in lawful
money of the United States of America in federal funds or other funds
immediately available to Agent. Agent shall have the right to effectuate payment
of any and all Obligations due and owing hereunder by charging Borrowers’
Account or by making Advances as provided in Section 2.2 hereof.
(d)    Borrowers, jointly and severally, shall pay principal, interest, and all
other amounts payable hereunder, or under any Other Document, without any
deduction whatsoever, including, but not limited to, any deduction for any
setoff or counterclaim.
2.6.    Repayment of Excess Revolving Facility Usage. If at any time the
Revolving Facility Usage exceeds the Line Cap (other than as a result of a
Protective Advance), the Borrower shall (i) first, repay Revolving Advances and
(ii) second, Cash Collateralize any outstanding Letters of Credit (consistent
with the procedures set forth in Section 2.8(j)) to eliminate such excess. Such
amounts shall be immediately due and payable, without the necessity of any
demand, at the Payment Office.

-46-

--------------------------------------------------------------------------------




2.7.    Statement of Account. Agent shall maintain, in accordance with its
customary procedures, a loan account (“Borrowers’ Account”) in the name of
Borrowers in which shall be recorded the date and amount of each Advance made by
Agent and the date and amount of each payment in respect thereof; provided,
however, the failure by Agent to record the date and amount of any Advance shall
not adversely affect Agent or any Lender. Each month, Agent shall send to
Borrowing Agent a statement showing the accounting for the Advances made,
payments made or credited in respect thereof, and other transactions between
Agent and Borrowers during such month. The monthly statements shall be deemed
correct and binding upon Borrowers in the absence of manifest error and shall
constitute an account stated between Lenders and Borrowers unless Agent receives
a written statement of Borrowers’ specific exceptions thereto within sixty (60)
days after such statement is received by Borrowing Agent. The records of Agent
with respect to the loan account shall be conclusive evidence absent manifest
error of the amounts of Advances and other charges thereto and of payments
applicable thereto.
2.8.    Letters of Credit.
(a)    Issuance of Letters of Credit. The Borrowing Agent may at any time prior
to the Maturity Date request the issuance of a standby or trade letter of credit
denominated in Dollars (each, a “Letter of Credit”), for its own account or the
account of another Credit Party, or the amendment or extension of an existing
Letter of Credit, by delivering or transmitting electronically, or having such
other Credit Party deliver or transmit electronically to the Issuer (with a copy
to the Agent) a completed application for letter of credit, or request for such
amendment or extension, as applicable, in such form as the Issuer may specify
from time to time by no later than 10:00 a.m. at least five (5) Business Days,
or such shorter period as may be agreed to by the Issuer, in advance of the
proposed date of issuance, amendment or extension. The Borrowing Agent shall
authorize and direct such Issuer to name such Credit Party as the “Applicant” or
“Account Party” of such Letter of Credit. Promptly after receipt of any letter
of credit application, the Issuer shall confirm with the Agent (by telephone or
in writing) that the Agent has received a copy of such Letter of Credit
application and if not, such Issuer will provide the Agent with a copy thereof.
The Existing Letters of Credit shall be deemed to be “Letters of Credit” issued
under this Agreement for all purposes of this Agreement and the Other Documents.
(i)    Unless the Issuer has received notice from any Lender, the Agent or any
Credit Party, at least one day prior to the requested date of issuance,
amendment or extension of the applicable Letter of Credit, that one or more
applicable conditions in Section 8.2 is not satisfied, then, subject to the
terms and conditions hereof and in reliance on the agreements of the other
Lenders set forth in this Section 2.8(a), the Issuer or any of the Issuer’s
Affiliates will issue the proposed Letter of Credit or agree to such amendment
or extension; provided that each Letter of Credit shall not expire later than
(A) twelve (12) months from the date of issuance, or (B)  the Letter of Credit
Maturity Date; provided further that (x) in no event shall the Letter of Credit
Obligations exceed, at any one time, the Letter of Credit Sublimit or (y) the
Revolving Facility Usage exceed, at any one time, the Maximum Revolving Advance
Amount. Each request by the Borrowing Agent for the issuance, amendment or
extension of a Letter of Credit shall be deemed to be a representation by the
Borrowing Agent that they are in compliance with the preceding sentence and with
Section 8.2 after giving effect to the requested issuance, amendment or
extension of such Letter of Credit. Promptly after its delivery of any Letter of
Credit or any amendment or extension to a Letter of Credit to the beneficiary
thereof, the applicable Issuer will also deliver to the Borrowing Agent and the
Agent a true and complete copy of such Letter of Credit or amendment.

-47-

--------------------------------------------------------------------------------




(ii)    Notwithstanding Section 2.8(a)(i), no Issuer shall be under any
obligation to issue any Letter of Credit if (i) any order, judgment or decree of
any Governmental Body or arbitrator shall by its terms purport to enjoin or
restrain such Issuer from issuing such Letter of Credit, or any Law applicable
to such Issuer or any request or directive (whether or not having the force of
law) from any Governmental Body with jurisdiction over such Issuer shall
prohibit, or request that such Issuer refrain from, the issuance of letters of
credit generally or the Letter of Credit in particular or shall impose upon such
Issuer with respect to the Letter of Credit any restriction, reserve or capital
requirement (for which such Issuer is not otherwise compensated under Section
3.9) not in effect on the Closing Date, or shall impose upon such Issuer any
unreimbursed loss, cost or expense (for which such Issuer is not otherwise
compensated under Section 3.7) which was not applicable on the Closing Date and
which such Issuer in good faith deems material to it, or (ii) the issuance of
the Letter of Credit would violate one or more policies of such Issuer
applicable to letters of credit generally.
(b)    Disbursements, Reimbursement. Immediately upon the issuance of each
Letter of Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Issuer a participation in such
Letter of Credit and each drawing thereunder in an amount equal to such Lender’s
Commitment Percentage of the Maximum Face Amount of such Letter of Credit and
the amount of such drawing, respectively.
(i)    In the event of any request for a drawing under a Letter of Credit by the
beneficiary or transferee thereof, the Issuer will promptly notify the Borrowing
Agent and the Agent thereof. Provided that the Borrowing Agent shall have
received such notice, the Borrowers shall reimburse (such obligation to
reimburse the Issuer shall sometimes be referred to as a “Reimbursement
Obligation”) the Issuer prior to 12:00 noon on each date that an amount is paid
by the Issuer under any Letter of Credit (each such date, a “Drawing Date”) by
paying to the Agent for the account of the Issuer an amount equal to the amount
so paid by the Issuer. In the event the Borrowers fail to reimburse the Issuer
(through the Agent) for the full amount of any drawing under any Letter of
Credit by 12:00 noon on the Drawing Date, the Agent will promptly notify each
Lender thereof, and the Borrowing Agent shall be deemed to have requested that a
Revolving Advance maintained as a Domestic Rate Loan be made by the Lenders to
be disbursed on the Drawing Date under such Letter of Credit, subject to the
amount of the unutilized portion of the lesser of (i) the Maximum Revolving
Advance Amount, or (ii) the Formula Amount and, in each case, subject to, other
than any notice requirement, Section 8.2 hereof. Any notice given by the Agent
or Issuer pursuant to this Section 2.8(b)(i) may be oral if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.
(ii)    Each Lender shall upon any notice pursuant to Section 2.8(b)(i) make
available to the Agent for the account of the Issuer an amount in immediately
available funds equal to its Commitment Percentage of the amount of the drawing,
whereupon the participating Lenders shall (subject to Section 2.8(b)(i)) be
deemed to have made a Revolving Advance maintained as a Domestic Rate Loan to
the applicable Borrower in that amount. If any Lender so notified fails to make
available to the Agent for the account of the Issuer the amount of such Lender’s
Commitment Percentage of such amount by no later than 2:00 p.m. on the Drawing
Date, then interest shall accrue on such Lender’s obligation to make such
payment, from the Drawing Date to the date on which such Lender makes such
payment (i) at a rate per annum equal to the Federal Funds Effective Rate during
the first three (3) days following the Drawing Date and (ii) at a rate per annum
equal to the rate applicable to Revolving Advances maintained as Domestic Rate

-48-

--------------------------------------------------------------------------------




Loans on and after the fourth day following the Drawing Date. The Agent and the
Issuer will promptly give notice (as described in Section 2.8(b)(i) above) of
the occurrence of the Drawing Date, but failure of the Agent or the Issuer to
give any such notice on the Drawing Date or in sufficient time to enable any
Lender to effect such payment on such date shall not relieve such Lender from
its obligation under this Section 2.8(b)(ii).
(iii)    With respect to any unreimbursed drawing that is not converted into
Revolving Advances maintained as Domestic Rate Loans to the Borrowers in whole
or in part as contemplated by Section 2.8(b)(i), because of a Borrower’s failure
to satisfy the conditions set forth in Section 8.2 other than any notice
requirements, or for any other reason, the applicable Borrower shall be deemed
to have incurred from the Issuer a borrowing (each a “Letter of Credit
Borrowing”) in the amount of such drawing. Such Letter of Credit Borrowing shall
be due and payable on demand (together with interest) and shall bear interest at
the rate per annum applicable to the Revolving Advances maintained as Domestic
Rate Loans. Each Lender’s payment to the Agent for the account of the Issuer
pursuant to Section 2.8(b)(ii) shall be deemed to be a payment in respect of its
participation in such Letter of Credit Borrowing (each, a “Participation
Advance”) from such Lender in satisfaction of its participation obligation under
this Section 2.8(b).
(c)    Repayment of Participation Advances.
(i)    Upon (and only upon) receipt by the Agent for the account of the Issuer
of immediately available funds from a Borrower (i) in reimbursement of any
payment made by the Issuer under the Letter of Credit with respect to which any
Lender has made a Participation Advance to the Agent, or (ii) in payment of
interest on such a payment made by the Issuer under such a Letter of Credit, the
Agent on behalf of the Issuer will pay to each Lender, in the same funds as
those received by the Agent, the amount of such Lender’s Commitment Percentage
of such funds (and to the extent that any of the other Lenders have funded any
portion of such Defaulting Lender’s Participation Advance in accordance with the
provisions of Section 2.13, Agent will pay over to such Non-Defaulting Lenders a
pro rata portion of the funds so withheld from such Defaulting Lender), except
the Agent shall retain for the account of the Issuer the amount of the
Commitment Percentage of such funds of any Lender that did not make a
Participation Advance in respect of such payment by the Issuer.
(ii)    If the Agent is required at any time to return to any Credit Party, or
to a trustee, receiver, liquidator, custodian, or any official in any insolvency
proceeding, any portion of any payment made by any Credit Party to the Agent for
the account of the Issuer pursuant to this Section in reimbursement of a payment
made under any Letter of Credit or interest or fees thereon, each Lender shall,
on demand of the Agent, forthwith return to the Agent for the account of the
Issuer the amount of its Commitment Percentage of any amounts so returned by the
Agent plus interest thereon from the date such demand is made to the date such
amounts are returned by such Lender to the Agent, at a rate per annum equal to
the Federal Funds Effective Rate in effect from time to time.
(d)    Documentation. Each Credit Party agrees to be bound by the terms of the
Issuer’s application and agreement for letters of credit and the Issuer’s
written regulations and customary practices relating to letters of credit,
though such interpretation may be different from such Credit Party’s own. In the
event of a conflict between such application or agreement and this Agreement,
this Agreement shall govern. It is understood and agreed that, except in the
case of gross negligence or willful misconduct (as

-49-

--------------------------------------------------------------------------------




determined by a court of competent jurisdiction in a final non-appealable
judgment), the Issuer shall not be liable for any error, negligence and/or
mistakes, whether of omission or commission, in following any Credit Party’s
instructions or those contained in the Letters of Credit or any modifications,
amendments or supplements thereto.
(e)    Determinations to Honor Drawing Requests. In determining whether to honor
any request for drawing under any Letter of Credit by the beneficiary thereof,
the Issuer shall be responsible only to determine that the documents and
certificates required to be delivered under such Letter of Credit have been
delivered and that they comply on their face with the requirements of such
Letter of Credit.
(f)    Nature of Participation and Reimbursement Obligations. Each Lender’s
obligation in accordance with this Agreement to make the Revolving Advances or
Participation Advances, as contemplated by Section 2.8(b), as a result of a
drawing under a Letter of Credit, and the Obligations of the Borrowers to
reimburse the Issuer upon a draw under a Letter of Credit, shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Section 2.8 (and Section 3.2) under all circumstances,
including the following circumstances:
(i)    any set-off, counterclaim, recoupment, defense or other right which such
Lender may have against the Issuer or any of its Affiliates, the Credit Parties
or any other Person for any reason whatsoever, or which any Credit Party may
have against the Issuer or any of its Affiliates, any Lender or any other Person
for any reason whatsoever;
(ii)    the failure of any Credit Party or any other Person to comply, in
connection with a Letter of Credit Borrowing, with the conditions set forth in
Sections 2.1, 2.2 or 8.2 or as otherwise set forth in this Agreement for the
making of a Revolving Advances, it being acknowledged that such conditions are
not required for the making of a Letter of Credit Borrowing and the obligation
of the Lenders to make Participation Advances under Section 2.8(b);
(iii)    any lack of validity or enforceability of any Letter of Credit;
(iv)    any claim of breach of warranty that might be made by any Credit Party
or any Lender against any beneficiary of a Letter of Credit, or the existence of
any claim, set-off, recoupment, counterclaim, cross-claim, defense or other
right which any Credit Party or any Lender may have at any time against a
beneficiary, successor beneficiary any transferee or assignee of any Letter of
Credit or the proceeds thereof (or any Persons for whom any such transferee may
be acting), the Issuer or its Affiliates or any Lender or any other Person,
whether in connection with this Agreement, the transactions contemplated herein
or any unrelated transaction (including any underlying transaction between any
Credit Party or Subsidiaries of a Credit Party and the beneficiary for which any
Letter of Credit was procured);
(v)    the lack of power or authority of any signer of (or any defect in or
forgery of any signature or endorsement on) or the form of or lack of validity,
sufficiency, accuracy, enforceability or genuineness of any draft, demand,
instrument, certificate or other document presented under or in connection with
any Letter of Credit, or any fraud or alleged fraud in connection with any
Letter of Credit, or the transport of any property or provision of services
relating to a Letter of Credit, in each case even if the Issuer or any of its
Affiliates has been notified thereof;

-50-

--------------------------------------------------------------------------------




(vi)    payment by the Issuer or any of its Affiliates under any Letter of
Credit against presentation of a demand, draft or certificate or other document
which does not comply with the terms of such Letter of Credit;
(vii)    the solvency of, or any acts or omissions by, any beneficiary of any
Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;
(viii)    any failure by the Issuer or any of its Affiliates to issue any Letter
of Credit in the form requested by any Credit Party, unless the Issuer has
received written notice from such Credit Party of such failure within three
Business Days after the Issuer shall have furnished such Credit Party and the
Agent a copy of such Letter of Credit and such error is material and no drawing
has been made thereon prior to receipt of such notice;
(ix)    any Material Adverse Effect;
(x)    any breach of this Agreement or any Other Document by any party thereto;
(xi)    the occurrence or continuance of an Insolvency Event with respect to any
Credit Party;
(xii)    the fact that an Event of Default or a Default shall have occurred and
be continuing;
(xiii)    the fact that the Maturity Date shall have passed or this Agreement or
the Commitments hereunder shall have been terminated; and
(xiv)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing.
(g)    Indemnity. In addition to the amounts payable as provided in Section
16.5, each Borrower hereby agrees to protect, indemnify, pay and save harmless
the Issuer and any of its Affiliates that has issued a Letter of Credit from and
against any and all claims, demands, liabilities, damages, taxes, penalties,
interest, judgments, losses, costs, charges and expenses (including reasonable
fees, expenses and disbursements of counsel) which the Issuer or any of its
Affiliates may incur or be subject to as a consequence, direct or indirect, of
the issuance of any Letter of Credit, other than as a result of the gross
negligence or willful misconduct of the Issuer as determined by a final
non-appealable judgment of a court of competent jurisdiction.
(h)    Liability for Acts and Omissions. As between any Credit Party and the
Issuer, or the Issuer’s Affiliates, such Credit Party assumes all risks of the
acts and omissions of, or misuse of the Letters of Credit by, the respective
beneficiaries of such Letters of Credit, other than as a result of the gross
negligence or willful misconduct of the Issuer as determined by a final
non-appealable judgment of a court of competent jurisdiction. In furtherance and
not in limitation of the foregoing, the Issuer shall not be responsible for any
of the following, including any losses or damages to any Credit Party or other
Person or property relating therefrom: (i) the form, validity, sufficiency,
accuracy, genuineness or legal effect of any document submitted by any party in
connection with the application for an issuance of any such Letter of Credit,
even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged (even if the Issuer or its
Affiliates shall have been notified thereof);

-51-

--------------------------------------------------------------------------------




(ii) the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any such Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason; (iii) the failure of the beneficiary
of any such Letter of Credit, or any other party to which such Letter of Credit
may be transferred, to comply fully with any conditions required in order to
draw upon such Letter of Credit or any other claim of any Credit Party against
any beneficiary of such Letter of Credit, or any such transferee, or any dispute
between or among any Credit Party and any beneficiary of any Letter of Credit or
any such transferee; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, facsimile, telex or
otherwise, whether or not they be in cipher; (v) errors in interpretation of
technical terms; (vi) any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under any such Letter of Credit or
of the proceeds thereof; (vii) the misapplication by the beneficiary of any such
Letter of Credit of the proceeds of any drawing under such Letter of Credit; or
(viii) any consequences arising from causes beyond the control of the Issuer or
its Affiliates, as applicable, including any act or omission of any Governmental
Body, and none of the above shall affect or impair, or prevent the vesting of,
any of the Issuer’s or its Affiliates rights or powers hereunder. Nothing in the
preceding sentence shall relieve an Issuer from liability for such Issuer’s
gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final non-appealable judgment) in connection with actions or
omissions described in such clauses (i) through (viii) of such sentence. In no
event shall an Issuer or its Affiliates be liable to any Credit Party for any
indirect, consequential, incidental, punitive, exemplary or special damages or
expenses (including attorneys’ fees), or for any damages resulting from any
change in the value of any property relating to a Letter of Credit.
Without limiting the generality of the foregoing, the Issuer and each of its
Affiliates (i) may rely on any oral or other communication believed in good
faith by the Issuer or such Affiliate to have been authorized or given by or on
behalf of the applicant for a Letter of Credit, (ii) may honor any presentation
if the documents presented appear on their face substantially to comply with the
terms and conditions of the relevant Letter of Credit; (iii) may honor a
previously dishonored presentation under a Letter of Credit, whether such
dishonor was pursuant to a court order, to settle or compromise any claim of
wrongful dishonor, or otherwise, and shall be entitled to reimbursement to the
same extent as if such presentation had initially been honored, together with
any interest paid by the Issuer or its Affiliate; (iv) may honor any drawing
that is payable upon presentation of a statement advising negotiation or
payment, upon receipt of such statement (even if such statement indicates that a
draft or other document is being delivered separately), and shall not be liable
for any failure of any such draft or other document to arrive, or to conform in
any way with the relevant Letter of Credit; (v) may pay any paying or
negotiating bank claiming that it rightfully honored under the laws or practices
of the place where such bank is located; and (vi) may settle or adjust any claim
or demand made on the Issuer or its Affiliate in any way related to any order
issued at the applicant’s request to an air carrier, a letter of guarantee or of
indemnity issued to a carrier or any similar document (each an “Order”) and
honor any drawing in connection with any Letter of Credit that is the subject of
such Order, notwithstanding that any drafts or other documents presented in
connection with such Letter of Credit fail to conform in any way with such
Letter of Credit.
In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by the Issuer or its Affiliates
under or in connection with the Letters of Credit issued by it or any documents
and certificates delivered thereunder, if taken or omitted in good faith, shall
not put the Issuer or its Affiliates under any resulting liability to the
Borrowers or any Lender.
(i)    Issuer Reporting Requirements. Each Issuer shall, on the first Business
Day of each month, provide to Agent and Borrowing Agent a schedule of the
Letters of Credit issued by it, in form and substance satisfactory to Agent,
showing the date of issuance of each Letter of Credit, the account party,

-52-

--------------------------------------------------------------------------------




the original face amount (if any), and the expiration date of any Letter of
Credit outstanding at any time during the preceding month, and any other
information relating to such Letter of Credit that the Agent may request.
(j)    Cash Collateral. If any Borrower requests the issuance, extension or
renewal of any Letter of Credit and such Letter of Credit would have an
expiration date which is after the Letter of Credit Maturity Date, no Issuer
shall be required to issue, extend or renew such Letter of Credit, but may elect
to do so if the requirements of this Section 2.8(j) are satisfied. Such Borrower
shall, on or before the issuance, extension or renewal of such Letter of Credit,
deposit and pledge Cash Collateral for each such Letter of Credit in an amount
equal to 105% of the Maximum Undrawn Amount of such outstanding Letter of
Credit. Such Cash Collateral shall be deposited pursuant to documentation
reasonably satisfactory to the Agent and such Issuer and the Borrowing Agent and
shall be maintained in blocked deposit accounts at such Issuer. Each Borrower
hereby grants to each Issuer a security interest in all Cash Collateral pledged
to such Issuer pursuant to this Section or otherwise under this Agreement. The
Cash Collateral related to a particular Letter of Credit shall be released by
the applicable Issuer upon termination or expiration of such Letter of Credit
and the reimbursement by the Borrowers of all amounts drawn thereon and the
payment in full of all fees accrued thereon through the date of such expiration
or termination. After the Maturity Date, the Borrowing Agent shall pay any and
all fees associated with any such Letter of Credit with an expiration date that
extends beyond the Maturity Date directly to the applicable Issuer.
2.9.    Additional Payments. Any sums expended by Agent or any Lender due to any
Borrower’s failure to perform or comply with its obligations under this
Agreement or any Other Document including any Borrower’s obligations under
Sections 4.2, 4.4, 4.9, 4.11, 4.12, 4.13, 4.14(d) and 6.1 hereof, may be charged
to Borrowers’ Account as a Revolving Advance and added to the Obligations.
2.10.    Making and Settlement of Advances.
(a)    Each borrowing of Revolving Advances shall be advanced according to the
applicable Commitment Percentages of the Lenders holding the Commitments
(subject to any contrary terms of Section 2.13). Each borrowing of Swing Loans
shall be advanced by the Swing Loan Lender alone.
(b)    Promptly after receipt by Agent of a request or a deemed request for a
Revolving Advance pursuant to Section 2.2(a) and, with respect to Revolving
Advances, to the extent Agent elects not to provide a Swing Loan or the making
of a Swing Loan would result in the aggregate amount of all outstanding Swing
Loans exceeding the maximum amount permitted in Section 2.14(a), Agent shall
notify the Lenders holding the Commitments of its receipt of such request
specifying the information provided by Borrowing Agent and the apportionment
among Lenders of the requested Revolving Advance as determined by Agent in
accordance with the terms hereof. Each Lender shall remit the principal amount
of each Revolving Advance to Agent such that Agent is able to, and Agent shall,
to the extent the applicable Lenders have made funds available to it for such
purpose and subject to Section 8.2, fund such Revolving Advance to Borrowers in
U.S. Dollars and immediately available funds at the Payment Office prior to the
close of business, on the applicable borrowing date; provided that if any
applicable Lender fails to remit such funds to Agent in a timely manner, Agent
may elect in its sole discretion to fund with its own funds the Revolving
Advance of such Lender on such borrowing date, and such Lender shall be subject
to the repayment obligation in Section 2.10(c) hereof.
(c)    Unless Agent shall have been notified by telephone, confirmed in writing,
by any Lender holding a Commitment that such Lender will not make the amount
which would constitute its applicable

-53-

--------------------------------------------------------------------------------




Commitment Percentage of the requested Revolving Advance available to Agent,
Agent may (but shall not be obligated to) assume that such Lender has made such
amount available to Agent on such date in accordance with Section 2.10(b) and
may, in reliance upon such assumption, make available to Borrowers a
corresponding amount. In such event, if a Lender has not in fact made its
applicable Commitment Percentage of the requested Revolving Advance available to
Agent, then the applicable Lender and Borrowers severally agree to pay to Agent
on demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to Borrowers through but
excluding the date of payment to Agent, at (i) in the case of a payment to be
made by such Lender, the greater of (A) (x) the daily average Federal Funds
Effective Rate (computed on the basis of a year of 360 days) during such period
as quoted by Agent, times (y) such amount or (B) a rate determined by Agent in
accordance with banking industry rules on interbank compensation, and (ii) in
the case of a payment to be made by the Borrower, the Revolving Interest Rate
for Revolving Advances that are Domestic Rate Loans. If such Lender pays its
share of the applicable Revolving Advance to Agent, then the amount so paid
shall constitute such Lender’s Revolving Advance. Any payment by Borrowers shall
be without prejudice to any claim the Borrowers may have against a Lender that
shall have failed to make such payment to Agent. A certificate of Agent
submitted to any Lender or Borrower with respect to any amounts owing under this
paragraph (c) shall be conclusive, in the absence of manifest error.
(d)    Agent, on behalf of Swing Loan Lender, shall demand settlement (a
“Settlement”) of all or any Swing Loans with the Lenders holding the Commitments
on at least a weekly basis, or on any more frequent date that Agent elects or
that Swing Loan Lender at its option exercisable for any reason whatsoever may
request, by notifying the Lenders holding the Commitments of such requested
Settlement by facsimile, telephonic or electronic transmission no later than
3:00 p.m. on the date of such requested Settlement (the “Settlement Date”).
Subject to any contrary provisions of Section 2.13, each Lender holding a
Commitment shall transfer the amount of such Lender’s Commitment Percentage of
the outstanding principal amount (plus interest accrued thereon to the extent
requested by Agent) of the applicable Swing Loan with respect to which
Settlement is requested by Agent, to such account of Agent as Agent may
designate not later than 5:00 p.m. on such Settlement Date if requested by Agent
by 3:00 p.m., otherwise not later than 5:00 p.m. on the next Business Day.
Settlements may occur at any time notwithstanding that the conditions precedent
to making Revolving Advances set forth in Section 8.2 have not been satisfied or
the Commitments shall have otherwise been terminated at such time. All amounts
so transferred to Agent shall be applied against the amount of outstanding Swing
Loans and, when so applied shall constitute Revolving Advances of such Lenders
accruing interest as Domestic Rate Loans. If any such amount is not transferred
to Agent by any Lender holding a Commitment on such Settlement Date, Agent shall
be entitled to recover such amount on demand from such Lender together with
interest thereon as specified in Section 2.10(c).
(e)    If any Lender or Participant (a “Benefited Lender”) shall at any time
receive any payment of all or part of its Advances, or interest thereon, or
receive any Collateral in respect thereof (whether voluntarily or involuntarily
or by set-off) in a greater proportion than any such payment to and Collateral
received by any other Lender, if any, in respect of such other Lender’s
Advances, or interest thereon, and such greater proportionate payment or receipt
of Collateral is not expressly permitted hereunder, such Benefited Lender shall
purchase for cash from the other Lenders a participation in such portion of each
such other Lender’s Advances, or shall provide such other Lender with the
benefits of any such Collateral, or the proceeds thereof, as shall be necessary
to cause such Benefited Lender to share the excess payment or benefits of such
Collateral or proceeds ratably with each of the other Lenders; provided,
however, that if all or any portion of such excess payment or benefits is
thereafter recovered from such Benefited Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest. Each Borrower consents to the foregoing and
agrees, to the extent it

-54-

--------------------------------------------------------------------------------




may effectively do so under Applicable Law, that each Lender so purchasing a
portion of another Lender’s Advances may exercise all rights of payment
(including rights of set-off) with respect to such portion as fully as if such
Lender were the direct holder of such portion, and the obligations owing to each
such purchasing Lender in respect of such participation and such purchased
portion of any other Lender’s Advances shall be part of the Obligations secured
by the Collateral, and the obligations owing to each such purchasing Lender in
respect of such participation and such purchased portion of any other Lender’s
Advances shall be part of the Obligations secured by the Collateral.
2.11.    Reduction of Maximum Revolving Advance Amount.
(a)    Borrowing Agent may no more than once during each period of twelve
months, on at least three (3) Business Days’ prior written notice received by
Agent (which shall promptly advise each Lender thereof) permanently reduce the
Maximum Revolving Advance Amount, minimum increments of $10,000,000 to an amount
not less than the greater of (i) $25,000,000 or (ii) the amount of the then
Revolving Facility Usage.
(b)    The Maximum Revolving Advance Amount shall be reduced by an aggregate
amount equal to the net proceeds of all notes issued pursuant to Section 7.6(m)
after the Amendment No. 2 Effective Date and prior to the Ratio Trigger
Condition being satisfied, effective upon the closing of such issuance.
(c)    All reductions of the Maximum Revolving Advance Amount shall be applied
ratably among the Lenders according to their respective Commitment Amounts.
2.12.    Use of Proceeds.
(a)    Credit Parties shall apply the proceeds of Advances to (i) consummate the
Transactions and pay related fees and expenses and (ii) provide for the
Borrowers’ general business purposes, including working capital requirements,
making capital expenditures, making Permitted Acquisitions (prior to the
Amendment No. 2 Effective Date), making debt payments when due and making
distributions and dividends, in each case, to the extent not prohibited under
this Agreement.
(b)    Without limiting the generality of Section 2.12(a) above, neither a
Credit Party nor any other Person which may in the future become party to this
Agreement or the Other Documents as a Credit Party, intends to use nor shall
they use any portion of the proceeds of the Advances, directly or indirectly,
for any purpose in violation of Anti-Terrorism Laws.
2.13.    Defaulting Lender.
(a)    Notwithstanding anything to the contrary contained herein, in the event
any Lender is a Defaulting Lender, all rights and obligations hereunder of such
Defaulting Lender and of the other parties hereto shall be modified to the
extent of the express provisions of this Section 2.13 so long as such Lender is
a Defaulting Lender.
(b)    (i)    Except as otherwise expressly provided for in this Section 2.13,
Revolving Advances shall be made pro rata from Lenders holding Commitments which
are not Defaulting Lenders based on their respective Commitment Percentages, and
no Commitment Percentage of any Lender or any pro rata share of any Revolving
Advances required to be advanced by any Lender shall be increased as a result of
any Lender being a Defaulting Lender. Amounts received in respect of principal
of any type of Revolving Advances shall be applied to reduce such type of
Revolving Advances of each Lender (other

-55-

--------------------------------------------------------------------------------




than any Defaulting Lender) holding a Commitment in accordance with their
Commitment Percentages; provided that Agent shall not be obligated to transfer
to a Defaulting Lender any payments received by Agent for the Defaulting
Lender’s benefit, nor shall a Defaulting Lender be entitled to the sharing of
any payments hereunder (including any principal, interest or fees). Amounts
payable to a Defaulting Lender shall instead be paid to or retained by Agent.
Agent may hold and, in its discretion, re-lend to Borrowers the amount of such
payments received or retained by it for the account of such Defaulting Lender.
(ii)    Fees pursuant to Section 3.3 hereof shall cease to accrue in favor of
such Defaulting Lender while such Person is a Defaulting Lender.
(iii)    If any Swing Loans are outstanding or any Letter of Credit Obligations
(or drawings under any Letter of Credit for which the Issuer has not been
reimbursed) are outstanding or exist at the time any such Lender holding a
Commitment becomes a Defaulting Lender, then:
(A)    the Defaulting Lender’s Participation Commitment in the outstanding Swing
Loans and of the Maximum Undrawn Amount of all outstanding Letters of Credit
shall be reallocated among the Non-Defaulting Lenders holding Commitments in
proportion to the respective Commitment Percentages of such Non-Defaulting
Lenders to the extent (but only to the extent) that (x) such reallocation does
not cause the aggregate sum of outstanding Revolving Advances made by any such
Non-Defaulting Lender holding a Commitment plus such Lender’s reallocated
Participation Commitment in the outstanding Swing Loans plus such Lender’s
reallocated Participation Commitment in the aggregate Maximum Undrawn Amount of
all outstanding Letters of Credit to exceed the Commitment Amount of any such
Non-Defaulting Lender, and (y) the conditions in Section 8.2 would be met;
(B)    if the reallocation described in clause (A) above cannot, or can only
partially, be effected, the Borrowers shall within one Business Day following
notice by the Agent (x) first, prepay any outstanding Swing Loans that cannot be
reallocated, and (y) second, cash collateralize for the benefit of the Issuer
the Borrowers’ obligations corresponding to such Defaulting Lender’s
Participation Commitment in the Maximum Undrawn Amount of all Letters of Credit
(after giving effect to any partial reallocation pursuant to clause (A) above)
in accordance with Section 3.2(b) for so long as such Obligations are
outstanding;
(C)    if the Borrowers Cash Collateralize any portion of such Defaulting
Lender’s Participation Commitment in the Maximum Undrawn Amount of all Letters
of Credit pursuant to clause (B) above, the Borrowers shall not be required to
pay any fees to such Defaulting Lender pursuant to Section 3.2(a) with respect
to such Defaulting Lender’s Commitment Percentage of Maximum Undrawn Amount of
all Letters of Credit during the period such Defaulting Lender’s Participation
Commitment in the Maximum Undrawn Amount of all Letters of Credit are Cash
Collateralized;
(D)    if the Defaulting Lender’s Participation Commitment in the Maximum
Undrawn Amount of all Letters of Credit is reallocated pursuant to clause (A)
above, then the fees payable to the Lenders holding Commitments pursuant to
Section 3.2(a) shall be adjusted and reallocated to the Non-Defaulting Lenders
holding Commitments in accordance with such reallocation; and
(E)    if all or any portion of such Defaulting Lender’s Participation
Commitment in the Maximum Undrawn Amount of all Letters of Credit is neither
reallocated nor Cash Collateralized pursuant to clause (A) or (B) above, then,
without prejudice to any rights or remedies of the Issuer or any other Lender
hereunder, all Letter of Credit Fees payable under Section 3.2(a) with

-56-

--------------------------------------------------------------------------------




respect to such Defaulting Lender’s Commitment Percentage of the Maximum Undrawn
Amount of all Letters of Credit shall be payable to the Issuer (and not to such
Defaulting Lender) until (and then only to the extent that) such Lender’s
Participation Commitment in the Maximum Undrawn Amount of all Letters of Credit
is reallocated and/or Cash Collateralized; and
(iv)    so long as any Lender holding a Commitment is a Defaulting Lender, Swing
Loan Lender shall not be required to fund any Swing Loans and the Issuer shall
not be required to issue, amend or increase any Letter of Credit, unless such
Issuer is satisfied that the related exposure and the Defaulting Lender’s
Participation Commitment in the Maximum Undrawn Amount of all Letters of Credit
and all Swing Loans (after giving effect to any such issuance, amendment,
increase or funding) will be fully allocated to the Non-Defaulting Lenders
holding Commitments and/or Cash Collateral for such Letters of Credit will be
provided by the Borrowers in accordance with clause (A) and (B) above, and
participating interests in any newly made Swing Loan or any newly issued or
increased Letter of Credit shall be allocated among the Non-Defaulting Lenders
in a manner consistent with Section 2.13(b)(iii)(A) above (and such Defaulting
Lender shall not participate therein).
(c)    A Defaulting Lender shall not be entitled to give instructions to Agent
or to approve, disapprove, consent to or vote on any matters relating to this
Agreement and the Other Documents, and all amendments, waivers and other
modifications of this Agreement and the Other Documents may be made without
regard to a Defaulting Lender and, for purposes of the definition of “Required
Lenders,” a Defaulting Lender shall not be deemed to be a Lender, to have any
outstanding Advances or a Commitment Percentage; provided, that this clause
(c) shall not apply to the vote of a Defaulting Lender in the case of an
amendment, waiver or other modification described in Section 16.2(b)(i).
(d)    Other than as expressly set forth in this Section 2.13, the rights and
obligations of a Defaulting Lender (including the obligation to indemnify Agent)
and the other parties hereto shall remain unchanged. Nothing in this Section
2.13 shall be deemed to release any Defaulting Lender from its obligations under
this Agreement and the Other Documents, shall alter such obligations, shall
operate as a waiver of any default by such Defaulting Lender hereunder, or shall
prejudice any rights which any Borrower, Agent or any Lender may have against
any Defaulting Lender as a result of any default by such Defaulting Lender
hereunder.
(e)    In the event that the Agent, the Borrowers, Swing Loan Lender and the
Issuer agree in writing that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then the Agent will
so notify the parties hereto, and, if such cured Defaulting Lender is a Lender
holding a Commitment, then Participation Commitments of the Lenders holding
Commitments (including such cured Defaulting Lender) of the Swing Loans and
Maximum Undrawn Amount of all outstanding Letters of Credit shall be reallocated
to reflect the inclusion of such Lender’s Commitment, and on such date such
Lender shall purchase at par such of the Revolving Advances of the other Lenders
as the Agent shall determine may be necessary in order for such Lender to hold
such Revolving Advances in accordance with its Commitment Percentage.
(f)    If Swing Loan Lender or Issuer has a good faith belief that any Lender
holding a Commitment has defaulted in fulfilling its obligations under one or
more other agreements in which such Lender commits to extend credit, Swing Loan
Lender shall not be required to fund any Swing Loans and Issuer shall not be
required to issue, amend or increase any Letter of Credit, unless Swing Loan
Lender or Issuer, as the case may be, shall have entered into arrangements with
the Borrowers or such Lender, satisfactory to Swing Loan Lender or Issuer, as
the case may be, to defease any risk to it in respect of such Lender hereunder.

-57-

--------------------------------------------------------------------------------




2.14.    Swing Loans.
(a)    Subject to the terms and conditions set forth in this Agreement, and in
order to minimize the transfer of funds between Lenders and Agent for
administrative convenience, Agent, the Lenders holding Commitments and Swing
Loan Lender agree that in order to facilitate the administration of this
Agreement, Swing Loan Lender may, at its election and option made in its sole
discretion cancelable at any time for any reason whatsoever, make swing loan
advances (“Swing Loans”) available to Borrowers as provided for in this Section
2.14 at any time or from time to time after the Closing Date to, but not
including, the Maturity Date, in an aggregate principal amount up to but not in
excess of the Maximum Swing Loan Advance Amount, provided that the Revolving
Facility Usage shall not at any time exceed the Line Cap (other than as a result
of any Protective Advance). All Swing Loans shall be Domestic Rate Loans only.
Borrowers may borrow (at the option and election of Swing Loan Lender), repay
and reborrow (at the option and election of Swing Loan Lender) Swing Loans and
Swing Loan Lender may make Swing Loans as provided in this Section 2.14 during
the period between Settlement Dates. All Swing Loans, if requested by the Swing
Loan Lender, shall be evidenced by a promissory note (the “Swing Loan Note”)
substantially in the form attached hereto as Exhibit 2.14(a). Swing Loan
Lender’s agreement to make Swing Loans under this Agreement is cancelable at any
time for any reason whatsoever and the making of Swing Loans by Swing Loan
Lender from time to time shall not create any duty or obligation, or establish
any course of conduct, pursuant to which Swing Loan Lender shall thereafter be
obligated to make Swing Loans in the future.
(b)    Upon either (x) any request by Borrowing Agent for a Revolving Advance
made pursuant to Section 2.2(a) hereof or (y) the occurrence of any deemed
request by Borrowers for a Revolving Advance pursuant to the provisions of the
last sentence of Section 2.2(a) hereof, Swing Loan Lender may elect, in its sole
discretion, to have such request or deemed request treated as a request for a
Swing Loan, and may advance same day funds to Borrowers as a Swing Loan;
provided that notwithstanding anything to the contrary provided for herein,
Swing Loan Lender may not make Swing Loan Advances if Swing Loan Lender has been
notified by Agent or by Required Lenders that one or more of the applicable
conditions set forth in Section 8.2 of this Agreement have not been satisfied or
the Commitments have been terminated for any reason.
(c)    Upon the making of a Swing Loan (whether before or after the occurrence
of a Default or Event of Default and regardless of whether a Settlement has been
requested with respect to such Swing Loan), each Lender holding a Commitment
shall be deemed, without further action by any party hereto, to have
unconditionally and irrevocably purchased from Swing Loan Lender, without
recourse or warranty, an undivided interest and participation in such Swing Loan
in proportion to its Commitment Percentage. Swing Loan Lender or Agent may, at
any time, require the Lenders holding Commitments to fund such participations by
means of a Settlement as provided for in Section 2.10(d). From and after the
date, if any, on which any Lender holding a Commitment is required to fund, and
funds, its participation in any Swing Loans purchased hereunder, Agent shall
promptly distribute to such Lender its Commitment Percentage of all payments of
principal and interest and all proceeds of Collateral received by Agent in
respect of such Swing Loan; provided that no Lender holding a Commitment shall
be obligated in any event to make Revolving Advances in an amount in excess of
its Commitment Amount minus its Participation Commitment (taking into account
any reallocations under Section 2.13) of the Maximum Undrawn Amount of all
outstanding Letters of Credit.
2.15.    [Reserved].
2.16.    Protective Advances.

-58-

--------------------------------------------------------------------------------




(a)    Notwithstanding anything to the contrary contained in this Agreement, if
the Borrowing Agent shall request that the Lenders make, or permit to remain
outstanding, any Revolving Advance or Letters of Credit which shall cause an
Overadvance or an Advance during a Default or Event of Default, the Agent may,
in its sole discretion, elect to make, or permit to remain outstanding, such
Overadvance or Advance to the extent such Overadvance or Advance constitutes a
Protective Advance. If a Protective Advance is made, or permitted to remain
outstanding, pursuant to the preceding sentence, then all Lenders shall be bound
to make, or permit to remain outstanding, such Protective Advance based upon
their Commitment Percentage in accordance with the terms of this Agreement,
regardless of whether the conditions to lending set forth in Section 8.2 have
been met. A Protective Advance may be made as a Revolving Advance or as an
issuance, extension or renewal of a Letter of Credit and each Lender and each
Issuer, as applicable, agrees to make any such requested Revolving Advance or
Letter of Credit available to the Borrowers. The obligation of each Lender and
each Issuer, as applicable, to participate in each Protective Advance shall be
absolute and unconditional and shall not be affected by any circumstance,
including (i) any setoff, counterclaim, recoupment, defense or other right which
such Person may have against any other Credit Party, the Borrowers or any other
Person for any reason whatsoever, (ii) the occurrence or continuance of a
Default, or (iii) any other occurrence, event or condition. The making of any
such Protective Advance on any one occasion shall not obligate the Agent or any
Lender to make or permit any Protective Advance on any other occasion. No
funding of a Protective Advance or sufferance of an Overadvance shall constitute
a waiver by Agent or the Lenders of any Default or Event of Default. In no event
shall any Borrower or other Credit Party be deemed a beneficiary of this Section
2.16 nor authorized to enforce any of its terms.
(b)    No Protective Advance shall modify or abrogate any of the provisions of
Section 2.8(b) regarding the Lenders’ obligations to purchase participations
with respect to LC Disbursements or to reimburse any LC Disbursement.
Notwithstanding anything herein to the contrary, no event or circumstance shall
result in any claim or liability against the Agent (regardless of the amount of
any Overadvances or Protective Advances) for any Overadvances or Protective
Advances.
(c)    All Protective Advances shall be payable by the Borrowers on demand by
Agent or the Required Lenders. All other Overadvances (other than Protective
Advances) shall be payable in accordance with the requirements of Section 2.6.
All Protective Advances and other Overadvances shall constitute Obligations
secured by the Collateral and entitled to all benefits of this Agreement and the
Other Documents.
III.
INTEREST AND FEES.

3.1.    Interest. Interest on Advances shall be payable in arrears on the first
day of each month with respect to Domestic Rate Loans and at the end of each
Interest Period with respect to LIBOR Rate Loans. Interest charges shall be
computed on the actual principal amount of Advances outstanding during the month
preceding the payment date in the case of Domestic Rate Loans and during the
Interest Period in the case of LIBOR Rate Loans at a rate per annum equal to the
applicable Revolving Interest Rate. Whenever, subsequent to the date of this
Agreement, the Alternate Base Rate is increased or decreased, the applicable
Revolving Interest Rate for Domestic Rate Loans shall be similarly changed
without notice or demand of any kind by an amount equal to the amount of such
change in the Alternate Base Rate during the time such change or changes remain
in effect. The LIBOR Rate shall be adjusted with respect to LIBOR Rate Loans
without notice or demand of any kind on the effective date of any change in the
Reserve Percentage as of such effective date. Upon the occurrence of a Specified
Event of Default, or at the option of the Agent or direction of the Required
Lenders upon the occurrence of any Event of Default, and during the continuation
thereof, the Obligations shall bear interest at the applicable Revolving
Interest

-59-

--------------------------------------------------------------------------------




Rate plus two (2%) percent per annum (the “Default Rate”). Agent shall notify
Borrowers of any accrual of interest at the Default Rate, provided, that, any
failure to notify shall not impact or affect any of Agent’s rights and remedies
hereunder.
3.2.    Letter of Credit Fees.
(a)    Borrowers shall pay (x) to Agent, for the ratable benefit of Lenders,
fees for each Letter of Credit for the period from and excluding the date of
issuance of same to and including the date of expiration or termination, equal
to the average daily face amount of each outstanding Letter of Credit multiplied
by the then Applicable Margin for LIBOR Rate Loans, and (y) to the applicable
Issuer, a fronting fee of one quarter of one percent (0.25%) per annum, together
with any and all customary administrative, issuance, amendment, payment and
negotiation charges with respect to Letters of Credit, including in connection
with the opening, amendment or renewal of any such Letter of Credit and any
acceptances created thereunder and shall reimburse Agent for any and all
reasonable and documented out-of-pocket fees and expenses, if any, paid by Agent
to the Issuer (all of the foregoing fees, the “Letter of Credit Fees”). All such
charges shall be due and payable quarterly in arrears on the first day of each
quarter and on the Maturity Date or earlier termination of the Commitments, be
deemed earned in full on the date when the same are due and payable hereunder
and shall not be subject to rebate or pro-ration upon the termination of this
Agreement for any reason. Any such charge in effect at the time of a particular
transaction shall be the charge for that transaction, notwithstanding any
subsequent change in the Issuer’s prevailing charges for that type of
transaction. All Letter of Credit Fees payable hereunder shall be deemed earned
in full on the date when the same are due and payable hereunder and shall not be
subject to rebate or pro-ration upon the termination of this Agreement for any
reason. Upon the occurrence of a Specified Event of Default, or at the option of
the Agent or direction of the Required Lenders upon the occurrence of any Event
of Default, and during the continuation thereof, the Letter of Credit Fees
described in clause (x) of this Section 3.2(a) shall be increased by an
additional two percent (2.0%) per annum.
(b)    On demand after the occurrence and during the continuation of an Event of
Default, Borrowers will cause cash to be deposited and maintained in an account
with Agent, as Cash Collateral, in an amount equal to one hundred and five
percent (105%) of the Maximum Undrawn Amount of all outstanding Letters of
Credit. Borrowers hereby irrevocably authorize Agent, in its discretion, on
Borrowers’ behalf and in Borrowers’ names, to open such an account and to make
and maintain deposits therein, or in an account opened by Borrowers, in the
amounts required to be made by Borrowers, out of the proceeds of Receivables or
other Collateral or out of any other funds of Borrowers coming into any Lender’s
possession at any time. Agent will invest such Cash Collateral (less applicable
reserves) in such short-term money-market items as to which Agent and Borrowers
mutually agree and the net return on such investments shall be credited to such
account and constitute additional Cash Collateral. Such Cash Collateral shall be
returned to the Borrowing Agent upon the earliest to occur of (i) expiration of
the Letters of Credit so Cash Collateralized, or (ii) the applicable Events of
Default are waived in accordance with the terms of this Agreement.
3.3.    Commitment Fee. If, for any calendar quarter prior to the Maturity Date,
the average daily unpaid balance of the Revolving Advances plus the Maximum
Undrawn Amount of all outstanding Letters of Credit for each day of such
calendar quarter does not equal the Maximum Revolving Advance Amount, then
Borrowers shall pay to Agent for the ratable benefit of Lenders a fee at a rate
equal to 0.375% per annum on the amount by which the Maximum Revolving Advance
Amount exceeds such average daily unpaid balance of the Revolving Advances plus
the Maximum Undrawn Amount of all outstanding Letters of Credit for each day of
such calendar quarter. Such fee shall be payable to Agent in

-60-

--------------------------------------------------------------------------------




arrears on the first day of each calendar quarter with respect to the previous
calendar quarter. For purposes of this computation, PNC’s Swing Loans shall be
deemed to be borrowed amounts under its commitment to make Revolving Advances,
but shall be excluded in the calculation of the fee under this Section 3.3 for
any other Lender.
3.4.    Fee Letter. Borrowers shall pay the amounts required to be paid in the
Fee Letter in the manner and at the times required by the Fee Letter.
3.5.    Computation of Interest and Fees. Interest hereunder computed at the
Alternate Base Rate shall be computed on the basis of a year of 365 or 366 (as
applicable) days and for the actual number of days elapsed. All other fees and
interest hereunder shall be computed on the bases of a year of 360 days and for
the actual number of days elapsed. If any payment to be made hereunder becomes
due and payable on a day other than a Business Day, the due date thereof shall
be extended to the next succeeding Business Day and interest thereon shall be
payable at the applicable Revolving Interest Rate during such extension.
3.6.    Maximum Charges. It is the intention of the parties to comply strictly
with applicable usury laws. Accordingly, no rate change shall be put into effect
that would result in a rate greater than the highest rate permitted by law.
Notwithstanding anything to the contrary contained in this Agreement or in any
Other Document, all agreements which either now are or which shall become
agreements among Borrowers, Agent and Lenders are hereby limited so that in no
contingency or event whatsoever shall the total liability for payments in the
nature of interest, additional interest and other charges exceed the applicable
limits imposed by any applicable usury laws. If any payments in the nature of
interest, additional interest and other charges made under this Agreement or any
Other Document are held to be in excess of the limits imposed by any applicable
usury laws, it is agreed that any such amount held to be in excess shall be
considered payment of principal hereunder, and the indebtedness evidenced hereby
shall be reduced by such amount so that the total liability for payments in the
nature of interest, additional interest and other charges shall not exceed the
applicable limits imposed by any applicable usury laws, in compliance with the
desires of Borrowers and Agent. This provision shall never be superseded or
waived and shall control every other provision of this Agreement or any Other
Document and all agreements among Borrowers, Agent and Lenders, or their
respective successors and assigns. Unless preempted by federal law or as
permitted under the sentence immediately following this sentence, the applicable
Revolving Interest Rate from time to time in effect under this Agreement may not
exceed the “weekly ceiling” from time to time in effect under Chapter 303 of the
Texas Finance Code (the “Texas Finance Code”). If the applicable state or
federal law is amended in the future to allow a greater rate of interest to be
charged under this Agreement than is presently allowed by applicable state or
federal law, then the limitation of interest hereunder shall be increased to the
maximum rate of interest allowed by applicable state or federal law as amended,
which increase shall be effective hereunder on the effective date of such
amendment, and all interest charges owing to Lenders by reason thereof shall be
payable in accordance with Section 2.5 hereof. If by operation of this
provision, Borrowers would be entitled to a refund of interest paid pursuant to
this Agreement, each Lender agrees that it shall pay to Borrowing Agent, upon
Agent’s request, such Lender’s Commitment Percentage of such interest to be
refunded, as determined by Agent. As provided in Section 16.1 hereof, this
Agreement shall be governed by, and construed in accordance with, the laws of
the State of New York without regard to conflict of law provisions. The
provisions of this Section 3.6 with respect to the Texas Finance Code are
included solely out of an abundance of caution and shall not be construed to
mean that any provisions of Texas law are in any way applicable to this
Agreement, the Other Documents or any of the Obligations.

-61-

--------------------------------------------------------------------------------




3.7.    Increased Costs. In the event that any Applicable Law or any Change in
Law or compliance by any Lender (for purposes of this Section 3.7, the term
“Lender” shall include Agent, Swing Loan Lender, any Issuer or Lender and any
corporation or bank controlling Agent, Swing Loan Lender, any Lender or Issuer
and the office or branch where Agent, Swing Loan Lender, any Lender or Issuer
(as so defined) makes or maintains any LIBOR Rate Loans) with any request or
directive (whether or not having the force of law) from any central bank or
other financial, monetary or other authority, shall:
(a)    subject Agent, Swing Loan Lender, any Lender or Issuer to any Tax of any
kind whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any LIBOR Rate Loan, or change the basis
of taxation of payments to Agent, Swing Loan Lender, such Lender or Issuer in
respect thereof (except for Indemnified Taxes or Other Taxes indemnified under
Section 3.10 and any Excluded Tax);
(b)    impose, modify or deem applicable any reserve, special deposit,
assessment, special deposit, compulsory loan, insurance charge or similar
requirement against assets held by, or deposits in or for the account of,
advances or loans by, or other credit extended by, any office of Agent, Swing
Loan Lender, Issuer or any Lender, including pursuant to Regulation D of the
Board of Governors of the Federal Reserve System; or
(c)    impose on Agent, Swing Loan Lender, any Lender or Issuer or the London
interbank LIBOR market any other condition, loss or expense (other than Taxes)
affecting this Agreement or any Other Document or any Advance made by any
Lender, or any Letter of Credit or participation therein;
and the result of any of the foregoing is to increase the cost to Agent, Swing
Loan Lender, any Lender or Issuer of making, converting to, continuing, renewing
or maintaining its Advances hereunder by an amount that Agent, Swing Loan Lender
or such Lender or Issuer deems to be material or to reduce the amount of any
payment (whether of principal, interest or otherwise) in respect of any of the
Advances by an amount that Agent, Swing Loan Lender or such Lender or Issuer
deems to be material, then, in any case Borrowers shall promptly pay Agent,
Swing Loan Lender or such Lender or Issuer, upon its demand, such additional
amount as will compensate Agent, Swing Loan Lender or such Lender or Issuer for
such additional cost or such reduction, as the case may be, provided that the
foregoing shall not apply to increased costs which are reflected in the LIBOR
Rate. Agent, Swing Loan Lender or such Lender or Issuer shall certify the amount
of such additional cost or reduced amount to Borrowing Agent, and such
certification shall be conclusive absent manifest error. Failure or delay on the
part of Agent, Swing Loan Lender, Issuer or any Lender to demand compensation
pursuant to this section shall not constitute a waiver of such Person’s right to
demand such compensation; provided that Borrowers shall not be required to
compensate Agent, Swing Loan Lender, Issuer or a Lender pursuant to this section
for any amounts incurred more than one hundred eighty (180) days prior to the
date that such Person notifies Borrowing Agent of such losses or expenses and of
such Person’s intention to claim compensation therefor.
3.8.    Basis For Determining Interest Rate Inadequate or Unfair. In the event
that Agent or any Lender shall have determined that:
(a)    reasonable means do not exist for ascertaining the LIBOR Rate applicable
pursuant to Section 2.2 hereof for any Interest Period; or
(b)    Dollar deposits in the relevant amount and for the relevant maturity are
not available in the London interbank Eurodollar market, with respect to an
outstanding LIBOR Rate

-62-

--------------------------------------------------------------------------------




Loan, a proposed LIBOR Rate Loan, or a proposed conversion of a Domestic Rate
Loan into a LIBOR Rate Loan,
then Agent shall give Borrowing Agent prompt written or telephonic notice of
such determination. If such notice is given, (i) any such requested LIBOR Rate
Loan shall be made as a Domestic Rate Loan, unless Borrowing Agent shall notify
Agent no later than 10:00 a.m. (New York City time) two (2) Business Days prior
to the date of such proposed borrowing, that its request for such borrowing
shall be cancelled or made as an unaffected type of LIBOR Rate Loan, (ii) any
Domestic Rate Loan or LIBOR Rate Loan which was to have been converted to an
affected type of LIBOR Rate Loan shall be continued as or converted into a
Domestic Rate Loan, or, if Borrowing Agent shall notify Agent, no later than
10:00 a.m. (New York City time) two (2) Business Days prior to the proposed
conversion, shall be maintained as an unaffected type of LIBOR Rate Loan, and
(iii) any outstanding affected LIBOR Rate Loans shall be converted into a
Domestic Rate Loan, or, if Borrowing Agent shall notify Agent, no later than
10:00 a.m. (New York City time) two (2) Business Days prior to the last Business
Day of the then current Interest Period applicable to such affected LIBOR Rate
Loan, shall be converted into an unaffected type of LIBOR Rate Loan, on the last
Business Day of the then current Interest Period for such affected LIBOR Rate
Loans. Until such notice has been withdrawn, Lenders shall have no obligation to
make an affected type of LIBOR Rate Loan or maintain outstanding affected LIBOR
Rate Loans and no Borrower shall have the right to convert a Domestic Rate Loan
or an unaffected type of LIBOR Rate Loan into an affected type of LIBOR Rate
Loan.
3.9.    Capital Adequacy.
(a)    In the event that Agent, Swing Loan Lender or any Lender shall have
determined that any Applicable Law or guideline regarding capital adequacy or
liquidity, or any Change in Law or any change in the interpretation or
administration thereof by any Governmental Body, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by Agent, Swing Loan Lender, Issuer or any Lender (for purposes of this
Section 3.9, the term “Lender” shall include Agent, Swing Loan Lender, Issuer or
any Lender and any corporation or bank controlling Agent, Swing Loan Lender or
any Lender and the office or branch where Agent, Swing Loan Lender or any Lender
(as so defined) makes or maintains any LIBOR Rate Loans) with any request or
directive regarding capital adequacy or liquidity (whether or not having the
force of law) of any such authority, central bank or comparable agency, has or
would have the effect of reducing the rate of return on Agent, Swing Loan Lender
or any Lender’s capital as a consequence of its obligations hereunder (including
the making of any Swing Loans) to a level below that which Agent, Swing Loan
Lender or such Lender could have achieved but for such adoption, change or
compliance (taking into consideration Agent’s, Swing Loan Lender’s and each
Lender’s policies with respect to capital adequacy and liquidity) by an amount
deemed by Agent, Swing Loan Lender or any Lender to be material, then, from time
to time, Borrowers shall pay upon demand to Agent, Swing Loan Lender or such
Lender such additional amount or amounts as will compensate Agent, Swing Loan
Lender or such Lender for such reduction. In determining such amount or amounts,
Agent, Swing Loan Lender or such Lender may use any reasonable averaging or
attribution methods. The protection of this Section 3.9 shall be available to
Agent, Swing Loan Lender and each Lender regardless of any possible contention
of invalidity or inapplicability with respect to the Applicable Law, rule,
regulation, guideline or condition.
(b)    A certificate of Agent or such Lender setting forth such amount or
amounts as shall be necessary to compensate Agent or such Lender with respect to
Section 3.9(a) hereof when delivered to Borrowing Agent shall be conclusive
absent manifest error.

-63-

--------------------------------------------------------------------------------




(c)    If Agent or any Lender requests compensation under Section 3.7 or Section
3.9 or if Borrowers are required to pay any additional amount to Agent or any
Lender pursuant to Section 3.7 or Section 3.9, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Advances hereunder or to assign its rights and obligations hereunder
to another of its offices, branches or affiliates, if, in the reasonable
judgment of Agent or such Lender, such designation or assignment (i) would
eliminate or reduce materially amounts payable pursuant to Section 3.7 or
Section 3.9, as the case may be, in the future, (ii) would not subject Agent or
such Lender to any unreimbursed cost or expense, (iii) would not require Agent
or such Lender to take any action inconsistent with its internal policies or
legal or regulatory restrictions, and (iv) would not otherwise be
disadvantageous to Agent or such Lender.
3.10.    Taxes.
(a)    Any and all payments by or on account of any Obligations hereunder or
under any Other Document shall be made free and clear of and without reduction
or withholding for any Taxes except to the extent required by Applicable Law;
provided that if any Credit Party or any applicable withholding agent shall be
required by Applicable Law to deduct any Taxes from such payments, then (i) if
such Taxes are Indemnified Taxes, the sum payable shall be increased as
necessary so that after making all required deductions for Indemnified Taxes
(including deductions for Indemnified Taxes applicable to additional sums
payable under this Section 3.10) the applicable Recipient receives an amount
equal to the sum it would have received had no such deductions for Indemnified
Taxes been made, (ii) the applicable withholding agent shall make such
deductions and (iii) the applicable withholding agent shall timely pay the full
amount deducted to the relevant Governmental Body in accordance with Applicable
Law.
(b)    Without limiting the provisions of Section 3.10(a) above, the Borrowers
shall timely pay any Other Taxes to the relevant Governmental Body in accordance
with Applicable Law.
(c)    The Borrowers shall indemnify each Recipient, within ten (10) days after
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.10) paid by such Recipient,
and any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Body. A
certificate as to the amount of such payment or liability delivered to the
Borrowers by a Lender (with a copy to Agent), or by the Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.
(d)    As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by any Credit Party to a Governmental Body, the Borrowers shall deliver to
Agent the original or a certified copy of a receipt issued by such Governmental
Body evidencing such payment, a copy of the return reporting such payment or
other evidence of such payment reasonably satisfactory to Agent.
(e)    Any Lender that is entitled to an exemption from or reduction of any
withholding Tax with respect to payments hereunder or under any Other Document
shall deliver to the Borrowers (with a copy to Agent), at the time or times
prescribed by Applicable Law or reasonably requested by the Borrowers or Agent,
such properly completed and executed documentation prescribed by Applicable Law
as will permit such payments to be made without withholding or at a reduced rate
of withholding. In addition, any Lender, if requested by the Borrowers or Agent,
shall deliver such other documentation prescribed by Applicable Law or
reasonably requested by the Borrowers or Agent as will enable the

-64-

--------------------------------------------------------------------------------




Borrowers or Agent to determine whether or not such Lender is subject to backup
withholding or information reporting requirements.
Without limiting the generality of the foregoing, each Lender shall deliver to
the Borrowers and Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Lender becomes a Lender under
this Agreement (and from time to time thereafter upon the request of the
Borrowers or the Agent), whichever of the following is applicable:
(i)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party, two (2) duly completed valid
originals of IRS Form W-8BEN establishing an exemption from, or reduction of,
United States federal withholding Tax pursuant to the “interest” article of such
tax treaty,
(ii)    two (2) duly completed valid originals of IRS Form W-8ECI,
(iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit 3.10-1 (together with Exhibits 3.10-2,
3.10-3 and 3.10-4, each a “Non-Bank Tax Certificate”) to the effect that such
Foreign Lender is not (A) a “bank” within the meaning of section 881(c)(3)(A) of
the Code, (B) a “10 percent shareholder” of any Borrower within the meaning of
section 881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation”
related to any Borrower described in section 881(c)(3)(C) of the Code and (y)
two duly completed valid originals of IRS Form W-8BEN,
(iv)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
certificate substantially in the form of Exhibit 3.10-2 or Exhibit 3.10-3, IRS
Form W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a certificate substantially
in the form of Exhibit 3.10-4 on behalf of each such direct and indirect
partner,
(v)    any other form prescribed by Applicable Law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
Applicable Law to permit the Borrowers to determine the withholding or deduction
required to be made, or
(vi)    in the case of a Lender that is a United States person within the
meaning of section 7701(a)(30) of the Code, two duly completed valid (2)
originals of an IRS Form W-9 or any other form prescribed by Applicable Law
certifying that such Lender is exempt from United States federal backup
withholding tax.
Notwithstanding any other provisions of this Section 3.10(e), a Lender shall not
be required to deliver any form or other documentation that such Lender is not
legally eligible to deliver.
(f)    If a payment made to a Lender under this Agreement or any Other Document
would be subject to U.S. Federal withholding Tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Recipient shall deliver to the Agent and the Borrowers at the
time or times prescribed by Applicable Law or reasonably requested by the
Borrowers or Agent such

-65-

--------------------------------------------------------------------------------




documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such other documentation reasonably requested
by the Agent or any Borrower sufficient for Agent and the Borrowers to comply
with their obligations under FATCA and to determine whether such Lender has
complied with its obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (f), “FATCA”
shall include any amendments made to FATCA after the Closing Date.
(g)    Each Recipient agrees that if any form or certification it previously
delivered pursuant to clauses (e) or (f) above expires or becomes inaccurate in
any respect, or if Borrowing Agent or Agent should request an updated form or
certification, it shall update such form or certification or promptly notify the
Borrowing Agent and the Agent in writing of its legal ineligibility to so.
(h)    Notwithstanding anything to the contrary in this Agreement, with respect
to any claim for compensation under this Section 3.10, the Credit Parties shall
not be required to compensate any Person for any interest or penalties incurred
unless such Person notifies the Credit Parties within one hundred eighty (180)
days following the date that such Person is first assessed by any taxing
authority for such amount or otherwise first pays such amount. If the Borrowers
determine in good faith that a reasonable basis exists for contesting any Taxes
for which indemnification has been demanded or additional amounts have been
payable hereunder, the Person claiming compensation hereunder shall cooperate
with the Borrowers in a reasonable challenge of such Taxes if so requested by
the Borrowers.
(i)    If a Recipient determines, in its sole discretion, that it has received a
refund of any Indemnified Taxes or Other Taxes as to which it has been
indemnified by the Borrowers or with respect to which the Borrowers have paid
additional amounts pursuant to this Section 3.10, it shall pay to the Borrowers
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrowers under this Section 3.10 with
respect to the Indemnified Taxes or Other Taxes giving rise to such refund); net
of all out-of-pocket expenses of such Recipient and without interest (other than
any interest paid by the relevant Governmental Body with respect to such
refund), provided that the Borrowers, upon the request of such Recipient agrees
to repay the amount paid over to the Borrowers (plus any penalties, interest or
other charges imposed by the relevant Governmental Body) to such Recipient in
the event such Recipient is required to repay such refund to such Governmental
Body. This Section 3.10(i) shall not be construed to require any Recipient to
make available its tax returns (or any other information relating to its taxes
that it deems confidential) to the Borrowers or any other Person.
(j)    Each Recipient agrees that, upon the occurrence of any event giving rise
to the operation of Section 3.10(a) or (c) with respect to such Recipient, it
will, if requested by the Borrowers in writing, use commercially reasonable
efforts (subject to legal and regulatory restrictions) to mitigate the effect of
any such event by designating another lending office for any Commitment or
Advance affected by such event if that would reduce or eliminate any amount of
Indemnified Taxes or Other Taxes required to be deducted or withheld or paid,
provided that doing so would not subject such Recipient to any unreimbursed cost
or expense or be otherwise be prejudicial to such Recipient, in such Recipient’s
reasonable discretion.
(k)    For purposes of this Section 3.10, the term “Lender” shall include any
Swing Loan Lender and any Issuer.
(l)    The agreements in this Section 3.10 shall survive the termination of this
Agreement and the Commitments and the payment of all amounts payable hereunder
and under any Other Document.

-66-

--------------------------------------------------------------------------------




3.11.    Replacement of Lenders. If any Lender (an “Affected Lender”) (a) makes
demand upon Borrowers for (or if Borrowers are otherwise required to pay)
amounts pursuant to Section 3.7, 3.9 or 3.10 hereof, (b) is unable to make or
maintain LIBOR Rate Loans as a result of a condition described in Section 2.2(h)
hereof, (c) is a Defaulting Lender, or (d) denies any consent for a supplemental
agreement referred to in the proviso of Section 16.2(b) hereof and for which the
consent of the Required Lenders has been obtained, the Borrowers may, within
ninety (90) days of receipt of such demand, notice (or the occurrence of such
other event causing Borrowers to be required to pay such compensation or causing
Section 2.2(h) hereof to be applicable), or such Lender becoming a Defaulting
Lender or denial of a request for a consent to a supplemental agreement pursuant
to the proviso of Section 16.2(b) hereof, as the case may be, by notice (a
“Replacement Notice”) in writing to the Agent and such Affected Lender (i)
request the Affected Lender to cooperate with Borrowers in obtaining a
replacement Lender satisfactory to the Agent and Borrowers (the “Replacement
Lender”); (ii) request the non-Affected Lenders to acquire and assume all of the
Affected Lender’s Advances and its Commitment Percentage, as provided herein,
but none of such Lenders shall be under any obligation to do so; or (iii)
propose a Replacement Lender subject to approval by the Agent in its good faith
business judgment. If any satisfactory Replacement Lender shall be obtained,
and/or if any one or more of the non-Affected Lenders shall agree to acquire and
assume all of the Affected Lender’s Advances and its Commitment Percentage, then
such Affected Lender shall assign, in accordance with Section 16.3 hereof, all
of its Advances and its Commitment Percentage, and other rights and obligations
under this Loan Agreement and the Other Documents to such Replacement Lender or
non-Affected Lenders, as the case may be, in exchange for payment of the
principal amount so assigned and all interest and fees accrued on the amount so
assigned, plus all other Obligations then due and payable to the Affected
Lender. If any Affected Lender does not execute an assignment in accordance with
Section 16.3 within five (5) Business Days after receipt of notice to do so by
Agent or Borrowing Agent, then such assignment shall become effective for
purposes of Section 16.3 and this Agreement upon execution by Agent and
Borrowing Agent.
IV.
COLLATERAL: GENERAL TERMS.

4.1.    Security Interest in the Collateral. To secure the prompt payment and
performance to Agent and each Secured Party of the Obligations (other than any
Obligations under Environmental Indemnity Agreements which by their terms are
unsecured), each Credit Party hereby assigns, pledges and grants to Agent for
its benefit and for the benefit of each Secured Party a continuing security
interest in and to and Lien on all of its Collateral, whether now owned or
existing or hereafter acquired or arising and wheresoever located. Each Credit
Party shall mark its books and records as may be necessary or appropriate to
evidence, protect and perfect Agent’s security interest. Contemporaneously with
the delivery of the financial statements required by Section 9.7 or 9.8(a), each
Borrower shall identify all commercial tort claims with a value in excess of
$1,000,000 in the Compliance Certificate for such period, and Borrowers shall
include the case title together with the applicable court and a brief
description of the claim(s). Upon delivery of each such Compliance Certificate,
such Credit Party shall be deemed to hereby grant to Agent a security interest
and lien in and to such commercial tort claims described therein and all
proceeds thereof. The Liens securing the Obligations shall be first priority
perfected Liens subject only to Permitted Encumbrances that have priority as a
matter of Applicable Law.
4.2.    Perfection of Security Interest. Each Credit Party hereby authorizes
Agent to file against such Credit Party, one or more financing, continuation or
amendment statements pursuant to the Uniform Commercial Code, the PPSA and other
Applicable Laws in form and substance satisfactory to Agent in its Permitted
Discretion (which statements may have a description of collateral which is
broader than that set forth herein, including “all assets now owned or hereafter
acquired by the Credit Party or in which Credit Party otherwise has rights”).
Each Credit Party hereby further authorizes Agent to file filings with the

-67-

--------------------------------------------------------------------------------




United States Patent and Trademark Office or United States Copyright Office (or
any successor office or any similar office in any other country), including this
Agreement or other documents for the purpose of perfecting, confirming,
continuing, enforcing or protecting the security interest granted by such Credit
Party hereunder, naming such Credit Party, as debtor, and Agent, as secured
party.
4.3.    Protection of Collateral. No Credit Party shall sell, lease, transfer or
otherwise dispose of any Collateral, except as permitted in Section 7.1 hereof.
4.4.    Preservation of Collateral. Each Credit Party will safeguard and protect
all Collateral for Agent’s and the other Secured Parties’ general account. In
addition to the rights and remedies set forth in Section 11.1 hereof, Agent: (a)
may at any time take such steps as Agent deems necessary in the exercise of its
Permitted Discretion to protect Agent’s interest in and to preserve the
Collateral, including upon the occurrence and during the continuance of an Event
of Default, the hiring of such security guards or the placing of other security
protection measures as Agent may deem appropriate; (b) upon the occurrence and
during the continuance of an Event of Default, may employ and maintain at any of
each Credit Party’s premises a custodian who shall have full authority to do all
acts necessary to protect Agent’s interests in the Collateral; (c) upon the
occurrence and during the continuance of an Event of Default, may lease
warehouse facilities to which Agent may move all or part of the Collateral; (d)
upon the occurrence and during the continuance of an Event of Default, may use
any Credit Party’s owned or leased lifts, hoists, trucks and other facilities or
equipment for handling or removing the Collateral; and (e) subject to Section
4.9 hereof, shall have, and is hereby granted, a right of ingress and egress to
the places where the Collateral is located, and may proceed over and through any
of Credit Parties’ owned or leased property, subject to the rights of the
landlords of any leased Real Property. Subject to the other provisions of this
Agreement regarding Credit Parties’ maintenance of Collateral, each Credit Party
shall cooperate with all of Agent’s efforts to preserve the Collateral and will
take such actions to preserve the Collateral as Agent may direct in its
Permitted Discretion. Subject to Section 16.9, all of Agent’s expenses of
preserving the Collateral, including any expenses relating to the bonding of a
custodian, shall be charged to Borrowers’ Account as a Revolving Advance
maintained as a Domestic Rate Loan and added to the Obligations.
4.5.    Ownership of Collateral.
(a)    With respect to the Collateral, at the time the Collateral becomes
subject to Agent’s security interest: (i) each Credit Party is, and shall remain
the sole owner of and fully authorized and able to sell, transfer, pledge and/or
grant a first priority security interest (subject only to Permitted Encumbrances
that have priority as a matter of Applicable Law) in each and every item of its
respective Collateral; (ii) except for Permitted Encumbrances, the Collateral
shall be free and clear of all Liens; and (iii) each Credit Party’s Equipment
and Inventory shall be located as set forth on Schedule 15 to the Perfection
Certificate and shall not be removed from such location(s) without the prior
written consent of Agent, except (1) as may be moved from one location on such
schedule to another location on such schedule), (2) Inventory in-transit, (3)
Equipment out for repair in the ordinary course of business, (4) the sale,
transfer or disposition of assets permitted under this Agreement to a Person
that is not a Credit Party and (5) as may be located at locations not set forth
on Schedule 15 to the Perfection Certificate to the extent the aggregate value
of Equipment and Inventory at such locations does not exceed $10,000,000 for any
one location or $25,000,000 in the aggregate for all such locations.
(b)    (i) Schedule 15 to the Perfection Certificate contains a correct and
complete list, as of the Amendment No. 2 Effective Date, of the legal names and
addresses of each warehouse at which Inventory having a value in excess of
$10,000,000 of any Credit Party is stored; none of the receipts received by any
Credit Party from any warehouse states that the goods covered thereby are to be
delivered to bearer or to

-68-

--------------------------------------------------------------------------------




the order of a named Person or to a named Person and such named Person’s assigns
and (ii) Schedule 3 to the Perfection Certificate sets forth a correct and
complete list as of the Amendment No. 2 Effective Date of (A) each place of
business of each Credit Party and (B) the chief executive office of each Credit
Party.
4.6.    Defense of Agent’s and Lenders’ Interests. Until the Termination Date,
Agent’s security interests in the Collateral shall continue in full force and
effect. Each Credit Party shall use all commercially reasonable efforts to
defend Agent’s interests in the Collateral against any and all Persons
whatsoever. At any time following demand by Agent for payment of all Obligations
upon the occurrence of and during the continuance of an Event of Default, Agent
shall have the right to take possession of the indicia of the Collateral and the
Collateral in whatever physical form contained, including: labels, stationery,
documents, instruments and advertising materials. If Agent exercises this right
to take possession of the Collateral, upon the occurrence of and during the
continuance of an Event of Default, Credit Parties shall, upon demand, assemble
it in the best manner possible and make it available to Agent at a place
reasonably convenient to Agent. In addition, with respect to all Collateral,
Agent and each other Secured Parties shall be entitled to all of the rights and
remedies set forth herein and further provided to a secured party on default by
the Uniform Commercial Code, the PPSA or other Applicable Law. Each Borrower
shall, and Agent may, at its option upon the occurrence and during the
continuance of an Event of Default, instruct all suppliers, carriers,
forwarders, warehousers or others receiving or holding cash, checks, Inventory,
documents or instruments in which Agent holds a security interest to deliver
same to Agent and/or subject to Agent’s order and if they shall come into any
Credit Party’s possession, they, and each of them, shall be held by such Credit
Party in trust as Agent’s trustee, and such Credit Party will immediately
deliver them to Agent in their original form together with any necessary
endorsement. For the purpose of enabling Agent, during the continuance of an
Event of Default, to exercise rights and remedies under this Agreement and each
Other Document at such time as Agent shall be lawfully entitled to exercise such
rights and remedies, and for no other purpose, each Credit Party hereby grants
to Agent, to the extent assignable, an irrevocable, non-exclusive license to
use, assign, license or sublicense any of the Intellectual Property now owned or
hereafter acquired by such Credit Party, wherever the same may be located. Such
license shall include access to all media in which any of the licensed items may
be recorded or stored and to all computer programs used for the compilation or
printout hereof.
4.7.    Books and Records. Each Credit Party shall keep proper books of record
and account in which full, true and correct entries will be made of all dealings
or transactions of or in relation to its business and affairs in accordance with
GAAP.
4.8.    Compliance with Laws. Each Credit Party shall comply with all Applicable
Laws with respect to the Collateral or any part thereof or to the operation of
such Credit Party’s business the non-compliance with which could reasonably be
expected to have a Material Adverse Effect. Each Credit Party may, however, if
applicable, Properly Contest any Lien or obligation arising under Applicable
Law.
4.9.    Access to Premises. Without limiting Agent’s rights with respect to
appraisals as set forth herein, during normal business hours and upon reasonable
notice and mutual agreement (except that, upon the occurrence and continuance of
an Event of Default, no notice shall be required and Agent may exercise such
right during any hours), Agent and its agents may conduct Field Examinations and
in connection therewith (i) enter upon any premises of any Credit Party and
access any tangible assets, (ii) access and make abstracts and copies from each
Credit Party’s books, records, audits, correspondence and all other papers
relating to the Collateral and (iii) discuss the affairs, finances and business
of Credit Parties with any officer, employee or director thereof or with their
Accountants or auditors, all of whom are hereby authorized to disclose to Agent
all financial statements and other information relating to such

-69-

--------------------------------------------------------------------------------




affairs, finances or business; provided, however, that unless an Event of
Default has occurred and is then continuing, Borrowers shall have the
opportunity to be present at all such meetings. At the sole cost of Borrowers
and upon reasonable notice to Borrowing Agent, Agent will conduct no more than
the Applicable Number of Field Examinations and require no more than the
Applicable Number of appraisals of the Sand Reserves and no more than the
Applicable Number of appraisals of Borrowers’ Inventory (in each case, at such
times as shall be mutually agreed among the Agent and the Borrowing Agent and in
any event not to be within the two week period prior to the date in which the
Parent Guarantor is required to file an annual report on Form 10-K or a
quarterly report on Form 10-Q with the SEC); provided, however, if a Dominion
Event occurs, Agent may conduct such additional Field Examinations and
appraisals during the following 12-calendar month period (whether as to
Inventory, Equipment or Sand Reserves) as Agent may determine, at any time,
which shall be at the cost and expense of the Borrowers.
4.10.    Insurance. The assets and properties of each Credit Party at all times
shall be maintained in accordance with the requirements of all insurance
carriers which provide insurance with respect to the assets and properties of
such Credit Party so that such insurance shall remain in full force and effect.
Each Credit Party shall bear the full risk of any loss of any nature whatsoever
with respect to the Collateral. At each Credit Party’s own cost and expense in
amounts and with licensed and reputable carriers, each Credit Party shall (a)
keep all its insurable properties and properties in which such Credit Party has
an interest insured against the hazards of fire, flood, sprinkler leakage, those
hazards covered by extended coverage insurance and such other hazards, and for
such amounts, as is customary in the case of companies engaged in businesses
similar to such Credit Party’s including business interruption insurance for
Credit Parties that are operating companies; (b) maintain public and product
liability insurance against claims for personal injury, death or property damage
suffered by others; (c) maintain all such worker’s compensation or similar
insurance as may be required under the laws of any state or jurisdiction in
which such Credit Party is engaged in business; and (d) furnish Agent with (i)
certificates therefor that are reasonably satisfactory to Agent and evidence of
the maintenance of such policies by the renewal thereof at least thirty (30)
days before any expiration date, and (ii) appropriate lender loss payable
endorsements in form and substance reasonably satisfactory to Agent in its
Permitted Discretion, naming Agent as an additional insured, lender loss payee
or mortgagee, as applicable, as its interests may appear with respect to all
insurance coverage referred to in clauses (a) and (b) above, and providing (A)
that all proceeds relating to Collateral thereunder shall be payable to Agent
upon the occurrence and during the continuation of an Event of Default, (B) no
such insurance shall be affected by any act or neglect of the insured or owner
of the property described in such policy, and (C) that such policy and loss
payable clauses may not be cancelled, amended or terminated unless at least
thirty (30) days’ prior written notice is endeavored to be given to Agent (but
only if the applicable carrier provides such written notice to its customers’
lenders generally, and, to the extent it does not, Credit Parties shall promptly
(but in any event within three (3) Business Days) provide Agent with written
notice of any cancellation, amendment or termination after an Authorized Officer
of the Borrowing Agent obtains knowledge thereof from such carrier). In the
event of any loss relating to the Collateral upon the occurrence and during the
continuation of an Event of Default, the carriers named therein hereby are
directed by Agent and the applicable Credit Party to make payment for such loss
to Credit Parties and Agent jointly; provided, however, for the avoidance of
doubt, proceeds of business interruption insurance shall be deposited into
Borrowing Agent’s operating account with Agent, rather than applied to the
Obligations, so long as the Advances outstanding hereunder do not exceed the
Formula Amount. If any insurance losses relating to Collateral are paid by
check, draft or other instrument payable to any Credit Party and Agent jointly,
Agent may, upon the occurrence and during the continuation of an Event of the
Default, endorse such Credit Party’s name thereon and do such other things as
Agent may deem advisable to reduce the same to cash. Upon the occurrence and
during the continuance of an Event of Default, Agent is hereby authorized to
adjust and compromise claims under insurance coverage referred to in clauses (a)
and (b) above. Each

-70-

--------------------------------------------------------------------------------




Credit Party shall take all actions required under the Flood Laws and/or
requested by Agent to assist in ensuring that each Lender is in compliance with
the Flood Laws applicable to the Collateral (if any), including, but not limited
to, providing Agent with the address and/or GPS coordinates of each structure on
any Real Property that will be subject to a Mortgage in favor of Agent, for the
benefit of the Secured Parties, and, to the extent required, obtaining flood
insurance for such property, structures and contents prior to such property,
structures and contents becoming Collateral, and thereafter maintaining such
flood insurance in full force and effect for so long as required by the Flood
Laws.
4.11.    Failure to Pay Insurance. If any Credit Party fails to obtain insurance
as hereinabove provided, or to keep the same in force, Agent, if Agent so
elects, may obtain such insurance and pay the premium (but only after first
providing Borrowing Agent with notice and one (1) Business Day to cure the same)
therefor on behalf of such Credit Party, and charge Borrowers’ Account therefor
as a Revolving Advance of a Domestic Rate Loan and such expenses so paid shall
be part of the Obligations. Failure or delay on the part of Agent to provide
notice pursuant to this section shall not constitute a waiver of Agent’s rights
and remedies hereunder, other than as qualified in this Section 4.11.
4.12.    Payment of Taxes. Each Credit Party will pay, when due and payable,
(i) all federal income tax and all other material federal, state, local and
foreign (if applicable) Taxes and all other material franchise, income,
employment, social security benefits, withholding and sales Taxes, lawfully
levied or assessed upon such Borrower or any of the Collateral including real
and personal property Taxes unless the same are being Properly Contested, and
(ii) all other Taxes lawfully levied or assessed upon any Borrower or any of the
Collateral, unless the same are being Properly Contested or failure to pay could
not reasonably be expected to result in a Material Adverse Effect, an Event of
Default or material liability to any Credit Party. If any Taxes are delinquent,
or if any claim shall be made which creates a valid Lien on the Collateral
(other than Permitted Encumbrances), Agent may (after first providing notice to
such Borrower and a reasonable opportunity to cure the same), but shall not be
required to, pay the Taxes and each Borrower hereby indemnifies and holds Agent
and each Lender harmless in respect thereof. Agent will not pay any Taxes to the
extent that any applicable Borrower has Properly Contested such Taxes and
provided notice of same to Agent. The amount of any payment by Agent under this
Section 4.12 shall be charged to Borrowers’ Account as a Revolving Advance
maintained as a Domestic Rate Loan and added to the Obligations and, until
Borrowers shall furnish Agent with an indemnity therefor (or supply Agent with
evidence satisfactory to Agent in its Permitted Discretion that due provision
for the payment thereof has been made), Agent may hold without interest any
balance standing to Borrowers’ credit and Agent shall retain its security
interest in and Lien on any and all Collateral held by Agent. Failure or delay
on the part of Agent to provide notice pursuant to this section shall not
constitute a waiver of Agent’s rights and remedies hereunder, other than as
qualified in this Section 4.12.
4.13.    Payment of Leasehold Obligations. Each Borrower shall at all times pay,
when and as due and payable, its rental obligations under all Leasehold
Interests containing Sand Reserves that are included in the Formula Amount under
which it is a tenant, and shall otherwise comply, in all material respects, with
all other terms of such leases and keep all such leases in full force and effect
(unless it would be prudent not to keep such leases in full force and effect in
the exercise of Borrower’s reasonable business judgment).
4.14.    Receivables.
(a)    Nature of Receivables. Each of the Receivables at any time reported to
Agent (whether pursuant to Section 9.2 or otherwise) shall, except as noted
therein, be a bona fide and valid account representing a bona fide indebtedness
incurred by the Customer therein named, for a fixed sum (subject to

-71-

--------------------------------------------------------------------------------




customary discounts or reductions permitted in the ordinary course of business
and in accordance with past practices) as set forth in the invoice relating
thereto (provided immaterial or unintentional invoice errors shall not be deemed
to be a breach hereof) with respect to an absolute sale or lease and delivery of
goods upon stated terms of a Credit Party, or work, labor or services
theretofore rendered by a Credit Party as of the date each Receivable is
created. Same shall be due and owing in accordance with the applicable Credit
Party’s standard terms of sale without dispute, setoff or counterclaim except as
may be stated on the accounts receivable schedules delivered by the Credit
Parties to Agent.
(b)    Location of Credit Parties. Each Credit Party’s chief executive office
address are as set forth on Schedule 3 to the Perfection Certificate and each
other location of books and records pertaining to Receivables are as set forth
on Schedules 1, 3 or 11 to the Perfection Certificate.
(c)    Collection of Receivables. Until any Credit Party’s authority to do so is
terminated by Agent, during a Dominion Period, each Credit Party will, at such
Credit Party’s sole cost and expense, but on Agent’s behalf and for Agent’s
account, collect as Agent’s property and in trust for Agent all amounts received
on Receivables, and shall not commingle such collections with any Credit Party’s
funds or use the same except to pay Obligations. Each Credit Party shall deposit
in the Collection Accounts or, upon request by Agent, deliver to Agent, in
original form and on the date of receipt thereof, all checks, drafts, notes,
money orders, acceptances, cash and other evidences of Receivables.
(d)    Notification of Assignment of Receivables. At any time upon the
occurrence and during the continuation of an Event of Default, Agent shall have
the right to send notice of the assignment of, and Agent’s security interest in
and Lien on, the Receivables to any and all Customers or any third party holding
or otherwise concerned with any of the Collateral. Thereafter, Agent shall have
the sole right to collect the Receivables, take possession of the Collateral, or
both. Upon the occurrence and during the continuance of an Event of Default,
Agent’s actual collection expenses, including, but not limited to, stationery
and postage, telephone and telegraph, secretarial and clerical expenses and the
salaries of any collection personnel used for collection, may be charged to the
Credit Parties’ Account and added to the Obligations.
(e)    Power of Agent to Act on Credit Parties’ Behalf. Upon and during the
continuance of an Event of Default, Agent shall have the right to receive,
endorse, assign and/or deliver in the name of Agent or any Credit Party any and
all checks, drafts and other instruments for the payment of money relating to
the Receivables, and each Credit Party hereby waives notice of presentment,
protest and non-payment of any instrument so endorsed. Each Credit Party hereby
constitutes Agent or Agent’s designee as such Credit Party’s attorney with power
(i) to endorse such Credit Party’s name upon any notes, acceptances, checks,
drafts, money orders or other evidences of payment or Collateral upon and during
the continuance of an Event of Default; (ii) to sign such Credit Party’s name on
any invoice or bill of lading relating to any of the Receivables, drafts against
Customers, and assignments of Receivables, upon and during the continuance of an
Event of Default; (iii) to send verifications of Receivables to any Customer
(provided, that, so long as no Event of Default has occurred and is continuing,
Agent shall only conduct verifications of Receivables over the phone with
participation from Credit Parties or with Credit Parties being present); (iv) to
sign such Credit Party’s name on any documents or instruments deemed necessary
or appropriate by Agent to preserve, protect, or perfect Agent’s interest in the
Collateral and to file same upon and during the continuance of an Event of
Default; (v) to demand payment of the Receivables upon and during the
continuance of an Event of Default; (vi) to enforce payment of the Receivables
by legal proceedings or otherwise upon and during the continuance of an Event of
Default; (vii) to exercise all of such Credit Party’s rights and remedies with
respect to the collection of the Receivables and any other Collateral upon and
during the continuance of an Event of Default; (viii) to

-72-

--------------------------------------------------------------------------------




settle, adjust, compromise, extend or renew the Receivables upon and during the
continuance of an Event of Default; (ix) to settle, adjust or compromise any
legal proceedings brought to collect Receivables upon and during the continuance
of an Event of Default; (x) to prepare, file and sign such Credit Party’s name
on a proof of claim in bankruptcy or similar document against any Customer upon
and during the continuance of an Event of Default; (xi) to prepare, file and
sign such Credit Party’s name on any notice of Lien, assignment or satisfaction
of Lien or similar document in connection with the Receivables upon and during
the continuance of an Event of Default; (xii) to receive, open and dispose of
all mail addressed to any Credit Party to the extent such actions are taken in
connection with operation and administration of Credit Parties’ lockboxes or
otherwise in connection with treasury management services during a Dominion
Period; and (xiii) upon and during the continuance of an Event of Default, to do
all other acts and things necessary to carry out this Agreement. All acts of
said attorney or designee are hereby ratified and approved, and said attorney or
designee shall not be liable for any acts of omission or commission nor for any
error of judgment or mistake of fact or of law, unless constituting willful
misconduct or gross negligence (as determined by a court of competent
jurisdiction in a final non-appealable judgment); this power being coupled with
an interest is irrevocable while any of the Commitments or Obligations remain
outstanding. Agent shall have the right at any time following the occurrence and
during the continuation of an Event of Default, to change the address for
delivery of mail addressed to any Credit Party to such address as Agent may
designate and to receive, open and dispose of all mail addressed to any Credit
Party.
(f)    No Liability. Neither Agent nor any Lender shall, under any circumstances
or in any event whatsoever, have any liability for any error or omission or
delay of any kind occurring in the settlement, collection or payment of any of
the Receivables or any instrument received in payment thereof, or for any damage
resulting therefrom, except for the gross negligence or willful misconduct of
the Agent as determined by a final and non-appealable judgment of a court of
competent jurisdiction. Upon the occurrence and during the continuation of an
Event of Default, Agent may, without notice or consent from any Credit Party,
sue upon or otherwise collect, extend the time of payment of, compromise or
settle for cash, credit or upon any terms any of the Receivables or any other
securities, instruments or insurance applicable thereto and/or release any
obligor thereof. Agent is authorized and empowered to accept, upon the
occurrence and during the continuation of an Event of Default, the return of the
goods represented by any of the Receivables, without notice to or consent by any
Credit Party, all without discharging or in any way affecting any Credit Party’s
liability hereunder.
(g)    Cash Management.
(i)    All proceeds of assets of the Credit Parties and any other amounts
payable to any Credit Party at any time, shall be deposited by such Credit
Parties into either (A) a collection account designated as such on Schedule 5(a)
to the Perfection Certificate established at a bank reasonably satisfactory to
Agent (each such bank, a “Blocked Account Bank”) pursuant to an arrangement with
such Blocked Account Bank as may be selected by Borrowers and be acceptable to
Agent or (B) a collection account established at PNC for the deposit of such
proceeds (all such accounts in clauses (A) and (B), the “Collection Accounts”).
Each Credit Party shall deliver to Agent on the Closing Date a Deposit Account
Control Agreement, in form and substance satisfactory to Agent in its Permitted
Discretion, with respect to each Collection Account which shall be in
“springing” form permitting Credit Parties to access and use such Collection
Accounts unless and until a “notice of sole control” (such notice, or any
similar notice described in any applicable Deposit Account Control Agreement an
“Activation Notice”) is issued by Agent to the bank at which such Collection
Account is maintained; provided, that, Agent shall not issue such an Activation
Notice except during a Dominion Period and shall revoke such Activation Notice
if, subsequent thereto, the Dominion Period shall have ended. Upon issuance of
an Activation Notice, such Deposit Account Control Agreements shall provide that
all available funds in each Collection Account

-73-

--------------------------------------------------------------------------------




will be transferred, on each Business Day, to Agent, either to any account
maintained by Agent at such bank or by wire transfer to appropriate account(s)
of Agent, and otherwise be in form and substance (including as to the extent of
offset and statutory lien rights) reasonably satisfactory to Agent. All funds
deposited in such Collection Accounts during a Dominion Period shall immediately
become the property of Agent and be applied to the outstanding Advances. Neither
Agent nor any Lender assumes any responsibility for such collection account
arrangement, including any claim of accord and satisfaction or release with
respect to deposits accepted by any bank maintaining a Collection Account.
(ii)    Notwithstanding anything to the contrary herein or in any Other
Document, Credit Parties shall ensure that Agent does not receive, whether by
deposit to the Collection Accounts or otherwise, any funds from any Customer
located in a Sanctioned Country.
(h)    Adjustments. No Credit Party will, without Agent’s consent, compromise or
adjust any material amount of the Receivables (or extend the time for payment
thereof) or accept any material returns of merchandise or grant any additional
discounts, allowances or credits thereon except for those compromises,
adjustments, returns, discounts, credits and allowances as have been granted in
the ordinary course of business of such Borrower.
4.15.    Inventory. To the extent Inventory held for sale or lease has been
produced by any Borrower, it has been and will be produced, in all material
respects, by such Borrower in accordance with the Federal Fair Labor Standards
Act of 1938.
4.16.    Maintenance of Equipment. The Equipment useful and necessary to
Borrowers’ business shall be maintained in good operating condition and repair
(reasonable wear and tear and casualty excepted) and all necessary replacements
of and repairs thereto shall be made so that the value and operating efficiency
of the Equipment shall be maintained and preserved consistent with industry
standards; provided that the same shall not be required if not necessary for the
continued operation of the Borrowers’ business. No Borrower shall use or operate
the Equipment in violation of any Applicable Law to the extent such use or
operation could reasonably be expected to materially and adversely affect the
operation of its business as currently conducted.
4.17.    Exculpation of Liability. Nothing herein contained shall be construed
to constitute Agent or any Lender as any Borrower’s agent for any purpose
whatsoever, nor shall Agent or any Lender be responsible or liable for any
shortage, discrepancy, damage, loss or destruction of any part of the Collateral
wherever the same may be located and regardless of the cause thereof, except for
the gross negligence or willful misconduct of the Agent as determined by a final
and non-appealable judgment of a court of competent jurisdiction. Neither Agent
nor any Lender, whether by anything herein or in any assignment or otherwise,
assume any of any Borrower’s obligations under any contract or agreement
assigned to Agent or such Lender, and neither Agent nor any Lender shall be
responsible in any way for the performance by any Borrower of any of the terms
and conditions thereof.
4.18.    Environmental Matters.
(a)    Except for any deviations, individually or in the aggregate, that could
not reasonably be expected to have a Material Adverse Effect:
(i)    Borrowers shall maintain the Real Property owned or leased by a Borrower
in compliance with all Environmental Laws and the Borrowers shall not place or
permit to be placed any amount of Hazardous Substances on any Real Property
except as permitted by Applicable Law, permits issued thereunder;

-74-

--------------------------------------------------------------------------------




(ii)    Borrowers shall comply with all applicable Environmental Laws which
shall include periodic reviews of such compliance;
(iii)    Borrowers shall dispose of any and all Hazardous Waste generated at the
Real Property only at facilities and with carriers that maintain valid permits
under RCRA and any other applicable Environmental Laws; and
(iv)    Borrowers shall use commercially reasonable efforts to obtain
certificates of disposal, such as hazardous waste manifest receipts, from all
treatment, transport, storage or disposal facilities or operators employed by
Borrowers in connection with the transport or disposal of any Hazardous Waste
generated at the Real Property as required by Environmental Laws.
(b)    In the event any Credit Party or any of their respective Subsidiaries
obtains, gives or receives written notice of any Release or threat of Release of
a reportable quantity of any Hazardous Substances at the Real Property (any such
event being hereinafter referred to as a “Hazardous Discharge”) or receives any
notice of violation, request for information or notification that it is
potentially responsible for investigation or cleanup of environmental conditions
at the Real Property, demand letter or complaint, order, citation, or other
written notice, in each case, with regard to any Hazardous Discharge or
violation of Environmental Laws affecting the Real Property or such Borrower’s
interest therein that could reasonably be expect to have a Material Adverse
Effect (any of the foregoing received by any Borrower is referred to herein as
an “Environmental Complaint”) from any Person, including any state agency
responsible in whole or in part for environmental matters in the state in which
the Real Property is located or the United States Environmental Protection
Agency (any such person or entity hereinafter the “Authority”), then such
Borrower shall, within five (5) Business Days, give written notice of same to
Agent detailing facts and circumstances of which such Borrower is aware giving
rise to the Hazardous Discharge or Environmental Complaint. Such information is
to be provided to allow Agent to protect its security interest in and Lien on
the Real Property and the Collateral and is not intended to create nor shall it
create any obligation upon Agent or any Lender with respect thereto.
(c)    Borrowers shall respond promptly in accordance with Environmental Laws to
any material Hazardous Discharge or Environmental Complaint and, with respect to
same, shall take all actions required by applicable Environmental Law to protect
the health and safety of Persons and the environment and to avoid subjecting the
Collateral or Real Property to any Lien other than Permitted Encumbrances. If
any Borrower shall fail to respond in all material respects promptly to any
Hazardous Discharge or Environmental Complaint or any Borrower shall fail to
comply with any of the material requirements of any Environmental Laws, Agent on
behalf of Lenders may, but without the obligation to do so, for the sole purpose
of protecting Agent’s interest in the Collateral: (i) give such notices as may
be required by Environmental Laws or (ii) enter onto the Real Property (or
authorize third parties to enter onto the Real Property) and take such actions
as Agent (or such third parties as directed by Agent) deems reasonably
necessary, to clean up, remove, mitigate or otherwise deal with any such
Hazardous Discharge or Environmental Complaint; provided, however, that prior to
taking any such action set forth on subpart (i) or (ii), Agent shall provide
five (5) Business Days advance written notice to Borrowing Agent and a
reasonable time to cure or address such Hazardous Discharge or Environmental
Complaint. All reasonable costs and expenses incurred by Agent and Lenders (or
such third parties) in the exercise of any such rights, including any sums paid
in connection with any judicial or administrative investigation or proceedings,
fines and penalties, together with interest thereon from the date expended at
the Default Rate for Domestic Rate Loans constituting Revolving Advances shall
be paid upon demand by Borrowers, and

-75-

--------------------------------------------------------------------------------




until paid shall be added to and become a part of the Obligations secured by the
Liens created by the terms of this Agreement or any other agreement between
Agent, any Lender and any Borrower.
(d)    Borrowers shall defend and indemnify Agent and Lenders and hold Agent,
Lenders and their respective employees, agents, directors and officers harmless
from and against all loss, liability, damage and expense, claims, costs, fines
and penalties, including attorney’s fees, actually suffered or incurred by Agent
or Lenders under or on account of any Environmental Laws, including the
assertion of any Lien thereunder, with respect to any Hazardous Discharge, the
presence of any Hazardous Substances affecting the Real Property, whether or not
the same originates or emerges from the Real Property or any contiguous real
estate, including any loss of value of the Real Property as a result of the
foregoing except to the extent such loss, liability, damage and expense is
attributable to (A) any Hazardous Discharge resulting from actions on the part
of Agent or any Lender or (B) any act or inaction of Agent or any Lender that
constitutes gross negligence or willful misconduct. Borrowers’ obligations under
this Section 4.18(d) shall arise upon the discovery of the presence of any
Hazardous Substances at the Real Property, whether or not any Governmental Body
has taken or threatened any action in connection with the presence of any
Hazardous Substances. Borrowers’ obligation and the indemnifications hereunder
shall survive the termination of this Agreement.
(e)    For purposes of Section 4.18 and 5.7, all references to Real Property
shall be deemed to include all of each Borrower’s right, title and interest in
and to its owned and leased premises.
4.19.    Financing Statements. Except with respect to the financing statements
naming Agent as secured party, the financing statements described on Schedule 8
to the Perfection Certificate, and after the Closing Date, those pertaining to
Permitted Encumbrances, no financing statement covering any of the Collateral or
any proceeds thereof is on file in any public office.
4.20.    Voting Rights in Respect of Subsidiary Stock. Upon the occurrence and
during the continuance of an Event of Default and following written notice by
Agent to Borrowing Agent, all rights of a Credit Party to exercise the voting
and other consensual rights which it would otherwise be entitled to exercise
shall cease and all such rights shall thereupon become vested in Agent which
shall then have the sole right to exercise such voting and other consensual
rights.
4.21.    Dividend and Distribution Rights in Respect of Subsidiary Shares. Upon
the occurrence and during the continuation of an Event of Default and following
written notice by Agent to Borrowing Agent:
(a)    all rights of a Credit Party to receive the dividends, distributions and
interest payments shall cease and all such rights shall thereupon be vested in
Agent which shall then have the sole right to receive and hold such dividends,
distributions and interest payments; provided, however, that any and all such
dividends, distributions and interest payments consisting of rights or interests
in the form of securities shall be forthwith delivered to Agent to hold as
Collateral and shall, if received by any Credit Party, be received in trust for
the benefit of Agent, be segregated from the other property or funds of such
Credit Party and be promptly (but in any event within five days after receipt
thereof) delivered to Agent as Collateral in the same form as so received (with
any necessary endorsement); and
(b)    all dividends, distributions and interest payments which are received by
a Credit Party contrary to the provisions of clause (a) shall be received in
trust for the benefit of Agent, shall be segregated from other property or funds
of such Credit Party, and shall be forthwith paid

-76-

--------------------------------------------------------------------------------




over to Agent as Collateral in the exact form received, to be held by Agent as
Collateral and as further collateral security for the Obligations.
V.
REPRESENTATIONS AND WARRANTIES.

Each Credit Party represents and warrants as follows:
5.1.    Authority. Such Credit Party has full power, authority and legal right
to enter into this Agreement and the Other Documents and to perform all its
respective Obligations hereunder and thereunder. This Agreement and the Other
Documents to which any Credit Party is a party have been duly executed and
delivered by the Credit Parties party thereto, and this Agreement and the Other
Documents constitute the legal, valid and binding obligation of the Credit
Parties party thereto enforceable in accordance with their terms, except as such
enforceability may be limited by any applicable bankruptcy, insolvency,
moratorium or similar laws affecting creditors’ rights generally. The execution,
delivery and performance of this Agreement and of the Other Documents to which
any Credit Party is party (a) are within each Credit Party’s corporate, limited
liability company, limited partnership, partnership or other applicable powers,
have been duly authorized by all necessary corporate, limited liability company,
limited partnership, partnership or other applicable action, are not in
contravention of the terms of each Credit Party’s Organizational Documents or
other applicable documents relating to such Credit Party’s formation or to the
conduct of such Credit Party’s business, (b) will not conflict with or violate
(i) any Applicable Law, except to the extent such conflict or violation could
not reasonably be expected to have a Material Adverse Effect or (ii) any
Material Contract, (c) will not require the Consent of any Governmental Body or
any other Person as of the Amendment No. 2 Effective Date, all of which will
have been duly obtained, made or compiled prior to the Amendment No. 2 Effective
Date and which are in full force and effect and (d) will not result in the
creation of any Lien except Permitted Encumbrances upon any asset of such Credit
Party under the provisions of any Applicable Law, Organizational Document or
Material Contract to which such Credit Party is a party or by which it or its
property is a party or by which it may be bound.
5.2.    Formation and Qualification.
(a)    On the Amendment No. 2 Effective Date, each Credit Party is duly
incorporated or formed, as applicable and in good standing under the laws of the
state listed on Schedule 1 to the Perfection Certificate and is qualified to do
business and is in good standing in the states listed on Schedule 1 to the
Perfection Certificate. Each Credit Party is in good standing and is qualified
to do business in the states in which qualification and good standing are
necessary for such Credit Party to conduct its business and own its property and
where the failure to so qualify could reasonably be expected to have a Material
Adverse Effect.
(b)    As of the Amendment No. 2 Effective Date, all of the Subsidiaries of
Parent Guarantor are listed on Schedule 9 to the Perfection Certificate. As of
the Amendment No. 2 Effective Date, the Persons identified on Schedule 9 to the
Perfection Certificate are the record and beneficial owners of all of the shares
of Capital Stock of each of the Subsidiaries listed on Schedule 9 to the
Perfection Certificate as being owned thereby, there are no proxies, irrevocable
or otherwise, with respect to such shares, and no equity securities of any of
such Persons are or may become required to be issued by reason of any options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into or exchangeable
for, shares of any Capital Stock of any such Person, and there are no contracts,
commitments, understandings or arrangements by which any such Person is or may
become bound to issue additional shares of its Capital Stock or securities
convertible

-77-

--------------------------------------------------------------------------------




into or exchangeable for such shares. All of the shares owned by the Credit
Parties are owned free and clear of any Liens other than Permitted Encumbrances.
5.3.    Survival of Representations and Warranties. All representations and
warranties of the Credit Parties contained in this Agreement and the Other
Documents shall, at the time of such Credit Party’s execution of this Agreement
and the Other Documents, be true and correct in all material respects (or, if
such representation and warranty is, by its terms, limited by materiality
(including a Material Adverse Effect), then such representation and warranty
shall be true in all respects) and shall survive the execution, delivery and
acceptance thereof by the parties thereto and the closing of the transactions
described therein or related thereto.
5.4.    Tax Returns. The federal taxpayer identification number of each Credit
Party that is a Credit Party as of the Amendment No. 2 Effective Date is set
forth on Schedule 1 to the Perfection Certificate. The Credit Parties have filed
all federal, state and local Tax returns and other reports they are required by
law to file and have paid all Taxes that are due and payable, except to the
extent failure to do so would not reasonably be expected to result in an Event
of Default, result in material liability to any Credit Party or have a Material
Adverse Effect. The provision for Taxes on the books of the Credit Parties have
been made in accordance with GAAP and the Credit Parties have no knowledge of
any deficiency or additional assessment in connection therewith not provided for
on its books.
5.5.    Financial Statements.
(a)    Historical Statements. The Parent Guarantor and its Subsidiaries have
delivered to the Agent copies of (i) its audited consolidated and unaudited
consolidating year-end financial statements as of December 31, 2013 and for the
fiscal year then ended and (ii) its unaudited balance sheet, statements of
income and stockholders’ equity and cash flows on a consolidated and
consolidating basis as of March 31, 2014 and for the three months ended March
31, 2014 and 2013 (the “Historical Statements”). The Historical Statements were
compiled from the books and records maintained by management of the Parent
Guarantor and its Subsidiaries, are correct and complete in all material
respects and fairly represent the consolidated and consolidating financial
condition of the Parent Guarantor and its Subsidiaries as of their dates and
their results of operations and cash flows for the fiscal periods specified and
have been prepared in accordance with GAAP consistently applied, except that the
unaudited financial statements are subject to normal year-end adjustments.
(b)    Financial Projections. The Parent Guarantor and its Subsidiaries have
delivered to the Agent financial projections (including balance sheets and
statements of operation and cash flows) for the period 2014 through 2019 derived
from various assumptions of the Parent Guarantor’s management (the “Financial
Projections”). The Financial Projections have been prepared based upon good
faith estimates and stated assumptions believed to be reasonable and fair as of
the date might in light of conditions and facts then known and, as of such date,
reflect good faith, reasonable and fair estimates of the information projected
for the periods set forth therein; it being understood that such Financial
Projections are subject to significant uncertainties and contingencies, many of
which are beyond the Parent Guarantor’s control, and that actual results may
vary from such projections and that such variances may be material.
(c)    No Material Adverse Effect. Since December 31, 2013, there has been no
change, occurrence or development which could reasonably be expected to have a
Material Adverse Effect.
5.6.    Entity Names. As of the Amendment No. 2 Effective Date, except as set
forth on Schedule 1 to the Perfection Certificate, no Credit Party (i) has been
known by any other corporate or trade name in the past five years, (ii) sells
Inventory under any other name nor (iii) has been the surviving

-78-

--------------------------------------------------------------------------------




corporation or company of a merger or consolidation or acquired all or
substantially all of the assets of any Person during the preceding five (5)
years.
5.7.    O.S.H.A.; Environmental Compliance; Flood Laws. Except as could,
individually or in the aggregate, not reasonably be expected to have a Material
Adverse Effect:
(a)    The Credit Parties have duly complied with, and their facilities,
business, assets, property, leaseholds, Real Property and Equipment are in
compliance with, the provisions of the Federal Occupational Safety and Health
Act, RCRA and all other Environmental Laws (in effect at the time of the
representation).
(b)    The Credit Parties have been issued or obtained all required federal,
state and local licenses, certificates or permits relating to all applicable
Environmental Laws (in effect at the time of the representation).
(c)    (i) There are no visible signs of releases, spills, discharges, leaks or
disposal (collectively referred to as “Releases”) of Hazardous Substances (as
defined at the time of the representation) at, upon, under or within any Real
Property, except as authorized by any permit or certificate issued pursuant to
Environmental Law; (ii) there are no underground storage tanks or
polychlorinated biphenyls on the Real Property except those kept in amounts and
under circumstances in compliance with Environmental Laws (in effect at the time
of the representation); (iii) the Real Property has never been used as a
treatment, storage or disposal facility of Hazardous Waste (as defined at the
time of the representation), except as previously disclosed to Agent; and (iv)
no Hazardous Substances (as defined at the time of the representation) are
handled or stored on the Real Property, excepting such quantities as are handled
in accordance with all applicable governmental regulations and in proper storage
containers as required by Environmental Laws and as are necessary for the
operation of the business of any Credit Party or of its tenants.
(d)    All Real Property owned by Credit Parties is insured pursuant to policies
and other bonds which are valid and in full force and effect and which provide
adequate coverage from reputable and financially sound insurers in amounts
sufficient to insure the assets and risks of each such Credit Party in
accordance with prudent business practice in the industry of such Credit Party.
5.8.    Solvency. Taking into account rights of contribution and subrogation
under Applicable Laws, and after giving effect to the Transactions, (x) the
Parent Guarantor and its Subsidiaries, taken as a whole, are and will continue
to be solvent, able to pay their debts and liabilities, contingent liabilities
and other commitments as they mature in the ordinary course of business, and
have and will have capital sufficient to carry on their business and all
businesses in which they are about to engage and (y) the fair present saleable
value of their assets and property, calculated on a going concern basis, are in
excess of the amount of their liabilities, including contingent liabilities and
will continue to be in excess of the amount of their liabilities.
5.9.    Litigation. No Credit Party has (i) any pending against, or to the
knowledge of the Credit Parties, threatened litigation, arbitration, actions or
proceedings which could reasonably be expected to have a Material Adverse Effect
or an Event of Default, result in material liability to such Credit Party or
materially and adversely affect such Credit Party’s ability to conduct its
business as currently conducted, or (ii) any liabilities or indebtedness for
borrowed money other than the Obligations and Indebtedness permitted by Section
7.6.

-79-

--------------------------------------------------------------------------------




5.10.    Compliance with Laws; ERISA.
(a)    No Credit Party is in violation of any applicable statute, law, rule,
regulation or ordinance in any respect which could reasonably be expected to
have a Material Adverse Effect, nor is any Credit Party in violation of any
order of any court, Governmental Body or arbitration board or tribunal which
could reasonably be expected to have a Material Adverse Effect. The Borrowers
have implemented and maintained in effect policies and procedures designed to
ensure compliance by the Borrowers, their Subsidiaries and their respective
directors, officers, employees and agents with applicable Anti-Terrorism Laws.
(b)    As of the Closing Date and as of the end of each fiscal quarter
thereafter, no Credit Party or any member of the Controlled Group maintains or
is required to contribute to any Plan other than those listed on Schedule
5.10(b) hereto with respect to which any Credit Party or any member of the
Controlled Group has incurred or may incur any material liability. Each Plan is
in compliance in all material respects with the applicable provisions of ERISA,
the Code and other Applicable Law. Except as could not reasonably result in
Material Adverse Effect or an Event of Default or result in material liability
to any Credit Party: (i) each Borrower and each member of the Controlled Group
has met all applicable minimum funding requirements under Section 302 of ERISA
and Section 412 of the Code in respect of each Plan and each Plan is in
compliance with Sections 412, 430 and 436 of the Code and Sections 206(g), 302
and 303 of ERISA, without regard to waivers and variances; (ii) each Plan which
is intended to be a qualified plan under Section 401(a) of the Code as currently
in effect has been determined by the IRS to be qualified under Section 401(a) of
the Code and the trust related thereto is exempt from federal income Tax under
Section 501(a) of the Code or an application for such a determination is
currently being processed by the IRS; (iii) neither any Credit Party nor any
member of the Controlled Group has incurred any liability to the PBGC other than
for the payment of premiums, and there are no premium payments which have become
due which are unpaid; (iv) no Plan has been terminated by the plan administrator
thereof nor by the PBGC, and there is no occurrence which would cause the PBGC
to institute proceedings under Title IV of ERISA to terminate any Plan; (v) the
current value of the assets of each Plan exceeds the present value of the
accrued benefits and other liabilities of such Plan and neither any Credit Party
nor any member of the Controlled Group knows of any facts or circumstances which
would change the value of such assets and accrued benefits and other
liabilities; (vi) neither any Credit Party nor any member of the Controlled
Group has breached any of the responsibilities, obligations or duties imposed on
it by ERISA with respect to any Plan; (vii) neither any Credit Party nor any
member of the Controlled Group has incurred any liability for any excise Tax
arising under Section 4971, 4972 or 4980B of the Code, and no fact exists which
could give rise to any such liability; (viii) neither any Credit Party nor any
member of the Controlled Group nor any fiduciary of, nor any trustee to, any
Plan, has engaged in a “prohibited transaction” described in Section 406 of
ERISA or Section 4975 of the Code nor taken any action which would constitute or
result in a Termination Event with respect to any such Plan which is subject to
ERISA; (ix) no Termination Event has occurred or is reasonably expected to
occur; (x) there exists no Reportable Event; (xi) neither any Credit Party nor
any member of the Controlled Group has engaged in a transaction that could be
subject to Section 4069 or 4212(c) of ERISA; (xii) neither any Credit Party nor
any member of the Controlled Group maintains or is required to contribute to any
Plan which provides health, accident or life insurance benefits to former
employees, their spouses or dependents, other than in accordance with Section
4980B of the Code; (xiii) neither any Credit Party nor any member of the
Controlled Group has withdrawn, completely or partially, within the meaning of
Section 4203 or 4205 of ERISA, from any Multiemployer Plan so as to incur
liability under the Multiemployer Pension Plan Amendments Act of 1980 and there
exists no fact which would reasonably be expected to result in any such
liability; and (xiv) no Plan fiduciary (as defined in Section 3(21) of

-80-

--------------------------------------------------------------------------------




ERISA) has any liability for breach of fiduciary duty or for any failure in
connection with the administration or investment of the assets of a Plan.
5.11.    Patents, Trademarks, Copyrights and Licenses. All registered
trademarks, trademark applications, patents, patent applications, copyright and
copyright applications and all licenses for intellectual property held on the
Amendment No. 2 Effective Date by any Credit Party which are material to the
conduct of any Borrower’s business are set forth on Schedule 7 to the Perfection
Certificate. All of the owned or, to the knowledge of the Credit Parties,
licensed, intellectual property set forth on Schedule 7 to the Perfection
Certificate (a) is valid and enforceable by the Credit Party claiming ownership
thereof, (b) with respect to such owned intellectual property, have been duly
registered or filed with all appropriate Governmental Bodies and (c) constitute
all of the intellectual property rights which are material to the conduct of
each Borrower’s business as presently conducted or anticipated to be conducted.
To the knowledge of any Authorized Officer of any Credit Party there is no
objection or pending challenge to the validity of any such intellectual property
and there are no grounds for any such challenge, except, in each case, as could
not reasonably be expected to have a Material Adverse Effect or an Event of
Default, result in material liability to such Credit Party or materially and
adversely affect such Credit Party’s ability to conduct its business as
currently conducted.
5.12.    Licenses and Permits. Except as set forth in Schedule 5.12, each Credit
Party (a) is in compliance with and (b) has procured and is now in possession
of, all material licenses or permits required by any Applicable Law for the
operation of its business in each jurisdiction wherein it is now conducting or
propose to conduct business, except, in the cases of both (a) and (b) where the
failure to procure such licenses or permits would reasonably be expected to have
a Material Adverse Effect or an Event of Default, result in material liability
to such Credit Party or materially and adversely affect such Credit Party’s
ability to conduct its business as currently conducted.
5.13.    No Burdensome Restrictions. No Credit Party is a party to any contract
or agreement the performance of which could reasonably be expected to have a
Material Adverse Effect or materially and adversely affect such Credit Party’s
ability to comply with the terms of this Agreement. All Material Contracts as of
the Amendment No. 2 Effective Date are set forth on Schedule 13 to the
Perfection Certificate, and the Credit Parties have heretofore delivered to
Agent true and complete copies of all such Material Contracts to which any of
them are a party or to which any of them or any of their properties is subject.
No Credit Party has agreed or consented to cause or permit in the future (upon
the happening of a contingency or otherwise) any of its property, whether now
owned or hereafter acquired, to be subject to a Lien which is not a Permitted
Encumbrance.
5.14.    No Labor Disputes. No Credit Party is involved in any labor dispute;
there are no strikes or walkouts or union organization of any Credit Party’s
employees threatened or in existence and no labor contract is scheduled to
expire prior to the Maturity Date other than as set forth on Schedule 5.14
hereto, which, in each case, could reasonably be expected to result in a
Material Adverse Effect or an Event of Default or materially and adversely
affect such Credit Party’s ability to conduct its business as currently
conducted.
5.15.    Margin Regulations. No Credit Party is engaged, nor will it engage,
principally or as one of its important activities, in the business of extending
credit for the purpose of “purchasing” or “carrying” any “margin stock” within
the respective meanings of each of the quoted terms under Regulation U of the
Board of Governors of the Federal Reserve System as now and from time to time
hereafter in effect. No part of the proceeds of any Advance will be used for
“purchasing” or “carrying” “margin stock” as defined in Regulation U of such
Board of Governors.

-81-

--------------------------------------------------------------------------------




5.16.    Investment Company Act. No Credit Party is an “investment company” as
defined in, and registered or required to be registered under, the Investment
Company Act of 1940, nor is it controlled by such a company.
5.17.    Disclosure. No representation or warranty made by any Credit Party in
this Agreement or in any financial statement, report, certificate or any other
document furnished in connection herewith or therewith, taken as a whole,
contains any untrue statement of a material fact or omits to state any material
fact necessary to make the statements herein or therein not materially
misleading in light of the circumstances under which the statements were made;
provided that (a) with respect to projected financial information, the Credit
Parties represent only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time in light of conditions
and facts then known; it being understood that (i) such projections are subject
to significant uncertainties and contingencies, many of which are beyond the
Parent Guarantor’s control, and (ii) actual results may vary from such
projections and that such variances may be material and (b) no representation is
made with respect to information of an industry specific or general economic
nature. There is no fact known to any Credit Party or which reasonably should be
known to such Credit Party which such Credit Party has not disclosed to Agent in
writing with respect to the Transactions which could reasonably be expected to
have a Material Adverse Effect.
5.18.    Perfection of Security Interest in Collateral. The provisions of this
Agreement and of each other applicable Other Document and Security Document are
effective to create in favor of the Agent, for the benefit of itself and the
other Secured Parties, a legal, valid and enforceable first priority security
interest in all right, title and interest of the Credit Parties in each item of
Collateral, except (i) in the case of any Permitted Encumbrances, to the extent
that any such Permitted Encumbrance would have priority over the security
interest in favor of Agent pursuant to any Applicable Law and (ii) Liens
perfected only by possession or control (within the meaning of the Uniform
Commercial Code) to the extent Agent has not obtained or does not maintain
possession or control of such Collateral (provided that such possession or
control of such Collateral shall be given to Agent to the extent such possession
or control is required by the terms of this Agreement or any Other Document or
Security Document).
5.19.    Swaps. No Credit Party is a party to, nor will it be a party to, any
swap agreement whereby such Credit Party has agreed or will agree to swap
interest rates or currencies unless same provides that damages upon termination
following an event of default thereunder are payable on an unlimited “two-way
basis” without regard to fault on the part of either party.
5.20.    Application of Certain Laws and Regulations. Neither any Credit Party
nor any Subsidiary of any Credit Party is subject to any Law which regulates the
incurrence of any Indebtedness, including Laws relative to common or interstate
carriers or to the sale of electricity, gas, steam, water, telephone, telegraph
or other public utility services.
5.21.    No Brokers or Agents. No Credit Party or Subsidiary thereof uses any
brokers or other agents acting in any capacity for such Credit Party or
Subsidiary in connection with the Obligations.
5.22.    Commercial Tort Claims. As of the Amendment No. 2 Effective Date and as
of the end of any fiscal quarter thereafter, none of the Credit Parties has any
commercial tort claims in excess of $1,000,000, except as set forth on Schedule
12 to the Perfection Certificate.
5.23.    Letter of Credit Rights. As of the Amendment No. 2 Effective Date and
as of the end of any fiscal quarter thereafter, no Credit Party has any letter
of credit rights in excess of $1,000,000, except as set forth on Schedule 5(b)
to the Perfection Certificate.

-82-

--------------------------------------------------------------------------------




5.24.    Deposit Accounts. All deposit accounts and securities accounts of the
Credit Parties as of the Amendment No. 2 Effective Date are set forth on
Schedule 5(a) to the Perfection Certificate.
VI.
AFFIRMATIVE COVENANTS.

Credit Parties (or Borrowers if otherwise indicated) shall, and shall cause
their Restricted Subsidiaries (or, if indicated, all of their Subsidiaries) to,
until the Termination Date:
6.1.    Payment of Fees. Borrowers shall pay to Agent on demand all usual and
customary fees and expenses which Agent incurs in connection with (a) the
forwarding of Advance proceeds and (b) the establishment and maintenance of any
Collection Accounts as provided for in Section 4.14(g). Agent may, without
making demand, charge Borrowers’ Account for all such reasonable and documented
fees and expenses.
6.2.    Conduct of Business and Maintenance of Existence and Assets. (a) Conduct
continuously and operate actively their business according to good business
practices and maintain all of their properties useful or necessary in their
business in good working order and condition in accordance with industry
standards (reasonable wear and tear and casualty excepted and except as may be
disposed of in accordance with the terms of this Agreement), including all
material licenses, patents, copyrights, design rights, tradenames, domain names,
trade secrets and trademarks and take all actions reasonably necessary to
enforce and protect the validity of any material intellectual property right or
other material right included in the Collateral; (b) keep in full force and
effect their existence and comply in all material respects with the Applicable
Laws governing the conduct of their business where the failure to do so could
reasonably be expected to have a Material Adverse Effect, result in an Event of
Default, result in material liability to such Credit Party or materially and
adversely affect such Credit Party’s ability to conduct its business as
currently conducted; and (c) make all such reports and pay all such franchise
and other Taxes and license fees and do all such other acts and things as may be
lawfully required to maintain their rights, licenses, leases, powers and
franchises under the laws of the United States or any political subdivision
thereof where the failure to do so could reasonably be expected to have a
Material Adverse Effect, result in an Event of Default or result in material
liability to such Credit Party.
6.3.    Violations. Promptly after becoming aware thereof, notify Agent in
writing of any violation of any Applicable Law applicable to any Credit Party or
the Transactions which could reasonably be expected to have a Material Adverse
Effect.
6.4.    Government Receivables. At the reasonable request of Agent, take all
steps necessary to protect Agent’s interest in the Collateral under the Federal
Assignment of Claims Act, the Uniform Commercial Code and all other Applicable
Laws with respect to contracts providing for payments in excess of $10,000,000
in the aggregate, and deliver to Agent, appropriately endorsed, all instruments
or chattel paper connected with any Receivable arising out of contracts between
any Borrower and the United States, any state or any department, agency or
instrumentality of any of them; provided that the delivery requirement shall not
apply to such instruments and chattel paper of up to $5,000,000 in the
aggregate.
6.5.    Financial Covenants.
(a)    Interest Coverage Ratio. Maintain, when measured as of the last day of
each fiscal quarter, commencing on the Ratio Trigger Date, an Interest Coverage
Ratio of not less 3.00:1.00.

-83-

--------------------------------------------------------------------------------




(b)    Total Leverage Ratio. Maintain, when measured as of the last day of each
fiscal quarter, commencing on the Ratio Trigger Date, a Total Leverage Ratio of
not greater than 3.50:1.00.
(c)    Minimum EBITDA. Maintain Consolidated EBITDA for each Building Period
ending with the fiscal quarter set forth in the table below to be at least the
amount set forth opposite such fiscal quarter in the table below; provided that
this covenant shall not apply for any Building Period ending on or after the
Ratio Trigger Date:
Building Period Ending with Fiscal Quarter Ending
Minimum EBITDA
December 31, 2015
$
2,000,000


March 31, 2016
$
10,838,000


June 30, 2016
$
20,042,000


September 30, 2016
$
31,872,000


December 31, 2016
$
38,598,000


March 31, 2017
$
43,662,000


June 30, 2017
$
51,318,000


September 30, 2017
$
59,828,000


December 31, 2017
$
68,411,000


March 31, 2018
$
76,426,000





(d)    Minimum Excess Availability. Cause Excess Availability to be at least
$25,000,000 at all times; provided that this covenant shall not apply on or
after the Ratio Trigger Date.
(e)    Maximum Capital Expenditures. Cause Growth Capital Expenditures and
Maintenance Capital Expenditures to be no more than the respective amounts set
forth below for the periods set forth below:
Fiscal Quarter Ending
Maximum Growth
Capital Expenditures
Maximum Maintenance
Capital Expenditures
December 31, 2015
$
19,227,000


$
918,750


March 31, 2016
$
7,210,000


$
866,250


June 30, 2016
$
5,852,000


$
866,250


September 30, 2016
$
630,000


$
866,250


December 31, 2016
$
630,000


$
866,250


March 31, 2017
$
630,000


$
866,250


June 30, 2017
$
7,875,000


$
866,250


September 30, 2017
$
10,500,000


$
866,250


December 31, 2017
$
15,750,000


$
866,250


March 31, 2018
$
1,575,000


$
866,250


June 30, 2018
$
1,575,000


$
866,250


September 30, 2018
$
1,575,000


$
866,250


December 31, 2018
$
1,575,000


$
866,250


March 31, 2019
$
1,575,000


$
866,250






-84-

--------------------------------------------------------------------------------




; provided that (x) if the aggregate amount of Growth Capital Expenditures or
Maintenance Capital Expenditures made in the fiscal quarter ending December 31,
2015, March 31, 2016 or June 30, 2016 shall be less than the maximum amount of
Growth Capital Expenditures or Maintenance Capital Expenditures, respectively,
permitted under this Section 6.5(e) for such fiscal quarter (before giving
effect to any carryover), then an amount of such shortfall not exceeding
$5,000,000 per fiscal quarter may be added to the amount of Growth Capital
Expenditures or Maintenance Capital Expenditures, respectively, permitted under
this Section 6.5(e) for the immediately succeeding (but not any other) fiscal
quarter and (y) in determining whether any amount is available for carryover,
the amount expended in any fiscal quarter shall first be deemed to be from the
amount allocated to such fiscal quarter (before giving effect to any carryover).
6.6.    Perfection: Further Assurances.
(a)    Take all action that may be reasonably necessary or desirable, or that
Agent may reasonably request, so as at all times to maintain the validity,
perfection, enforceability and priority of Agent’s security interest in and Lien
on the Collateral or to enable Agent to protect, exercise or enforce its rights
hereunder and in the Collateral, including, but not limited to (and in each case
without otherwise affecting Agent’s ability to implement a reserve against the
Formula Amount during the pendency of such action), (i) promptly discharging all
Liens other than Permitted Encumbrances, (ii) subject to any express exclusion
or limitations in this Agreement or any Other Document, promptly (but in any
event on the Closing Date or within 30 days after the receipt thereof if after
the Closing Date and notify Agent of the receipt thereof if after the Closing
Date within such 30-day period) delivering to Agent, endorsed or accompanied by
such instruments of assignment as Agent may specify, and stamping or marking, in
such manner as Agent may specify, any and all certificates, agreements or
instruments representing or evidencing Subsidiary Stock and chattel paper,
instruments, letters of credit and advices thereof and documents evidencing or
forming a part of the Collateral, (iii) entering into lockbox, blocked account
or other such arrangements as required under Section 4.14(g) or any other
applicable provision of this Agreement or any Other Document, (iv) subject to
any express exclusion or limitations in this Agreement or any Other Document,
executing and delivering financing statements, control agreements, instruments
of pledge, mortgages, notices and assignments (including filings with the United
States Patent and Trademark Office and United States Copyright Office), in each
case in form and substance satisfactory to Agent in its Permitted Discretion,
relating to the creation, validity, perfection, maintenance or continuation of
Agent’s security interest in and Lien on assets of the Credit Parties under the
Uniform Commercial Code, the PPSA or other Applicable Law, (v) providing
Mortgages, title policies, opinions of counsel, environmental reports and
Environmental Indemnity Agreements (in each case, consistent with the
requirements for the Mortgages delivered as of the Closing Date) with respect to
all (A) Leasehold Interests containing Sand Reserves that are included in the
Formula Amount and (B) Real Property owned in fee having a fair market value in
excess of $5,000,000 which is not subject to a Lien securing Permitted Purchase
Money Indebtedness the terms of which would prohibit such Mortgage, in the case
of this clause (B), within sixty (60) days (or, at Agent’s discretion, ninety
(90) days) after such Real Property owned in fee is acquired by a Credit Party
or exceeds $5,000,000 in fair market value (provided that such fair market value
shall be measured only as of the end of any fiscal year or upon the “substantial
completion” of any improvements constructed thereon, as reasonably determined by
the Borrowers in consultation with the Agent); provided that the requirements of
this clause (v) with respect to the Barron Wisconsin Property shall be completed
no later than December 18, 2015 and (vi) otherwise providing such other
documents and instruments as Agent may request, in order that the full intent of
this Agreement may be carried into effect; provided, however, perfection of
Agent’s Liens on assets of the Credit Parties shall not be required where the
benefits of obtaining such perfection is outweighed by the costs or burdens of
providing the same, as determined by Agent. If any Credit Party shall at any
time after Closing Date (i)

-85-

--------------------------------------------------------------------------------




obtain any rights to any additional Intellectual Property or (ii) become
entitled to the benefit of any additional Intellectual Property or any renewal
or extension thereof, including any reissue, division, continuation, or
continuation-in-part of any Intellectual Property, or any improvement on any
Intellectual Property, or if any intent-to use trademark application is no
longer subject to clause (v) of the definition of “Excluded Collateral,” the
provisions hereof shall automatically apply thereto and any such item enumerated
in the preceding clause (i) or (ii) shall automatically constitute Intellectual
Property and Collateral under this Agreement and each Other Document as if such
would have constituted Intellectual Property at the time of execution hereof and
be subject to the Lien and security interest created by this Agreement without
further action by any party. Each Credit Party shall provide to Agent written
notice of any of the foregoing since the delivery of the prior Compliance
Certificate (or since the Closing Date) pursuant to each Compliance Certificate
delivered pursuant to Section 9.3 and on the date of delivery of such Compliance
Certificate confirm the attachment of the Lien and security interest created by
this Agreement to any rights described in clauses (i) and (ii) immediately above
by execution of an instrument in form reasonably acceptable to Agent and the
filing of any instruments or statements as shall be reasonably necessary to
create, preserve, protect or perfect Agent’s security interest in such
Intellectual Property.
(b)    Ensure that at all times on and after the Closing Date (subject to
Schedule 6.11), Agent shall have received Deposit Account Control Agreements, in
form and substance satisfactory to Agent in its Permitted Discretion, with
respect to all accounts listed on Schedule 5(a) to the Perfection Certificate,
other than Excluded Deposit Accounts.
6.7.    Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity (subject, where applicable, to specified grace periods and, in the case
of the trade payables, to normal payment practices) all their obligations and
liabilities of whatever nature, except when the failure to do so could not
reasonably be expected to have a Material Adverse Effect or when the amount or
validity thereof is currently being Properly Contested, subject at all times to
any applicable subordination arrangement in favor of Agent and/or the Lenders.
6.8.    Standards of Financial Statements. Cause all financial statements
referred to in this Agreement as to which GAAP is applicable to be complete and
correct in all material respects (subject, in the case of interim financial
statements, to normal year-end audit adjustments) and to be prepared in
reasonable detail and in accordance with GAAP applied consistently throughout
the periods reflected therein (except as concurred in by such reporting
accountants or officer, as the case may be, and disclosed therein).
6.9.    Unrestricted Subsidiaries. Comply with the provisions of Section 7.9
with respect to any Subsidiaries which were initially formed or acquired as
Unrestricted Subsidiaries but which thereafter fail to meet the requirements for
an Unrestricted Subsidiary.
6.10.    Keepwell. If it is a Qualified ECP Credit Party, then jointly and
severally, together with each other Qualified ECP Credit Party, hereby
absolutely unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by any Non-Qualifying Party to
honor all of such Non-Qualifying Party’s obligations under this Agreement or any
Other Document in respect of Swap Obligations (provided, however, that each
Qualified ECP Credit Party shall only be liable under this Section 6.10 for the
maximum amount of such liability that can be hereby incurred without rendering
its obligations under this Section 6.10, or otherwise under this Agreement or
any Other Document, voidable under applicable law, including applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Qualified ECP Credit Party

-86-

--------------------------------------------------------------------------------




under this Section 6.10 shall remain in full force and effect until the
Termination Date. Each Qualified ECP Credit Party intends that this Section 6.10
constitute, and this Section 6.10 shall be deemed to constitute, a guarantee of
the obligations of, and a “keepwell, support, or other agreement” for the
benefit of each other Credit Party for all purposes of Section 1a(18)(A)(v)(II)
of the CEA.
6.11.    Post-Closing Deliveries. Borrowers shall satisfy the requirements set
forth on Schedule 6.11 on or before the applicable date therefor (or such later
date as Agent may agree).
6.12.    Anti-Terrorism Law; International Trade Law Compliance.
(a) No Covered Entity will become a Sanctioned Person, (b) no Covered Entity,
either in its own right or through any third party, will (i) have any of its
assets in a Sanctioned Country or in the possession, custody or control of a
Sanctioned Person or does business in or with, or derives any of its income from
investments in or transactions with, any Sanctioned Country or Sanctioned Person
in violation of any Anti-Terrorism Law; (ii) engage in any dealings or
transactions prohibited by any Anti-Terrorism Law or (iii) use the Advances to
fund any operations in, finance any investments or activities in, or, make any
payments to, a Sanctioned Country or Sanctioned Person in violation of any
Anti-Terrorism Law; (c) the funds and proceeds therefrom used to repay the
Obligations will not be derived from any unlawful activity; (d) each Covered
Entity shall comply with all Anti-Terrorism Laws and (e) each Credit Party shall
immediately notify the Agent in writing upon the occurrence of a Reportable
Compliance Event.
6.13.    Information Regarding Collateral.
(a)    Not effect any change (i) in any Credit Party’s legal name, (ii) in the
location of any Credit Party’s chief executive office, (iii) in any Credit
Party’s identity or organizational structure, (iv) in any Credit Party’s Federal
Taxpayer Identification Number or organizational identification number, if any,
or (v) in any Credit Party’s jurisdiction of organization (in each case,
including by merging with or into any other entity, reorganizing, dissolving,
liquidating, reorganizing or organizing in any other jurisdiction), until (A) it
shall have given Agent not less than 30 days’ prior written notice (in the form
of a certificate executed by any Authorized Officer of the Borrowing Agent), or
such lesser notice period agreed to by Agent, of its intention so to do, clearly
describing such change and providing such other information in connection
therewith as Agent may reasonably request and (B) it shall have taken all action
reasonably satisfactory to Agent to maintain the perfection and priority of the
security interest of Agent for the benefit of the Secured Parties in the
Collateral, if applicable. Each Credit Party agrees to promptly provide Agent
with certified Organizational Documents reflecting any of the changes described
in the preceding sentence.
(b)    Concurrently with the delivery of the Compliance Certificate pursuant to
Section 9.3, deliver to Agent a supplement to the Perfection Certificate (or
Perfection Certificate Supplement) most recently delivered in the form of Annex
6.13(b) to the Compliance Certificate.
VII.
NEGATIVE COVENANTS.

Credit Parties (or Borrowers if otherwise indicated) shall not, and shall not
permit their Restricted Subsidiaries (or, if indicated, any of their
Subsidiaries) to, until the Termination Date:

-87-

--------------------------------------------------------------------------------




7.1.    Merger, Consolidation, Acquisition and Sale of Assets.
(a)    Enter into any merger, consolidation or other reorganization with or into
any other Person or acquire all or a substantial portion of the assets or Equity
Interests of any Person or permit any other Person to consolidate with or merge
with it, except (i) any Restricted Subsidiary (including a Borrower) may merge
or be consolidated into a Borrower, (ii) any Guarantor (other than Parent
Guarantor) or Inactive Subsidiary may merge or be consolidated into any other
Guarantor or any Borrower (provided that, in the case of a Guarantor or Inactive
Subsidiary merging or consolidating into any Borrower, such Borrower shall be
the continuing or surviving Person) and (iii) prior to the Amendment No. 2
Effective Date, any Permitted Acquisition.
(b)    Sell, lease, transfer. assign or otherwise dispose (collectively,
“Dispositions”) of any of their properties or assets, except (i) Dispositions of
Inventory and used, surplus or obsolete Equipment or reserves in the ordinary
course of business, (ii) Dispositions to the Parent Guarantor or a Restricted
Subsidiary, provided that any such Dispositions to a Restricted Subsidiary that
is not a Credit Party shall comply with Section 7.4 and no Dispositions of
assets which make up the Formula Amount may be Disposed of to any Person that is
not a Borrower, (iii) subleases or assignments with respect to any leased Real
Property (other than Leasehold Interests containing Sand Reserves that are
included in the Formula Amount), to the extent the subject Real Property is not
being actively used in the conduct of Borrowers’ business, (iv) Dispositions to
a Credit Party of all (but not less than all) of the assets of an Inactive
Subsidiary in connection with the winding down or liquidation of such Inactive
Subsidiary, (v) Dispositions of surface rights and termination of mining leases
after the completion of mining and reclamation and termination or abandonment of
water rights no longer needed for mining so long no portion thereof provides any
portion of the Sand Reserve Value, (vi) use of cash or cash equivalents in any
manner not otherwise prohibited by this Agreement, (vii) licensing and
cross-licensing arrangements involving any technology or other Intellectual
Property of the Parent Guarantor or any Restricted Subsidiary in the ordinary
course of business consistent with past practice; provided, however, that any
such license or cross-license of technology or other Intellectual Property shall
be on a non-exclusive basis, (viii) Dispositions permitted under Section 7.1(a),
Section 7.2, Section 7.4, or Section 7.5, (ix) the unwinding of any interest,
commodity or currency swap agreements or other similar agreements, (x) the
surrender, modification, release or waiver of contract rights (including under
leases, subleases and licenses of real property not constituting Leasehold
Interests containing Sand Reserves that are included in the Formula Amount) or
the settlement, release, modification, waiver or surrender of contract, tort or
other claims of any kind in the ordinary course of business, (xi) the issuance
of Equity Interests in any Restricted Subsidiary to the extent consisting of
directors’ qualifying shares or shares required by applicable law to be held by
a Person other than the Parent Guarantor or a Restricted Subsidiary, (xii) the
issuance or sale of Equity Interests by a Restricted Subsidiary to the Parent
Guarantor or to another Restricted Subsidiary, (xiii) Dispositions required by
the terms of the Midwest Frac Agreement as in effect on the Closing Date, (xiv)
subleases of leases for Real Property (other than Leasehold Interests containing
Sand Reserves that are included in the Formula Amount) to the extent made in the
ordinary course of business and not materially and adversely affecting the
operations of any Borrower or Agent’s access to any Collateral, (xv) other
sales, leases, transfers or dispositions of assets having a value not in excess
of $10,000,000 in the aggregate during any fiscal year. To the extent the
Required Lenders waive the provisions of this Section 7.1 or property is sold,
leased, transferred or otherwise disposed of as permitted by this Section 7.1 to
a Person that is not a Credit Party, such property will be sold free and clear
or any Liens in favor of Agent and Secured Parties, and the Agent shall take all
actions reasonably requested by the Credit Parties to effect the foregoing
subject to Agent’s receipt of certifications as to compliance with this Section
in form and substance reasonably satisfactory to Agent.

-88-

--------------------------------------------------------------------------------




7.2.    Creation of Liens. Create or suffer to exist any Lien or transfer upon
or against any of their property or assets now owned or hereafter acquired,
except Permitted Encumbrances.
7.3.    Guarantees. Except as otherwise agreed to in writing in advance by
Agent, become liable upon the obligations or liabilities of any Person by
assumption, endorsement or guarantee thereof or otherwise (other than to
Lenders) except (a) guarantees of Indebtedness or other obligations of another
Credit Party or Restricted Subsidiary which Indebtedness is permitted or other
obligation is not prohibited by this Agreement (provided that guarantees of
Indebtedness or other obligations of Subsidiaries that are not Credit Parties
shall otherwise be permitted under Section 7.4), (b) the endorsement of checks
in the ordinary course of business, and (c) guarantees of Indebtedness permitted
by Section 7.6 (other than Section 7.6(f)).
7.4.    Investments. Make any Investments, except (a) obligations issued or
guaranteed by the United States of America or any agency thereof that mature
within one year of acquisition thereof, (b) commercial paper with maturities of
not more than one hundred eighty (180) days and a published rating of not less
than A-1 or P-1 (or the equivalent rating), (c) certificates of time deposit and
bankers’ acceptances having maturities of not more than one hundred eighty (180)
days and repurchase agreements backed by United States government securities of
a commercial bank if (i) such bank has a combined capital and surplus of at
least $500,000,000, or (ii) its debt obligations, or those of a holding company
of which it is a Subsidiary, are rated not less than A (or the equivalent
rating) by a nationally recognized investment rating agency, (d) U.S. money
market funds at least 95% of the assets consists of Investments described in the
foregoing clauses (a) through (c), (e) investments in respect of Hedges,
(f) extensions of commercial trade credit to Customers in the ordinary course of
business, (g) payroll, travel and other loan and advances to officers and
employees of it or of Parent Guarantor made in the ordinary course of business
not to exceed the aggregate amount of $250,000 at any time outstanding, (h)
Investments between Credit Parties (including any existing Restricted Subsidiary
that becomes a Credit Party immediately after giving effect to and as a result
of such Investment) and Investments by any Restricted Subsidiary that is not a
Credit Party in any other existing Restricted Subsidiary that is not a Credit
Party, (i) Investments in Unrestricted Subsidiaries that meet the conditions set
forth in the definition thereof, (j) Investments existing on the Closing Date
and identified on Schedule 7.4 (including any extensions, refinancings,
restructurings or recharacterizations thereof that do not increase the original
amount of such investments), (k) the Investments of the Credit Parties in their
Subsidiaries on or prior to the Closing Date and as otherwise permitted by
Section 7.1, (l) Investments made in compliance with Section 7.1(a), including
(prior to the Amendment No. 2 Effective Date) Permitted Acquisitions, (m)
Investments consisting of capital contributions to any Restricted Subsidiary;
provided that the aggregate amount of any such Investments made in Subsidiaries
that are not Credit Parties, together with the aggregate amount expended for
Acquisitions of Persons that do not become Credit Parties or assets not held by
Credit Parties pursuant to clause (iv) of the definition of “Permitted
Acquisition,” shall not exceed $25,000,000 in any fiscal year, (n) Investments
received as non-cash consideration in a Disposition permitted by Section 7.1(b)
to the extent such non-cash consideration does not exceed 25% of the aggregate
consideration received or to be received in connection with such Disposition,
(o) (i) Receivables owing to the Parent Guarantor or any Restricted Subsidiary
if created or acquired in the ordinary course of business, (ii) endorsements for
collection or deposit in the ordinary course of business, (iii) securities,
instruments or other obligations received in compromise or settlement of
Receivables created in the ordinary course of business or loans permitted to be
made under Section 7.4, or whether by reason of a composition or readjustment of
debts or bankruptcy or reorganization of another Person, or in satisfaction
claims and judgments and (iv) any asset received by way of foreclosure by the
Parent Guarantor or any of its Restricted Subsidiaries with respect to any
secured investment or other transfer of title with respect to any secured
investment in default, (p) Investments consisting of deposits permitted under
the definition of

-89-

--------------------------------------------------------------------------------




“Permitted Encumbrances”, (q) Investments consisting of indemnification
obligations in respect of any Permitted Acquisition, (r) deposits received from
Customers in the ordinary course of business, (s) any Investments owned by a
Person at the time it is acquired pursuant to a Permitted Acquisition to the
extent not made in contemplation of such acquisition, (t) guarantees to the
extent permitted by Section 7.3, (u) Investments made with net cash proceeds of
the issuance of Equity Interests (other than Disqualified Stock) of Parent
Guarantor that are not otherwise applied, (v) other Investments made by Credit
Parties and their Restricted Subsidiaries not to exceed $10,000,000 in the
aggregate since the Closing Date, and (w) loans made by any Subsidiary that is
not a Credit Party to any Credit Party so long as such loan is subordinated to
the Obligations pursuant to an agreement reasonably satisfactory to Agent;
provided, further, that no additional Investments shall be made pursuant to
clause (i), (m), (u) or (v) on or after the Amendment No. 2 Effective Date and
before the Ratio Trigger Condition is satisfied, except that clause (v) may be
utilized for the PTL Acquisition.
7.5.    Dividends and Distributions. Declare, pay or make any dividend or
distribution on any of its Equity Interests or apply any of its funds, property
or assets to the purchase, redemption or other retirement of any of its Equity
Interests, or of any options to purchase or acquire any Equity Interests of any
Credit Party or Subsidiary thereof (each a “Restricted Payment”), except:
(a)    Parent Guarantor’s Subsidiaries may, directly or indirectly, make
dividends and distributions to Parent Guarantor in order to permit Parent
Guarantor to make the Restricted Payments set forth in clause (b) below, so long
as (i) as of the date such Restricted Payment is made (A) no Default or Event of
Default shall have occurred or be continuing or shall be caused thereby and (B)
after giving effect thereto on a Pro Forma Basis, the Total Leverage Ratio shall
be less than 4.00:1.00, and Parent Guarantor and its Restricted Subsidiaries
shall be in compliance with the covenants then in effect and set forth in
Section 6.5, in each case, as of the last day of the fiscal quarter most
recently ended on or prior to the date of such Restricted Payment for which
financial statements have been provided to Agent pursuant to Section 9.7 or
9.8(a) (as applicable), (ii) Parent Guarantor has maintained its qualification
as a publicly traded partnership that is not subject to U.S. federal income
taxation as a corporation (pursuant to section 7704 of the Code or otherwise)
and (iii) the Payment Condition shall have been satisfied before and after
giving pro forma effect to the Restricted Payment;
(b)    Parent Guarantor may repurchase, and make quarterly cash distributions
on, the common units representing limited partner interests in Parent Guarantor
so long as (i) with respect to such quarterly cash distributions, (x) such
distributions are made in accordance with the cash distribution policy adopted
by the board of directors of the General Partner pursuant to the Partnership
Agreement, (y) such distributions are made within sixty (60) days after the
declaration thereof, (ii) on the date such repurchases or distributions are
made, no Default or Event of Default under Sections 10.1, 10.5 (solely as to
Section 6.5) or 10.7 shall have occurred, or would result therefrom and (iii)
Parent Guarantor has maintained its qualification as a publicly traded
partnership that is not subject to U.S. federal income taxation as a corporation
(pursuant to section 7704 of the Code or otherwise);
(c)    Subsidiaries of any Borrower may declare and pay dividends and
distributions to any Borrower;
(d)    any Credit Party may declare and pay dividends with respect to its Equity
Interests payable solely in additional Equity Interests (other than Disqualified
Stock);

-90-

--------------------------------------------------------------------------------




(e)    Parent Guarantor and its Subsidiaries may, directly or indirectly, make
dividends and distributions to the General Partner at such times and in such
amounts as are necessary to permit the General Partner to pay (or to make a
payment to any Person that owns a direct Equity Interest in the General Partner
to enable it to pay) such entities’ operating expenses incurred in the ordinary
course of business and other corporate overhead costs and expenses (including,
without limitation, administrative, legal, accounting, payroll and similar
expenses provided by third parties), which are reasonable and customary and
incurred in the ordinary course of business, to the extent such expenses are
directly attributable to the ownership or operation of the Borrowers and their
Subsidiaries; provided, that, unless such expenses are detailed in the financial
statements received by Agent pursuant to Sections 9.7 or 9.8, Agent shall have
received, on a quarterly basis, a report detailing such expenses; and
(f)    Parent Guarantor and its Subsidiaries may, directly or indirectly, make
dividends and distributions to the General Partner at such times and in such
amounts as are necessary to pay amounts due under the Services Agreement;
provided, that, unless such amounts are detailed in the financial statements
received by Agent pursuant to Sections 9.7 or 9.8, Agent shall have received, on
a quarterly basis, a report detailing such amounts.
7.6.    Indebtedness. Create, incur, assume or suffer to exist any Indebtedness
(exclusive of trade debt) except in respect of (a) the Obligations; (b)
Capitalized Lease Obligations consisting of the Capital Lease of the wet sand
plant located in Barron County, Wisconsin plus additional Capitalized Lease
Obligations in an aggregate amount at any time outstanding not to exceed
$25,000,000; (c) Permitted Purchase Money Indebtedness; (d) Indebtedness under
any Hedge so long as such Indebtedness (except to the extent constituting Hedge
Liabilities) is unsecured; (e) Indebtedness owing to any other Credit Party or
Restricted Subsidiary thereof so long as any such Indebtedness owing to any
Person that is not a Credit Party is subordinated pursuant to an agreement
reasonably satisfactory to Agent; (f) guarantees permitted under Section 7.3;
(g) to the extent not otherwise described in this Section 7.6, Indebtedness set
forth on Schedule 7.6 and any Refinancing Indebtedness in respect thereof; (h)
Indebtedness in respect of workers’ compensation claims, property casualty or
liability insurance, and self-insurance obligations, in each case in the
ordinary course of business; (i) Indebtedness arising from the honoring by a
bank or other financial institution of a check, draft or similar instrument
drawn against insufficient funds in the ordinary course of business, (j)
Indebtedness of the Parent Guarantor or any Restricted Subsidiary consisting of
the financing of insurance premiums, (k) Indebtedness arising from agreements of
the Parent Guarantor or any Restricted Subsidiaries providing for
indemnification, adjustment of purchase price, earnouts or similar obligations,
in each case, incurred or assumed in connection with a Disposition permitted
under Section 7.1(b) or a Permitted Acquisition, (l) Indebtedness of the Parent
Guarantor or any Restricted Subsidiary in connection with performance bonds, bid
bonds, appeal bonds, bankers acceptances, insurance obligations, workers’
compensation claims, health or other types of social security benefits, surety
bonds, completion guarantees or other similar bonds and obligations, including
self-bonding arrangements, issued by the Parent Guarantor or a Restricted
Subsidiary in the ordinary course of business or pursuant to self-insurance
obligations and in each case not in connection with the borrowing of money or
the obtaining of advances, (m) Indebtedness in the form of senior or
subordinated notes, so long as immediately before and after giving effect to the
incurrence of any such Indebtedness, and the application of the use of proceeds
therefrom: (i) no Event of Default shall have occurred or be continuing or shall
be caused thereby; (ii) after giving effect to the incurrence of such
Indebtedness and the use of proceeds therefrom, Parent Guarantor and its
Restricted Subsidiaries shall be in compliance on a Pro Forma Basis with the
covenants then in effect set forth in Section 6.5 as of the last day of the
fiscal quarter most recently ended on or prior to the date of such incurrence of
Indebtedness for which financial statements have been provided to Agent pursuant
to

-91-

--------------------------------------------------------------------------------




Section 9.7 or 9.8(a) (as applicable); and (iii) (A) such Indebtedness shall not
mature and shall not provide for any mandatory prepayments, offers to repurchase
or redemptions (other than customary asset sale and change of control offers)
until at least 91 days after the Maturity Date, (B) such Indebtedness shall not
be guaranteed by any person other than a Credit Party, (C) the aggregate amount
of Indebtedness permitted to be incurred under this Section 7.6(m) by Restricted
Subsidiaries that are not Credit Parties shall not exceed $10,000,000 at any
time outstanding, (D) the covenants, mandatory prepayments, events of default
and guarantees of such Indebtedness, taken as a whole, shall not be materially
more restrictive to the Credit Parties than the terms of this Agreement, as
determined by the Borrowing Agent in good faith, unless (1) such provisions are
added to this Agreement for the benefit of the Lenders hereunder or (2) any such
provisions apply after the Maturity Date and (E) the Borrowing Agent shall have
furnished to the Agent a certificate from an Authorized Officer certifying as to
compliance with the requirements of the preceding clauses (i), (ii) and (iii)
and containing the calculations required by the preceding clause (ii); provided
that (x) unless the Ratio Trigger Condition has been satisfied, the Maximum
Revolving Advance Amount shall be reduced by an amount equal to the net proceeds
of such notes and if as a result of such reduction the Revolving Facility Usage
exceeds the Line Cap, the Credit Parties shall promptly comply with Section 2.6
and (y) no more than $10,000,000 of Indebtedness incurred pursuant to this
clause (m) may be secured by a Lien.
7.7.    Nature of Business. Engage in any businesses other than the businesses
engaged by the Credit Parties and their Restricted Subsidiaries on the Closing
Date and businesses that are reasonably related or ancillary thereto or
reasonable extensions of such businesses or any other business or activity in
the energy sector that produces “qualifying income” as such term is defined in
Section 7704(d) of the Code.
7.8.    Transactions with Affiliates. Directly or indirectly, purchase, acquire
or lease any property from, or sell, transfer or lease any property to, make any
payment (including payments of management or consulting fees) to, or enter into
any transaction or arrangement with, or otherwise deal with, any Affiliate,
except, in each case to the extent not otherwise prohibited under this Agreement
or any Other Document: (a) transactions which are in the ordinary course of
business, on an arm’s-length basis on terms and conditions no less favorable
than terms and conditions which would have been obtainable from a Person other
than an Affiliate, (b) transactions among Credit Parties not involving any other
Affiliates, (c) dividends or distributions permitted by Section 7.5, Investments
permitted by Section 7.4(g), (h), (i), (k), (m), (o)(i) and (w), (d) any
issuance of Capital Stock (other than Disqualified Stock) of the Parent
Guarantor; (e) transactions provided for in or contemplated by the Services
Agreement, (f) arrangements with respect to the procurement of services of
directors, officers, independent contractors, consultants or employees in the
ordinary course of business and the payment of customary compensation (including
bonuses) and other benefits (including retirement, health, stock option and
other benefit plans) and reasonable reimbursement arrangements in connection
therewith, (g) the payment of fees, expenses and indemnities to directors,
officers, consultants and employees of the General Partner, the Parent Guarantor
and the Restricted Subsidiaries in the ordinary course of business; (h) the
payment of fees and expenses relating to the Transactions on the Closing Date;
transactions with any Affiliate in its capacity as a holder of Indebtedness or
Capital Stock of the Parent Guarantor; provided that such Affiliate is treated
the same as other such holders of Indebtedness or Capital Stock; and (i)
transactions for which the Parent Guarantor or any Restricted Subsidiary, as the
case may be, obtains a favorable written opinion from a nationally recognized
investment banking firm as to the fairness of the transaction to the Parent
Guarantor and its Restricted Subsidiaries from a financial point of view.
7.9.    Subsidiaries. Form or acquire any Restricted Subsidiary (other than any
Inactive Subsidiary) unless within ten (10) Business Days (or such longer period
as Agent may consent to) after

-92-

--------------------------------------------------------------------------------




formation (i) if such Restricted Subsidiary is a Domestic Subsidiary either (A)
such Domestic Subsidiary expressly joins in this Agreement as a “Borrower” and
becomes jointly and severally liable for the Obligations hereunder, under the
Notes, and under any other agreement among any Borrower, Agent or Lenders and
takes all other actions necessary or advisable in the opinion of Agent to grant
a first priority perfected Lien in all of its assets to the extent required by
the terms of this Agreement and each applicable Other Document or (B) becomes a
“Guarantor” by executing a Guaranty and joinders to the applicable Pledge
Agreements and Security Agreements and each applicable Other Document and takes
all other actions necessary or advisable in the opinion of Agent to grant a
first priority perfected Lien on all of its assets to the extent required by the
terms of this Agreement and each applicable Other Document, (ii) the Equity
Interests of such Restricted Subsidiary are pledged to Agent to the extent
constituting “Subsidiary Stock” and all certificates representing such Equity
Interests, together with undated stock powers executed in blank, are delivered
to Agent and (iii) in the case of clauses (i) and (ii), Agent shall have
received all documents, including, without limitation, legal opinions and
appraisals, it may reasonably require in connection therewith. In addition, if
any Restricted Subsidiary that was an Inactive Subsidiary ceases to be an
Inactive Subsidiary, the foregoing requirements shall be complied with respect
to such Restricted Subsidiary within ten Business Days (or such longer period as
Agent may consent to) after such Restricted Subsidiary ceases to be an Inactive
Subsidiary.
7.10.    Fiscal Year and Accounting Changes. Change its fiscal year from
December 31 or make any significant change (i) in financial accounting treatment
and reporting except as required by GAAP or in the application of GAAP concurred
by the Credit Parties’ Accountants, (ii) in Tax accounting method except as
required by Applicable Law.
7.11.    Pledge of Credit. Now or hereafter pledge Agent’s or any Lender’s
credit on any purchases or for any purpose whatsoever.
7.12.    Amendment of Certain Documents. Amend, modify or waive any term or
provision of its Organizational Documents (including the Partnership Agreement),
the Services Agreement, the Midwest Frac Agreement or any Material Contract in a
manner material and adverse to Agent or any Lender (for the avoidance of doubt,
any amendment, modification or other change in the Partnership Agreement that
would result in an increase in dividends or distributions payable thereunder is
hereby deemed material and adverse to Agent and the Lenders); provided, however,
a Credit Party may amend its Organizational Documents to change its legal name
in compliance with Section 6.13(a).
7.13.    Compliance with ERISA. (i) (x) Maintain, or permit any member of the
Controlled Group to maintain, or (y) become obligated to contribute, or permit
any member of the Controlled Group to become obligated to contribute, to any
Plan, other than those Plans disclosed on Schedule 5.10(b) for which there could
reasonably be material liability, which may be updated from time to time with
the consent of the Agent, which consent shall not be unreasonably withheld, (ii)
engage, or permit any member of the Controlled Group to engage, in any
non-exempt “prohibited transaction”, as that term is defined in Section 406 of
ERISA or Section 4975 of the Code, (iii) terminate, or permit any member of the
Controlled Group to terminate, any Plan where such event could result in any
material liability of any Credit Party or any member of the Controlled Group or
the imposition of a lien on the property of any Credit Party or any member of
the Controlled Group pursuant to Section 4068 of ERISA, (iv) incur, or permit
any member of the Controlled Group to incur, any material withdrawal liability
to any Multiemployer Plan; (v) fail promptly to notify Agent of the occurrence
of any Termination Event, (vi) fail to comply, or permit a member of the
Controlled Group to fail to comply, with the requirements of ERISA or the Code
or other Applicable Laws in respect of any Plan and such failure to comply could
reasonable result in material liability to any Credit Party or any members of
the Controlled Group, (vii)

-93-

--------------------------------------------------------------------------------




fail to meet, permit any member of the Controlled Group to fail to meet, or
permit any Plan to fail to meet all minimum funding requirements under ERISA and
the Code, without regard to any waivers or variances, or postpone or delay or
allow any member of the Controlled Group to postpone or delay any funding
requirement with respect to any Plan, or (viii) cause, or permit any member of
the Controlled Group to cause, a representation or warranty in Section 5.10(b)
to cease to be true and correct.
7.14.    Prepayment of Indebtedness. At any time, directly or indirectly, prepay
or repurchase, redeem, retire or otherwise acquire, any Indebtedness permitted
under Section 7.6(m) unless (a) as of the date such payment is made (i) no
Default or Event of Default shall have occurred or be continuing or shall be
caused thereby, (ii) after giving effect thereto Parent Guarantor and its
Restricted Subsidiaries shall be in compliance on a Pro Forma Basis with the
covenants then in effect set forth in Section 6.5 as of the last day of the
fiscal quarter most recently ended on or prior to the date of such payment for
which financial statements have been provided to Agent pursuant to Section 9.7
or 9.8(a) (as applicable) and (iii) the Payment Condition shall have been
satisfied before and after giving effect to the prepayment on a Pro Forma Basis.
7.15.    Management Fees. Except for amounts paid pursuant to the Services
Agreement or the Partnership Agreement which are otherwise permitted under this
Agreement, pay, or permit any of its respective Subsidiaries to pay, any
management, consulting, service or other such fees to any Affiliates of any
Credit Party.
7.16.    Bank Accounts. Establish or otherwise acquire any deposit accounts or
securities accounts, other than Excluded Deposit Accounts, without first
providing to Agent an updated Schedule 5(a) to the Perfection Certificate and a
Deposit Account Control Agreement with respect thereto in form and substance
satisfactory to Agent in its Permitted Discretion.
VIII.
CONDITIONS PRECEDENT.

8.1.    Conditions to Initial Advances. The agreement of Lenders to make the
initial Advances requested to be made on the Closing Date is subject to the
satisfaction, or waiver by Agent, immediately prior to or concurrently with the
making of such Advances, of the following conditions precedent, subject to
Schedule 6.11 hereof:
(a)    Note. Agent shall have received the Notes duly executed and delivered by
an Authorized Officer of each Borrower;
(b)    Filings, Registrations and Recordings. Each document (including any
Uniform Commercial Code financing statements and PPSA registrations) required by
this Agreement, any Security Document, any related agreement or under law or
reasonably requested by Agent to be filed, registered or recorded in order to
create, in favor of Agent, a perfected security interest in or lien upon the
Collateral (except as provided in Section 4.2) shall have been, or will
substantially simultaneously with the making of the initial Advances will be,
properly filed, registered or recorded in each jurisdiction in which the filing,
registration or recordation thereof is so required or requested, and Agent shall
have received (i) an acknowledgment copy, or other evidence satisfactory to it,
of each such filing, registration or recordation, (ii) satisfactory evidence of
the payment of any necessary fee, Tax or expense relating thereto and (iii)
satisfactory evidence that no Liens other than Permitted Encumbrances will exist
with respect to the Collateral after giving effect to the initial Advances;

-94-

--------------------------------------------------------------------------------




(c)    Other Documents. Agent shall have received, each duly executed and in
form and substance satisfactory to Agent, (i) the Perfection Certificates, (ii)
Mortgages with respect to the locations listed on Schedules 11(a) and (b) to the
Perfection Certificate, (iii) the Environmental Indemnity Agreements, (iv) the
Guaranty, (v) the Pledge Agreement and (vi) the Other Documents and Security
Documents contemplated to be delivered as of the Closing Date, subject to any
express exclusion or limitations in this Agreement or any Other Document,
together with all certificates, agreements or instruments necessary to perfect
the Agent’s security interest under this Agreement or any other Security
Document in all Investment Property, Tangible Chattel Paper and Instruments of
each Credit Party, together with duly executed instruments of transfer or
assignment in blank in form and substance reasonably satisfactory to the Agent;
(d)    Title Insurance. Agent shall have received fully paid mortgagee title
insurance policies (or binding commitments to issue title insurance policies,
marked to Agent’s satisfaction to evidence the form of such policies to be
delivered with respect to the Mortgages), in standard ALTA form (or other form
reasonably satisfactory to Agent), issued by a title insurance company
reasonably satisfactory to Agent, each in an amount equal to not less than the
fair market value of the Real Property subject to the Mortgages, insuring that
each Mortgage creates a valid Lien on the Real Property described therein with
no exceptions which Agent shall not have approved in writing and no survey
exceptions;
(e)    [Reserved].
(f)    Financial Condition Certificate. Agent shall have received an executed
certificate in the form of Exhibit 8.1(f) (the “Financial Condition
Certificate”);
(g)    Closing Certificate. Agent shall have received a closing certificate
signed by an Authorized Officer of each Credit Party dated as of the Closing
Date stating that (i) each of the representations and warranties made by any
Credit Party in or pursuant to this Agreement or the Other Documents are true
and correct in all material respects (or, if such representation and warranty
is, by its terms, limited by materiality (including a Material Adverse Effect),
then such representation and warranty shall be true in all respects) on and as
of such date as if made on and as of such date (except to the extent any such
representation or warranty specifically relates to a certain prior date), and
(ii) on such date no Default or Event of Default has occurred or is continuing;
(h)    Bank Accounts. Agent shall have received duly executed Deposit Account
Control Agreements with respect to all Collection Accounts and other deposit
accounts and securities accounts as required under Section 4.14(g) to the extent
not executed and delivered under the Existing Credit Agreement or to the extent
such Deposit Account Control Agreements would not cover this Amended and
Restated Credit Agreement;
(i)    Proceedings of Credit Parties. Agent shall have received a copy of the
resolutions in form and substance reasonably satisfactory to Agent, of the board
of directors, management committee, managing member, manager or general partner,
as applicable, of each Credit Party authorizing (as applicable) (i) the
execution, delivery and performance of this Agreement, the Notes, the Guaranty,
the Pledge Agreements, the Security Agreements and any Other Documents
contemplated to be delivered on the Closing Date (collectively, the “Documents”)
and (ii) the granting by each Credit Party of the security interests in and
liens upon

-95-

--------------------------------------------------------------------------------




the Collateral in each case certified by an Authorized Officer of each Credit
Party as of the Closing Date; and, such certificate shall state that the
resolutions thereby certified have not been amended, modified, revoked or
rescinded as of the date of such certificate;
(j)    Incumbency Certificates of Credit Parties. Agent shall have received a
certificate of an Authorized Officer of each Credit Party, dated the Closing
Date, as to the incumbency and signature of the officers of each Credit Party,
as applicable, executing the Documents, any certificate or other documents to be
delivered by it pursuant hereto, together with evidence of the incumbency of
such Authorized Officer;
(k)    Organizational Documents. Agent shall have received a copy of
Organizational Documents of each Credit Party as in effect on the Closing Date
certified by the Secretary of State or other appropriate official of its
jurisdiction of incorporation or formation, as applicable, together with copies
of all agreements of each Credit Party’s shareholders or members, as applicable,
certified as accurate and complete by an Authorized Officer of each Credit
Party;
(l)    Good Standing Certificates. Agent shall have received good standing
certificates for each Credit Party dated not more than thirty (30) days prior to
the Closing Date, issued by the Secretary of State or other appropriate official
of each Credit Party’s jurisdiction of incorporation or formation and each
jurisdiction where the conduct of each Credit Party’s business activities or the
ownership of its properties necessitates qualification;
(m)    Legal Opinion. Agent shall have received the executed legal opinions,
each in form and substance satisfactory to Agent of each of Latham & Watkins,
LLP, Bradley Arant Boult Cummings, Hinshaw & Culbertson and Jones Walker LLP
which shall cover such matters incident to the transactions contemplated by the
Documents and Mortgages as Agent may reasonably require, and the Credit Parties
hereby authorize and direct such counsel to deliver such opinions to Agent and
Lenders;
(n)    No Litigation. (i) No litigation, investigation or proceeding before or
by any arbitrator or Governmental Body shall be continuing, or to the knowledge
of the Credit Parties, threatened against any Credit Party or against the
officers or directors of any Credit Party (A) in connection with this Agreement,
the Other Documents or any of the Transactions which is in excess of $500,000 in
the aggregate or (B) which would reasonably be expected to have, in the
reasonable opinion of Agent, a Material Adverse Effect, result in an Event of
Default, result in material liability to such Credit Party or materially and
adversely affect such Credit Party’s ability to conduct its business as
currently conducted; and (ii) no injunction, writ, restraining order or other
order of any nature materially adverse to the Credit Parties as a whole or the
conduct of their business or inconsistent with the due consummation of the
Transactions shall have been issued by any Governmental Body;
(o)    Fees and Expenses. Agent shall have received all reasonable and
documented out-of-pocket fees and expenses payable to Agent and Lenders on or
prior to the Closing Date hereunder, including pursuant to Article III hereof;
(p)    Insurance. Agent shall have received in form and substance reasonably
satisfactory to Agent, certificates evidencing the Credit Parties’ casualty
insurance policies, together with loss payable endorsements on Agent’s standard
form of lender loss payee endorsement naming Agent as lender loss payee, and
certificates evidencing the Credit Parties’ liability insurance policies,
together with endorsements naming Agent as a co-insured;

-96-

--------------------------------------------------------------------------------




(q)    Payment Instructions. Agent shall have received written instructions from
Borrowing Agent directing the application of proceeds of the initial Advances
made pursuant to this Agreement;
(r)    Consents. Agent shall have received any and all Consents necessary to
permit the effectuation of the Transactions; and
(s)    Know Your Customer. Agent shall have received such documentation and
information as is reasonably requested in writing at least five days prior to
the Closing Date by the Agent about the Credit Parties to the extent the Agent
and Parent Guarantor in good faith mutually agree is required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including, without limitation, the USA PATRIOT Act.
(t)    Other. All corporate and other proceedings, and all documents,
instruments and other legal matters in connection with the Transactions shall be
satisfactory in form and substance to Agent and its counsel in the exercise of
its Permitted Discretion.
8.2.    Conditions to Each Advance. The agreement of Lenders to make any Advance
requested to be made on any date (including the initial Advance), is subject to
the satisfaction of the following conditions precedent as of the date such
Advance is made:
(a)    Representations and Warranties. Each of the representations and
warranties made by any Credit Party in or pursuant to this Agreement or the
Other Documents shall be true and correct in all material respects (or, if such
representation and warranty is, by its terms, limited by materiality (including
a Material Adverse Effect), then such representation and warranty shall be true
in all respects) on and as of such date as if made on and as of such date
(except to the extent any such representation or warranty specifically relates
to a certain prior date);
(b)    No Default. No Event of Default or Default shall have occurred and be
continuing on such date, or would exist after giving effect to the Advances
requested to be made, on such date; provided that the Agent, in its sole
discretion (but subject to the Required Lenders not having notified the Agent
that it shall no longer permit such Advances), may continue to permit Protective
Advances in accordance with Section 2.16 notwithstanding the existence of a
Default or Event of Default; it being understood that no Advances so made shall
be deemed a waiver of any Default or Event of Default;
(c)    Maximum Advances. In the case of any type of Advance requested to be
made, after giving effect thereto, the aggregate amount of such type of Advance
shall not exceed the maximum amount of such type of Advance permitted under this
Agreement;
(d)     Revolving Facility Usage. After giving effect to such Advance, the
Revolving Facility Usage shall not exceed the Line Cap (other than as a result
of a Protective Advance); and
(e)    Notice of Borrowing. The applicable Borrower (or the Borrowing Agent on
such Borrower’s behalf) shall have delivered a notice of borrowing in accordance
with Section 2.2 hereof.

-97-

--------------------------------------------------------------------------------




Each request for an Advance by Borrowers hereunder shall constitute a
representation and warranty by Borrowers as of the date of such Advance that the
conditions contained in this subsection shall have been satisfied.
IX.
INFORMATION AS TO CREDIT PARTIES.

Each Credit Party shall, or (except with respect to Section 9.9) shall cause
Borrowing Agent on its behalf to, until the Termination Date:
9.1.    Disclosure of Material Matters. Promptly, following an Authorized
Officer of any Borrower obtaining knowledge, report to Agent all matters
materially affecting the value, enforceability or collectability of any portion
of the Collateral, including any Borrower’s reclamation or repossession of, or
the return to any Borrower of, a material amount of goods or material claims or
disputes asserted by any Customer or other obligor.
9.2.    Borrowing Base Certificate; Schedules. Deliver to Agent:
(a)    on or before the twentieth (20th) day of each month as and for the prior
month: (i) accounts receivable ageings inclusive of reconciliations to the
general ledger, (ii) an account rollforward with supporting detail, (iii)
accounts payable schedules inclusive of reconciliations to the general ledger in
electronic format, (iv) detailed Inventory perpetual in electronic format, (v) a
Borrowing Base Certificate in form and substance satisfactory to Agent (which
shall be calculated as of the last day of the prior month (or week, as
applicable) and which shall not be binding upon Agent or restrictive of Agent’s
rights under this Agreement) and (vi) a cash collection report; provided that,
(x) Borrowers may elect to deliver a Borrowing Base Certificate weekly, in which
case a Borrowing Base Certificate shall thereafter be delivered weekly for a
period of no less than eight (8) consecutive weeks and (y) Borrowers shall
deliver a Borrowing Base Certificate to Agent upon any non-ordinary course
disposition or acquisition of Receivables or Inventory;
(b)    at such intervals as Agent may require in its Permitted Discretion: (i)
confirmatory assignment schedules, (ii) copies of Customer’s invoices,
(iii) evidence of shipment or delivery, and (iv) such further schedules,
documents and/or information regarding the Collateral as Agent may require
including trial balances and test verifications; and
(c)    within a reasonable time of Agent’s request therefor (i) all new Material
Contracts, (ii) notice of termination of any Material Contract, (iii) copies of
any customer agreements, sand processing or transport agreements or fuel
transport agreements and (iv) to the extent not otherwise covered by information
delivered by Borrowers to Agent, a report of all modified, developed or newly
acquired material intellectual property.
Agent shall have the right to confirm and verify all Receivables (provided,
that, so long as no Event of Default has occurred and is continuing, Agent shall
only conduct verifications of Receivables over the phone with participation from
Borrowers or with Borrowers being present). The items to be provided under this
Section 9.2 are to be in form reasonably satisfactory to Agent and executed by
Borrowers and delivered to Agent from time to time solely for Agent’s
convenience in maintaining records of the Collateral, and Borrowers’ failure to
deliver any of such items to Agent shall not affect, terminate, modify or
otherwise limit Agent’s Lien with respect to the Collateral.
9.3.    Compliance Certificate. Furnish Agent, concurrently with the delivery of
the financial statements referred to in Sections 9.7 and 9.8(a), with a
Compliance Certificate.

-98-

--------------------------------------------------------------------------------




9.4.    Litigation. Promptly, following an Authorized Officer of any Borrower
obtaining knowledge, notify Agent in writing of any claim, litigation, suit or
administrative proceeding affecting any Credit Party, whether or not the claim
is covered by insurance, and of any litigation, suit or administrative
proceeding, which in any such case affects the Collateral or which could
reasonably be expected to have a Material Adverse Effect, result in an Event of
Default, result in material liability to such Credit Party or materially and
adversely affect such Credit Party’s ability to conduct its business as
currently conducted.
9.5.    Material Occurrences. Promptly, following an Authorized Officer of any
Borrower obtaining knowledge, notify Agent in writing upon the occurrence of (a)
any Event of Default or Default; (b) any event, development or circumstance
whereby any financial statements or other reports furnished to Agent fail in any
material respect to present fairly, in accordance with GAAP consistently
applied, the financial condition or operating results of Parent Guarantor and
its Subsidiaries as of the date of such statements; (c) any accumulated
retirement plan funding deficiency which, if such deficiency continued for two
plan years and was not corrected as provided in Section 4971 of the Code, could
subject any Credit Party to a Tax imposed by Section 4971 of the Code; and (d)
any other development in the business or affairs of any Credit Party, which
could reasonably be expected to have a Material Adverse Effect; in each case
describing the nature thereof and the action such Credit Party proposes to take
with respect thereto.
9.6.    Government Receivables. Identify in each Borrowing Base Certificate
delivered pursuant to Section 9.2 hereof, any Receivables arising from contracts
between any Borrower and the United States, any state, or any department, agency
or instrumentality of any of them under which the aggregate amount payable is
more than $10,000,000.
9.7.    Annual Financial Statements. Furnish Agent (for distribution to the
Lenders) within one hundred twenty (120) days after the end of each fiscal year
of Parent Guarantor, commencing with the fiscal year 2014, (i) audited
consolidated and unaudited consolidating financial statements of Parent
Guarantor and its Subsidiaries including, but not limited to, statements of
income and stockholders’ equity and cash flow from the beginning of the current
fiscal year to the end of such fiscal year and the balance sheet as at the end
of such fiscal year, all prepared in accordance with GAAP applied on a basis
consistent with prior practices, and in reasonable detail and accompanied by a
report and opinion (which report and opinion shall be prepared in accordance
with generally accepted auditing standards and shall not be subject to any
“going concern” or like assumption, qualification or exception as to the scope
of the audit) of an independent certified public accounting firm selected by
Parent Guarantor and reasonably satisfactory to Agent (the “Accountants”) and
(ii) if available and requested by the Agent, any management letters from the
Accountants to Parent Guarantor or to an officer of Parent Guarantor.
9.8.    Quarterly and Monthly Financial Statements.
(a)    Furnish Agent (for distribution to the Lenders) within sixty (60) days
after the end of each of the first three fiscal quarters of each fiscal year,
commencing with the fiscal quarter ending June 30, 2014, an unaudited balance
sheet of Parent Guarantor and its Subsidiaries on a consolidated and
consolidating basis and unaudited statements of income and stockholders’ equity
and cash flow of Parent Guarantor and its Subsidiaries on a consolidated and
consolidating basis reflecting results of operations from the beginning of the
fiscal year to the end of such quarter and for such quarter, and a comparison
against the balance sheet and the statements of income for (i) the period from
the beginning of prior fiscal year to the end of the equivalent quarter in such
prior fiscal year and for such equivalent quarter in the prior fiscal year, and
(ii) for statements of income only, the equivalent quarter in the Financial
Projections,

-99-

--------------------------------------------------------------------------------




in each case, prepared internally on a basis consistent with prior practices and
complete and correct in all material respects, subject to normal and recurring
year-end adjustments that are disclosed to Agent and the Lenders if, in the
aggregate, they are material to Borrowers’ business.
(b)    Furnish Agent (for distribution to the Lenders) within 30 days after the
end of each of the first two months of each fiscal quarter, commencing with the
month ending October 31, 2015, an unaudited balance sheet of Parent Guarantor
and its Subsidiaries on a consolidated and consolidating basis and unaudited
statements of income and stockholders’ equity and cash flow of Parent Guarantor
and its Subsidiaries on a consolidated and consolidating basis reflecting
results of operations from the beginning of the fiscal year to the end of such
month and for such month, and a comparison against the balance sheet and the
statements of income for the period from the beginning of prior fiscal year to
the end of the equivalent month in such prior fiscal year and for such
equivalent month in the prior fiscal year, in each case, prepared internally on
a basis consistent with prior practices and complete and correct in all material
respects, subject to normal and recurring year-end adjustments that are
disclosed to Agent and the Lenders if, in the aggregate, they are material to
Borrowers’ business.
9.9.    Additional Information. Furnish Agent promptly upon an Authorized
Officer of any Credit Party’s obtaining knowledge thereof, notice of any
material labor dispute to which such Credit Party may become a party, any
strikes or walkouts relating to any of its plants or other facilities, and the
expiration of any material labor contract to which any Credit Party is a party
or by which any Credit Party is bound.
9.10.    Projected Operating Budget. Furnish Agent, no later than thirty (30)
days after the end of Parent Guarantor’s fiscal year commencing with the end of
fiscal year 2014, a month by month projected operating budget and cash flow of
Parent Guarantor and its Subsidiaries on a consolidated and consolidating basis
for such fiscal year (including an income statement for each month and a balance
sheet as at the end of the last month in each fiscal quarter), such projections
to be accompanied by a certificate signed by an Authorized Officer of Parent
Guarantor to the effect that such projections have been prepared based upon good
faith estimates and stated assumptions believed to be reasonable and fair as of
the date made in light of conditions and facts then known and, as of such date,
reflect good faith, reasonable and fair estimates of the information projected
for the periods set forth therein; it being understood that (i) actual results
may vary from such projections and that such variances may be material and (ii)
no representation is made with respect to information of an industry specific or
general economic nature.
9.11.    MD&A. Furnish Agent, upon its request, with respect to the financial
statements referred to in Sections 9.7 and 9.8, a management discussion and
analysis report relating to the Borrowers.
9.12.    Notice of Suits, Adverse Events. Furnish Agent written notice, within 5
Business Days of (i) an Authorized Officer of any Credit Party having knowledge
thereof, any lapse or other termination of any material Consent issued to any
Credit Party by any Governmental Body or any other Person that is material to
the operation of such Credit Party’s business, (ii) an Authorized Officer of any
Credit Party having knowledge thereof, any refusal by any Governmental Body or
any other Person to renew or extend any such material Consent; and (iii) filing
by any Credit Party with any Governmental Body or Person, copies of any material
periodic or special reports, if such reports indicate the occurrence of a
Material Adverse Effect and (iv) an Authorized Officer of any Credit Party
having knowledge thereof, copies of any notices and other communications from
any Governmental Body or Person which specifically relate to any Credit Party
and are material and adverse to a Credit Party.

-100-

--------------------------------------------------------------------------------




9.13.    ERISA Notices and Requests. Furnish Agent with immediate written notice
in the event that (i) any Credit Party or any member of the Controlled Group
knows or has reason to know that a Termination Event has occurred, together with
a written statement describing such Termination Event and the action, if any,
which such Credit Party or any member of the Controlled Group has taken, is
taking, or proposes to take with respect thereto and, when known, any action
taken or threatened by the IRS, Department of Labor or PBGC with respect
thereto, (ii) any Credit Party or any member of the Controlled Group knows or
has reason to know that a prohibited transaction (as defined in Section 406 of
ERISA or 4975 of the Code) has occurred that is reasonably likely to result in a
material liability to any Credit Party together with a written statement
describing such transaction and the action which such Credit Party or any member
of the Controlled Group has taken, is taking or proposes to take with respect
thereto, (iii) a funding waiver request has been filed with respect to any Plan
together with all communications received by any Credit Party or any member of
the Controlled Group with respect to such request, (iv) any material increase in
the benefits of any existing Plan or the establishment of any new Plan or the
commencement of contributions to any Plan to which any Credit Party or any
member of the Controlled Group was not previously contributing, and for which it
is reasonably likely that any Credit Party may have any material liability,
shall occur, (v) any Credit Party or any member of the Controlled Group shall
receive from the PBGC a notice of intention to terminate a Plan or to have a
trustee appointed to administer a Plan, together with copies of each such
notice, (vi) any Credit Party or any member of the Controlled Group shall
receive any unfavorable determination letter from the IRS regarding the
qualification of a Plan under Section 401(a) of the Code pursuant to which any
Credit Party has material liability, together with copies of each such letter;
(vii) any Credit Party or any member of the Controlled Group shall receive a
notice regarding the imposition of withdrawal liability, together with copies of
each such notice; (viii) any Credit Party or any member of the Controlled Group
shall fail to make a required installment or any other required payment under
the Code or ERISA on or before the due date for such installment or payment; or
(ix) any Credit Party or any member of the Controlled Group knows that (A) a
Multiemployer Plan has been terminated, (B) the administrator or plan sponsor of
a Multiemployer Plan intends to terminate a Multiemployer Plan, (C) the PBGC has
instituted or will institute proceedings under Section 4042 of ERISA to
terminate a Multiemployer Plan or (D) a Multiemployer Plan is subject to Section
432 of the Code or Section 305 of ERISA.
9.14.    Notice of Leases. Furnish Agent, within 15 Business Days of the
effectiveness thereof, copies of any new lease for real property upon which any
Inventory or Sand Reserves intended to be part of the Formula Amount is to be
located or any material books and records of a Borrower are to be located.
9.15.    Additional Documents. Execute and deliver to Agent, upon request, such
documents and agreements as Agent may, from time to time, reasonably request
(including, documents relating to the Collateral) to carry out the purposes,
terms or conditions of this Agreement but excluding any “cash creation day”
presentation prepared by the Borrowers.
X.
EVENTS OF DEFAULT.

The occurrence of any one or more of the following events shall constitute an
“Event of Default”:
10.1.    Nonpayment.
(a)    Failure by any Borrower to pay when due any principal on the Obligations
(including without limitation pursuant to Section 2.8) other than Cash
Management Liabilities or Hedge Liabilities on the date due;

-101-

--------------------------------------------------------------------------------




(b)    Failure by any Borrower to pay when due any interest on the Obligations
(including without limitation pursuant to Section 2.8) other than Cash
Management Liabilities or Hedge Liabilities within three (3) Business Days after
such interest becomes due; and
(c)    Failure by any Borrower to pay when due any other fee, charge, amount or
liability (other than Cash Management Liabilities or Hedge Liabilities) provided
for herein (specifically excluding principal and interest which are addressed in
subparagraphs (a) and (b) above) or in any Other Document, within the time
period specified herein or therein and, if no time period is specified, then
within three (3) Business Days after a demand or notice has been provided to the
Borrowing Agent requesting payment of such amount;
10.2.    Breach of Representation. Any representation or warranty made or deemed
made by any Credit Party in this Agreement, any Other Document or any related
agreement or any certificate, document or financial or other statement furnished
at any time in connection herewith or therewith shall prove to have been
misleading in any material respect on the date when made or deemed to have been
made;
10.3.    Financial Information. Failure by any Borrower to (i) furnish
financial, collateral or other information when due under Article IX hereof, or
if no due date is specified herein, within fifteen (15) days after requested by
Agent or (ii) permit the inspection of its books or records in accordance with
this Agreement;
10.4.    Judicial Actions. Issuance of any Lien, levy, assessment, injunction or
attachment against any Borrower’s Inventory or Receivables with an aggregate
value in excess of $10,000,000 (for all such Inventory or Receivables) or
against a material portion of any Borrower’s other property that is not a
Permitted Encumbrance which is not stayed or lifted within sixty (60) days;
10.5.    Noncompliance. Except as otherwise provided for in Sections 10.1, 10.3,
10.9, 10.12 or 10.17: (i) except as set forth in Section 10.5(iii) below,
failure or neglect of any Credit Party to perform, keep or observe any term,
provision, condition, covenant contained in Article IV, Article VI or Article
VII of this Agreement, (ii) failure or neglect of any Credit Party to perform,
keep or observe any term, provision, condition, covenant contained in any Other
Document (other than this Agreement) which is not cured within twenty (20) days
from the earlier of (A) receipt by Borrowing Agent of written notice from Agent
or the Lenders of such failure or neglect and (B) the time at which an
Authorized Officer had knowledge of such failure or neglect, or (iii) failure or
neglect of (A) any Credit Party to perform, keep or observe any term, provision,
condition or covenant, contained in Sections 4.5, 4.6, 4.7, 4.8, 4.13, 4.14(b),
4.18, 6.3, 6.4, 6.10, 6.11 or 7.9 hereof or (B) any other term, provision,
condition or covenant of this Agreement to the extent not addressed in clause
(i) hereof, in each case, which is not cured within twenty (20) days from the
earlier of (X) receipt by Borrowing Agent of written notice from Agent or the
Lenders of such failure or neglect and (Y) the time at which an Authorized
Officer had knowledge of such failure or neglect;
10.6.    Judgments. Any judgment or judgments are rendered against any Credit
Party for an aggregate amount in excess of $10,000,000 (for all such judgments),
in each case to the extent not fully covered by a third party insurer and (i)
enforcement proceedings shall have been commenced by a creditor upon such
judgment, (ii) there shall be any period of thirty (30) consecutive days during
which a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, shall not be in effect, or (iii) any such judgment results in the
creation of a Lien upon any of the Collateral (other than a Permitted
Encumbrance);

-102-

--------------------------------------------------------------------------------




10.7.    Bankruptcy. Any Credit Party shall (i) apply for, consent to or suffer
the appointment of, or the taking of possession by, a receiver, custodian,
trustee, liquidator or similar fiduciary of itself or of all or a substantial
part of its property, (ii) make a general assignment for the benefit of
creditors, (iii) commence a voluntary case under any state or federal bankruptcy
laws (as now or hereafter in effect), (iv) be adjudicated a bankrupt or
insolvent, (v) file a petition seeking to take advantage of any other law
providing for the relief of debtors, (vi) acquiesce to, or fail to have
dismissed, within sixty (60) days, any petition filed against it in any
involuntary case under such bankruptcy laws, or (vii) take any action for the
purpose of effecting any of the foregoing;
10.8.    Inability to Pay. Any Credit Party shall admit in writing its
inability, or be generally unable, to pay its debts as they become due or cease
operations of its present business;
10.9.    Cash Management Liabilities and Hedge Liabilities. Any default or event
of default under any documents or agreements governing Cash Management Products
and Services or Lender-Provided Hedges which results in monetary liability to
any Credit Party (or Credit Parties) in excess of $10,000,000 in the aggregate;
10.10.    Lien Priority. Any Lien on assets in excess of $10,000,000 in the
aggregate created hereunder or any Other Document or provided for hereby or
under any Other Document for any reason ceases to be or is not a valid and
perfected first priority Lien in favor of the Agent for the benefit of the
Secured Parties (subject to only to Permitted Encumbrances);
10.11.    Cross Default. Any “event of default” under any Indebtedness (other
than the Obligations) of any Credit Party with a then-outstanding principal
balance (or, in the case of any Indebtedness not so denominated, with a
then-outstanding total obligation amount) of $10,000,000 or more (in the
aggregate for all such Indebtedness as to which an event or circumstance under
this Section 10.11 has occurred), or any other event or circumstance which would
permit the holder of any such Indebtedness to accelerate such Indebtedness
(and/or the obligations of any Credit Party thereunder) prior to the scheduled
maturity or termination thereof, shall occur (regardless of whether the holder
of such Indebtedness shall actually accelerate, terminate or otherwise exercise
any rights or remedies with respect to such Indebtedness);
10.12.    Breach of Guaranty, Security Agreement or Pledge Agreement.
Termination of any Guaranty, Security Agreement, Pledge Agreement or similar
agreement executed and delivered to Agent in connection with the Obligations of
any Borrower, or if any Credit Party attempts to terminate, challenges in
writing the validity of, or its liability under, any such Guaranty, Security
Agreement Pledge Agreement or similar agreement or if any breach of the terms of
any such agreement occurs which is not remedied within twenty (20) days after
the occurrence thereof;
10.13.    Change of Control. Any Change of Control shall occur;
10.14.    Invalidity. Any material provision of this Agreement or any Other
Document shall, for any reason, cease to be valid and binding on any Credit
Party or any Credit Party shall so claim in writing to Agent or any Lender;
10.15.    Licenses. Any Governmental Body shall revoke, terminate, suspend or
adversely modify any material license, permit, patent, trademark or tradename of
any Credit Party or Restricted Subsidiary that is material to a Borrower’s
business and such revocation, termination, suspension or modification would
reasonably be expected to have a Material Adverse Effect or materially and
adversely affect such Credit Party’s ability to conduct its business as
currently conducted;

-103-

--------------------------------------------------------------------------------




10.16.    Pension Plans. An event or condition specified in Section 7.13 or
Section 9.13 hereof shall occur or exist with respect to any Plan and, as a
result of such event or condition, together with all other such events or
conditions, any Borrower or any member of the Controlled Group shall incur
liability (including liability of any Borrower in its capacity as a member of a
Controlled Group) to a Plan or the PBGC (or both) which, in the reasonable
judgment of Agent, would have a Material Adverse Effect or result in material
liability to any Credit Party; or
10.17.    Reportable Compliance Event. The occurrence of any Reportable
Compliance Event, or any Credit Party’s failure to immediately report a
Reportable Compliance Event in accordance with Section 16.18 hereof.
XI.
LENDERS’ RIGHTS AND REMEDIES AFTER DEFAULT.

11.1.    Rights and Remedies.
(a)    Upon the occurrence of: (i) an Event of Default pursuant to Section 10.7
all Obligations shall be immediately due and payable and this Agreement and the
obligation of Lenders to make Advances shall be deemed terminated; and, (ii) any
of the other Events of Default and at any time thereafter (such default not
having previously been cured), at the option of Required Lenders all Obligations
shall be immediately due and payable and Lenders shall have the right to
terminate this Agreement and to terminate the obligation of Lenders to make
Advances; and (iii) a filing of a petition against any Borrower in any
involuntary case under any state or federal bankruptcy laws, all Obligations
shall be immediately due and payable and the obligation of Lenders to make
Advances hereunder shall be terminated other than as may be required by an
appropriate order of the bankruptcy court having jurisdiction over such
Borrower. Upon the occurrence and during the continuation of any Event of
Default, subject to Applicable Law, Agent shall have the right to exercise any
and all rights and remedies provided for herein, under the Other Documents,
under the Uniform Commercial Code, the PPSA and other Applicable Law and at law
or equity generally, including the right to foreclose the security interests
granted herein and to realize upon any Collateral by any available judicial
procedure and/or to take possession of and sell any or all of the Collateral
with or without judicial process. Agent may enter any of any Borrower’s premises
or other premises without legal process and without incurring liability to any
Borrower therefor, and Agent may thereupon, or at any time thereafter, in its
discretion without notice or demand, take the Collateral and remove the same to
such place as Agent may deem advisable and Agent may require Borrowers to make
the Collateral available to Agent at a convenient place. With or without having
the Collateral at the time or place of sale, Agent may sell the Collateral, or
any part thereof, at public or private sale, at any time or place, in one or
more sales, at such price or prices, and upon such terms, either for cash,
credit or future delivery, as Agent may elect. Except as to that part of the
Collateral which is perishable or threatens to decline speedily in value or is
of a type customarily sold on a recognized market, Agent shall give Borrowers
reasonable notification of such sale or sales, it being agreed that in all
events written notice mailed to Borrowing Agent at least ten (10) days prior to
such sale or sales is reasonable notification. At any public sale Agent or any
Lender may bid for and become the purchaser, and Agent, any Lender or any other
purchaser at any such sale thereafter shall hold the Collateral sold absolutely
free from any claim or right of whatsoever kind, including any equity of
redemption and all such claims, rights and equities are hereby expressly waived
and released by each Borrower. In connection with the exercise of the foregoing
remedies, including the sale of Inventory, Agent is granted a perpetual
nonrevocable, royalty free, nonexclusive license and Agent is granted permission
to use all of each Borrower’s (a) trademarks, trade styles, trade names, trade
name applications, domain names, domain name applications, patents, patent
applications, copyrights, service marks, licenses, franchises and other
proprietary rights which are used or useful in connection with

-104-

--------------------------------------------------------------------------------




Inventory for the purpose of marketing, advertising for sale and selling or
otherwise disposing of such Inventory and (b) Equipment for the purpose of
completing the manufacture of unfinished goods. The cash proceeds realized from
the sale of any Collateral shall be applied to the Obligations in the order set
forth in Section 11.5 hereof unless required otherwise by Applicable Law.
Noncash proceeds will only be applied to the Obligations as they are converted
into cash. If any deficiency shall arise, Borrowers shall remain liable to Agent
and Lenders therefor.
(b)    To the extent that Applicable Law imposes duties on Agent to exercise
remedies in a commercially reasonable manner, each Borrower acknowledges and
agrees that it is not commercially unreasonable for Agent: (i) to fail to incur
expenses reasonably deemed significant by Agent to prepare Collateral for
disposition or otherwise to complete raw material or work in process into
finished goods or other finished products for disposition; (ii) to fail to
obtain third party consents for access to Collateral to be disposed of, or to
obtain or, if not required by other law, to fail to obtain governmental or third
party consents for the collection or disposition of Collateral to be collected
or disposed of; (iii) to fail to exercise collection remedies against Customers
or other Persons obligated on Collateral or to remove Liens on or any adverse
claims against Collateral; (iv) to exercise collection remedies against
Customers and other Persons obligated on Collateral directly or through the use
of collection agencies and other collection specialists; (v) to advertise
dispositions of Collateral through publications or media of general circulation,
whether or not the Collateral is of a specialized nature; (vi) to contact other
Persons, whether or not in the same business as any Borrower, for expressions of
interest in acquiring all or any portion of such Collateral; (vii) to hire one
or more professional auctioneers to assist in the disposition of Collateral,
whether or not the Collateral is of a specialized nature; (viii) to dispose of
Collateral by utilizing internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capacity of
doing so, or that match buyers and sellers of assets; (ix) to dispose of assets
in wholesale rather than retail markets; (x) to disclaim disposition warranties,
such as title, possession or quiet enjoyment; (xi) to purchase insurance or
credit enhancements to insure Agent against risks of loss, collection or
disposition of Collateral or to provide to Agent a guaranteed return from the
collection or disposition of Collateral; or (xii) to the extent deemed
appropriate by Agent, to obtain the services of other brokers, investment
bankers, consultants and other professionals to assist Agent in the collection
or disposition of any of the Collateral. Each Borrower acknowledges that the
purpose of this Section 11.1(b) is to provide non-exhaustive indications of what
actions or omissions by Agent would not be commercially unreasonable in Agent’s
exercise of remedies against the Collateral and that other actions or omissions
by Agent shall not be deemed commercially unreasonable solely on account of not
being indicated in this Section 11.1(b). Without limitation upon the foregoing,
nothing contained in this Section 11.1(b) shall be construed to grant any rights
to any Borrower or to impose any duties on Agent that would not have been
granted or imposed by this Agreement or by Applicable Law in the absence of this
Section 11.1(b).
11.2.    Agent’s Discretion. Agent shall have the right in its sole discretion
to determine which rights, Liens, security interests or remedies Agent may at
any time pursue, relinquish, subordinate, or modify or to take any other action
with respect thereto and such determination will not in any way modify or affect
any of Agent’s or Lenders’ rights hereunder.
11.3.    Setoff. Subject to Section 14.12, in addition to any other rights which
Agent or any Lender may have under Applicable Law, upon the occurrence of an
Event of Default hereunder, Agent and such Lender shall have a right,
immediately and without notice of any kind, to apply any Borrower’s property
held by Agent and such Lender to reduce the Obligations.

-105-

--------------------------------------------------------------------------------




11.4.    Rights and Remedies not Exclusive. The enumeration of the foregoing
rights and remedies is not intended to be exhaustive and the exercise of any
rights or remedy shall not preclude the exercise of any other right or remedies
provided for herein or otherwise provided by law, all of which shall be
cumulative and not alternative.
11.5.    Allocation of Payments After Event of Default. Notwithstanding any
other provisions of this Agreement to the contrary, upon the occurrence and
during the continuance of an Event of Default, all amounts collected or received
by Agent on account of the Obligations or any other amounts outstanding under
any of the Other Documents or in respect of the Collateral may, at Agent’s
discretion, be paid over or delivered as follows:
FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of the Agent in connection with enforcing
its rights and the rights of the Lenders under this Agreement and the Other
Documents, under or pursuant to the terms of this Agreement;
SECOND, to payment of any fees owed to Agent;
THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of each of the Lenders to the extent
owing to such Lender pursuant to the terms of this Agreement;
FOURTH, to the payment of all of the Obligations consisting of accrued interest
on account of the Swing Loans;
FIFTH, to the payment of the outstanding principal amount of the Obligations
consisting of Swing Loans;
SIXTH, to the payment of all Obligations arising under this Agreement and the
Other Documents consisting of accrued fees and interest with respect to Advances
and Commitment Percentages (other than interest in respect of Swing Loans paid
pursuant to clause FOURTH above);
SEVENTH, to the payment of Revolving Advances, and to the payment of Hedge
Liabilities and Cash Management Liabilities (in each case, only to the extent of
reserves established for Hedge Liabilities or Cash Management Liabilities
against the Formula Amount), and payment or Cash Collateralization of any
outstanding Letters of Credit in accordance with Section 3.2(b) or 2.8(j)
hereof, and not repaid pursuant to clauses “FIRST” through “SIXTH” above;
EIGHTH, to payment or Cash Collateralization of Cash Management Liabilities and
Hedge Liabilities, to the extent not provided for above;
NINTH, to all other Obligations which shall have become due and payable and not
repaid pursuant to clauses “FIRST” through “EIGHTH”; and
TENTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.

-106-

--------------------------------------------------------------------------------




In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (ii) each of the Lenders shall receive (so long as it is
not a Defaulting Lender) an amount equal to its pro rata share (based on the
proportion that the then outstanding Advances held by such Lender bears to the
aggregate then outstanding Advances) of amounts available to be applied pursuant
to clauses “THIRD”, “SIXTH”, “SEVENTH” “EIGHTH” and “NINTH”; and (iii) to the
extent that any amounts available for distribution pursuant to clause “SEVENTH”
above are attributable to the issued but undrawn amount of outstanding Letters
of Credit, such amounts shall be held by the Agent as Cash Collateral for the
Letters of Credit pursuant to Sections 3.2(b) and 2.8(j) hereof and applied (A)
first, to reimburse the Issuer from time to time for any drawings under such
Letters of Credit and (B) then, following the expiration of all Letters of
Credit, to all other obligations of the types described in clause “SEVENTH”
above in the manner provided in this Section 11.5. Monies and proceeds obtained
from a Credit Party shall not be applied to its Excluded Swap Obligations, but
appropriate adjustments shall be made with respect to amounts obtained from
other Credit Parties to preserve the allocations specified above.
XII.
WAIVERS AND JUDICIAL PROCEEDINGS.

12.1.    Waiver of Notice. To the fullest extent permitted by Applicable Law,
each Borrower hereby waives notice of non-payment of any of the Receivables,
demand, presentment, protest and notice thereof with respect to any and all
instruments, notice of acceptance hereof, notice of loans or advances made,
credit extended, Collateral received or delivered, or any other action taken in
reliance hereon, and all other demands and notices of any description, except
such as are expressly provided for herein.
12.2.    Delay. No delay or omission on Agent’s or any Lender’s part in
exercising any right, remedy or option shall operate as a waiver of such or any
other right, remedy or option or of any Default or Event of Default.
12.3.    Jury Waiver. EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY
RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (A)
ARISING UNDER THIS AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT
EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR (B) IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM
WITH RESPECT TO THIS AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT
EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO
OR THERETO IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
SOUNDING IN CONTRACT OR TORT OR OTHERWISE AND EACH PARTY HEREBY CONSENTS THAT
ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENTS OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
XIII.
EFFECTIVE DATE AND TERMINATION.

13.1.    Term. This Agreement, which shall inure to the benefit of and shall be
binding upon the respective successors and permitted assigns of each Credit
Party signatory hereto, Agent and each Lender, shall become effective on the
Closing Date and shall continue in full force and effect until the Maturity Date
unless sooner terminated as herein provided. Borrowers may terminate this
Agreement at any time

-107-

--------------------------------------------------------------------------------




upon five (5) days’ prior written notice upon payment in full of the Obligations
(other than contingent indemnity claims not yet asserted or threatened) and
termination of the Commitments. Each notice delivered by the Borrowers under
this Section 13.1 may state that such notice is conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked by the Borrowers (by notice to the Agent on or prior to the specified
effective date) if such condition is not satisfied.
13.2.    Termination. The termination of the Agreement shall not affect any
Credit Party’s, Agent’s or any Lender’s rights, or any of the Obligations having
their inception prior to the effective date of such termination, and the
provisions hereof shall continue to be fully operative until all transactions
entered into, rights or interests created or Obligations (other than contingent
indemnity claims not yet asserted or threatened) have been fully and
indefeasibly paid, disposed of, concluded or liquidated and all Commitments have
been terminated. The security interests, Liens and rights granted to Agent for
the benefit of the Secured Parties hereunder and the financing statements filed
in connection therewith shall continue in full force and effect, notwithstanding
the termination of this Agreement or the fact that Borrowers’ Account may from
time to time be temporarily in a zero or credit position, until the Termination
Date. Upon the occurrence of the Termination Date or any release of Collateral
or any part thereof in accordance with the provisions of this Agreement, then
the Collateral (or such part of the Collateral) shall be released from the
security interests created by this Agreement and Agent shall, upon the request
and at the sole cost and expense of the Borrowers and receipt by Agent of a
certificate from an Authorized Officer of the Borrowing Agent confirming that
such release (other than in connection with the occurrence of the Termination
Date) is permitted under this Agreement and each Other Document, assign,
transfer and deliver to Credit Parties, without recourse to or warranty by
Agent, such of the Collateral or any part thereof as may be in possession of and
as shall not have been sold or otherwise applied pursuant to the terms hereof,
and, with respect to any other Collateral, proper documents and instruments
(including UCC‑3 termination financing statements or releases) acknowledging the
termination of the Liens granted pursuant to this Agreement. All
representations, warranties, covenants, waivers and agreements contained herein
shall survive termination hereof until all Obligations (other than contingent
indemnity claims not yet asserted or threatened) are indefeasibly paid and
performed in full and all Commitments have been terminated.
XIV.
REGARDING AGENT.

14.1.    Appointment. Each Lender hereby designates PNC to act as Agent for such
Lender under this Agreement and the Other Documents. Each Lender hereby
irrevocably authorizes Agent to take such action on its behalf under the
provisions of this Agreement and the Other Documents and to exercise such powers
and to perform such duties hereunder and thereunder as are specifically
delegated to or required of Agent by the terms hereof and thereof and such other
powers as are reasonably incidental thereto and Agent shall hold all Collateral,
payments of principal and interest, fees, charges and collections (without
giving effect to any collection days) received pursuant to this Agreement, for
the benefit of Lenders entitled thereto. Agent may perform any of its duties
hereunder by or through its agents or employees. As to any matters not expressly
provided for by this Agreement (including collection of the Note) Agent shall
not be required to exercise any discretion or take any action, but shall be
required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the instructions of the Required Lenders,
and such instructions shall be binding; provided, however, that Agent shall not
be required to take any action which exposes Agent to liability or which is
contrary to this Agreement or the Other Documents or Applicable Law unless Agent
is furnished with an indemnification reasonably satisfactory to Agent with
respect thereto.

-108-

--------------------------------------------------------------------------------




14.2.    Nature of Duties. Agent shall have no duties or responsibilities except
those expressly set forth in this Agreement and the Other Documents. Neither
Agent nor any of its officers, directors, employees or agents shall be (i)
liable for any action taken or omitted by them as such hereunder or in
connection herewith, unless caused by their gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final
non-appealable judgment), or (ii) responsible in any manner for any recitals,
statements, representations or warranties made by any Borrower or any officer
thereof contained in this Agreement, or in any of the Other Documents or in any
certificate, report, statement or other document referred to or provided for in,
or received by Agent under or in connection with, this Agreement or any of the
Other Documents or for the value, validity, effectiveness, genuineness, due
execution, enforceability or sufficiency of this Agreement, or any of the Other
Documents or for any failure of any Borrower to perform its obligations
hereunder. Agent shall not be under any obligation to any Lender to ascertain or
to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any of the Other Documents, or
to inspect the properties, books or records of any Borrower. The duties of Agent
as respects the Advances to Borrowers shall be mechanical and administrative in
nature; Agent shall not have by reason of this Agreement a fiduciary
relationship in respect of any Lender; and nothing in this Agreement, expressed
or implied, is intended to or shall be so construed as to impose upon Agent any
obligations in respect of this Agreement except as expressly set forth herein.
Anything herein to the contrary notwithstanding, none of the “Joint Lead
Arrangers,” “Joint Bookrunners,” “Co-Documentation Agents,” “Co-Syndication
Agents” or Lenders listed on the cover page hereof shall have any powers, duties
or responsibilities under this Agreement or any Other Document, except in its
capacity, as applicable, as Agent, Collateral Agent, Administrative Agent, a
Lender or the Issuer hereunder or thereunder.
Without limiting the foregoing, the Agent shall not be required to act hereunder
or to advance its own funds or otherwise incur any financial liability in the
performance of its duties or the exercise of its rights hereunder and under any
Other Document, and shall in all cases be fully justified in failing or refusing
to act hereunder unless it shall receive further assurances to its satisfaction
from the Lenders of their indemnification obligations under and in accordance
with the provisions of Section 14.7 against any and all liability and expense
that may be incurred by it by reason of taking or continuing to take or
refraining from taking any such action. The Agent shall be fully justified in
requesting direction from the Required Lenders in the event this Agreement or
any Other Document is silent or vague with respect to Agent’s duties, rights or
obligations. The Agent shall not be liable for any action taken or not taken by
it (i) with the consent or at the request of the Required Lenders or (ii) in the
absence of its own gross negligence or willful misconduct, as determined by a
court of competent jurisdiction in a final and non-appealable decision. In no
instance shall the Agent have any liability for special, consequential or
indirect damages or penalties (including lost profits) even if it has been
advised of the likelihood of the same. Without prejudice to the generality of
the foregoing, the Agent shall not be liable for any damage or loss resulting
from or caused by events or circumstances beyond the Agent’s reasonable control,
including nationalization, expropriation, currency restrictions, the
interruption, disruption or suspension of the normal procedures and practices of
any securities market, power, mechanical, communications or other technological
failures or interruptions, computer viruses or the like, acts of war or
terrorism, riots, revolution, acts of God, work stoppages, strikes, national
disasters of any kind, or other similar events or acts.
14.3.    Lack of Reliance on Agent and Resignation. Independently and without
reliance upon Agent or any other Lender, each Lender has made and shall continue
to make (i) its own independent investigation of the financial condition and
affairs of each Credit Party in connection with the making and the continuance
of the Advances hereunder and the taking or not taking of any action in
connection herewith, and (ii) its own appraisal of the creditworthiness of each
Credit Party. Agent shall have no duty

-109-

--------------------------------------------------------------------------------




or responsibility, either initially or on a continuing basis, to provide any
Lender with any credit or other information with respect thereto, whether coming
into its possession before making of the Advances or at any time or times
thereafter except as shall be provided by any Credit Party pursuant to the terms
hereof. Agent shall not be responsible to any Lender for any recitals,
statements, information, representations or warranties herein or in any
agreement, document, certificate or a statement delivered in connection with or
for the execution, effectiveness, genuineness, validity, enforceability,
collectability, sufficiency or value of this Agreement or any Other Document or
any other instrument or document furnished pursuant hereto or thereto, or of the
financial condition of any Credit Party, or be required to make any inquiry
concerning either the performance or observance of any of the terms, provisions
or conditions of this Agreement, the Note, the Other Documents or the financial
condition of any Borrower, or the existence of any Event of Default or any
Default.
Agent may resign on sixty (60) days’ written notice to each of Lenders and
Borrowing Agent and upon such resignation, the Required Lenders will promptly
designate a successor Agent reasonably satisfactory to Borrowing Agent. If a
successor Agent shall not have been so appointed within said sixty (60) Business
Day period, the retiring Agent may appoint a successor Agent reasonably
satisfactory to Borrower who shall serve as an Agent until such time, if any, as
the Required Lenders appoint a successor Agent as provided above.
Any such successor Agent shall succeed to the rights, powers and duties of
Agent, and the term “Agent” shall mean such successor agent effective upon its
appointment, and the former Agent’s rights, powers and duties as Agent shall be
terminated, without any other or further act or deed on the part of such former
Agent. After any Agent’s resignation as Agent, the provisions of this Article
XIV shall inure to its benefit as to any actions taken or omitted to be taken by
it while it was Agent under this Agreement.
If the Person serving as Agent is a Defaulting Lender pursuant to clause (d) of
the definition thereof, the Required Lenders may, to the extent permitted by
Applicable Law, by notice in writing to the Borrowing Agent and such Person
remove such Person as Agent and, in consultation with the Borrowing Agent,
appoint a successor. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days (or
such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.
14.4.    Certain Rights of Agent. The Agent may at any time request instructions
from the Lenders with respect to any actions or approvals which by the terms of
this Agreement or of any of the Other Documents the Agent is permitted or
required to take or to grant. If Agent shall request any such instructions,
Agent shall be entitled to refrain from such act or taking such action unless
and until Agent shall have received instructions from the Required Lenders; and
Agent shall not incur liability to any Person by reason of so refraining.
Without limiting the foregoing, Lenders shall not have any right of action
whatsoever against Agent as a result of its acting or refraining from acting
hereunder in accordance with the instructions of the Required Lenders.
14.5.    Reliance. Agent shall be entitled to rely, and shall be fully protected
in relying, upon any note, writing (including any electronic message),
resolution, notice, statement, certificate, telex, teletype or telecopier
message, cablegram, order or other document or telephone message believed by it
to be genuine and correct and to have been signed, sent or made by the proper
person or entity, and, with respect to all legal matters pertaining to this
Agreement and the Other Documents and its duties hereunder, upon advice of
counsel selected by it. Agent may employ agents and attorneys-in-fact and shall
not be liable for the acts, omissions, negligence or misconduct of any such
agents or attorneys-in-

-110-

--------------------------------------------------------------------------------




fact selected by Agent with reasonable care. In determining compliance with any
condition hereunder, the Agent shall be entitled to receive, and shall not incur
any liability for relying upon, a certificate of an Authorized Officer or an
opinion of counsel or both certifying as to compliance with such condition. The
Agent may consult with legal counsel (who may be counsel for the Credit Parties
or any Lender), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.
14.6.    Notice of Default. Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default hereunder or under
the Other Documents, unless Agent has received written notice from a Lender or
Borrowing Agent referring to this Agreement or the Other Documents, describing
such Default or Event of Default and stating that such notice is a “notice of
default”. In the event that Agent receives such a notice, Agent shall give
notice thereof to Lenders and Borrowers. Agent shall take such action with
respect to such Default or Event of Default as shall be reasonably directed by
the Required Lenders; provided, that, unless and until Agent shall have received
such directions, Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of Lenders.
14.7.    Indemnification. To the extent Agent is not reimbursed and indemnified
by Borrowers, each Lender will reimburse and indemnify Agent in proportion to
its respective portion of the Advances (or, if no Advances are outstanding,
according to its Commitment Percentage), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature, including, without
limitation, the fees and expenses of its agents and attorneys, whatsoever which
may be imposed on, incurred by or asserted against Agent in performing its
duties hereunder, or in any way relating to or arising out of this Agreement or
any Other Document; provided that, Lenders shall not be liable for any portion
of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from Agent’s gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final non-appealable judgment).
14.8.    Agent in its Individual Capacity. With respect to the obligation of
Agent to lend under this Agreement, the Advances made by it shall have the same
rights and powers hereunder as any other Lender and as if it were not performing
the duties as Agent specified herein; and the term “Lender” or any similar term
shall, unless the context clearly otherwise indicates, include Agent in its
individual capacity as a Lender. Agent may engage in business with any Borrower
as if it were not performing the duties specified herein, and may accept fees
and other consideration from any Borrower for services in connection with this
Agreement or otherwise without having to account for the same to Lenders.
14.9.    Delivery of Documents. To the extent Agent receives financial
statements required under Sections 9.3, 9.7, 9.8, 9.10 and 9.11 or Borrowing
Base Certificates from Borrowers pursuant to the terms of this Agreement which
any Borrower is not obligated to deliver to each Lender, Agent will promptly
furnish such documents and information to Lenders.
14.10.    Borrowers’ Undertaking to Agent. Without prejudice to their respective
obligations to Lenders under the other provisions of this Agreement, each
Borrower hereby undertakes with Agent to pay to Agent from time to time on
demand all amounts from time to time due and payable by it for the account of
Agent or Lenders or any of them pursuant to this Agreement to the extent not
already paid. Any payment made pursuant to any such demand shall pro tanto
satisfy the relevant Borrower’s

-111-

--------------------------------------------------------------------------------




obligations to make payments for the account of Lenders or the relevant one or
more of them pursuant to this Agreement.
14.11.    No Reliance on Agent’s Customer Identification Program. Each Lender
acknowledges and agrees that neither such Lender, nor any of its Affiliates,
participants or assignees, may rely on Agent to carry out such Lender’s,
Affiliate’s, participant’s or assignee’s customer identification program, or
other obligations required or imposed under or pursuant to the USA PATRIOT Act
or the regulations thereunder, including the regulations contained in 31 CFR
103.121 (as hereafter amended or replaced, the “CIP Regulations”), or any other
Anti-Terrorism Law, including any programs involving any of the following items
relating to or in connection with any Borrower, its Affiliates or its agents,
this Agreement, the Other Documents or the transactions hereunder or
contemplated hereby: (1) any identity verification procedures, (2) any
record-keeping, (3) comparisons with government lists, (4) customer notices or
(5) other procedures required under the CIP Regulations or such other Laws.
14.12.    Other Documents. Each of the Lenders agrees that it shall not, without
the express consent of Agent, and that it shall, to the extent it is lawfully
entitled to do so, upon the request of Agent, set off against the Obligations,
any amounts owing by such Lender to any Borrower or any deposit accounts of any
Borrower now or hereafter maintained with such Lender. Anything in this
Agreement to the contrary notwithstanding, each of the Lenders further agrees
that it shall not, unless specifically requested to do so by Agent, take any
action to protect or enforce its rights arising out of this Agreement or the
Other Documents, it being the intent of Lenders that any such action to protect
or enforce rights under this Agreement and the Other Documents shall be taken in
concert and at the direction or with the consent of Agent or Required Lenders.
14.13.    Withholding Tax. To the extent required by any Applicable Law Agent
may deduct or withhold from any payment to any Lender an amount equivalent to
any applicable withholding Tax. If the IRS or any other Governmental Body
asserts a claim that Agent did not properly withhold Tax from amounts paid to or
for the account of any Lender for any reason (including because the appropriate
form was not delivered or was not properly executed or because such Lender
failed to notify Agent of a change in circumstance that rendered the exemption
from, or reduction of, withholding Tax ineffective), such Lender shall indemnify
and hold harmless Agent fully for all amounts paid, directly or indirectly, by
Agent as Tax or otherwise, including any penalties, additions to Tax or interest
and together with all expenses (including legal expenses, allocated internal
costs and out-of-pocket expenses) incurred, whether or not such Tax was
correctly or legally imposed or asserted by the relevant Governmental Body. A
certificate as to the amount of such payment or liability delivered to any
Lender by Agent shall be conclusive absent manifest error. Each Lender hereby
authorizes Agent to set off and apply any and all amounts at any time owing to
such Lender under this Agreement or any Other Document against any amount due
Agent under this Section 14.13. The agreements in this Section 14.13 shall
survive the resignation and/or replacement of Agent, any assignment of rights
by, or the replacement of, a Lender, the termination of this Agreement and the
repayment, satisfaction or discharge of all other obligations. For purposes of
this Section 14.13, the term “Lender” shall include any Swing Loan Lender and
any Issuer.
14.14.    Collateral and Guaranty Matters. Each of the Lenders (including in
their capacity as counterparties to any Hedge Liabilities or Cash Management
Liabilities) irrevocably authorize the Agent, at its option and in its
discretion, (a) to release any Lien on any property granted to or held by the
Agent under this Agreement and/or any applicable Other Document (i) upon the
occurrence of the Termination Date, (ii) that is sold or to be sold as part of
or in connection with any sale permitted under this Agreement to a Person that
is not a Credit Party, (iii) that constitutes Excluded Collateral, or (iv) if
approved, authorized or ratified in writing in accordance with Section 16.2 and
(b) to release any

-112-

--------------------------------------------------------------------------------




Guarantor from its obligations under this Agreement and the Other Documents if
such Person ceases to be a Restricted Subsidiary as a result of a transaction
permitted under this Agreement. Upon request by the Agent at any time, the
Required Lenders will confirm in writing the Agent’s authority to release its
interest in particular types or items of property, or to release any Guarantor
from its obligations under this Agreement and the Other Documents pursuant to
this Section 14.14.
XV.
BORROWING AGENCY.

15.1.    Borrowing Agency Provisions.
(a)    Each Borrower hereby irrevocably designates Borrowing Agent to be its
attorney and agent and in such capacity to borrow, sign and endorse notes, and
execute and deliver all instruments, documents, writings and further assurances
now or hereafter required hereunder, on behalf of such Borrower or Borrowers,
and hereby authorizes Agent to pay over or credit all loan proceeds hereunder in
accordance with the request of Borrowing Agent.
(b)    The handling of this credit facility as a co-borrowing facility with a
borrowing agent in the manner set forth in this Agreement is solely as an
accommodation to Borrowers and at their request. Neither Agent nor any Lender
shall incur liability to Borrowers as a result thereof.
(c)    All Obligations shall be joint and several, and each Borrower shall make
payment upon the maturity of the Obligations by acceleration or otherwise, and
such obligation and liability on the part of each Borrower shall in no way be
affected by any extensions, renewals and forbearance granted to Agent or any
Lender to any Borrower, failure of Agent or any Lender to give any Borrower
notice of borrowing or any other notice, any failure of Agent or any Lender to
pursue or preserve its rights against any Borrower, the release by Agent or any
Lender of any Collateral now or thereafter acquired from any Borrower, and such
agreement by each Borrower to pay upon any notice issued pursuant thereto is
unconditional and unaffected by prior recourse by Agent or any Lender to the
other Borrowers or any Collateral for such Borrower’s Obligations or the lack
thereof. Each Borrower waives all suretyship defenses.
15.2.    Waiver of Subrogation. Each Borrower expressly waives any and all
rights of subrogation, reimbursement, indemnity, exoneration, contribution of
any other claim which such Borrower may now or hereafter have against the other
Borrowers or other Person directly or contingently liable for the Obligations
hereunder, or against or with respect to the other Borrowers’ property
(including, without limitation, any property which is Collateral for the
Obligations), arising from the existence or performance of this Agreement, until
the Termination Date.
XVI.
MISCELLANEOUS.

16.1.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applied to contracts to be
performed wholly within the State of New York. Any judicial proceeding brought
by or against any Borrower with respect to any of the Obligations, this
Agreement, the Other Documents or any related agreement may be brought in any
court of competent jurisdiction in the State of New York, United States of
America, and, by execution and delivery of this Agreement, each Borrower accepts
for itself and in connection with its properties, generally and unconditionally,
the non-exclusive jurisdiction of the aforesaid courts, and irrevocably agrees
to be bound by any judgment rendered thereby in connection with this Agreement.
Each Borrower hereby waives personal service of any and all process upon it and
consents that all such service of process may be made by registered mail (return
receipt requested) directed to Borrowing Agent at its address set forth in
Section

-113-

--------------------------------------------------------------------------------




16.6 and service so made shall be deemed completed five (5) days after the same
shall have been so deposited in the mails of the United States of America, or,
at Agent’s option, by service upon Borrowing Agent which each Borrower
irrevocably appoints as such Borrower’s Agent for the purpose of accepting
service within the State of New York. Nothing herein shall affect the right to
serve process in any manner permitted by law or shall limit the right of Agent
or any Lender to bring proceedings against any Borrower in the courts of any
other jurisdiction. Each Borrower waives any objection to jurisdiction and venue
of any action instituted hereunder and shall not assert any defense based on
lack of jurisdiction or venue or based upon forum non conveniens with respect to
any action brought in the aforesaid courts. The provisions of Sections 3.6,
16.20 and 16.21 are included solely out of an abundance of caution and shall not
be construed to mean that any provisions of Texas law are in any way applicable
to this Agreement, the Other Documents or any of the Obligations.
16.2.    Entire Understanding.
(a)    This Agreement and the documents executed concurrently herewith contain
the entire understanding among each Borrower, Agent and each Lender and
supersedes all prior agreements and understandings, if any, relating to the
subject matter hereof. Any promises, representations, warranties or guarantees
not herein contained and hereinafter made shall have no force and effect unless
in writing, signed by each Borrower’s, Agent’s and each Lender’s respective
officers. Neither this Agreement nor any portion or provisions hereof may be
changed, modified, amended, waived, supplemented, discharged, cancelled or
terminated orally or by any course of dealing, or in any manner other than by an
agreement in writing, signed by the party to be charged. Each Borrower
acknowledges that it has been advised by counsel in connection with the
execution of this Agreement and Other Documents and is not relying upon oral
representations or statements inconsistent with the terms and provisions of this
Agreement.
(b)    The Required Lenders, Agent with the consent in writing of the Required
Lenders, and the applicable Credit Parties may, subject to the provisions of
this Section 16.2(b), from time to time enter into written supplemental
agreements to this Agreement or the Other Documents (other than with respect to
Cash Management Products and Services and Lender-Provided Hedges, other similar
agreements or the Fee Letter, which shall require only the consent of the
parties thereto) executed by the applicable Credit Parties, for the purpose of
adding or deleting any provisions or otherwise changing, varying or waiving in
any manner the rights of Lenders, Agent or Credit Parties thereunder or the
conditions, provisions or terms thereof or waiving any Event of Default
thereunder, but only to the extent specified in such written agreements;
provided, however, that no such supplemental agreement shall:
(i)    increase the Commitment Percentage, or the maximum dollar amount of the
Commitment Amount of any Lender without the consent of such Lender directly
affected thereby;
(ii)    whether or not any Advances are outstanding, extend the Maturity Date or
the time for payment of principal or interest of any Advance (excluding the due
date of any mandatory prepayment of an Advance), or any fee payable to any
Lender, or reduce the principal amount of or the rate of interest borne by any
Advances or reduce any fee payable to any Lender, without the consent of each
Lender directly affected thereby (except that Required Lenders may elect to
waive or rescind any imposition of the Default Rate under Section 3.1 or of
default rates of Letter of Credit fees under Section 3.2 (unless imposed by
Agent));
(iii)    except in connection with any increase pursuant to Section 2.15 hereof,
increase the Maximum Revolving Advance Amount without the consent of all
Lenders;

-114-

--------------------------------------------------------------------------------




(iv)    alter the definition of the term Required Lenders or alter, amend or
modify this Section 16.2(b) without the consent of all Lenders;
(v)    alter, amend or modify the provisions of Sections 2.10(e), 2.11 (as it
relates to the pro rata reduction of the Lenders’ commitments) or 11.5, or any
other provision hereof providing for the pro rata sharing by the Lenders of
payments received on the Revolving Advances or the pro rata reduction of their
commitments to make Advances without the consent of all Lenders;
(vi)    other than in accordance with the provisions of this Agreement upon the
occurrence of the Termination Date or with respect to any disposition of
Collateral permitted under this Agreement, release all or substantially all of
the Collateral without the consent of all Lenders;
(vii)    change the exculpatory provisions in this Agreement benefitting Agent
without the consent of all Lenders;
(viii)    permit any Revolving Advance to be made if after giving effect thereto
the total of Revolving Advances outstanding hereunder would exceed the Formula
Amount for more than thirty (30) consecutive Business Days or exceed one hundred
and five percent (105%) of the Formula Amount without the consent of all Lenders
directly affected thereby;
(ix)    increase the Advance Rates above the Advance Rates in effect on the
Closing Date, or alter the definitions of Eligible In-Transit Fuel Inventory,
Eligible In-Transit Sand Inventory, Eligible Inventory, Eligible Receivables in
a manner that would increase the Formula Amount without the consent of
Supermajority Lenders; or
(x)    release any Guarantor or Borrower (except as otherwise permitted under
this Agreement) without the consent of all Lenders.
(c)    Any such supplemental agreement shall apply equally to each Lender and
shall be binding upon Borrowers, Lenders and Agent and all future holders of the
Obligations. In the case of any waiver, Borrowers, Agent and Lenders shall be
restored to their former positions and rights, and any Event of Default waived
shall be deemed to be cured and not continuing, but no waiver of a specific
Event of Default shall extend to any subsequent Event of Default (whether or not
the subsequent Event of Default is the same as the Event of Default which was
waived), or impair any right consequent thereon.
16.3.    Successors and Assigns; Participations; New Lenders.
(a)    This Agreement shall be binding upon and inure to the benefit of each
Borrower, Agent, each Lender, all future holders of the Obligations and their
respective successors and permitted assigns, except that Borrowers may not
assign or transfer any of their rights or obligations under this Agreement
without the prior written consent of Agent and each Lender.
(b)    Each Borrower acknowledges that in the regular course of commercial
banking business one or more Lenders may at any time and from time to time sell
participating interests in the Advances (other than Swing Loans) to other
financial institutions (each such transferee or purchaser of a participating
interest, a “Participant”). Each Participant may exercise all rights of payment
(including rights of set-off to the extent permitted by Applicable Law) with
respect to the portion of such Advances (other than Swing Loans) held by it or
other Obligations payable hereunder as fully as if such Participant were the
direct holder thereof, and each Participant shall have the benefits of Section
3.10 hereof (subject

-115-

--------------------------------------------------------------------------------




to the rights and limitations therein, provided that any forms required to be
provided by any Participant pursuant to Section 3.10 shall be provided to the
participating Lender) provided that Borrowers shall not be required to pay to
any Participant more than the amount which it would have been required to pay to
Lender which granted an interest in its Advances or other Obligations payable
hereunder to such Participant had such Lender retained such interest in the
Advances hereunder or other Obligations payable hereunder, unless the sale of
the participation is made with the Borrowers’ prior written consent (not to be
unreasonably withheld or delayed) and in no event shall Borrowers be required to
pay any such amount arising from the same circumstances and with respect to the
same Advances or other Obligations payable hereunder to both such Lender and
such Participant. Each Participant shall have the benefits of Section 3.10
hereof. Each Borrower hereby grants to any Participant a continuing security
interest in any deposits, moneys or other property actually or constructively
held by such Participant as security for the Participant’s interest in the
Advances. No Lenders shall transfer, grant or sell any participation under which
the participant shall have the right to approve any amendment or waiver of this
Agreement except to the extent such amendment or waiver would require the
approval of all Lenders pursuant to Section 16.2(b). Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the
Borrowers, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Advances or other obligations under this Agreement
and the Other Documents (the “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant’s interest in any commitments, loans, letters of credit or its
other obligations under this Agreement or any Other Document) to any Person
except to the extent that such disclosure is necessary to establish that such
commitment, loan, letter of credit or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Agent (in its capacity as Agent) shall have no responsibility for maintaining a
Participant Register
(c)    Any Lender may assign all or any part of its rights and obligations under
or relating to Revolving Advances (other than Swing Loans) under this Agreement
and the Other Documents to one or more additional banks or financial
institutions (each such assignee, a “Purchasing Lender”), in minimum amounts of
not less than $5,000,000, pursuant to a Commitment Transfer Supplement, executed
by a Purchasing Lender, the transferor Lender, and Agent and delivered to Agent
for recording; provided that any such assignment will require the consents of
Agent and Borrowing Agent (not to be unreasonably withheld or delayed), except
that no consent of Borrowing Agent shall be required for an assignment during an
Event of Default or to a Lender or an Affiliate of a Lender. Upon such
execution, delivery, acceptance and recording, from and after the transfer
effective date determined pursuant to such Commitment Transfer Supplement, (i)
Purchasing Lender thereunder shall be a party hereto and, to the extent provided
in such Commitment Transfer Supplement, have the rights and obligations of a
Lender thereunder with a Commitment Percentage as set forth therein, and (ii)
the transferor Lender thereunder shall, to the extent provided in such
Commitment Transfer Supplement, be released from its obligations under this
Agreement, the Commitment Transfer Supplement creating a novation for that
purpose. Such Commitment Transfer Supplement shall be deemed to amend this
Agreement to the extent, and only to the extent, necessary to reflect the
addition of such Purchasing Lender and the resulting adjustment of the
Commitment Percentages arising from the purchase by such Purchasing Lender of
all or a portion of the rights and obligations of such transferor Lender under
this Agreement and the Other Documents. Each Borrower hereby consents to the
addition of such Purchasing Lender and the resulting adjustment of the
Commitment Percentages arising from the purchase by such Purchasing Lender of
all or a portion of the rights and obligations of such transferor Lender under
this Agreement and the Other Documents.

-116-

--------------------------------------------------------------------------------




Borrowers shall execute and deliver such further documents and do such further
acts and things in order to effectuate the foregoing.
(d)    Any Lender, with the consent of Agent which shall not be unreasonably
withheld or delayed, may directly or indirectly sell, assign or transfer all or
any portion of its rights and obligations under or relating to Revolving
Advances under this Agreement and the Other Documents to an entity, whether a
corporation, partnership, trust, limited liability company or other entity that
(i) is engaged in making, purchasing, holding or otherwise investing in bank
loans and similar extensions of credit in the ordinary course of its business
and (ii) is administered, serviced or managed by the assigning Lender or an
Affiliate of such Lender (a “Purchasing CLO” and together with each Participant
and Purchasing Lender, each a “Transferee” and collectively the “Transferees”),
pursuant to a Commitment Transfer Supplement modified as appropriate to reflect
the interest being assigned (“Modified Commitment Transfer Supplement”),
executed by any intermediate purchaser, the Purchasing CLO, the transferor
Lender, and Agent as appropriate and delivered to Agent for recording. Upon such
execution and delivery, from and after the transfer effective date determined
pursuant to such Modified Commitment Transfer Supplement, (i) Purchasing CLO
thereunder shall be a party hereto and, to the extent provided in such Modified
Commitment Transfer Supplement, have the rights and obligations of a Lender
thereunder and (ii) the transferor Lender thereunder shall, to the extent
provided in such Modified Commitment Transfer Supplement, be released from its
obligations under this Agreement, the Modified Commitment Transfer Supplement
creating a novation for that purpose. Such Modified Commitment Transfer
Supplement shall be deemed to amend this Agreement to the extent, and only to
the extent, necessary to reflect the addition of such Purchasing CLO. Each
Borrower hereby consents to the addition of such Purchasing CLO. Borrowers shall
execute and deliver such further documents and do such further acts and things
in order to effectuate the foregoing.
(e)    Agent shall maintain at its address a copy of each Commitment Transfer
Supplement and Modified Commitment Transfer Supplement delivered to it and a
register (the “Register”) for the recordation of the names and addresses of each
Lender and the outstanding principal, accrued and unpaid interest and other fees
due hereunder. The entries in the Register shall be conclusive, in the absence
of manifest error, and each Borrower, Agent and Lenders shall treat each Person
whose name is recorded in the Register as the owner of the Advance recorded
therein for the purposes of this Agreement. The Register shall be available for
inspection by any Borrower or any Lender (with respect to its own interests) at
any reasonable time and from time to time upon reasonable prior notice. Agent
shall receive a fee in the amount of $3,500 payable by the applicable Purchasing
Lender and/or Purchasing CLO upon the effective date of each transfer or
assignment (other than to an intermediate purchaser) to such Purchasing Lender
and/or Purchasing CLO.
(f)    Each Borrower authorizes each Lender to disclose to any Transferee and
any prospective Transferee any and all financial information in such Lender’s
possession concerning such Borrower which has been delivered to such Lender by
or on behalf of such Borrower pursuant to this Agreement or in connection with
such Lender’s credit evaluation of such Borrower; provided that the Transferee
or prospective Transferee agrees to be bound by a non-disclosure agreement
approved by Borrowers pursuant to which Borrowers are third party beneficiaries.
(g)    Notwithstanding anything to the contrary in this Section 16.3: (i) no
sale, transfer or assignment of all or any portion of any Lender’s rights and
obligations under or relating to Loans under this Agreement shall be made to any
Credit Party or any of their respective Affiliates.

-117-

--------------------------------------------------------------------------------




(h)    Notwithstanding anything to the contrary contained in this Agreement, any
Lender may at any time and from time to time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
16.4.    Application of Payments. Subject to application of payments and
proceeds in accordance with Section 11.5, Agent shall have the continuing and
exclusive right to apply or reverse and re-apply any payment and any and all
proceeds of Collateral to any portion of the Obligations. To the extent that any
Borrower makes a payment or Agent or any Lender receives any payment or proceeds
of the Collateral for any Borrower’s benefit, which are subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a trustee, debtor in possession, receiver, custodian or any other
party under any bankruptcy law, common law or equitable cause, then, to such
extent, the Obligations or part thereof intended to be satisfied shall be
revived and continue as if such payment or proceeds had not been received by
Agent or such Lender.
16.5.    Indemnity. Each Credit Party shall defend, protect, indemnify, pay and
save harmless Agent, Issuer, each Lender and each of their respective officers,
directors, Affiliates, attorneys, employees and agents (each an “Indemnified
Party”) for and from and against any and all claims, demands, liabilities,
obligations, losses, damages, penalties, fines, actions, judgments, suits,
costs, charges, expenses and disbursements of any kind or nature whatsoever
(including reasonable fees and disbursements of counsel (including allocated
costs of internal counsel)) (collectively, “Claims”) which may be imposed on,
incurred by, or asserted against any Indemnified Party in arising out of or in
any way relating to or as a consequence, direct or indirect, of: (a) this
Agreement, the Other Documents, the Advances and other Obligations and/or the
transactions contemplated hereby including the Transactions, (b) any action or
failure to act or action taken only after delay or the satisfaction of any
conditions by any Indemnified Party in connection with and/or relating to the
negotiation, execution, delivery or administration of the Agreement and the
Other Documents, the credit facilities established hereunder and thereunder
and/or the transactions contemplated hereby including the Transactions, (c) any
Credit Party’s failure to observe, perform or discharge any of its covenants,
obligations, agreements or duties under or breach of any of the representations
or warranties made in this Agreement and the Other Documents, (d) the
enforcement of any of the rights and remedies of Agent, Issuer or any Lender
under the Agreement and the Other Documents, (e) any threatened or actual
imposition of fines or penalties, or disgorgement of benefits, for violation of
any Anti-Terrorism Law by any Credit Party, any Affiliate or Subsidiary of any
Credit Party, (f) any claim, litigation, proceeding or investigation instituted
or conducted by any Governmental Body or instrumentality or any other Person
with respect to any aspect of, or any transaction contemplated by, or referred
to in, or any matter related to, this Agreement or the Other Documents, whether
or not brought by any Credit Party, any director, equity holder or creditor
thereof, any Indemnified Party or any other Person and whether or not any
Indemnified Party is a party thereto and (g) arising from or incurred by reason
of the handling of the financing arrangements of Borrowers as provided in
Section 15.1, reliance by Agent or any Lender on any request or instruction from
Borrowing Agent or any other action taken by Agent or any Lender with respect to
Section 15.1; provided, however, notwithstanding anything in this Section 16.5,
to the contrary, no Credit Party shall be required to indemnify any Indemnified
Party for any Claim which, in each case is found in a final non-appealable
judgment by a court of competent jurisdiction to have resulted from (x) such
Indemnified Party’s own gross negligence or willful misconduct or that of its
respective Affiliates or each of their respective officers, directors,
employees, advisors and agents, (y) a claim brought by Borrower against an
Indemnified Party for breach, in bad faith, of such Indemnified Party’s
obligations to make Advances hereunder, or (z) any dispute solely

-118-

--------------------------------------------------------------------------------




among Indemnified Parties and not involving a Credit Party or any Subsidiary or
Affiliate thereof and not arising out of or in connection with, in each case is
found in a final non-appealable judgment by a court of competent jurisdiction,
(i) the Agent’s or its Affiliates’ respective capacities in connection with this
Agreement or in fulfilling their roles as Agent, arranger or bookrunner or (ii)
any action or inaction of a Credit Party, any of its Subsidiaries or Affiliates.
Without limiting the generality of any of the foregoing (but subject to clauses
(x)-(z) above), each Credit Party shall defend, protect, indemnify, pay and save
harmless each Indemnified Party from (A) any Claims which may be imposed on,
incurred by, or asserted against any Indemnified Party arising out of or in any
way relating to or as a consequence, direct or indirect, of the issuance of any
Letter of Credit hereunder and (B) any Claims which may be imposed on, incurred
by, or asserted against any Indemnified Party under any Environmental Laws with
respect to or in connection with the Real Property, any Hazardous Discharge, the
presence of any Hazardous Substances affecting the Real Property (whether or not
the same originates or emerges from the Real Property or any contiguous real
estate), including any Claims consisting of or relating to the imposition or
assertion of any Lien on any of the Real Property under any Environmental Laws
and any loss of value of the Real Property as a result of the foregoing except
to the extent such loss, liability, damage and expense is attributable to any
Hazardous Discharge resulting from actions on the part of Agent or any Lender.
The Credit Parties’ obligations under this Section 16.5 shall arise upon the
discovery of the presence of any Hazardous Substances at the Real Property,
whether or not any federal, state, or local environmental agency has taken or
threatened any action in connection with the presence of any Hazardous
Substances, in each such case except to the extent that any of the foregoing
arises out of the gross negligence or willful misconduct of the Indemnified
Party (as determined by a court of competent jurisdiction in a final and
non-appealable judgment). Without limiting the generality of the foregoing (but
subject to clauses (x)-(z) above), this indemnity shall extend to any
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses and disbursements of any kind or nature whatsoever (including
reasonable fees and disbursements of counsel) asserted against or incurred by
any of the Indemnified Parties by any Person under any Environmental Laws or
similar laws by reason of any Borrower’s or any other Person’s failure to comply
with laws applicable to solid or hazardous waste materials, including Hazardous
Substances and Hazardous Waste, or other Toxic Substances. No Indemnified Person
shall be liable for any damage arising from the use by others of information
relating to the Credit Parties obtained through electronic, telecommunications
or other information systems, except to the extent such damages are found by a
final, non-appealable judgment of a court of competent jurisdiction to arise
from the gross negligence or willful misconduct of such Indemnified Person. This
Section 16.5 shall not apply to Taxes, other than any Taxes that represent
claims, demands, liabilities, obligations, losses, damages, penalties, fines,
actions, judgments, suits, costs, charges, expenses or disbursements arising
from any non-Tax claim.
16.6.    Notice. Any notice or request hereunder to any Credit Party may be
given to Borrowing Agent at its address set forth below or at such other address
as may hereafter be specified in a notice designated as a notice of change of
address under this Section. Any notice or request hereunder to Agent or any
Lender at their respective addresses set forth below or at such other address as
may hereafter be specified in a notice designated as a notice of change of
address under this Section. Any notice, request, demand, direction or other
communication (for purposes of this Section 16.6 only, a “Notice”) to be given
to or made upon any party hereto under any provision of this Agreement shall be
given or made by telephone or in writing (which includes by means of electronic
transmission (i.e., “e-mail”) or facsimile transmission or by setting forth such
Notice on a site on the World Wide Web (a “Website Posting”) if Notice of such
Website Posting (including the information necessary to access such site) has
previously been delivered to the applicable parties hereto by another means set
forth in this Section 16.6) in accordance with this Section 16.6. Any such
Notice must be delivered to the applicable parties hereto at the addresses and
numbers set forth under their respective names in this Section 16.6 hereof or in

-119-

--------------------------------------------------------------------------------




accordance with any subsequent unrevoked Notice from any such party that is
given in accordance with this Section 16.6. Any Notice shall be effective:
(a)    In the case of hand-delivery, when delivered;
(b)    If given by mail, four (4) days after such Notice is deposited with the
United States Postal Service, with first-class postage prepaid, return receipt
requested;
(c)    In the case of a telephonic Notice, when a party is contacted by
telephone, if delivery of such telephonic Notice is confirmed no later than the
next Business Day by hand delivery, a facsimile or electronic transmission, a
Website Posting or an overnight courier delivery of a confirmatory Notice
(received at or before noon on such next Business Day);
(d)    In the case of a facsimile transmission, when sent to the applicable
party’s facsimile machine’s telephone number, if the party sending such Notice
receives confirmation of the delivery thereof from its own facsimile machine;
(e)    In the case of electronic transmission, when actually received;
(f)    In the case of a Website Posting, upon delivery of a Notice of such
posting (including the information necessary to access such site) by another
means set forth in this Section 16.6; and
(g)    If given by any other means (including by overnight courier), when
actually received.
Any Lender giving a Notice to Borrowing Agent or any Borrower shall concurrently
send a copy thereof to Agent, and Agent shall promptly notify the other Lenders
of its receipt of such Notice.
(A)    If to Agent or PNC at:
PNC Bank, National Association
c/o PNC Business Credit
2100 Ross Avenue, Suite 1850
Dallas, Texas 75201
Attention:    Ron Eckhoff
Telephone:    (214) 871-1261
Facsimile:    (214) 871-2015
with a copy to:
PNC Agency Services
PNC Firstside Center
500 First Avenue, 4th Floor
Pittsburgh, Pennsylvania 15219
Attention:    Lisa Pierce
Telephone:    (412) 762-6442
Facsimile:    (412) 762-8672

-120-

--------------------------------------------------------------------------------




with an additional copy of non-routine notices only to (which shall not
constitute notice):
Cahill Gordon & Reindel LLP
80 Pine Street
New York, New York 10005
Attention:    Susanna M. Suh
Telephone:    (212) 701-3686
Facsimile:    (212) 378-2611
(B)    If to a Lender other than Agent, to the address for the Lender as set
forth in Agent’s records.
(C)    If to Borrowing Agent or any Borrower:
Emerge Energy Services Operating LLC
180 State Street, Suite 225
Southlake, Texas 76092
Attention:    Robert Lane
Telephone:    (817) 865-2541
Facsimile:    (817) 488-7739
Email:    rlane@emergelp.com
with copies to:
Insight Equity Management Company LLC
1400 Civic Place, Suite 250
Southlake, Texas 76092
Attention:    Warren Bonham
Telephone:    (817) 488-5917
Facsimile:    (817) 488-7739
Email:    wbonham@insightequity.com
Attention:    Robert J. Conner, General Counsel
Telephone:    (817) 865-2534
Facsimile:    (817) 488-7739
Email:    rconner@insightequity.com
with a copy to:
Latham & Watkins LLP
811 Main Street, Suite 3700
Houston, Texas 77002
Attention:    M. Catherine Ozdogan
Telephone:    (713) 546-7494
Facsimile:    (713) 546-5401
16.7.    Survival. The obligations of Borrowers under Sections 2.2, 2.8(g),
Article III, 4.18(d), and 16.5 and the obligations of Lenders under Section
14.7, shall survive termination of this Agreement and the Other Documents and
payment in full of the Obligations.

-121-

--------------------------------------------------------------------------------




16.8.    Severability. If any part of this Agreement is contrary to, prohibited
by, or deemed invalid under Applicable Laws, such provision shall be
inapplicable and deemed omitted to the extent so contrary, prohibited or
invalid, but the remainder hereof shall not be invalidated thereby and shall be
given effect so far as possible.
16.9.    Expenses. All documented costs and expenses including attorneys’ fees
(which in the case of clauses (b) and (e) shall be reasonable and which in each
case below, includes including the costs and disbursements of one (1) lead
counsel for Agent and Lenders and one (1) additional local counsel in each
applicable jurisdiction) incurred by Agent on its behalf or on behalf of Lenders
(a) in all efforts made to enforce payment of any Obligation or effect
collection of any Collateral or enforcement of this Agreement or any of the
Other Documents, (b) in connection with the entering into, syndication,
modification, amendment and administration of this Agreement or any of the Other
Documents or any consents or waivers hereunder or thereunder and all related
agreements, documents and instruments, (c) in instituting, maintaining,
preserving, enforcing and foreclosing on Agent’s security interest in or Lien on
any of the Collateral, or maintaining, preserving or enforcing any of Agent’s or
any Lender’s rights hereunder or under any Other Document, whether through
judicial proceedings or otherwise, (d) in defending or prosecuting any actions
or proceedings arising out of or relating to Agent’s or any Lender’s
transactions with any Credit Party or any other creditor of a Credit Party, (e)
in connection with any advice given to Agent or any Lender with respect to its
rights and obligations under this Agreement and the Other Documents, may be
charged to Borrowers’ Account and shall be part of the Obligations or (f)
without limiting the foregoing, in ensuring compliance with Article IV and
Section 6.6.
16.10.    Injunctive Relief. Each Borrower recognizes that, in the event any
Borrower fails to perform, observe or discharge any of its obligations or
liabilities under this Agreement, or threatens to fail to perform, observe or
discharge such obligations or liabilities, any remedy at law may prove to be
inadequate relief to Lenders; therefore, Agent, if Agent so requests, shall be
entitled to temporary and permanent injunctive relief in any such case without
the necessity of proving that actual damages are not an adequate remedy.
16.11.    Consequential Damages. Neither Agent nor any Lender, nor any agent or
attorney for any of them, shall be liable to any Credit Party (or any Subsidiary
of any such Person) for indirect, punitive, exemplary or consequential damages
arising from any breach of contract, tort or other wrong relating to the
establishment, administration or collection of the Obligations or as a result of
any transaction contemplated under this Agreement or any Other Document.
16.12.    Captions. The captions at various places in this Agreement are
intended for convenience only and do not constitute and shall not be interpreted
as part of this Agreement.
16.13.    Counterparts; Facsimile Signatures. This Agreement may be executed in
any number of and by different parties hereto on separate counterparts, all of
which, when so executed, shall be deemed an original, but all such counterparts
shall constitute one and the same agreement. Any signature delivered by a party
by facsimile or electronic transmission shall be deemed to be an original
signature hereto.
16.14.    Construction. The parties acknowledge that each party and its counsel
have reviewed this Agreement and that the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of this Agreement or any amendments,
schedules or exhibits thereto.

-122-

--------------------------------------------------------------------------------




16.15.    Confidentiality; Sharing Information. Agent, each Lender and each
Transferee shall hold all non-public information of the Borrowers and their
Subsidiaries obtained by Agent, such Lender or such Transferee pursuant to the
requirements of this Agreement in accordance with Agent’s, such Lender’s and
such Transferee’s customary procedures for handling confidential information of
this nature; provided, however, Agent, each Lender and each Transferee may
disclose such confidential information (a) to its examiners, Affiliates, outside
auditors, counsel and other professional advisors, (b) to Agent, any Lender or
to any prospective Transferees (provided that any prospective Transferee has
agreed in writing to hold such information confidential), and (c) as required or
requested by any Governmental Body or representative thereof or pursuant to
legal process; provided, further that (i) unless specifically prohibited by
Applicable Law, Agent, each Lender and each Transferee shall use its reasonable
best efforts prior to disclosure thereof, to notify the applicable Borrower of
the applicable request for disclosure of such non-public information (A) by a
Governmental Body or representative thereof (other than any such request in
connection with an examination of the financial condition of a Lender or a
Transferee by such Governmental Body) or (B) pursuant to legal process and (ii)
in no event shall Agent, any Lender or any Transferee be obligated to return any
materials furnished by any Borrower other than those documents and instruments
in possession of Agent or any Lender in order to perfect its Lien on the
Collateral once the Obligations (other than contingent indemnification
Obligations to the extent no claim giving rise thereto has been asserted) have
been paid in full and this Agreement has been terminated. Each Borrower
acknowledges that from time to time financial advisory, investment banking and
other services may be offered or provided to such Borrower or one or more of its
Subsidiaries (in connection with this Agreement or otherwise) by any Lender or
by one or more Subsidiaries or Affiliates of such Lender and each Borrower
hereby authorizes each Lender to share any information delivered to such Lender
by such Borrower and its Subsidiaries pursuant to this Agreement, or in
connection with the decision of such Lender to enter into this Agreement, to any
such Subsidiary or Affiliate of such Lender, it being understood that any such
Subsidiary or Affiliate of any Lender receiving such information shall be bound
by the provisions of this Section 16.15 as if it were a Lender hereunder. Such
authorization shall survive the repayment of the other Obligations and the
termination of this Agreement.
16.16.    Publicity. Each Borrower agrees that any references to Agent, any
Lender or any of their respective affiliates made in connection with the
Transactions are subject to the prior approval of Agent or such Lender, as
applicable, which approval shall not be unreasonably withheld. Agent and Lenders
shall not be permitted to use information related to the syndication and
arrangement of the Loans in connection with marketing, press releases or other
transactional announcements or updates provided to investor or trade
publications, including, but not limited to, the placement of “tombstone”
advertisements in publications of their choice at their own expense, without the
prior written consent of Parent Guarantor (such consent not to be unreasonably
withheld or delayed); provided, that (I), notwithstanding anything to the
contrary herein, Agent and Lenders may include references to the Loans in their
marketing materials without the prior written consent of Borrowers so long as
such references shall be limited to: (i) a description of the Transactions,
including industry type; (ii) a reproduction of any Borrower’s logo; (iii) a
description of Agent’s and/or Lenders’ roles in the Transactions (e.g.,
administrative agent, arranger); (iv) the date and amount of the Loans; and (v)
the names of the Borrowers and the other Credit Parties, and (II) upon the
consent by Parent Guarantor, Agent and Lenders may make and distribute
reproductions of such consented-to marketing, press releases or other
transactional announcements or updates.
16.17.    Certifications From Banks and Participants; USA PATRIOT Act.
(a)    Each Lender or assignee or participant of a Lender that is not
incorporated under the Laws of the United States of America or a state thereof
(and is not excepted from the certification requirement contained in Section 313
of the USA PATRIOT Act and the applicable regulations because it

-123-

--------------------------------------------------------------------------------




is both (i) an affiliate of a depository institution or foreign bank that
maintains a physical presence in the United States or foreign country, and (ii)
subject to supervision by a banking authority regulating such affiliated
depository institution or foreign bank) shall deliver to the Agent the
certification, or, if applicable, recertification, certifying that such Lender
is not a “shell” and certifying to other matters as required by Section 313 of
the USA PATRIOT Act and the applicable regulations: (1) within 10 days after the
Closing Date, and (2) as such other times as are required under the USA PATRIOT
Act.
(b)    The USA PATRIOT Act requires all financial institutions to obtain, verify
and record certain information that identifies individuals or business entities
which open an “account” with such financial institution. Consequently, Lenders
may from time to time request, and Borrowers shall provide to any such Lender,
each Borrower’s name, address, tax identification number and/or such other
identifying information as shall be necessary for such Lender to comply with the
USA PATRIOT Act and any other Anti-Terrorism Law.
16.18.    Anti-Terrorism Laws. Each Credit Party represents and warrants to the
Agent, as of the date of this Agreement, the date of each Advance, the date of
any renewal, extension or modification of this Agreement, and at all times until
the Termination Date, that: (i) no Covered Entity is a Sanctioned Person and
(ii) no Covered Entity, either in its own right or through any third party, (a)
has any of its assets in a Sanctioned Country or in the possession, custody or
control of a Sanctioned Person in violation of any Anti-Terrorism Law, (b) does
business in or with, or derives any of its income from investments in or
transactions with, any Sanctioned Country or Sanctioned Person in violation of
any Anti-Terrorism Law or (c) engages in any dealings or transactions prohibited
by, any Anti-Terrorism Laws.
16.19.    Concerning Joint and Several Liability of Borrowers.
(a)    Each of Borrowers is accepting joint and several liability hereunder in
consideration of the financial accommodations to be provided by the Lenders
under this Agreement, for the mutual benefit, directly and indirectly, of each
of Borrowers and in consideration of the undertakings of each of Borrowers to
accept joint and several liability for the obligations of each of them.
(b)    Each of Borrowers jointly and severally hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Borrowers with respect to the payment and
performance of all of the Obligations, it being the intention of the parties
hereto that all the Obligations shall be the joint and several obligations of
each of Borrowers without preferences or distinction among them.
(c)    If and to the extent that any of Borrowers shall fail to make any payment
with respect to any of the Obligations as and when due or to perform any of the
Obligations in accordance with the terms thereof, then in each such event, the
other Borrowers will make such payment with respect to, or perform, such
Obligation.
(d)    The obligations of each Borrower under the provisions of this
Section 16.19 constitute full recourse obligations of such Borrower, enforceable
against it to the full extent of its properties and assets, irrespective of the
validity, regularity or enforceability of this Agreement or any other
circumstances whatsoever.
(e)    Except as otherwise expressly provided herein, each Borrower hereby
waives notice of acceptance of its joint and several liability, notice of any
Advance made under this Agreement, notice of occurrence of any Event of Default,
or of any demand for any payment under this Agreement (except as otherwise
provided herein), notice of any action at any time taken or omitted by any
Lender under or in

-124-

--------------------------------------------------------------------------------




respect of any of the Obligations, any requirement of diligence and, generally,
all demands, notices and other formalities of every kind in connection with this
Agreement. Each Borrower hereby assents to, and waives notice of, any extension
or postponement of the time for the payment of any of the Obligations, the
acceptance of any partial payment thereon, any waiver, consent or other action
or acquiescence by any Lender at any time or times in respect of any default by
any Borrower in the performance or satisfaction of any term, covenant, condition
or provision of this Agreement, any and all other indulgences whatsoever by any
Lender in respect of any of the Obligations, and the taking, addition,
substitution or release, in whole or in part, at any time or times, of any
security for any of the Obligations or in part, at any time or times, of any
security for any of the Obligations or the addition, substitution or release, in
whole or in part, of any Borrower. Without limiting the generality of the
foregoing, each Borrower assents to any other action or delay in acting or
failure to act on the part of any Lender, including, without limitation, any
failure strictly or diligently to assert any right or to pursue any remedy or to
comply fully with the Applicable Laws or regulations thereunder which might, but
for the provisions of this Section 16.19, afford grounds for terminating,
discharging or relieving such Borrower, in whole or in part, from any of its
obligations under this Section 16.19, it being the intention of each Borrower
that, so long as any of the Obligations remain unsatisfied, the obligations of
such Borrower under this Section 16.19 shall not be discharged except by
performance and then only to the extent of such performance. The Obligations of
each Borrower under this Section 16.19 shall not be diminished or rendered
unenforceable by any winding up, reorganization, arrangement, liquidation,
reconstruction or similar proceeding with respect to any Borrower or any Lender.
The joint and several liability of Borrowers hereunder shall continue in full
force and effect notwithstanding any absorption, merger, amalgamation or any
other change whatsoever in the name, membership, constitution or place of
formation of any Borrower or any Lender.
(f)    The provisions of this Section 16.19 are made for the benefit of the
Lenders and their respective successors and assigns, and may be enforced by any
such Person from time to time against any of Borrowers as often as occasion
therefor may arise and without requirement on the part of any Lender first to
marshal any of its claims or to exercise any of its rights against any of the
other Borrowers or to exhaust any remedies available to it against any of the
other Borrowers or to resort to any other source or means of obtaining payment
of any of the Obligations or to elect any other remedy. The provisions of this
Section 16.19 shall remain in effect until all the Obligations shall have been
paid in full or otherwise fully satisfied. If at any time, any payment, or any
part thereof, made in respect of any of the Obligations, is rescinded or must
otherwise be restored or returned by any Lender upon the insolvency, bankruptcy
or reorganization of any of Borrowers, or otherwise, the provisions of this
Section 16.19 will forthwith be reinstated in effect, as though such payment had
not been made.
(g)    Notwithstanding any provision to the contrary contained herein or in any
other of the Other Documents, to the extent the joint obligations of a Borrower
shall be adjudicated to be invalid or unenforceable for any reason (including,
without limitation, because of any applicable state or federal law relating to
fraudulent conveyances or transfers) then the obligations of each Borrower
hereunder shall be limited to the maximum amount that is permissible under
Applicable Law (whether federal or state and including, without limitation, the
federal Bankruptcy Code).
(h)    Borrowers hereby agree, as among themselves, that if any Borrower shall
become an Excess Funding Borrower (as defined below), each other Borrower shall,
on demand of such Excess Funding Borrower (but subject to the next sentence
hereof and to subsection (B) below), pay to such Excess Funding Borrower an
amount equal to such Borrower’s Pro Rata Share (as defined below and determined,
for this purpose, without reference to the properties, assets, liabilities and
debts of such Excess Funding Borrower) of such Excess Payment (as defined
below). The payment obligation of any Borrower to any Excess Funding Borrower
under this Section 16.19(h) shall be subordinate and subject in

-125-

--------------------------------------------------------------------------------




right of payment to the prior payment in full of the Obligations of such
Borrower under the other provisions of this Agreement, and such Excess Funding
Borrower shall not exercise any right or remedy with respect to such excess
until payment and satisfaction in full of all of such Obligations. For purposes
hereof, (i) “Excess Funding Borrower” shall mean, in respect of any Obligations
arising under the other provisions of this Agreement (hereafter, the “Joint
Obligations”), a Borrower that has paid an amount in excess of its Pro Rata
Share of the Joint Obligations; (ii) “Excess Payment” shall mean, in respect of
any Joint Obligations, the amount paid by an Excess Funding Borrower in excess
of its Pro Rata Share of such Joint Obligations; and (iii) “Pro Rata Share,” for
the purposes of this Section 16.19(h), shall mean, for any Borrower, the ratio
(expressed as a percentage) of (A) the amount by which the aggregate present
fair salable value of all of its assets and properties exceeds the amount of all
debts and liabilities of such Borrower (including contingent, subordinated,
unmatured, and unliquidated liabilities, but excluding the obligations of such
Borrower hereunder) to (B) the amount by which the aggregate present fair
salable value of all assets and other properties of such Borrower and all of the
other Borrowers exceeds the amount of all of the debts and liabilities
(including contingent, subordinated, unmatured, and unliquidated liabilities,
but excluding the obligations of such Borrower and the other Borrowers
hereunder) of such Borrower and all of the other Borrowers, all as of the
Closing Date (if any Borrower becomes a party hereto subsequent to the Closing
Date, then for the purposes of this Section 16.19(h) such subsequent Borrower
shall be deemed to have been a Borrower as of the Closing Date and the
information pertaining to, and only pertaining to, such Borrower as of the date
such Borrower became a Borrower shall be deemed true as of the Closing Date)
notwithstanding the payment obligations imposed on Borrowers in this Section,
the failure of a Borrower to make any payment to an Excess Funding Borrower as
required under this Section shall not constitute an Event of Default.
16.20.    Non-Applicability of Chapter 346. The parties hereto hereby agree
that, except for the opt-out provisions of Section 346.004 thereof, the
provisions of Chapter 346 of the Texas Finance Code (regulating certain
revolving credit loans and revolving tri-party accounts) shall not apply to this
Agreement, any of the Other Documents, or the Obligations.
16.21.    BORROWERS’ WAIVER OF RIGHTS UNDER TEXAS DECEPTIVE TRADE PRACTICES ACT.
EACH BORROWER HEREBY WAIVES ANY RIGHTS UNDER THE DECEPTIVE TRADE
PRACTICES-CONSUMER PROTECTION ACT, SECTION § 17.41 ET SEQ. TEXAS BUSINESS &
COMMERCE CODE, A LAW THAT GIVES CONSUMERS SPECIAL RIGHTS AND PROTECTIONS. AFTER
CONSULTATION WITH AN ATTORNEY OF THE BORROWERS’ OWN SELECTION, EACH BORROWER
VOLUNTARILY CONSENTS TO THIS WAIVER. EACH BORROWER EXPRESSLY WARRANTS AND
REPRESENTS THAT EACH BORROWER (A) IS NOT IN A SIGNIFICANTLY DISPARATE BARGAINING
POSITION RELATIVE TO AGENT, AND (B) HAS BEEN REPRESENTED BY LEGAL COUNSEL IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THE OTHER
DOCUMENTS.
16.22.    Amendment and Restatement.
(i)    On the Closing Date, the Existing Credit Agreement shall be amended and
restated in its entirety by this Agreement and the Existing Credit Agreement
shall thereafter be of no further force and effect except to evidence (i) the
incurrence by the Borrowers of the “Obligations” under and as defined in the
Existing Credit Agreement (whether or not such “Obligations” are contingent as
of the Closing Date), (ii) the representations and warranties made by the Credit
Parties prior to the Closing Date and (iii) any action or omission performed or
required to be performed pursuant to the Existing Credit Agreement prior to the
Closing Date (including any failure, prior to the Closing Date, to comply with
the covenants contained in such Existing Credit Agreement).

-126-

--------------------------------------------------------------------------------




(ii)    The terms and conditions of this Agreement and the rights and remedies
of the Agent and the Lenders under this Agreement and the Other Documents shall
apply to all of the Obligations incurred under the Existing Credit Agreement.
(iii)    The Credit Parties hereby reaffirm the Liens granted pursuant to the
Existing Credit Agreement and the Other Documents (as defined in the Existing
Credit Agreement) and existing immediately prior to the Closing Date to the
Agent for the benefit of the Secured Parties, which Liens shall continue in full
force and effect during the term of this Agreement and any renewals thereof and
shall continue to secure the Obligations. After giving effect to this Agreement
and the transactions contemplated hereby, neither the modification of the
Existing Credit Agreement effected pursuant to this amendment and restatement
nor the execution, delivery, performance or effectiveness of this Agreement (i)
impairs the validity, effectiveness or priority of the Liens granted pursuant to
this Agreement or any Other Document, and such Liens continue unimpaired with
the same priority to secure repayment of all Obligations, whether heretofore or
hereafter incurred; or (ii) requires that any new filings be made or other
action taken to perfect or to maintain the perfection of such Liens. The Parent
Guarantor hereby reaffirms its obligations under the Guaranty, which shall
remain in full force and effect.
(iv)    On and after the Closing Date, (i) all references to the Credit
Agreement in the Other Documents (other than this Agreement) shall be deemed to
refer to this Agreement and (ii) all references to any section (or subsection)
of the Existing Credit Agreement in any Other Document (but not herein) shall be
amended to become, mutatis mutandis, references to the corresponding provisions
of this Agreement.
(v)    This amendment and restatement is limited as written and is not a consent
to any other amendment, restatement or waiver or other modification, whether or
not similar and, except as expressly provided herein or in any other Other
Document, all terms and conditions of the Other Documents remain in full force
and effect unless otherwise specifically amended hereby or by any other Other
Document.
(vi)    For the avoidance of doubt, unless otherwise specified in this
Agreement, all “baskets” set forth in this Agreement shall be calculated from
the Closing Date.
(vii)    The Advances outstanding under the Existing Credit Agreement on the
Closing Date shall be deemed borrowed hereunder, and the Lenders shall fund such
portion of the Advances or receive prepayment of such Advances as directed by
the Agent such that after giving effect thereto each Lender has made its
Commitment Percentage of the Advances outstanding on the Closing Date.



-127-

--------------------------------------------------------------------------------




[SIGNATURE PAGES INTENTIONALLY OMITTED]




